Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 1 of 218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 2 of 218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 3 of 218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 4 of 218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 5 of 218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 6 of 218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 7 of 218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 8 of 218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 9 of 218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 10 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 11 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 12 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 13 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 14 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 15 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 16 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 17 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 18 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 19 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 20 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 21 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 22 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 23 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 24 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 25 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 26 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 27 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 28 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 29 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 30 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 31 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 32 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 33 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 34 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 35 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 36 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 37 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 38 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 39 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 40 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 41 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 42 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 43 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 44 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 45 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 46 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 47 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 48 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 49 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 50 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 51 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 52 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 53 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 54 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 55 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 56 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 57 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 58 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 59 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 60 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 61 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 62 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 63 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 64 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 65 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 66 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 67 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 68 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 69 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 70 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 71 of
                                      218

                                                                           Page 1
                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA



             ------------------------------)
                                           )
                                           )
                                           )
             IRA KLEIMAN, as the personal )CASE NO:
             representative of the Estate )9:18-cv-80176-BB/BR
             of David Kleiman, and W&K Info)
             Defense Research, LLC         )
                                           )
                       Plaintiffs,         )
                                           )
             v.                            )
                                           )
                                           )
             CRAIG WRIGHT                  )
                                           )
                       Defendant.          )
                                           )
                                           )
             ------------------------------)




                                 Videotape Deposition of
                                   CRAIG STEVEN WRIGHT

                               On Thursday, 4th April 2019


                                 Taken at the offices of:

                                Boies Schiller Flexner LLP
                                  5 New Street Square,
                                     London EC4A 3BF

                               Reported by:     Paula Foley
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 72 of
                                      218
                                                             Page 2                                                         Page 3
       1           APPEARANCES                                         1               INDEX
       2   On behalf of the Plaintiffs:                                2
       3       VELVEL (DEVIN) FREEDMAN, ESQ
               Boies Schiller Flexner LLP                                  Deponent                    Page
       4       100 SE Second Street, Suite 2800,                       3
               Miami, Florida 33131                                        DR. CRAIG STEVEN WRIGHT
       5                                                               4
               KYLE W ROCHE, ESQ
       6       Admitted Pro Hac Vice                                       Questions by MR. FREEDMAN              5 - 385
               Boies Schiller Flexner LLP                              5
       7       333 Main Street                                         6
               Armonk, NY 10504                                        7           ----------
       8
       9   On behalf of the Defendant:
                                                                       8
      10       ANDRÉS RIVERO                                           9      Exhibits marked during this deposition
               ZAHARAH R MARKOE                                       10       Exhibit               Page
      11       Rivero Mestre LLP                                      11         1                  78
               2525 Ponce de Leon Blvd
      12       Ste 1000 Miami,
                                                                                 2                 126
               FL 331134                                              12         3                 189
      13                                                                         4                 227
      14                                                              13         5                 239
           Court Reporter:
      15
                                                                                 6                 259
               PAULA FOLEY                                            14         7                 296
      16       Magna Legal Services                                              8                 314
               1635 Market Street,                                    15         9                 333
      17       Philadelphia,
               PA 19103
                                                                                10                  347
      18       United States                                          16
      19                                                              17
           Also Present:                                              18
      20                                                              19
               PHILIP HILL (Videographer, Magna Legal
      21       Services)                                              20
      22       ANDREW S BRENNER, ESQ (Boies Schiller                  21
               Flexner LLP) for the Plaintiff By Telephone            22
      23                                                              23
               JOHN MCADAMS, ESQ (Boies Schiller Flexner
      24       LLP) By Telephone                                      24
      25       IRA KLEIMAN (Plaintiff) By Telephone                   25
                                                             Page 4                                                         Page 5
       1               THE VIDEOGRAPHER: We are now on the             1             MR. BRENNER: (By Telephone) Andrew
       2    record. This begins the video card number 1, volume 1,     2   Brenner for the plaintiff.
       3    in the video deposition of Dr. Craig Wright. This is       3             MR. FREEDMAN: Did we loose Mr. McAdams?
       4    taken in the matter of Ira Kleiman et al versus Craig      4             MR. BRENNER: John McAdams is here.
       5    Wright. This case is being heard in the United States      5             THE VIDEOGRAPHER: Please will the court
       6    District Court Southern District of Florida. Case          6   reporter swear in the witness.
       7    number 9:18-cv-80176-BB/BR. Today's date is April 4,       7         DR. CRAIG STEVEN WRIGHT, SWORN
       8    2019. The time on the video screen is 10.37 a.m. Local     8            QUESTIONS BY MR. FREEDMAN
       9    time is London. This video deposition is taking place      9             MR. FREEDMAN: Thank you very much.
      10    at the London offices of Boies Schiller Flexner at the    10             MS. MARKOE: Point of order before we get
      11    request of Boies Schiller Flexner. The videographer is    11   started. We are going to mark the entire deposition
      12    Philip Hill representing Magna Legal Services and the     12   confidential and then once we have the transcript we
      13    court reporter is Paula Foley, also representing Magna    13   will de-designate.
      14    Legal Services. Please will counsel introduce             14             MR. FREEDMAN: That is fine.
      15    themselves and state whom they represent at the Boies     15         Q. Good morning, Dr. Wright.
      16    Schiller offices in London and those present via the      16         A. Good morning.
      17    telephone conference link. Thank you.                     17         Q. We met earlier. My name is Vel Freedman.
      18               MR. FREEDMAN: Vel Freedman for the             18   I represent the plaintiffs in this action.
      19    plaintiffs.                                               19         A. Hello Vel.
      20               MR. ROCHE: Kyle Roche for the                  20         Q. Can you please state your name and date
      21    plaintiffs.                                               21   of birth for the record?
      22               MR. RIVERO: Andrés Rivero for Craig            22         A. My name is Craig Steven Wright. I was
      23    Wright.                                                   23   born in Brisbane, Australia, on 23rd October 1970.
      24               MS. MARKOE: Zaharah Markoe for                 24         Q. Can you tell us your                ?
      25    Dr. Wright.                                               25         A.




                                                                                                    2 (Pages 2 to 5)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 73 of
                                      218
                                                         Page 6                                                         Page 7
       1                               .                               1         Q. If I ask you a question and you do not
       2         Q. And your work address?                             2   understand it, please let me know, and I will repeat it
       3         A. I mainly work from home. To tell you the           3   or rephrase it?
       4   truth I do not know the office address, I just walk         4         A. I shall.
       5   there, it is in Oxford Circus at nChain. There is           5         Q. If you do not ask me to do that, I will
       6   another one at Golden Square. I do not actually know,       6   assume you understand the question and I will rely on
       7   I am sorry.                                                 7   your response?
       8         Q. That is fine. Doctor, you understand               8         A. (The witness nodded)
       9   today that you are under oath and that you have taken an    9         Q. In deposition-taking, it is not
      10   oath to tell the truth?                                    10   intuitive, but we need you to verbally say your
      11         A. I understand perfectly well the meaning           11   responses on the record, so that the court reporter can
      12   of an oath.                                                12   take them, so I will try to remind you to do it, and if
      13         Q. You understand that your examination              13   you could just try to answer with an affirmative yes or
      14   today is being recorded both via stenographer and          14   no?
      15   videographer and that at some point this testimony may     15         A. Yes.
      16   be shown to a jury?                                        16         Q. Thank you. If at any time today you need
      17         A. I understand that perfectly, thank you.           17   to take a break or you feel like you need to get a drink
      18         Q. Are you taking any medication today?              18   or stretch your legs, just let me know and we will stop;
      19         A. No. I do not take medication.                     19   okay?
      20         Q. Is there anything today that I do not             20         A. Shall do. Thank you.
      21   know about that would -- let me strike that. Is there      21         Q. You said you were born in Australia. Did
      22   anything today that would in fact affect your ability to   22   there come a time when you stopped living in Australia?
      23   tell the truth at this deposition?                         23         A. I am not living in Australia at the
      24         A. No, nothing will affect my ability to             24   moment.
      25   tell the truth.                                            25         Q. When did you stop living in Australia?
                                                         Page 8                                                         Page 9
       1         A. We moved from Australia in October 2015.           1   short-circuit it, but unfortunately I have to ask the
       2         Q. Let me go back to about 2006. In 2006              2   question and you have to respond. You were living in
       3   where were you living in Australia?                         3   Wimbledon in 2006. Did there come a time when you moved
       4         A. In Wimbledon.                                      4   from Wimbledon?
       5         Q. In Wimbledon. Did there come a time when           5         A. Yes.
       6   you moved from Wimbledon?                                   6         Q. When did you move from Wimbledon?
       7             MS. MARKOE: Objection. This is not part           7              MS. MARKOE: I am continuing to object to
       8   of the deposition topics that we agreed to. This is a       8   this line of question.
       9   limited deposition. I am not really sure how this line      9              MR. FREEDMAN: Are you instructing him
      10   of questioning fits in with any of the topics that you     10   not to answer or are you noting an objection?
      11   proposed.                                                  11              MS. MARKOE: I am noting an objection and
      12             MR. FREEDMAN: So, we are trying to               12   I am giving you a little bit of leeway. If we get to a
      13   establish where Dr. Wright was so we can identify the      13   point where I feel you are abusing that leeway then
      14   location of computers, locations of servers and            14   I will instruct him not to answer.
      15   locations of all kinds of other things he may have used    15              MR. FREEDMAN: Okay.
      16   to create Bitcoin to collaborate with David Kleiman.       16         Q. When did you move after 2006?
      17             THE WITNESS: Anything that I have moved          17         A. I do not remember the exact date.
      18   with has moved with me in full. I have only had one        18         Q. Where did you move to?
      19   residence at any location, so anywhere I have been is      19         A.              .
      20   irrelevant. Everything has moved, full stop.               20         Q.
      21   BY MR. FREEDMAN:                                           21             ?
      22         Q. Dr. Wright, I am going to ask, if it is           22         A.                                             .
      23   possible, if you could wait until I ask a question to      23         Q.
      24   respond. I know you know where I may be going and you      24                            ?
      25   know what I may be getting at, you want to try to          25              MS. MARKOE:




                                                                                                  3 (Pages 6 to 9)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 74 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 75 of
                                      218
                                                        Page 14                                                        Page 15
       1        A. nChain was founded effectively in a                 1         Q. Do you have records that you could look
       2   number of different forms in around May 2015.               2   this up and let your counsel know later?
       3        Q. So between December of 2008 and May of              3              MS. MARKOE: Objection.
       4   2015, you worked for yourself in companies that you         4              THE WITNESS: No, but I am sure it is on
       5   created?                                                    5   the internet.
       6        A. I worked for the companies I created,               6   BY MR. FREEDMAN:
       7   yes. I did not work for myself per se, I was not            7         Q. How many times have you been married?
       8   working for my own business, if that is what you are        8         A. Twice.
       9   asking.                                                     9              MS. MARKOE: Objection.
      10        Q. Did these companies have offices in                10   BY MR. FREEDMAN:
      11   Australia?                                                 11         Q. What is the name of your first wife?
      12        A. Yes, some of them did.                             12         A. Carol Lynne Wright.
      13        Q. Do you recall the addresses of those               13         Q. What was her maiden name?
      14   offices?                                                   14         A. Black.
      15        A. In North Ryde I do not remember the exact          15         Q. When did you first meet her?
      16   address.                                                   16              MS. MARKOE: Objection. What is the
      17        Q. Were there more than one address?                  17   relevance of when he met an ex-wife? And how does that
      18        A. In some of them, yes.                              18   relate to any of the topics that you have purported that
      19        Q. Were they all in North Ryde?                       19   you are planning on covering today?
      20        A. No.                                                20              MR. RIVERO: Instruct not to answer.
      21        Q. Where else were they?                              21   Next question, please.
      22        A. I honestly do not remember. I do not try           22              MR. FREEDMAN: Andrés?
      23   and remember addresses. I do not remember, as I said,      23              BY MR. RIVERO: Please ask the next
      24   the address at Oxford Circus where I drive into work       24   question. That we will take up with the court if you
      25   every week. I just go there.                               25   wish to.
                                                        Page 16                                                        Page 17
       1             MR. FREEDMAN: Okay. Are you going to              1         Q. Including the date of the divorce?
       2   instruct him not to answer any question about his first     2         A. I have an oath with my former wife that
       3   wife?                                                       3   I will not discuss anything about her or my former
       4             MR. RIVERO: Mr. Freedman, you have the            4   marriage. I will not break that.
       5   right to ask questions. Ask the questions. You are          5         Q. Have you stayed in touch with your
       6   wasting your own time. If you want to take up that          6   ex-wife after the date of the divorce?
       7   question with the court I am ready to call now if you       7             MS. MARKOE: Objection.
       8   want to find the judge. When did he meet his first          8             THE WITNESS: I have an oath with my
       9   wife? Please, move on.                                      9   former wife that I will not discuss anything about her
      10             MR. FREEDMAN: We will deal with it in            10   in any way or my marriage, and I will not break an oath.
      11   the court.                                                 11   BY MR. FREEDMAN:
      12             MR. RIVERO: Please move on. Next                 12         Q. So we do not have to go through every
      13   question.                                                  13   single question. Are you refusing to answer any
      14   BY MR. FREEDMAN:                                           14   questions about Ms. Lynne Black?
      15        Q. When did you get married to                        15         A. I am not refusing to answer questions.
      16   Ms. Lynne Black?                                           16   I have an oath that has been filed within a court in
      17        A. In the '90s. I have an oath, as part of            17   Australia. I will not breach oath and perjure myself or
      18   my divorce settlement, that I will not discuss anything    18   break oath. You are asking me to break oath, and unless
      19   about my wife or my former marriage. I will not break      19   instructed by a judge, etcetera, etcetera, I will not do
      20   that. Thank you.                                           20   that.
      21        Q. When did you get divorced?                         21         Q. What is the name of your second wife?
      22        A. I have an oath with my wife that I am              22         A. My second wife is called Ramona.
      23   divorced from that I will not discuss anything about her   23         Q. When did you meet Ramona Wright?
      24   or my former marriage that is part of our settlement.      24             MS. MARKOE: Objection.
      25   Thank you.                                                 25   BY MR. FREEDMAN:




                                                                                              5 (Pages 14 to 17)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 76 of
                                      218
                                                      Page 18                                                         Page 19
       1        Q.    What is her last name?                          1        Q. And you understand that you tried to
       2        A.    Watts.                                          2   dismiss this case?
       3        Q.    Was it always Watts?                            3             MS. MARKOE: Objection. Sir, Vel, we
       4        A.    No.                                             4   have a lit of topics. These were approved by the court.
       5        Q.    What was it before it was Watts?                5   This is not part of your list of topics.
       6        A.    It was Ang.                                     6             MR. FREEDMAN: It certainly is,
       7        Q.    Can you spell that, please?                     7   Ms. Markoe.
       8        A.    A-N-G.                                          8             MS. MARKOE: Explain to me in what way.
       9        Q.    When did it change to Watts?                    9             MR. FREEDMAN: Because the list of topics
      10            MS. MARKOE: Objection.                           10   approved by the court approved the inquiry into
      11            THE WITNESS: I am not answering                  11   witnesses and Ms. Ramona Watts is heavily and was
      12   questions about my wife. My wife is privileged in the     12   heavily involved with Dr. Wright's businesses.
      13   UK. My marriage is privileged. You should know that,      13             MS. MARKOE: That topic says:
      14   as a lawyer. Are you seeking to have me breach marital    14   "Identification of witnesses, including information
      15   privilege?                                                15   about their whereabouts and roles in the subject matter
      16   BY MR. FREEDMAN:                                          16   of the pleadings". Your questions do not go ----
      17         Q. Dr. Wright, it will not be productive for        17             MR. FREEDMAN: Sure they do.
      18   us to have a conversation about whether or not the time   18             MS. MARKOE: ---- to those issues. Your
      19   of when your wife's name changed from Ang to Watts is     19   questions do not go to those issues. Ask questions that
      20   covered by spells of privilege, but ----                  20   go to those issues and he will answer the questions that
      21         A. I do not discuss my family, full stop.           21   go to those issues to the extent that they are not part
      22         Q. Dr. Wright, you understand that you are          22   of a privilege. Continue.
      23   being sued in this case?                                  23             MR. FREEDMAN: We are trying to determine
      24         A. I understand perfectly well that a con           24   at what point she entered into this circle of companies
      25   man in America has made up a fraudulent claim, yes.       25   and this helps us determine that.
                                                      Page 20                                                         Page 21
       1             MS. MARKOE: When her name changed from           1        A.    No.
       2   Ang to Watts helps you determine ----                      2        Q.    2008?
       3             MR. FREEDMAN: Helps us identify her and          3             MS. MARKOE: Objection.
       4   her history and learn about her, so that we can            4             THE WITNESS: Any computer that I have
       5   eventually, if possible, take her deposition, yes.         5   had has been imaged and taken. I do not know if there
       6             MS. MARKOE: And that has nothing to do           6   is any old hard drives or whatever else from any
       7   with these topics. That has absolutely nothing to do       7   particular date. Every single computer has been taken,
       8   with these topics. You can ask the questions that go to    8   imaged, etcetera.
       9   these topics and go to the specific issues, period.        9        Q. I understand, but that is not my
      10             MR. FREEDMAN: We will take it up with           10   question. My question is if you have any -- let me
      11   court.                                                    11   rephrase it, maybe it is easier. What is the oldest
      12             MS. MARKOE: Take it up with the court.          12   computer that you have in your possession?
      13   BY MR. FREEDMAN:                                          13        A. I do not know.
      14         Q. Dr. Wright, do you have any computers            14        Q. What is the oldest hard drive that you
      15   that existed as of 2006 that are still in your            15   have in your possession?
      16   possession today?                                         16        A. I do not know.
      17             MS. MARKOE: Objection: asked and                17        Q. What is the oldest media device that you
      18   answered.                                                 18   have in your possession?
      19             MR. FREEDMAN: Ms. Markoe, I would if you        19        A. I do not know.
      20   would just limit your objection to form as per the        20        Q. Did you use any cloud storage services in
      21   rules.                                                    21   the 2006 -- in 2006?
      22             THE WITNESS: No.                                22        A. Yes.
      23   BY MR. FREEDMAN:                                          23        Q. What were those services?
      24         Q. Do you have any computers in your                24        A. I do not remember.
      25   possession from 2007?                                     25        Q. Did you use any cloud storages in 2007?




                                                                                             6 (Pages 18 to 21)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 77 of
                                      218
                                                       Page 22                                                        Page 23
       1        A.     Yes.                                           1         A. Yes.
       2        Q.     What were the names of those storage           2         Q. What were the names of those cloud
       3   services?                                                  3   storages?
       4        A.     I do not remember.                             4         A. I do not remember.
       5        Q.     Did you use cloud storages in 2008?            5         Q. Did you use cloud storages in 2013?
       6        A.     Yes.                                           6         A. Yes.
       7        Q.     What were the names of those storages?         7         Q. What were the names of those cloud
       8        A.     I do not remember.                             8   storages?
       9        Q.     Did you use cloud storages in 2009?            9         A. I do not remember.
      10        A.     Yes.                                          10         Q. From 2006 until 2013, did you ever use
      11        Q.     What were the names of those cloud            11   cloud computing services?
      12   storages?                                                 12             MS. MARKOE: Objection.
      13        A.     I do not remember.                            13             THE WITNESS: Yes.
      14        Q.     Did you use cloud storages in 2010?           14   BY MR. FREEDMAN:
      15        A.     Yes.                                          15         Q. What were the names of those cloud
      16        Q.     What were the names of those cloud            16   computing services?
      17   storages?                                                 17         A. I do not remember.
      18        A.     I do not remember.                            18         Q. What did you use cloud computing services
      19        Q.     Did you use cloud storages in 2011?           19   for?
      20        A.     Yes.                                          20             MS. MARKOE: Objection.
      21        Q.     What were the names of those cloud            21             THE WITNESS: To store data, to analyse
      22   storages?                                                 22   data.
      23        A.     I do not remember.                            23   BY MR. FREEDMAN:
      24        Q.     Did you use cloud storage services in         24         Q. What data did you store?
      25   2012?                                                     25         A. A wide variety of all different things
                                                       Page 24                                                        Page 25
       1   I was analysing.                                           1             MS. MARKOE: And I would ask that you ask
       2         Q. Can you list for me the types of data you         2   proper questions. Continue.
       3   stored?                                                    3             THE WITNESS: Very simply, you have tried
       4             MS. MARKOE: Objection.                           4   to twist my words, that is not what I said.
       5             THE WITNESS: 0s and 1s.                          5             MR. FREEDMAN: Ms. Markoe, this is the
       6   BY MR. FREEDMAN:                                           6   issue with objecting beyond form, because you are
       7         Q. And at a higher level?                            7   coaching the witness and it is inappropriate under the
       8             MS. MARKOE: Objection.                           8   local rules.
       9             THE WITNESS: I do not remember the exact         9             MS. MARKOE: I am not coaching the
      10   composition of data that I had at any period. I do not    10   witness at all.
      11   try and remember these things.                            11             THE WITNESS: I would have said that
      12   BY MR. FREEDMAN:                                          12   either way.
      13         Q. Do you remember any of the data that you         13             MS. MARKOE: I am telling you what my
      14   stored during that period?                                14   objection is and I am allowed to record my objection for
      15         A. I, at most of these periods that you are         15   the record.
      16   talking about, have staff. I ask for things to happen,    16             MR. FREEDMAN: Just to form. It is part
      17   things happen.                                            17   of the local rules. It is quite clear. You are only
      18         Q. So, is it your testimony today that from         18   allowed to object to form.
      19   2006 until 2013, you do not recall any of the data that   19             MS. MARKOE: Take it up with the judge,
      20   you stored on cloud storage devices?                      20   then.
      21             MS. MARKOE: Objection: mischaracterises         21             MR. FREEDMAN: I will, but I am hoping I
      22   the testimony.                                            22   do not have to.
      23             MR. FREEDMAN: I asked him if that was           23         Q. Dr. Wright, is it your testimony today
      24   his testimony. I would ask again, Ms. Markoe, that you    24   that from 2006-2013 that you do not recall any of the
      25   limit your objection to form.                             25   data you stored on cloud storage devices?




                                                                                             7 (Pages 22 to 25)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 78 of
                                      218
                                                       Page 26                                                     Page 27
       1               MS. MARKOE: Objection.                        1   BY MR. FREEDMAN:
       2               THE WITNESS: I do not recall the data,        2         Q. So you do not recall?
       3   no.                                                       3             MS. MARKOE: Objection.
       4   BY MR. FREEDMAN:                                          4             THE WITNESS: I just said that.
       5        Q. Is it your testimony today that from              5   BY MR. FREEDMAN:
       6   2006-2013 you do not recall any of the functions that     6         Q. Did any of the data stored, or any of the
       7   you used cloud computing services for?                    7   cloud computing services used, relate to Bitcoin?
       8             MS. MARKOE: Objection.                          8         A. Yes.
       9             THE WITNESS: That is not what I actually        9             MS. MARKOE: Objection.
      10   said. I said I do compute and storage. They are          10   BY MR. FREEDMAN:
      11   functions.                                               11         Q. Do you recall how it related to Bitcoin?
      12   BY MR. FREEDMAN:                                         12             MS. MARKOE: Objection.
      13        Q. Do you recall what data you computed             13             THE WITNESS: Define that. Define what
      14   during the 2006-2013 time period?                        14   you mean by how it related to Bitcoin.
      15             MS. MARKOE: Objection.                         15   BY MR. FREEDMAN:
      16             THE WITNESS: The purpose of storing data 16               Q. Did it relate to the mining of Bitcoin?
      17   and doing compute is so that I do not need to recall it. 17             MS. MARKOE: Objection.
      18   BY MR. FREEDMAN:                                         18             THE WITNESS: No.
      19        Q. So do you recall what you stored from            19   BY MR. FREEDMAN:
      20   2006-2013?                                               20         Q. Did it relate to blockchain-based
      21             MS. MARKOE: Objection.                         21   intellectual property?
      22             THE WITNESS: Again, I do not recall,           22             MS. MARKOE: Objection.
      23   because I do not need to. The whole purpose of storing 23               THE WITNESS: Define what
      24   information is so that you do not need to think about    24   blockchain-based intellectual property means, please.
      25   it.                                                      25   BY MR. FREEDMAN:
                                                       Page 28                                                     Page 29
       1          Q.    What does the term blockchain mean to        1   computing services relate to the development of what
       2   you?                                                      2   became Bitcoin?
       3         A. Blockchain is a misrepresentation of the         3              MS. MARKOE: Objection.
       4   use of timechain that is defined within the word          4              THE WITNESS: The cloud storages did not
       5   Bitcoin. It is effectively, people not understanding      5   relate to the development of Bitcoin. The development
       6   what the technology is, and calling it something that it  6   of Bitcoin was not done by cloud storages.
       7   is not.                                                   7   BY MR. FREEDMAN:
       8         Q. So would timechain be a more accurate            8         Q. What was the development of it being done
       9   term to use?                                              9   by?
      10              MS. MARKOE: Objection.                        10              MS. MARKOE: Objection.
      11              THE WITNESS: For the general                  11              THE WITNESS: Humans.
      12   representation, yes.                                     12   BY MR. FREEDMAN:
      13   BY MR. FREEDMAN:                                         13         Q. Was any of the information relating to
      14         Q. Did any of the cloud computing and cloud        14   the development of Bitcoin stored on cloud computing
      15   storage services that you used between 2006 until 2013 15     services?
      16   relate to timechain intellectual property?               16         A. Yes.
      17              MS. MARKOE: Objection.                        17         Q. Do you recall what those cloud computing
      18              THE WITNESS: Again, what you are trying 18         services were called?
      19   to do is multiple things, and are you talking about the  19              MS. MARKOE: Objection.
      20   development of what became Bitcoin, or are you talking 20                THE WITNESS: No.
      21   about something else, such as documenting or writing     21   BY MR. FREEDMAN:
      22   papers on the topic?                                     22         Q. Do you still have access to those cloud
      23   BY MR. FREEDMAN:                                         23   computing services?
      24         Q. Let us start with the development of            24         A. No.
      25   Bitcoin. Did any of those cloud storages and cloud       25         Q. Do you have copies of the data that were




                                                                                           8 (Pages 26 to 29)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 79 of
                                      218
                                                       Page 30                                                         Page 31
       1   on those cloud computing services?                          1   what devices they should image for this litigation?
       2         A. The data that I have at my house has been          2             MR. RIVERO: Dr. Wright, you cannot go
       3   analysed. I do not recall what every bit of that data       3   into conversations with your lawyers, because that would
       4   is. The analysis of that data has either been taken or      4   be privileged. So I am instructing you on that, but
       5   not. I have not gone through what the lawyers have          5   answer to the extent that you can without going into any
       6   copied, so I cannot answer that question.                   6   communications with counsel.
       7         Q. So, sitting here today, you do not know            7             THE WITNESS: I was given a set of
       8   whether the data that was on the cloud computing storage    8   instructions. I told the people what matched the
       9   -- strike that. Sitting here today, you do not know         9   instructions.
      10   whether the data that was on the cloud storage services    10   BY MR. FREEDMAN:
      11   resides on the data that was imaged by your lawyers?       11        Q. Are there devices at your home or office
      12              MS. MARKOE: Objection.                          12   here in the United Kingdom that have not been imaged?
      13              THE WITNESS: I do not know what my              13             MS. MARKOE: Objection.
      14   lawyers imaged, so I cannot answer that question.          14             THE WITNESS: Yes.
      15              May I have a glass of water, please?            15   BY MR. FREEDMAN:
      16              MS. MARKOE: Yes.                                16        Q. Can you list those devices for me?
      17              MR. RIVERO: Sparkling or still?                 17             MS. MARKOE: Objection.
      18              THE WITNESS: Sparkling, thank you.              18             THE WITNESS: No.
      19   BY MR. FREEDMAN:                                           19   BY MR. FREEDMAN:
      20         Q. Dr. Wright, how did you identify for your         20        Q. Why not?
      21   lawyers what devices to image?                             21        A. I do not know them.
      22              MS. MARKOE: Can you repeat the question,        22        Q. Would you be able to provide a list of
      23   I am sorry?                                                23   those devices to your lawyers?
      24   BY MR. FREEDMAN:                                           24             MS. MARKOE: Objection.
      25         Q. How did you identify for your lawyers             25             THE WITNESS: No.
                                                       Page 32                                                         Page 33
       1   BY MR. FREEDMAN:                                            1              MS. MARKOE: Objection.
       2         Q. Why not?                                           2   BY MR. FREEDMAN:
       3         A. My wife has machines, they are not mine,           3        Q. How many trips did you make to the United
       4   they have nothing to do with Bitcoin or this case.          4   States?
       5   I will not list her machines. I will not ask her to         5        A. I do not know.
       6   list her machines.                                          6        Q. Did you travel to the United States in
       7         Q. Do you have access to your wife's                  7   2006?
       8   machines?                                                   8              MS. MARKOE: Objection. Again, we are
       9         A. No.                                                9   talking about ----
      10              MS. MARKOE: Objection.                          10              THE WITNESS: I do not know.
      11   BY MR. FREEDMAN:                                           11              MS. MARKOE: ---- a list of topics. This
      12         Q. Did your wife use those machines for the          12   is not related to your list of topics. Stick to the
      13   ----                                                       13   topics that you agreed to. There were ten of them.
      14         A. No.                                               14   This is not one of them.
      15         Q. Sorry?                                            15              MR. FREEDMAN: This relates to the
      16         A. There are no machines at my house that            16   formation of the partnership with Dave Kleiman, so ----
      17   are that old. There are no machines that have been         17              MS. MARKOE: How does it relate to the
      18   older than 2015, as you are trying to imply. So, the       18   formation of the partnership with Dave Kleiman when you
      19   data that I had was copied to companies. Those             19   are asking about his trips to the United States from
      20   companies in Australia have been imaged by the             20   2006-2014?
      21   Australian Tax Office for whatever they have done. I do    21              MR. FREEDMAN: Because that is when we
      22   not have them.                                             22   allege the formation of the partnership eventually took
      23         Q. From 2006 until 2014, did you make any            23   place.
      24   trips to the United States?                                24              MS. MARKOE: Why do not you ask about the
      25         A. Yes.                                              25   formation of the partnership rather than random trips




                                                                                              9 (Pages 30 to 33)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 80 of
                                      218
                                                       Page 34                                                         Page 35
       1   that he might have taken to the United States.              1             MS. MARKOE: Objection.
       2             MR. FREEDMAN: Ms. Markoe, I do not have           2             THE WITNESS: Yes.
       3   to ask the questions the way you would like me to ask       3   BY MR. FREEDMAN:
       4   the questions. If you instruct the witness not to           4         Q. Where in the United States did you
       5   answer we will take it up with the court. Otherwise         5   travel?
       6   please either object or instruct.                           6             MS. MARKOE: Objection.
       7         Q. In 2006, did you travel to the United              7             THE WITNESS: I do not remember.
       8   States?                                                     8             MR. RIVERO: Dr. Wright, the most
       9             MS. MARKOE: Objection.                            9   important person is actually the court reporter, who
      10             THE WITNESS: I do not know.                      10   makes the official record. So you have to allow a beat
      11   BY MR. FREEDMAN:                                           11   for objections, because our court reporter cannot take
      12         Q. In 2007, did you travel to the United             12   you and the objection simultaneously, so I think it is
      13   States?                                                    13   helpful if we all take a breath. I speak very quickly,
      14         A. I do not know.                                    14   so I have to take a breath. It is very natural.
      15             MS. MARKOE: Objection.                           15   BY MR. FREEDMAN:
      16   BY MR. FREEDMAN:                                           16         Q. Do you recall the purpose of travel in
      17         Q. In 2008, did you travel to the United             17   2008?
      18   States?                                                    18             MS. MARKOE: Objection.
      19             MS. MARKOE: Objection.                           19             THE WITNESS: I went to various different
      20             THE WITNESS: Yes.                                20   trips around the world. I have been to over 100
      21             THE COURT REPORTER: Slow down, please.           21   countries. I travel, even now, probably 30-50 countries
      22   I cannot keep up.                                          22   every year. I do six countries a month, some months. I
      23             MR. FREEDMAN: Sorry.                             23   do not remember my trips. I know I do presentations,
      24         Q. In 2008, you travelled to the United              24   I met with government officials, I met with the FBI at
      25   States?                                                    25   one point, I met with people in a number of three-letter
                                                       Page 36                                                         Page 37
       1   agencies. If you are asking did I meet with Dave            1   any of his trips to the United States in 2008,
       2   Kleiman then, no.                                           2   I believe, but the record will state what he said.
       3   BY MR. FREEDMAN:                                            3              MR. FREEDMAN: Ms. Markoe, I am not going
       4        Q. You remember very specifically to have              4   to argue with you about it but we were given some leeway
       5   taken a trip to the United States in 2008?                  5   to press Dr. Wright's initial representation of what he
       6             MS. MARKOE: Objection.                            6   did and did not do.
       7   BY MR. FREEDMAN:                                            7              MS. MARKOE: And he answered your
       8        Q. How do you recall that you were                     8   question by telling you that he met with people at
       9   travelling to the United States in 2008?                    9   Microsoft. That is enough pressing.
      10        A. One of my trips was to meet people at              10   BY MR. FREEDMAN:
      11   Microsoft.                                                 11         Q. In 2009, did you travel to the United
      12        Q. Where did you meet people at Microsoft?            12   States?
      13             MS. MARKOE: Objection.                           13         A. Yes.
      14             THE WITNESS: At Microsoft.                       14         Q. For what purpose?
      15   BY MR. FREEDMAN:                                           15         A. I do not remember all the conferences,
      16        Q. Where at Microsoft? At Microsoft                   16   etcetera, that I went to in 2009.
      17   headquarters?                                              17         Q. Where in the United States did you travel
      18             MS. MARKOE: Objection.                           18   to?
      19             THE WITNESS: At Microsoft headquarters.          19              MS. MARKOE: Objection.
      20             MS. MARKOE: I am going to instruct the           20              THE WITNESS: I do not have my travel
      21   witness not to answer this. It has absolutely nothing      21   records in front of me. I cannot answer that.
      22   to do with this case and it has nothing to do with topic   22   BY MR. FREEDMAN:
      23   number 3 which you are purporting this line of             23         Q. Did you travel to Florida in 2009?
      24   questioning is related to. He has already answered your    24         A. Either then or 2010, I cannot remember
      25   question that he did not meet with Mr. Kleiman during      25   the exact dates.




                                                                                            10 (Pages 34 to 37)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 81 of
                                      218
                                                     Page 38                                                       Page 39
       1        Q.    Did you travel to Florida in 2008?            1          Q.   How long did you meet with Dave Kleiman
       2             MS. MARKOE: Objection.                         2   for?
       3             THE WITNESS: No. I do not believe              3             MS. MARKOE: Objection.
       4   I did.                                                   4             THE WITNESS: I do not remember. We
       5   BY MR. FREEDMAN:                                         5   drank a lot.
       6         Q. When you travelled to Florida in 2009 or        6   BY MR. FREEDMAN:
       7   2010, did you meet with Dave Kleiman?                    7         Q. Was that the only time you saw
       8         A. Yes.                                            8   Dave Kleiman?
       9         Q. What did you discuss with Dave Kleiman?         9         A. No.
      10         A. We drank.                                      10         Q. That was a bad question. Strike that.
      11         Q. Where did you drink?                           11   Was that the only time you saw Dave Kleiman on that
      12         A. A pub.                                         12   trip?
      13         Q. Where was the pub located?                     13         A. Yes.
      14         A. I do not know.                                 14         Q. Did you travel to the United States in
      15         Q. In what city was the pub located?              15   2010?
      16         A. It was somewhere that Dave drove to, with      16             MS. MARKOE: Objection.
      17   another person called Paul Henry.                       17             THE WITNESS: As I said, 2009/10.
      18         Q. Did you discuss anything related to            18   BY MR. FREEDMAN:
      19   Bitcoin?                                                19         Q. Sorry, yes, you are right. Beyond the
      20         A. No.                                            20   2009/2010 trip to the United States where you met with
      21         Q. Did you discuss anything related to            21   Dave Kleiman, was there another time that you travelled
      22   blockchain or timechain?                                22   to the United States and met with Dave Kleiman?
      23         A. No.                                            23         A. No.
      24            MS. MARKOE: Objection.                         24         Q. In 2011, did you travel to the United
      25   BY MR. FREEDMAN:                                        25   States?
                                                     Page 40                                                       Page 41
       1             MS. MARKOE: Objection. You can answer.         1   The time is 11.12.
       2             THE WITNESS: Yes.                              2              (A Short Break)
       3   BY MR. FREEDMAN:                                         3              THE VIDEOGRAPHER: Going back on the
       4        Q. Did you meet with Dave Kleiman in 2011?          4   record. The time is 11.23. Thank you.
       5             MS. MARKOE: Objection.                         5   BY MR. FREEDMAN:
       6             THE WITNESS: Briefly.                          6         Q. Dr. Wright ----
       7   BY MR. FREEDMAN:                                         7              THE VIDEOGRAPHER: Sorry, sir ----
       8        Q. Where did you meet with Dave Kleiman?            8              MR. FREEDMAN: Oh, my mic!
       9        A. I need to obstruct -- this is one of             9              MS. MARKOE: Why do we not read back that
      10   those matters.                                          10   last question before the objection and we can take it
      11             MS. MARKOE: Okay. This is a matter that       11   from there.
      12   I am going to instruct him not to answer. He will       12              MR. FREEDMAN: Actually, before we go
      13   discuss the basis for his refusing not to answer in     13   there, I just want to double back on something I left
      14   camera with the court. It involves issues of national   14   out initially, which is earlier you told me that you
      15   security and he is not permitted to answer these        15   instructed employees how to store things on cloud
      16   questions. He can give a more fulsome explanation to    16   storage devices; do you recall that?
      17   the court in camera and the court can make a ruling     17              MS. MARKOE: Objection.
      18   based on that in camera discussion.                     18              THE WITNESS: No, that is not what
      19             Can I just consult with my client for one     19   I said.
      20   second to see if I can get you some sort of an answer   20   BY MR. FREEDMAN:
      21   that might be of assistance to you?                     21         Q. What did you say?
      22             MR. FREEDMAN: Sure.                           22         A. I said I instruct employees to do things
      23             MS. MARKOE: Let us go off the record.         23   and things happened.
      24             MR. FREEDMAN: You want to take a break?       24         Q. Who were those employees?
      25             THE VIDEOGRAPHER: Going off the record.       25         A. I do not remember the names of all my




                                                                                         11 (Pages 38 to 41)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 82 of
                                      218
                                                      Page 42                                                         Page 43
       1   employees.                                                 1             MR. RIVERO: No, Mr. Freedman ----
       2         Q. Do you remember the names of the                  2             MR. FREEDMAN: Mr. Rivero, this is my
       3   employees that dealt with cloud storage devices?           3   deposition. I ask the questions I would like to ask.
       4         A. No.                                               4             MR. RIVERO: Mr. Freedman, you need to
       5         Q. Cloud storage services?                           5   hear me on this. There was a pending question. We
       6         A. No.                                               6   asked for and took time to address it. We want to
       7         Q. Cloud computing services?                         7   respond so it is clear to the court what our position is
       8         A. No.                                               8   on your pending question. Please, let us go back and do
       9         Q. In 2011 you met with Dave Kleiman?                9   it right.
      10             MR. RIVERO: Objection.                          10             MR. FREEDMAN: I do strike the question
      11             Paula, would you please go back. As we          11   and you can take up my striking the question with the
      12   requested, there was a pending question at which point    12   court, Mr. Rivero.
      13   there was a request to take a break. We asked that the    13             MR. RIVERO: We are not going to ----
      14   last question be read back. I will read back but          14             MR. FREEDMAN: Mr. Rivero, I am not going
      15   I would ask the court reporter to confirm. The next to    15   to continue arguing.
      16   last question: "Did you meet with Dave Kleiman in         16             MR. RIVERO: Mr. Freedman, there was a
      17   2011?" The witness: "Briefly". Next question: "Where      17   pending question. We asked for permission to break to
      18   did you meet with Dave Kleiman?" That is where that       18   address the pending question. If you are withdrawing
      19   took up. We would like to go back so it is clear on the   19   the line of questioning, I am perfectly happy to go on,
      20   record what he is and is not answering. So if you can     20   but I am not going to have an unclear record. He is
      21   read it. We want to do this formally. That is where we    21   prepared to answer the last question.
      22   were.                                                     22             MR. FREEDMAN: In the interests of time,
      23             MR. FREEDMAN: Mr. Rivero, this is my            23   let us go back. Can you please read back the question.
      24   deposition. I strike the question. We will go back        24      (The court reporter read back as requested)
      25   now.                                                      25             THE WITNESS: I had a video conference
                                                      Page 44                                                         Page 45
       1   while in New York that involved Mr. Kleiman.               1         A. That individual has nothing to do with
       2   BY MR. FREEDMAN:                                           2   Bitcoin in any way.
       3        Q. Where was Mr. Kleiman when you video               3         Q. Can you tell me the subject matter of the
       4   conferenced him?                                           4   discussion?
       5        A. Exactly where I do not know.                       5         A. No.
       6        Q. How long did the video conference last?            6             MS. MARKOE: That is the in camera part.
       7        A. Probably 30-45 minutes.                            7   BY MR. FREEDMAN:
       8        Q. Did the video conference have anything to          8         Q. Was there any other time in 2011 that you
       9   do with Bitcoin?                                           9   met with Dave Kleiman?
      10            MS. MARKOE: Objection.                           10         A. No.
      11            THE WITNESS: The video conference was            11         Q. In 2012, did you meet with Dave
      12   not about Bitcoin.                                        12   Kleiman -- strike that. In 2011, was there any other
      13   BY MR. FREEDMAN:                                          13   time when you travelled to the United States?
      14        Q. Did the video conference have anything to         14             MS. MARKOE: Objection.
      15   do with blockchain or timechain technology?               15             THE WITNESS: I do not know. I travel a
      16            MS. MARKOE: Objection.                           16   lot. I cannot remember exactly where I travel when.
      17            THE WITNESS: The video conference was            17   I have been to the US many times. I do not know when
      18   not about those topics.                                   18   I have and have not been at particular times.
      19   BY MR. FREEDMAN:                                          19   BY MR. FREEDMAN:
      20        Q. Was there anyone else on the conference?          20         Q. In 2012, did you travel to the United
      21        A. Yes.                                              21   States?
      22        Q. Who else was on the conference?                   22             MS. MARKOE: Objection.
      23        A. I cannot answer that. That is part of             23             THE WITNESS: Again, I travelled a lot.
      24   what we need to ----                                      24   I do not remember.
      25        Q. Okay.                                             25   BY MR. FREEDMAN:




                                                                                          12 (Pages 42 to 45)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 83 of
                                      218
                                                     Page 46                                                       Page 47
       1        Q.    Did you travel to Florida in 2012?            1   conference in 2013?
       2        A.    No.                                           2        A. Yes.
       3        Q.    Did you travel a lot between ----             3        Q. How many times in 2013 did you meet with
       4        A.    I travelled a lot.                            4   Dave Kleiman via video conference?
       5        Q.    ---- 2006 and 2013?                           5        A. More than I can remember.
       6             MS. MARKOE: Objection.                         6        Q. Approximately how frequently would you
       7             THE WITNESS: I have travelled a lot all        7   meet with Dave Kleiman via video conference in 2013?
       8   my life.                                                 8        A. There was only a small amount of time
       9   BY MR. FREEDMAN:                                         9   before he died.
      10        Q. In 2013, did you travel to the United           10        Q. How many times a week approximately would
      11   States?                                                 11   you meet with Dave Kleiman via video conference in 2013?
      12              MS. MARKOE: Objection.                       12             MS. MARKOE: Objection.
      13              THE WITNESS: I believe so. I did not         13             THE WITNESS: Not many. Dave died. He
      14   travel to Florida, however.                             14   was sick.
      15   BY MR. FREEDMAN:                                        15   BY MR. FREEDMAN:
      16        Q. Why did you travel to the United States         16        Q. Dave died in April of 2013?
      17   in 2013?                                                17        A. Yes.
      18              MS. MARKOE: Objection.                       18        Q. So, between January of 2013 and April of
      19              THE WITNESS: I travel a lot.                 19   2013, approximately how many times did you meet with
      20   I presented conferences. I meet government officials.   20   Dave Kleiman via video conference?
      21   I do all sorts of things.                               21        A. Not many.
      22   BY MR. FREEDMAN:                                        22             MS. MARKOE: Objection.
      23        Q. Did you meet with Dave Kleiman in 2013?         23   BY MR. FREEDMAN:
      24        A. Physically, no.                                 24        Q. Ten times?
      25        Q. Did you meet with Dave Kleiman via video        25             MS. MARKOE: Objection.

                                                     Page 48                                                       Page 49
       1             THE WITNESS: Less.                             1   things, I produce. I do not sit there recording and
       2   BY MR. FREEDMAN:                                         2   remembering what I did. I do not remember how many
       3         Q. Five times?                                     3   times I have called my mother. I do not remember how
       4         A. I do not remember.                              4   many times I have talked to my wife. I do not remember
       5         Q. Some amount of times between five and ten       5   any of these things.
       6   to the best of your recollection?                        6   BY MR. FREEDMAN:
       7             MS. MARKOE: Objection.                         7         Q. In 2011, besides from the video
       8             THE WITNESS: Somewhere around less than        8   conference we have just discussed that you want to talk
       9   ten.                                                     9   to the court about in camera, how many times did you
      10   BY MR. FREEDMAN:                                        10   meet via video with Dave Kleiman?
      11         Q. Okay. In 2012, did you meet via video          11         A. I do not know.
      12   conference with Dave Kleiman?                           12             MS. MARKOE: Objection.
      13         A. Yes.                                           13   BY MR. FREEDMAN:
      14         Q. Approximately how often would you meet         14         Q. Is it safe to say a lot?
      15   via video conference with Dave Kleiman in 2012?         15             MS. MARKOE: Objection.
      16             MS. MARKOE: Objection.                        16             THE WITNESS: Define "a lot".
      17             THE WITNESS: Dave was my best friend. We      17   BY MR. FREEDMAN:
      18   talked a lot.                                           18         Q. You said you met with him a lot in 2013.
      19   BY MR. FREEDMAN:                                        19   Was the frequency of meeting with Dave Kleiman via video
      20         Q. So, once a week?                               20   conference in 2012 the same as it was in 2013?
      21             MS. MARKOE: Objection.                        21             MS. MARKOE: Objection. The record will
      22             THE WITNESS: I do not recollect. I do         22   speak for itself.
      23   not try to think about these things. I work. I work     23             MR. FREEDMAN: Let me strike that and
      24   100 hour weeks. At the moment my work is 108 hours.     24   start again.
      25   I work less now than I used to. I call people, I do     25         Q. Approximately how many times did you meet




                                                                                         13 (Pages 46 to 49)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 84 of
                                      218
                                                       Page 50                                                          Page 51
       1   with Dave Kleiman via video conference in 2011?             1   something that is not fluffy.
       2             MS. MARKOE: Objection.                            2   BY MR. FREEDMAN:
       3             THE WITNESS: I do not know.                       3         Q. Was it probable that you spoke with Dave
       4   BY MR. FREEDMAN:                                            4   Kleiman more than 20 times in 2011?
       5        Q. More than ten times?                                5             MS. MARKOE: Objection.
       6             MS. MARKOE: Objection.                            6             THE WITNESS: I do not know. It was
       7             THE WITNESS: I believe so.                        7   definitely more than 10 times.
       8   BY MR. FREEDMAN:                                            8   BY MR. FREEDMAN:
       9        Q. More than 20 times?                                 9         Q. In 2010, how many times did you meet with
      10        A. I do not know.                                     10   Dave Kleiman via video conference?
      11        Q. Is it safe to say it was somewhere                 11             MS. MARKOE: Objection.
      12   between ten to 20 times?                                   12             THE WITNESS: Again, even less
      13             MS. MARKOE: Objection.                           13   recollection. I do not know.
      14             THE WITNESS: I do not know.                      14   BY MR. FREEDMAN:
      15   BY MR. FREEDMAN:                                           15         Q. More than 10 times?
      16        Q. Could it have been more than 20 times?             16             MS. MARKOE: Objection.
      17             BY MS. MARKOE: Objection: calls for              17             THE WITNESS: I do not know.
      18   speculation.                                               18   BY MR. FREEDMAN:
      19             MR. FREEDMAN: Please, Ms. Markoe, limit          19         Q. Do you have any recollection at all of
      20   your objections to form.                                   20   the frequency in which you talked to Dave Kleiman via
      21             MR. RIVERO: Proceed.                             21   video conference in 2010?
      22             THE WITNESS: Could this be the Cartesian         22         A. I could not even answer the recollection
      23   abstraction, a projection, yes, that is a possibility.     23   of what I have talked to my wife in the last six months,
      24   The possibility of my putting my hand through the wall     24   so, no. What I do recollect is I wrote 64 papers that
      25   exists. Is that a probability: no. Please ask me           25   will go to patent last month.
                                                       Page 52                                                          Page 53
       1         Q. Doctor ----                                        1             THE WITNESS: As with everyone else, I do
       2         A. I wrote 18 papers that have been                   2   not recall exact details. I do not even remember how
       3   published last month. That I recollect. I recollect my      3   many times I have spoken to my mother in the last six
       4   work.                                                       4   months.
       5         Q. If you could try to answer the question            5   BY MR. FREEDMAN:
       6   that is posed, that would help us move quicker. Did you     6        Q. You did not create Bitcoin with your with
       7   speak with Dave Kleiman via video conference in 2010        7   mother, did you?
       8   routinely?                                                  8             MS. MARKOE: Objection. Move to strike.
       9             MS. MARKOE: Objection.                            9   BY MR. FREEDMAN:
      10             THE WITNESS: Define the word "routine".          10        Q. In 2008, do you recall how many times you
      11   BY MR. FREEDMAN:                                           11   met with Dave Kleiman via video conference?
      12         Q. As you understand the word "routine"?             12             MS. MARKOE: Objection.
      13             MS. MARKOE: Objection.                           13             THE WITNESS: The same answer applies
      14             THE WITNESS: I have a full 21 volume             14   with even less recollection. I think about my work.
      15   copy of the Oxford greater dictionary. "Routine" is        15   People do not always like it, but I do not think about
      16   actually about 1.5 pages worth of definitions going back   16   people.
      17   to the 16th century. Which particular use of "routine"     17   BY MR. FREEDMAN:
      18   would you like me to have? As in per route, as in as a     18        Q. In 2008, do you recall how many times you
      19   directed, something that is not a common used word, or     19   had video conferences with Dave Kleiman?
      20   what?                                                      20             MS. MARKOE: Objection.
      21   BY MR. FREEDMAN:                                           21             THE WITNESS: Again, I do not recollect
      22         Q. Let us just jump to 2009. Do you recall           22   exactly how many times.
      23   how many times you spoke with Dave Kleiman via video       23   BY MR. FREEDMAN:
      24   conference in 2009?                                        24        Q. When did you first meet Dave Kleiman?
      25             MS. MARKOE: Objection.                           25        A. Exactly when, I do not remember. Define




                                                                                            14 (Pages 50 to 53)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 85 of
                                      218
                                                       Page 54                                                        Page 55
       1   "meet".                                                     1             THE WITNESS: Define "regular".
       2         Q. What year?                                         2   BY MR. FREEDMAN:
       3         A. Physically meet, meet online, meet by              3          Q. Once a week?
       4   e-mail, meet by video conference, meet by phone.            4          A. No.
       5         Q. When were you first introduced to Dave             5          Q. Twice a week -- once a month?
       6   Kleiman in any capacity, in what year?                      6          A. Most likely, yes.
       7         A. I was never introduced to Dave Kleiman.            7          Q. How were you in contact with him
       8         Q. How did you come to meet Dave Kleiman in           8   approximately once a month in 2006?
       9   any capacity?                                               9          A. We spoke over IRC, we spoke over video
      10         A. We started talking on mailing lists, IRC          10   chats, we spoke over chats.
      11   chats and other such things.                               11          Q. You said "chats". Can you drill down on
      12         Q. When did you begin that conversation?             12   that for me; what do you mean by chats?
      13             MS. MARKOE: Objection.                           13          A. Digital chat media. IRC is an example of
      14             THE WITNESS: I do not remember exactly.          14   an early chat format. It has rooms, some of those are
      15   It has been 15 years.                                      15   public, some of those are private. Would you like me to
      16   BY MR. FREEDMAN:                                           16   detail the format of the protocol any more?
      17         Q. Do you remember the year?                         17          Q. No, but would I like you to drill down a
      18         A. No.                                               18   little more on the type of chats besides IRC that you
      19         Q. How did you communicate during that time?         19   used to discuss with Dave Kleiman?
      20             MS. MARKOE: Objection: vague.                    20             MS. MARKOE: Objection.
      21             THE WITNESS: In English.                         21             THE WITNESS: I do not remember. These
      22   BY MR. FREEDMAN:                                           22   things have changed.
      23         Q. From 2006, were you in regular contact            23   BY MR. FREEDMAN:
      24   with Dave Kleiman?                                         24          Q. Do you have access to any of these IRC
      25             MS. MARKOE: Objection.                           25   chats?
                                                       Page 56                                                        Page 57
       1        A. No, that is the nature of IRC.                      1   able to answer that.
       2        Q. Do you have access to any of these video            2         Q. You have no recollection of the frequency
       3   chats?                                                      3   with which you spoke to Dave Kleiman in 2007; is that
       4        A. No, that is nature of video chats.                  4   correct?
       5        Q. Do you have access to any of the other              5             MS. MARKOE: Objection.
       6   chat forms that you used to discuss with Dave Kleiman in    6             THE WITNESS: I remember talking to
       7   2006?                                                       7   people. I do not remember each of the talks.
       8        A. No, we made sure we talked on things that           8   BY MR. FREEDMAN:
       9   were chats.                                                 9         Q. But I am asking you to give me your best
      10        Q. Meaning there was no record?                       10   recollection of the frequency with which you spoke to
      11        A. Meaning that there was no record.                  11   Dave Kleiman in 2007?
      12        Q. In 2007, did the frequency with which you          12             MS. MARKOE: Objection.
      13   spoke to Dave Kleiman increase?                            13             THE WITNESS: I do not have a best
      14        A. No.                                                14   recollection. I do not think about people that way.
      15             MS. MARKOE: Objection.                           15   I think about numbers. I think about algorithms.
      16   BY MR. FREEDMAN:                                           16   I remember those.
      17        Q. Did it stay the same?                              17   BY MR. FREEDMAN:
      18        A. I do not have a record of how many times           18         Q. How often did you speak to Dave Kleiman
      19   I spoke to him. As a statistician, I would have to         19   in 2008?
      20   analyse that as a hypothesis taking one versus the         20             MS. MARKOE: Objection.
      21   other, but I do not have the data.                         21             THE WITNESS: I do not remember. The
      22        Q. Did you speak to Dave Kleiman                      22   same thing applies. The same thing will apply to 2009.
      23   approximately once a month in 2007?                        23   BY MR. FREEDMAN:
      24        A. I have no idea how many times I spoke to           24         Q. How often did you speak to Dave Kleiman
      25   anyone at any of those times. Very simply, I am not        25   in 2010?




                                                                                            15 (Pages 54 to 57)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 86 of
                                      218
                                                      Page 58                                                         Page 59
       1            MS. MARKOE: Objection.                            1        A. I would have to say most likely, yes.
       2            THE WITNESS: I do not know.                       2        Q. Did you e-mail Dave Kleiman in 2007?
       3   BY MR. FREEDMAN:                                           3        A. Definitely yes.
       4         Q. How often did you speak to Dave Kleiman           4        Q. What about?
       5   in 2011?                                                   5        A. I do not remember all the topics that
       6         A. I do not know.                                    6   I spoke to Dave in 2007. I did discuss a cookie recipe.
       7         Q. How often did you speak to Dave Kleiman           7        Q. Why did you say "definitely yes" in 2007?
       8   in 2012?                                                   8        A. Because there was a cookie recipe
       9         A. I do not know.                                    9   discussed in 2007 that was published.
      10         Q. How often did you speak to Dave Kleiman          10        Q. Whose cookie recipe was it?
      11   in 2013?                                                  11        A. Mine.
      12         A. Not terribly much.                               12        Q. Why did you discuss a cookie recipe with
      13         Q. When I say "speak to Dave Kleiman",              13   Dave Kleiman?
      14   I also mean telephonically. Does that change any of       14             MS. MARKOE: Objection.
      15   your answers?                                             15             THE WITNESS: He was asking about
      16         A. No, I do not use telephone much at all.          16   cookies.
      17         Q. Did there come a time when you began             17   BY MR. FREEDMAN:
      18   e-mailing Dave Kleiman?                                   18        Q. Did you e-mail Dave Kleiman in 2008?
      19            MS. MARKOE: Objection.                           19        A. Yes.
      20            THE WITNESS: Yes.                                20        Q. Do you know how frequently you e-mailed
      21   BY MR. FREEDMAN:                                          21   him in 2008?
      22         Q. When did you begin e-mailing Dave                22        A. No.
      23   Kleiman?                                                  23        Q. Do you know what you spoke about with
      24         A. I do not remember.                               24   Dave Kleiman in 2008?
      25         Q. Did you e-mail Dave Kleiman in 2006?             25             MS. MARKOE: Objection.
                                                      Page 60                                                         Page 61
       1             THE WITNESS: I do not know the range of          1   you e-mailed Dave Kleiman in 2011?
       2   topics I spoke to Dave in 2008, no.                        2        A. No.
       3   BY MR. FREEDMAN:                                           3        Q. Do you remember what you spoke to Dave
       4         Q. Did you speak to Dave Kleiman -- did you          4   Kleiman in 2010 and 2011 about?
       5   e-mail Dave Kleiman in 2009?                               5        A. Again, I spoke with a number of topics.
       6         A. Yes.                                              6   I do not try and recollect all the things that are
       7         Q. From 2006 until 2009, what e-mails did            7   spoken about.
       8   you use to communicate with Dave Kleiman?                  8        Q. What can you recollect?
       9         A. I do not remember.                                9             MS. MARKOE: Objection.
      10         Q. Do you remember the e-mails you used to          10             THE WITNESS: We spoke about his problems
      11   communicate with Dave Kleiman?                            11   and going into hospital quite a number of times.
      12         A. No.                                              12   BY MR. FREEDMAN:
      13         Q. Do you remember the e-mails Dave Kleiman         13        Q. In 2012 -- did you e-mail Dave Kleiman in
      14   used?                                                     14   2012?
      15         A. No, I have used multiple e-mail                  15        A. Yes.
      16   addresses, I do not try and remember them.                16        Q. Did you e-mail Dave Kleiman in 2013?
      17         Q. In 2010, did you e-mail Dave Kleiman?            17        A. I do not remember.
      18         A. Yes.                                             18        Q. Do you remember the frequency with which
      19         Q. In 2011, did you e-mail Dave Kleiman?            19   you e-mailed Dave Kleiman in 2012?
      20         A. Yes.                                             20        A. No.
      21         Q. Do you remember the frequency of e-mails         21        Q. Do you remember the topics you e-mailed
      22   that you -- strike that. Do you remember how frequently   22   Dave Kleiman about in 2012?
      23   you e-mailed Dave Kleiman in 2010?                        23        A. No.
      24         A. No.                                              24        Q. None of them?
      25         Q. Do you remember the frequency with which         25        A. I know there were a couple of things




                                                                                           16 (Pages 58 to 61)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 87 of
                                      218
                                                       Page 62                                                        Page 63
       1   about companies that I wanted to set up but none of them    1         Q. In 2007, did you speak with Dave Kleiman?
       2   is not do I remember them all, no.                          2   And when I say "speak", I want you to include any form
       3         Q. Which companies do you recall speaking             3   of communication; do we understand each other?
       4   about in 2012 with Dave Kleiman?                            4         A. Yes.
       5         A. I spoke to him about a company called              5         Q. In 2007, did you speak with Dave Kleiman
       6   Design by Human that he was supposed to set up for me,      6   about blockchain, timechain or Bitcoin?
       7   which he did not end up paying for.                         7         A. I do not remember the first time that
       8         Q. What do you mean "paying for"?                     8   I actually mentioned it to Dave.
       9         A. To set up a company you need to pay for            9         Q. It could have been in 2007?
      10   it. The exchange of goods and services generally           10         A. It was either 2007 or 2008. There's an
      11   requires the exchange of money. The exchange of money      11   e-mail that I believe people have a copy of. I do not
      12   is generally considered paying for something.              12   remember the date of the e-mail.
      13         Q. Do you mean a registration?                       13         Q. What does the e-mail say?
      14         A. Yes.                                              14             MS. MARKOE: Objection.
      15         Q. Did you e-mail Dave Kleiman about                 15             THE WITNESS: I do not remember what the
      16   timechain, blockchain or Bitcoin in 2006?                  16   e-mail says. I think it speaks for itself.
      17         A. Yes.                                              17   BY MR. FREEDMAN:
      18         Q. How did you communicate with Dave --              18         Q. What was the purpose of e-mailing Dave
      19   strike that. What method did you use to communicate        19   Kleiman?
      20   with Dave Kleiman in 2006 about blockchain ----            20             MS. MARKOE: Objection.
      21         A. Sorry, 2006, no, I did not. I was                 21             THE WITNESS: I wanted Dave to give me
      22   thinking about the last year, sorry, about that,           22   some help with editing a paper.
      23   I thought it was 2012. In 2006, no, I did not talk         23   BY MR. FREEDMAN:
      24   about blockchain or timechain or anything like that with   24         Q. Which paper?
      25   Dave.                                                      25         A. In this particular e-mail that I believe
                                                       Page 64                                                        Page 65
       1   you are saying, the Bitcoin white paper.                    1        Q. I am looking at an e-mail from you to
       2         Q. The date of that e-mail -- does it help            2   Dave Kleiman dated 12th March 2008. The subject is
       3   you recollect if I tell you that that e-mail is in March    3   "Forward deformation and the difficulties of law on the
       4   of 2008?                                                    4   internet". It states: "I need your help editing a
       5         A. Yes, I will believe that that is the               5   paper I am going to release later this year. I have
       6   date, then, and the date about that was March 2008 if       6   been working on a new form of electronic money, BitCash,
       7   that is what it says.                                       7   Bitcoin ..." And the e-mail goes on. Is that the
       8         Q. Was that e-mail the very first time you            8   e-mail you are referring to?
       9   spoke to Dave Kleiman about Bitcoin, blockchain or          9             MS. MARKOE: Objection. If you want to
      10   timechain technology?                                      10   show him a document, you can show him a document.
      11             MS. MARKOE: Objection.                           11             MR. FREEDMAN: Zaharah, please limit your
      12             THE WITNESS: I had not been talking to           12   objection to form.
      13   Dave before that point, so those topics were not           13             MS. MARKOE: If you want to show him a
      14   something I discussed with Dave before that e-mail.        14   document, show him a document.
      15   BY MR. FREEDMAN:                                           15             BY MR. FREEDMAN: Zaharah, this is my
      16         Q. So that was the very first time you spoke         16   deposition.
      17   to Dave Kleiman about Bitcoin, blockchain or timechain     17             MS. MARKOE: If you want to have him
      18   technology?                                                18   presume ----
      19         A. I do not recollect whether I talked about         19             THE WITNESS: Can I see the document.
      20   BlackNet at any point before that, I do not know.          20             MS. MARKOE: ---- that what you are
      21         Q. What is BlackNet?                                 21   reading on a screen is accurate and correct, then he can
      22         A. BlackNet is a research project I started          22   make that presumption if you ask him to, but if you are
      23   in 1998.                                                   23   going to be referencing a document you have to show the
      24         Q. What about?                                       24   witness the document.
      25         A. Digital electronic cash.                          25             MR. FREEDMAN: Thank you, Zaharah.




                                                                                           17 (Pages 62 to 65)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 88 of
                                      218
                                                            Page 66                                                    Page 67
       1         Q.   Is that the e-mail that we are referring      1                MR. FREEDMAN: Zaharah, limit your
       2   to?                                                      2      objection to form.
       3        A. Can I see the e-mail?                            3                THE WITNESS: If you wish to show me the
       4        Q. Not at this time.                                4      document, I will comment on the document.
       5             MS. MARKOE: Objection. I am going to           5      BY MR. FREEDMAN:
       6   instruct him not to answer the question.                 6           Q. In 2009, did you communicate with Dave
       7             MR. FREEDMAN: Then instruct him and just       7      Kleiman about Bitcoin, blockchain or timechain
       8   instruct him. Zaharah, either object to form or          8      technology?
       9   instruct him not to answer. There is no need for         9           A. Yes.
      10   dialogue between us. We can take it up with the court   10           Q. Do you recall the method of
      11   once you instruct him not to answer.                    11      communication?
      12             MS. MARKOE: He can answer if you give         12           A. Are we talking e-mail or chats?
      13   him the document. He has asked for the document and you 13           Q. However you communicated with him about
      14   are refusing to give it to him.                         14      Bitcoin, blockchain or timechain, please tell me all
      15             MR. FREEDMAN: Zaharah, just instruct him      15      methods.
      16   not to answer or object.                                16           A. I do not remember all methods. We used
      17        Q. Does the e-mail I quoted to you refresh         17      IRC. We used e-mail. We used other -- I cannot even
      18   your recollection of the date of the e-mail?            18      remember the chats at the time. It could have been
      19        A. Will you show me the e-mail?                    19      Facebook. I do not have that Facebook account any more.
      20        Q. Not at this time.                               20           Q. What was the account with Facebook?
      21        A. Then I cannot answer that question.             21                MS. MARKOE: Objection.
      22        Q. So it does not refresh your recollection?       22                THE WITNESS: I do not remember. It is
      23             MS. MARKOE: Objection. You cannot have        23      been gone four or five years now.
      24   a recollection refreshed without showing a document.    24      BY MR. FREEDMAN:
      25   That is basic evidence.                                 25           Q. Do you remember the name?
                                                            Page 68                                                    Page 69
       1        A. Yes, Dr. Craig Wright.                              1   BY MR. FREEDMAN:
       2        Q. What e-mails did you use to communicate             2         Q. You do not remember any of Dave Kleiman's
       3   with Dave Kleiman?                                          3   e-mails that you communicated with to him about Bitcoin,
       4             MS. MARKOE: Objection.                            4   blockchain or timechain technology ----
       5             THE WITNESS: I do not remember.                   5         A. I even cannot tell you ----
       6   BY MR. FREEDMAN:                                            6         Q. Dr. Wright, if you could let me finish so
       7        Q. Not even one.                                       7   we have a clean record, I am sorry. Do you recall any
       8        A. No, I had many e-mails. I do not                    8   of the e-mails Dave Kleiman used to receive
       9   remember which ones I actually used to communicate with     9   communications about Bitcoin, blockchain or timechain
      10   Dave.                                                      10   technology from you in 2009?
      11        Q. Do you remember what e-mails Dave used to          11             MS. MARKOE: Objection: asked and
      12   receive these communications?                              12   answered.
      13             MS. MARKOE: Objection.                           13             MR. FREEDMAN: Please limit your
      14             THE WITNESS: No, I do not.                       14   objection to form.
      15   BY MR. FREEDMAN:                                           15             MS. MARKOE: I am allowed to preserve my
      16        Q. Not even one?                                      16   objection for the record.
      17             MS. MARKOE: Objection.                           17             MR. FREEDMAN: By form, Zaharah.
      18             THE WITNESS: I do not type in things in          18             MS. MARKOE: And I am describing what the
      19   my e-mail and bring up the whole name, I have contacts.    19   form of the objection is.
      20   BY MR. FREEDMAN:                                           20             MR. FREEDMAN: No, that is not permitted
      21        Q. So you do not remember any e-mails?                21   by the local rules.
      22             MS. MARKOE: Objection.                           22             MS. MARKOE: Show me the local rule you
      23             THE WITNESS: I do not remember phone             23   are referring to, then.
      24   numbers. I do not remember e-mails. I save those in        24             MR. RIVERO: Please show us the local
      25   context.                                                   25   rule.




                                                                                            18 (Pages 66 to 69)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 89 of
                                      218
                                                       Page 70                                                         Page 71
       1             MR. FREEDMAN: Okay. We will show it to            1   addresses today. If I was asked to swear or lose
       2   you at the break.                                           2   everything I have, I could not even give you my sister's
       3             MR. RIVERO: There is no such local rule.          3   e-mail address right now.
       4             MR. FREEDMAN: There certainly is. Even            4         Q. Dr. Wright, if you could answer the
       5   the Federal Civil Procedure require you to limit your       5   question posed it would help us move forward.
       6   objection.                                                  6         A. I believe I did.
       7             MR. RIVERO: Show us ----                          7         Q. No, actually, I do not have an answer.
       8             MR. FREEDMAN: No, we will do this off             8         A. That is my total recollection ever on
       9   the record because I am not going to waste my time with     9   e-mails.
      10   it.                                                        10         Q. You do not recall any of the e-mails Dave
      11             MR. RIVERO: I am not wasting my time             11   Kleiman used to receive communications from you about
      12   with foolishness. Please show us the rule. If you say      12   Bitcoin, blockchain or timechain technology in 2009?
      13   this again show us the rule.                               13             MS. MARKOE: Objection: asked and
      14   BY MR. FREEDMAN:                                           14   answered.
      15         Q. Did we get an answer to that question?            15             THE WITNESS: I have answered that.
      16   (Pause) Do you recall any of the e-mails Dave Kleiman      16   BY MR. FREEDMAN:
      17   used to receive communications about Bitcoin, blockchain   17         Q. Do you recall any of the e-mails Dave
      18   or timechain technology from you in 2009?                  18   Kleiman used to receive communications about Bitcoin,
      19             MS. MARKOE: Objection: asked and                 19   blockchain or timechain technology from 2010 through
      20   answered.                                                  20   2013?
      21             MR. FREEDMAN: You can answer.                    21             MS. MARKOE: Objection.
      22             THE WITNESS: I do not remember my                22             THE WITNESS: I cannot answer what Dave
      23   mother's e-mail address. I do not remember my son's        23   received anything on. Dave is an independent person.
      24   e-mail address. I do not remember either of their phone    24   He was never my partner. I have never had any
      25   numbers. I do not remember friends over here's e-mail      25   relationship that way with him. He was just a friend.
                                                       Page 72                                                         Page 73
       1   I have never formed a partnership. I will never form a      1   address.
       2   partnership. I hate the whole concept of partnership.       2        Q. Could you look the addresses up and
       3   I will never be a partner. I will never have a partner.     3   inform your counsel of them after this deposition?
       4   The only partner I have is my wife. That is the form of     4             MS. MARKOE: Objection.
       5   partnership I am in. I have never been in a                 5             THE WITNESS: No, I could not.
       6   partnership. I do not want to know what other people        6   BY MR. FREEDMAN:
       7   do. I do not care what other people do. I do not ask        7        Q. Why not?
       8   what other people do. I do not ever go into any details     8        A. I do not have Bitmessage any more.
       9   of what other people do.                                    9        Q. When did you lose Bitmessage?
      10   BY MR. FREEDMAN:                                           10             MS. MARKOE: Objection.
      11         Q. Did you communicate with Dave Kleiman on          11             THE WITNESS: I did not lose Bitmessage.
      12   Bitmessage?                                                12   BY MR. FREEDMAN:
      13         A. Yes.                                              13        Q. Why do not you have Bitmessage any more?
      14         Q. What was your Bitmessage user name?               14             MS. MARKOE: Objection.
      15         A. There is not a Bitmessage user name.              15             THE WITNESS: I stopped using it in 2015.
      16         Q. What is there?                                    16   BY MR. FREEDMAN:
      17         A. Addresses.                                        17        Q. Why did you stop using it in 2015?
      18         Q. What is your Bitmessage address?                  18             MS. MARKOE: Objection.
      19         A. I cannot, from the top of my head, tell           19             THE WITNESS: Because I decided to stop
      20   you a many, many character long address. That is not       20   using it.
      21   how the thing works.                                       21   BY MR. FREEDMAN:
      22         Q. Do you recall Dave Kleiman's address on           22        Q. What did you do with all of the
      23   Bitmessage?                                                23   Bitmessage communications that were in Bitmessage?
      24         A. Again, no. If I cannot recall an e-mail,          24             MS. MARKOE: Objection.
      25   I definitely cannot recall a 30-something character        25             THE WITNESS: I do not keep all those




                                                                                            19 (Pages 70 to 73)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 90 of
                                      218
                                                       Page 74                                                         Page 75
       1   communications.                                             1             MS. MARKOE: Objection.
       2   BY MR. FREEDMAN:                                            2             THE WITNESS: No.
       3        Q. What do you do with them?                           3   BY MR. FREEDMAN:
       4        A. I do not do anything with them.                     4        Q. So, in 2015, you wiped a hard drive and
       5        Q. So?                                                 5   destroyed all electronic records of Bitmessage?
       6        A. So they do not exist.                               6             MS. MARKOE: Objection.
       7        Q. In 2015, did any Bitmessages exist?                 7             THE WITNESS: I do not know whether all
       8        A. Yes.                                                8   electronic messages have been destroyed.
       9             MS. MARKOE: Objection.                            9   BY MR. FREEDMAN:
      10   BY MR. FREEDMAN:                                           10        Q. Where would they be if they still resided
      11        Q. What happened to them?                             11   on a computer?
      12        A. I do not know.                                     12        A. I do not know. Dave could have a copy.
      13        Q. Did you delete them?                               13   That would be given on his drive.
      14             MS. MARKOE: Objection.                           14        Q. Let us limit your responses to your
      15             THE WITNESS: I wiped hard drives.                15   drives for now. In 2015, you wiped all electronic
      16   BY MR. FREEDMAN:                                           16   Bitmessages from all of your electronic media?
      17        Q. When, in 2015, did you wipe hard drives?           17             MS. MARKOE: Objection: mischaracterises
      18        A. I wiped hard drives all the time.                  18   testimony.
      19   I worked as a digital forensic expert for a part of my     19             MR. FREEDMAN: Go ahead. You can answer.
      20   time. I donated my time to working on child                20             THE WITNESS: My media, yes. My media
      21   exploitation cases, etcetera. I did many of those.         21   has been wiped. I wipe my media.
      22   Every time I did something like that, I wiped my hard      22   BY MR. FREEDMAN:
      23   drive.                                                     23        Q. When did you begin discussing Bitcoin --
      24        Q. Have you wiped any hard drives since the           24   strike that. Did you discuss Bitcoin, blockchain or
      25   beginning of this litigation?                              25   timechain technology with Dave Kleiman on Bitmessage?
                                                       Page 76                                                         Page 77
       1         A. Yes.                                               1         Q. Just so you know where I am going, I am
       2         Q. When did those discussions begin on                2   going to switch gears now to start talking about the
       3   Bitmessage?                                                 3   various entities that have been touched on in the
       4         A. I do not know.                                     4   litigation.
       5         Q. In 2009?                                           5              MS. MARKOE: Why do we not take a
       6         A. Bitmessage did not exist in 2009.                  6   restroom break now ----
       7         Q. When did Bitmessage begin to exist?                7              MR. FREEDMAN: Sure.
       8            MS. MARKOE: Objection.                             8              MS. MARKOE: ---- if this is a good time
       9            THE WITNESS: I cannot remember.                    9   to stop.
      10   BY MR. FREEDMAN:                                           10              MR. FREEDMAN: That is fine. Let us go
      11         Q. In 2010?                                          11   off the record.
      12         A. I do not remember when Bitmessage                 12              THE VIDEOGRAPHER: Going off the record.
      13   started.                                                   13   The time is 11.57. End of video card number 1, volume 1
      14         Q. It started some time after 2009.                  14   of the video deposition of Dr. Craig Wright.
      15            MS. MARKOE: Objection.                            15               (A Short Break)
      16            THE WITNESS: Bitmessage was based on              16              THE VIDEOGRAPHER: This is the beginning
      17   Bitcoin. Bitcoin was launched in 2009. Nobody knew         17   of video card number 2, volume 1, in the video
      18   about Bitcoin prior to its public launch. Developers       18   deposition of Dr. Craig Wright. Going on the record.
      19   were unable to take the technology in Bitcoin and create   19   The time is 12.11. Thank you.
      20   something that they did not know existed. So, I would      20              MR. FREEDMAN: Just a small housekeeping
      21   say it would be rather difficult for someone to invent     21   matter before we get back to the line of questioning.
      22   something using technology that they have never heard      22   I figured out an easy way to resolve our objection
      23   of. That is what you call magic. I do not believe in       23   issue. I am giving you on the record a standing
      24   magic.                                                     24   objection to form to every single one of my questions at
      25   BY MR. FREEDMAN:                                           25   this deposition, so you no longer need to object to




                                                                                           20 (Pages 74 to 77)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 91 of
                                      218
                                                       Page 78                                                        Page 79
       1   anything. You can instruct the witness not to answer        1   record ----
       2   obviously by the court's directive, but you have an         2              MR. FREEDMAN: Do problem, we will give
       3   objection preserved as to every single question.            3   it to you on the next break.
       4              MS. MARKOE: I do not think that that is          4              MR. RIVERO: Please.
       5   how it works, and I appreciate the effort, but I will       5   BY MR. FREEDMAN:
       6   still make objections as I feel and deem necessary.         6         Q. I am handing you what is marked as
       7              MR. FREEDMAN: And we will raise with the         7   Plaintiff's Exhibit 1. This purports to be an e-mail
       8   court that the only reason you are doing so is to coach     8   from you to Dave Kleiman dated 12th March 2008. Do you
       9   the witness.                                                9   recognise this e-mail?
      10              MS. MARKOE: It is not, it is because not        10         A. I recognise what you have there.
      11   every single one of your questions is objectionable. I     11         Q. Is this the e-mail that you sent?
      12   have not objected to every single one of your questions.   12              MS. MARKOE: Objection.
      13              MR. FREEDMAN: We will let the judge             13              THE WITNESS: No.
      14   decide.                                                    14   BY MR. FREEDMAN:
      15         Q. Dr. Wright, before we took a break -- can         15         Q. Why is it not the e-mail you sent?
      16   you mark this as Plaintiff's Exhibit 1.                    16         A. Because this is an import into a
      17   (Plaintiff's Exhibit 1 marked for identification)          17   different mail server that existed at a later time.
      18         Q. -- we were discussing ----                        18         Q. Is this an identical copy of the e-mail
      19              MR. RIVERO: Sorry, I have a housekeeping        19   you sent to Dave Kleiman?
      20   question myself. I want the citation on the rule.          20              MS. MARKOE: Objection.
      21              MR. FREEDMAN: Sure. Do you know what, I         21              THE WITNESS: No, because when you import
      22   will give it to you in the break. I have it but I am       22   something from one exchange server to another it is not
      23   not going to waste my time on the record for it. I will    23   identical.
      24   give it to you.                                            24   BY MR. FREEDMAN:
      25              MR. RIVERO: Please. I want it on the            25         Q. Is the text of the e-mail identical?

                                                       Page 80                                                        Page 81
       1              MS. MARKOE: Objection.                           1   exchange mailbox by one of my staff, Nicholas, I do not
       2              THE WITNESS: I am unable to say whether          2   remember his last name; hence the change in e-mail
       3   it is identical. It looks the same.                         3   address.
       4   BY MR. FREEDMAN:                                            4        Q. What do you mean change in e-mail
       5          Q. Did you send this original e-mail on 12th         5   address?
       6   March 2008?                                                 6        A. The "from" address changes when you move
       7              MS. MARKOE: Objection.                           7   OST files within Microsoft Exchange. When you preserve
       8              THE WITNESS: This is not an e-mail.              8   exchange of information but change the domains, because
       9   BY MR. FREEDMAN:                                            9   you move companies, it alters the sort of domain record
      10          Q. Did you send an e-mail that looks the            10   within exchange.
      11   same as this on 12th March 2008?                           11        Q. So, if I am understanding you correctly,
      12              MS. MARKOE: Objection.                          12   and correct me if I am wrong, the original e-mail was
      13              THE WITNESS: I sent an e-mail that              13   not sent from craig.wright@information-defense.com?
      14   contains the body that was approximately like that, if     14        A. That would be correct.
      15   not like that. I cannot say exactly because this is a      15        Q. What was the original e-mail it was sent
      16   copy and whatever else, but that is very familiar, and     16   from?
      17   that would appear to be the e-mail I sent, yes.            17        A. I cannot remember which domains I had
      18   BY MR. FREEDMAN:                                           18   back then.
      19          Q. On 12th March 2008?                              19        Q. Do you have the OST file that was moved
      20              MS. MARKOE: Objection.                          20   by Nicholas?
      21              THE WITNESS: Yes.                               21        A. No.
      22   BY MR. FREEDMAN:                                           22        Q. What happened to it?
      23          Q. Do you have the original copy of this            23        A. I have no idea.
      24   e-mail?                                                    24        Q. Did you not think this was an important
      25          A. No, the original was moved from a former         25   e-mail to preserve?




                                                                                           21 (Pages 78 to 81)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 92 of
                                      218
                                                       Page 82                                                        Page 83
       1             MS. MARKOE: Objection.                            1         A. Certainly.
       2             THE WITNESS: No, I did not.                       2         Q. Do you have records from Hotwire,
       3   BY MR. FREEDMAN:                                            3   Integers and Pholus that would enable us to look up
       4         Q. Why not?                                           4   Nicholas's last name?
       5             MS. MARKOE: Objection.                            5         A. Unless there is something that the
       6             THE WITNESS: Why would I? It does not             6   lawyers have captured. I have never looked at the
       7   add any value to anything I am doing.                       7   records in those boxes. They were delivered to me and
       8   BY MR. FREEDMAN:                                            8   they remained sealed until the lawyers opened them.
       9         Q. Do you recall Nicholas's last name?                9         Q. What boxes are you referring to?
      10         A. It might be Desmond. I do not remember.           10         A. The boxes that they took copies of
      11         Q. D-E-S-M-O-N-D?                                    11   documents from.
      12         A. You are asking me to spell someone's name         12         Q. You said you received sealed boxes?
      13   that I can barely remember.                                13         A. Yes.
      14         Q. How would we find Nicholas's last name,           14         Q. Where did you receive sealed boxes from?
      15   if we needed to?                                           15         A. When the companies in Australia were shut
      16         A. Look up old records on the internet.              16   down, boxes of information were sent to me.
      17         Q. What company did he work for?                     17         Q. By whom?
      18         A. The question you are, I believe, asking           18         A. Someone in Australia, to do with the old
      19   is, which of my companies did he work for, which           19   company. I do not know.
      20   I believe he worked for Hotwire, Integers and maybe        20         Q. I do not recall, I may have asked this:
      21   Pholus, P-H-O-L-U-S. It is one of the Greek gods. He       21   the date of this e-mail, 12th March 2008, was this the
      22   was a centaur. He was a wise centaur.                      22   first time you reached out to Dave Kleiman about
      23         Q. Please, Dr. Wright, if we could have this         23   Bitcoin, blockchain or timechain technology?
      24   discussion on the break. It is interesting but I want      24         A. I may have talked to him about BlackNet;
      25   to get us through.                                         25   I do not recall.
                                                       Page 84                                                        Page 85
       1         Q. This is the first written communication?           1        Q. When was the one in Panama formed?
       2         A. Again, I do not recall.                            2        A. About 1998. My exact recollection of
       3         Q. There is a company called Craig Wright             3   time is ----
       4   R&D?                                                        4        Q. When did the one in the Seychelles cease
       5         A. There were multiple companies. There are           5   to exist?
       6   no longer those companies.                                  6        A. Somewhere between 2011 and 2013.
       7         Q. There were multiple companies called               7        Q. When did the one in Belize -- when was
       8   Craig Wright R&D?                                           8   the Craig Wright R&D in Belize formed?
       9         A. There are multiple companies called Craig          9        A. I do not remember.
      10   Wright R&D.                                                10        Q. When did it cease to exist?
      11         Q. When was the first Craig Wright R&D               11        A. I do not exactly remember.
      12   founded?                                                   12        Q. When did Craig Wright R&D in Kenya --
      13         A. In the '90s.                                      13   strike that. When was Craig Wright R&D in Kenya formed?
      14         Q. When did it cease to exist?                       14        A. Again, I do not remember the exact times
      15         A. A variety of these companies have ceased          15   on that one.
      16   at different times.                                        16        Q. Approximate year do you recall?
      17         Q. How many of Craig Wright R&Ds have there          17        A. Not off the top of my head, no.
      18   been?                                                      18        Q. Do you have any way to look that up?
      19         A. Seychelles, Panama, Belize, Kenya,                19             MS. MARKOE: Objection.
      20   Australia, Singapore, a couple of Eastern European ones,   20             THE WITNESS: No.
      21   Hungary, Hong Kong. More than that, I do not remember.     21   BY MR. FREEDMAN:
      22         Q. Okay. Craig Wright R&D in the                     22        Q. When did it cease to exist?
      23   Seychelles, when was it formed?                            23        A. I do not remember.
      24         A. A long time ago. We are talking                   24        Q. What was the purpose of Craig Wright R&D
      25   20 years.                                                  25   in the Seychelles?




                                                                                            22 (Pages 82 to 85)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 93 of
                                      218
                                                        Page 86                                                        Page 87
       1         A. The purpose of all of these was to hold            1         Q. Did they relate to Bitcoin?
       2   intellectual property.                                      2         A. Which one?
       3         Q. What type of intellectual property were            3         Q. You said the purpose of all of these
       4   they holding?                                               4   entities -- strike that. Did any of them hold Bitcoin
       5             MS. MARKOE: Objection.                            5   related intellectual property?
       6             THE WITNESS: Any type of intellectual             6              MS. MARKOE: Objection.
       7   property I held.                                            7              THE WITNESS: That, again, is a very wide
       8   BY MR. FREEDMAN:                                            8   question. Did they hold any assets relating to Bitcoin
       9         Q. Were they patents?                                 9   in any way: yes.
      10         A. No.                                               10   BY MR. FREEDMAN:
      11             MS. MARKOE: Objection.                           11         Q. Which ones?
      12   BY MR. FREEDMAN:                                           12         A. Panama, Costa Rica, Australia. The
      13         Q. Were they trade secrets?                          13   others I could not say off the top of my head.
      14             MS. MARKOE: Objection.                           14         Q. Did any of these Craig Wright R&D
      15             THE WITNESS: Define what you mean by             15   entities hold blockchain or timechain-related
      16   "trade secrets". That is a very wide area. I have a        16   intellectual property?
      17   masters in intellectual property law, I could spend a      17              MS. MARKOE: Objection.
      18   long time detailing that if you wish, but please define    18              THE WITNESS: It is the same question.
      19   what you actually mean by "trade secrets" or I will just   19   Just ask me Bitcoin, because the only thing I do is
      20   have to say yes and leave it at that.                      20   Bitcoin.
      21   BY MR. FREEDMAN:                                           21   BY MR. FREEDMAN:
      22         Q. Were they all computer related?                   22         Q. So, when I say "Bitcoin", you will take
      23         A. No.                                               23   it to mean Bitcoin, blockchain and timechain?
      24             MS. MARKOE: Objection.                           24              MS. MARKOE: Objection.
      25   BY MR. FREEDMAN:                                           25              THE WITNESS: Yes. I will answer per
                                                        Page 88                                                        Page 89
       1   Bitcoin. I only work on Bitcoin. Some of the things         1   to Dave Kleiman.
       2   I do apply to any blockchain, but I do not develop for      2             MR. FREEDMAN: Zaharah, either instruct
       3   Ethereum, I do not develop for other things. I never        3   him not to answer or object. That is it. Well,
       4   have, I never will. I solely do one single system which     4   actually, do not object because ----
       5   is Bitcoin.                                                 5             MS. MARKOE: I can explain the basis of
       6   BY MR. FREEDMAN:                                            6   my objection.
       7         Q. Why did you create multiple entities to            7             MR. FREEDMAN: I do not need to hear it.
       8   hold Bitcoin-related intellectual property in different     8   I give you a standing objection.
       9   countries?                                                  9             MS. MARKOE: But the court does. But the
      10              MS. MARKOE: Objection.                          10   court needs to hear it and I need to make my record.
      11              THE WITNESS: I create multiple entities         11             MR. FREEDMAN: So write it down.
      12   all the time so that I can protect my assets. I have       12             MS. MARKOE: So I am entitled to make my
      13   what people have called a web of companies because that    13   record on the record.
      14   is the best way to ensure that when someone is doing       14             MR. FREEDMAN: Okay, we are going to move
      15   something that governments may not like, to protect        15   on.
      16   those assets and ensure that they remain protected.        16             MS. MARKOE: You are not permitted to
      17   BY MR. FREEDMAN:                                           17   stop me. I will not allow you to stop me. I am
      18         Q. In what way were you seeking to protect           18   instructing the witness not to answer that question.
      19   these intellectual property assets?                        19   You have gone beyond the scope.
      20              MS. MARKOE: Objection. You are going            20             MR. FREEDMAN: Which question are you
      21   beyond the scope of the topics in this deposition.         21   instructing him not to answer?
      22              MR. FREEDMAN: Zaharah, just instruct him        22             MS. MARKOE: The last question, I
      23   not to answer.                                             23   believe, which was -- if the court reporter could kindly
      24              MS. MARKOE: The judge said you can get          24   read it back to me I would appreciate it.
      25   some leeway with regard to entities that do not relate     25     (The court reporter read back as requested)




                                                                                            23 (Pages 86 to 89)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 94 of
                                      218
                                                      Page 90                                                         Page 91
       1   BY MR. FREEDMAN:                                           1   the contracts.
       2        Q. Did any of these Craig Wright R&Ds                 2   BY MR. FREEDMAN:
       3   involve Dave Kleiman?                                      3         Q. Was the ownership of all these Craig
       4            MS. MARKOE: Objection.                            4   Wright R&D entities identical?
       5            THE WITNESS: No.                                  5             MS. MARKOE: Objection.
       6   BY MR. FREEDMAN:                                           6             THE WITNESS: No.
       7        Q. Did they involve W&K?                              7   BY MR. FREEDMAN:
       8            MS. MARKOE: Objection.                            8         Q. Who owned the Craig Wright R&D in the
       9            THE WITNESS: No.                                  9   Seychelles?
      10   BY MR. FREEDMAN:                                          10             MS. MARKOE: Objection.
      11        Q. Did they ever enter into transactions             11             THE WITNESS: I am unable to answer the
      12   with Dave Kleiman or W&K?                                 12   "who owned" because each of the companies, or whatever
      13            MS. MARKOE: Objection.                           13   else I have, has a complex ownership structure. At the
      14            THE WITNESS: They enacted transactions           14   end of the day, I own nothing. I do not own a single
      15   with W&K, of which Dave was a member.                     15   share in any company that I know of. I do not own a
      16   BY MR. FREEDMAN:                                          16   single disposition of a trust that I know of. I have no
      17        Q. What were the transactions they entered           17   ownership of anything, which is what you are trying to
      18   into W&K with?                                            18   get at. I have very carefully constructed something
      19        A. They had contracts with W&K.                      19   where I get to direct my research and own nothing.
      20        Q. Which entities specifically had contracts         20   BY MR. FREEDMAN:
      21   with W&K?                                                 21         Q. So I appreciate, again, that you are
      22        A. I do not remember each of the contracts.          22   anticipating where I am going, but please just answer
      23        Q. Which entity had the contract?                    23   the question.
      24            MS. MARKOE: Objection.                           24         A. I believe that was answering the
      25            THE WITNESS: I do not remember each of           25   question.
                                                      Page 92                                                         Page 93
       1         Q. Actually, I just want to know who owns            1        Q.    Do you remember any of their names?
       2   them, not if you own them. Who owns them?                  2             MS. MARKOE: Objection.
       3            MS. MARKOE: Objection.                            3             THE WITNESS: Yes.
       4            THE WITNESS: I believe I was ----                 4   BY MR. FREEDMAN:
       5            MS. MARKOE: You may answer.                       5        Q. Can you tell me the names that you do
       6            THE WITNESS: I believe I was answering.           6   recall?
       7   My answer is I have set up something so that I do not      7             MS. MARKOE: Objection.
       8   need to know who owns them. I do not know who owns         8             THE WITNESS: There was a Mark in High
       9   nChain now.                                                9   Secured in Panama.
      10   BY MR. FREEDMAN:                                          10   BY MR. FREEDMAN:
      11         Q. Who knows who owns Craig Wright R&D?             11        Q. Anyone else?
      12            MS. MARKOE: Objection.                           12        A. I am thinking. (Pause) No, I do not
      13            THE WITNESS: I have ensured that I know          13   remember the names.
      14   nothing about the ownership of the companies I am with.   14        Q. Do you remember Mark's last name?
      15   BY MR. FREEDMAN:                                          15        A. No, I do not.
      16         Q. Who did you make that arrangement with?          16        Q. Mark was part of the people that took
      17            MS. MARKOE: Objection.                           17   care of the ownership of Craig Wright R&D for you?
      18            THE WITNESS: Other individuals.                  18             MS. MARKOE: Objection.
      19   BY MR. FREEDMAN:                                          19             THE WITNESS: I do not know exactly what
      20         Q. What are the names of those individuals?         20   they did. People set up structures.
      21            MS. MARKOE: Objection.                           21   BY MR. FREEDMAN:
      22            THE WITNESS: I do not remember all of            22        Q. You trusted these people to set up
      23   their names. Those people are no longer part of my        23   structures for your companies?
      24   life.                                                     24             MS. MARKOE: Objection.
      25   BY MR. FREEDMAN:                                          25             THE WITNESS: High Secured was a law




                                                                                           24 (Pages 90 to 93)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 95 of
                                      218
                                                  Page 94                                                         Page 95
       1   firm.                                                 1   you aware of ----
       2   BY MR. FREEDMAN:                                      2         A. I do not know what the tax office
       3         Q. So you trusted a law firm to set up          3   investigates.
       4   ownership structures for your companies?              4         Q. Are you aware of any Australian Tax
       5         A. Yes.                                         5   Office investigation over any of the Craig Wright R&D
       6         Q. And you have no way to get those records     6   entities?
       7   today?                                                7         A. I do not know what the tax office
       8         A. Not that I know of.                          8   investigates.
       9         Q. Did Craig Wright R&D ever mine Bitcoin?      9         Q. So you are not aware of any such
      10             MS. MARKOE: Objection.                     10   investigation?
      11             THE WITNESS: No.                           11              MS. MARKOE: Objection.
      12   BY MR. FREEDMAN:                                     12              THE WITNESS: I do not know what the tax
      13         Q. Was Craig Wright R&D ever audited by the    13   office investigates. I will not speak for the tax
      14   Australian Tax Office?                               14   office.
      15             MS. MARKOE: Also, I just want to make      15   BY MR. FREEDMAN:
      16   sure for the court reporter, it is High Secured.     16         Q. I am not asking you to speak for the tax
      17   BY MR. FREEDMAN:                                     17   office, I am just ask you to tell me if you are aware of
      18         Q. Were any of the Craig Wright R&D entities   18   an investigation?
      19   ever audited by the Australian Tax Office?           19              MS. MARKOE: Objection.
      20         A. No.                                         20              THE WITNESS: You are asking me to
      21         Q. Were they ever the subject of an            21   express awareness of a federal body's investigations.
      22   Australian Tax Office investigation?                 22   I have no interest in those unless it involves me
      23         A. I do not know what the tax office           23   personally, in which case they will audit me first or do
      24   investigates.                                        24   something else. I will not speculate as to the nature
      25         Q. I just want to know what you know. Are      25   of what a government body will do.
                                                  Page 96                                                         Page 97
       1         Q. Did any of these Craig Wright R&D            1        A. Nobody as far as I know. I believe it is
       2   entities ever go by another name?                     2   already liquidated. If not, it is in the process of
       3         A. No.                                          3   being liquidated.
       4         Q. I am going to the next entity. It is         4        Q. Who owned it at the time it was
       5   called Chaos and Non-Linear FNE & Finance.            5   established?
       6         A. That is not the correct company name.        6        A. You would need to look at the
       7         Q. What is the correct company name?            7   shareholding.
       8         A. The exact reference I cannot remember,       8        Q. How do I obtain the shareholding?
       9   but that is not it.                                   9        A. I do not know.
      10         Q. When was it founded?                        10        Q. Do you have access to the shareholding?
      11         A. I do not remember. The records will be      11        A. If those records that the lawyers have
      12   on ASIC, A-S-I-C.                                    12   copied has any copy, then that would have it, otherwise
      13         Q. What was the purpose of this entity?        13   I do not know. I have not looked at those records.
      14         A. To use non-linear forecasting, which is     14   I do not intend to.
      15   probably the word, in the creation of models for     15        Q. Did you use lawyers to form that entity?
      16   determining different linear risk effects.           16             MS. MARKOE: Objection: relevance.
      17         Q. Does this have to do with Bitcoin?          17             THE WITNESS: You are asking whether I --
      18         A. No.                                         18   that would be a privileged thing, whether I used lawyers
      19         Q. Does it have to do with blockchain or       19   or not and what I use them for, so are you asking me to
      20   timechain?                                           20   breach privilege?
      21             MS. MARKOE: Objection.                     21   BY MR. FREEDMAN:
      22             THE WITNESS: Again, the same question.     22        Q. Dr. Wright, you have to allow your own
      23   BY MR. FREEDMAN:                                     23   counsel to object. You cannot object as a witness.
      24         Q. Who owns Chaos and Non-Linear FNE &         24        A. I did not object. I just said, are you
      25   Finance?                                             25   asking me to ----




                                                                                      25 (Pages 94 to 97)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 96 of
                                      218
                                                       Page 98                                                         Page 99
       1        Q.    I am asking ----                                 1   this entity was established after Mr. Kleiman's death.
       2             MR. RIVERO: Let me step in a second.              2   Therefore, I am going to instruct him not to answer any
       3   Dr. Wright, the question as posed is, did you use           3   further questions about this entity. I believe you have
       4   lawyers? You may answer that, but please avoid going        4   asked all the questions that are sort of permitted under
       5   into any communications with the lawyers.                   5   sub-(2) as envisioned by the court, as I understood it.
       6             THE WITNESS: Mmm-hmm, okay. I do not              6              MR. FREEDMAN: Your recollection is
       7   remember.                                                   7   wrong, but we will take it up with the court.
       8   BY MR. FREEDMAN:                                            8         Q. I am going to move on to the next entity,
       9         Q. Did W&K or Dave Kleiman ever own a                 9   Cloudcroft. When was Cloudcroft founded?
      10   percent of this entity?                                    10         A. I do not remember the date on any of
      11         A. No.                                               11   these companies. All of them would be listed on ASIC.
      12         Q. Did this entity ever enter into a                 12   It is a public record. You can pay for it. I am not
      13   relationship with Dave Kleiman or W&K?                     13   going to pay for it to hand it to you.
      14             MS. MARKOE: Objection.                           14         Q. What was the purpose of this entity?
      15             THE WITNESS: It was formed after                 15         A. Cloudcroft was designed -- well, created
      16   Mr. Kleiman died.                                          16   for the development of large storage in high compute
      17   BY MR. FREEDMAN:                                           17   devices. It was so that you would have machines that
      18         Q. Do you remember when it was formed?               18   could hold multiple petabytes of data and process those
      19         A. No.                                               19   using an optical backend at high speed.
      20         Q. Did this entity ever go by another name?          20         Q. Did this entity ever mine Bitcoin?
      21         A. No.                                               21              MS. MARKOE: Objection.
      22         Q. Did this entity ever mine Bitcoin?                22              THE WITNESS: No.
      23             MS. MARKOE: Objection.                           23   BY MR. FREEDMAN:
      24             THE WITNESS: No.                                 24         Q. Did this entity ever create intellectual
      25             MS. MARKOE: He has already said that             25   property related to Bitcoin?
                                                      Page 100                                                        Page 101
       1             MS. MARKOE: Objection. You may answer.            1   things, go in and I definitely do not try to remember
       2             THE WITNESS: The nature of Bitcoin goes           2   the dates of when all this happened.
       3   to what we have dubbed Metanet. That requires storage.      3   BY MR. FREEDMAN:
       4   To do that, to have large blocks and to scale Bitcoin       4         Q. So your accountants would be aware of
       5   requires the creation of machines that can handle very      5   this information?
       6   large transaction volumes and eventually be able to send    6             MS. MARKOE: Objection.
       7   terabyte and larger block sizes in milliseconds.            7             THE WITNESS: I do not know.
       8   BY MR. FREEDMAN:                                            8   BY MR. FREEDMAN:
       9         Q. So, did the entity ever create                     9         Q. Which accountants did you use to handle
      10   intellectual property that relates to Bitcoin?             10   the Australian Tax Office investigations?
      11             MS. MARKOE: Objection.                           11             MS. MARKOE: Objection. Are you
      12             THE WITNESS: I believe I just said yes,          12   referring to this entity or are you referring to
      13   even if you did not understand it.                         13   generally? It is just very unclear what you are talking
      14   BY MR. FREEDMAN:                                           14   about and we need to have a clear record so that there
      15         Q. Was this entity ever audited by the               15   are no misunderstandings.
      16   Australian Tax Office?                                     16   BY MR. FREEDMAN:
      17         A. Yes.                                              17         Q. What accountants did you use to handle
      18         Q. When?                                             18   Australian Tax Office investigations and audits of
      19         A. I do not remember the dates of the                19   Cloudcroft?
      20   audits.                                                    20         A. If you are going to ask it that way,
      21         Q. Were there multiple audits?                       21   I will say I do not remember.
      22             MS. MARKOE: Objection: vague.                    22         Q. What accountants do you recall using to
      23             THE WITNESS: I have accountants in the           23   handle any Australian Tax Office investigation or audit?
      24   past, and I have them now. They do these things. I do      24         A. I did not use accountants to handle tax
      25   not necessarily, apart from when I am pulled up to         25   office audits; I used accountants to be accountants and




                                                                                          26 (Pages 98 to 101)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 97 of
                                      218
                                                     Page 102                                                        Page 103
       1   auditors. Would you like me to answer that?                 1   internally as an accountant or CFO for your companies?
       2        Q. Yes, please.                                        2        A. Yes.
       3        A. During the time that we were there, we              3        Q. What were their names?
       4   used KPMG, we used Ernst & Young, we used Harry             4        A. I do not remember.
       5   something, I do not remember the name exactly, which is     5        Q. Did Jamie Wilson ever work as an
       6   in the records, and we had internal audit and accounts.     6   accountant for you?
       7        Q. What are the names of the internal                  7        A. Very briefly.
       8   auditing accounts?                                          8        Q. What time period was that?
       9             MS. MARKOE: Objection.                            9        A. I dealt with Jamie Wilson some time
      10             THE WITNESS: I do not know what the              10   between -- some time in 2012 into 2013.
      11   auditing accounts are, but if you are asking what is the   11        Q. Why did he stop working for you?
      12   name of the person who was the CFO or accountant, at one   12             MS. MARKOE: Objection.
      13   point that was John Cheshire, and we had a bookkeeper      13             THE WITNESS: He was fired.
      14   Ann, and I do not remember her last name. I am sure it     14   BY MR. FREEDMAN:
      15   is on record somewhere.                                    15        Q. Why was he fired?
      16   BY MR. FREEDMAN:                                           16             MS. MARKOE: Objection. This is really
      17        Q. Is that Ann Wrightson?                             17   going beyond the scope now.
      18        A. That would be it, yes.                             18   BY MR. FREEDMAN:
      19             MR. RIVERO: Can I just say to keep the           19        Q. Why was he fired?
      20   record clear, I believe he said "internal audit and        20             MS. MARKOE: I am going to instruct the
      21   accounts", as opposed to "internal auditing accounts",     21   witness not to answer. It goes beyond the scope.
      22   although I have old ears.                                  22   BY MR. FREEDMAN:
      23             THE WITNESS: That is correct.                    23        Q. Did KPMG interact with the Australian Tax
      24   BY MR. FREEDMAN:                                           24   Office -- strike that. When your companies were under
      25        Q. Was there anyone else that worked                  25   audit by the Australian Tax Office, did KPMG handle
                                                     Page 104                                                        Page 105
       1   interactions with the tax office?                           1          Q. Did Ann Wrightson?
       2        A. No.                                                 2          A. No.
       3        Q. Same question for Ernst & Young?                    3          Q. Did Jamie Wilson?
       4        A. No.                                                 4          A. No.
       5             MS. MARKOE: Objection.                            5          Q. What time period did John Cheshire work
       6   BY MR. FREEDMAN:                                            6   for your companies or yourself?
       7        Q. Did Harry, and we do not recall his last            7              MS. MARKOE: Objection: compound.
       8   name, interact with the ATO in regard to their audits?      8   BY MR. FREEDMAN:
       9        A. He interacted, but that is different than           9          Q. What time period did John Cheshire work
      10   your former question.                                      10   for you?
      11        Q. I know. Did he interact -- he did?                 11              MS. MARKOE: Objection.
      12        A. Interact means he communicated in some             12              THE WITNESS: John, I believe, would have
      13   way. He e-mailed, he phoned, he had lunch, he passed       13   first been about 2008 until 2015, in different roles.
      14   them in the street and said "Hi". So, being an auditor,    14              MS. MARKOE: Can you please just spell
      15   I would say he interacted with the ATO many times.         15   for the record how you spell Cheshire, because I think
      16        Q. Did Harry handle the Australian Tax                16   it is being misspelt right now, if you remember.
      17   Office investigation on your behalf or your companies'     17              THE WITNESS: I am sorry, I cannot tell
      18   behalf?                                                    18   you how I would spell John Cheshire. I could make a
      19        A. No.                                                19   guess, but then I am just guessing.
      20             MS. MARKOE: Objection.                           20              MR. RIVERO: Do not guess.
      21   BY MR. FREEDMAN:                                           21   BY MR. FREEDMAN:
      22        Q. Did John Cheshire handle the Australian            22          Q. Did Ray Hong work for you at Cloudcroft?
      23   Tax Office investigation for you or your companies'        23          A. He worked in one of my companies.
      24   behalf?                                                    24          Q. Do you recall which company?
      25        A. He did some of that.                               25          A. No.




                                                                                        27 (Pages 102 to 105)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 98 of
                                      218
                                                    Page 106                                                       Page 107
       1         Q. Do you recall what he did for your               1         Q. Did the ownership ever change?
       2   companies?                                                2         A. I would believe so, but again you would
       3         A. Yes.                                             3   have to look at the records. I do not remember.
       4         Q. What did he do for your companies?               4         Q. Was Cloudcroft ever owned by
       5         A. He was a programer and graphic designer.         5   Tulip Trading?
       6         Q. What did he program for you?                     6         A. You would have to look at the records. I
       7         A. Code.                                            7   do not remember. I do not do the company secretarial.
       8              MS. MARKOE: Objection.                         8         Q. Do you have any recollection of the
       9   BY MR. FREEDMAN:                                          9   ownership of Cloudcroft at any point in time?
      10         Q. Did it relate to Bitcoin?                       10         A. I do not speculate on these things.
      11              MS. MARKOE: Objection.                        11   I instruct people to do stuff. I hire company
      12              THE WITNESS: Yes.                             12   secretarial when I need to. I do not remember.
      13              MR. RIVERO: One moment. Dr. Wright,           13         Q. Did Lynne Wright ever own any portion of
      14   I can only instruct you. I would be happy to instruct    14   Cloudcroft?
      15   everyone else. The court reporter can only take one of   15         A. I do not remember.
      16   us at a time. You have to pause a beat to allow the      16         Q. Was this entity related to Dave or W&K in
      17   objection.                                               17   any way?
      18              THE WITNESS: Certainly.                       18         A. Not at any point.
      19              MR. RIVERO: I do not mean to single you       19         Q. Did this entity ever go by another name?
      20   out because everyone is doing it.                        20         A. I do not remember.
      21              THE WITNESS: Yes. My apologies.               21         Q. Is this entity still in existence?
      22   BY MR. FREEDMAN:                                         22         A. I have not checked.
      23         Q. Who owned Cloudcroft on its founding?           23         Q. I am going to move to the next entity.
      24         A. You would have to look at the records. I        24   This is ----
      25   do not remember.                                         25              MS. MARKOE: Before we move to the next
                                                    Page 108                                                       Page 109
       1   entity, it is getting on to be about 1 o'clock. Do you    1         A. You realise that I have companies across
       2   want to go till 1 o'clock and then I do not know if we    2   the world, and I meet people all the time in my
       3   are breaking for lunch, if they are bringing lunch in,    3   companies, and have no idea about all the people.
       4   what the story is, but ----                               4   I shake hands, I speak in front of staff, I do all this
       5               MR. FREEDMAN: Let us go off the record.       5   sort of stuff and people go, "Hey, I am such and such",
       6               THE VIDEOGRAPHER: Going off the record.       6   and a year later I do not remember.
       7   The time is 12.45.                                        7         Q. Doctor, I am a bit confused because
       8                (A Short Break)                              8   earlier I thought you told me you do not own any
       9               THE VIDEOGRAPHER: Going back on the           9   companies and now you have referring to your companies
      10   record. The time is 12.46. Thank you.                    10   so can you explain how that works?
      11   BY MR. FREEDMAN:                                         11              MS. MARKOE: Objection.
      12        Q. Did a woman with the first name of Ellen         12              THE WITNESS: I founded them. You are
      13   ever work at any of your companies?                      13   trying to confuse or confound people with the notion
      14               MS. MARKOE: Objection.                       14   that a company that I own shares of, or the company that
      15               THE WITNESS: I do not know all the staff     15   I have set up to do my research, are separate. The fact
      16   at my companies now, so I cannot answer that.            16   that I do not own, that I have set up trusts and
      17   BY MR. FREEDMAN:                                         17   whatever else out of my control, does not remove the
      18        Q. You have no recollection of a woman named        18   fact that I will call them "my companies".
      19   Ellen working at your companies?                         19   BY MR. FREEDMAN:
      20               MS. MARKOE: Objection.                       20         Q. Okay. I am going to move to the next
      21               THE WITNESS: Do you have a last name?        21   entity. This is called C01N.
      22   BY MR. FREEDMAN:                                         22         A. C01N.
      23        Q. I do not.                                        23         Q. When was C01N founded?
      24        A. I have no idea.                                  24              MS. MARKOE: Objection.
      25        Q. No recollection?                                 25              THE WITNESS: I do not remember the date




                                                                                      28 (Pages 106 to 109)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 99 of
                                      218
                                                     Page 110                                                       Page 111
       1   and which C01N in particular you are talking about.         1   2012. Nor did I say ----
       2   BY MR. FREEDMAN:                                            2   BY MR. FREEDMAN:
       3         Q. Is there more than one C01N?                       3          Q. How did Permanent Success Limited or
       4         A. Yes.                                               4   Design by Human become C01N?
       5         Q. Please list them for me?                           5          A. The name was changed.
       6         A. I do not remember them all. I would need           6          Q. Who changed the name?
       7   to look at records.                                         7          A. I instructed a person in the UK to change
       8         Q. Please list the ones you recall?                   8   the name.
       9         A. UK, Australia.                                     9          Q. When did you make that instruction?
      10         Q. When was the UK C01N formed?                      10          A. After Dave's death.
      11         A. Under a different name, that is either            11          Q. Do you have ----
      12   Permanent Success or Design by Human or whatever else, I   12          A. I do not have the records in front of me.
      13   do not remember which exactly it was, which would have     13   I do not remember.
      14   been 2012.                                                 14          Q. Who did you instruct to change the name?
      15         Q. So, why did you change the name in 2012?          15          A. I have no idea.
      16             MS. MARKOE: Objection: mischaracterises          16          Q. You said a person in the UK?
      17   the record.                                                17          A. Yes.
      18             THE WITNESS: I did not change the name           18          Q. But you do not recall who it was?
      19   in 2012.                                                   19          A. I do not have the records in front of me.
      20   BY MR. FREEDMAN:                                           20   If it is company secretarial, then all those records
      21         Q. Why was the name changed in 2012?                 21   would have been there at the time. I have no idea.
      22             MS. MARKOE: Objection: mischaracterises          22          Q. What was the purpose of Permanent Success
      23   the testimony.                                             23   Limited or Design by Human when it was formed? You know
      24             THE WITNESS: As I just said, I did not           24   what, strike that. What was the purpose of Permanent
      25   change the name in 2012, the name was not changed in       25   Success Limited when it was formed?

                                                     Page 112                                                       Page 113
       1         A. Is that C01N? I cannot remember if that            1        Q. What was the purpose at formation?
       2   is the exact one. I do not remember which one is which.     2        A. The purpose was to hold assets because
       3         Q. Let us forget about C01N for a moment.             3   I wanted to eventually form something as a wallet for
       4   I am talking about Permanent Success Limited.               4   Bitcoin. So a custodial wallet service.
       5         A. Is that separate to C01N? I am asking              5        Q. What assets did it hold?
       6   that question. I do not remember otherwise.                 6        A. None.
       7         Q. I do not know. It is your companies.               7        Q. Did it ever hold assets?
       8             MS. MARKOE: Objection: mischaracterises           8        A. It never held assets.
       9   the testimony.                                              9        Q. So what purpose did C01N serve?
      10   BY MR. FREEDMAN:                                           10        A. I believe I have said exactly what it
      11         Q. When Permanent Success Limited was                11   served.
      12   formed, what was its purposes?                             12        Q. You said why you formed it. Did it end
      13         A. What was the rename of that company? I            13   up serving the purpose you formed it for?
      14   do not know otherwise. I did not name it.                  14        A. No.
      15         Q. Permanent Success Limited and Design by           15        Q. So what purpose did it serve?
      16   Human were both renamed?                                   16        A. It was there while I was creating. We
      17         A. Yes.                                              17   did not end up launching C01N as a wallet.
      18         Q. What were the two renames?                        18        Q. So did C01N ever hold assets -- any type
      19         A. You would need to tell me. I do not               19   of asset?
      20   remember off the top of my head. One of them became        20        A. Hold? No.
      21   C01N. If you can give me the name that you are talking     21        Q. Did it ever own assets?
      22   about that it later became, I could give you               22        A. Yes.
      23   information.                                               23        Q. What assets did it own?
      24         Q. The one that later became C01N?                   24             MS. MARKOE: Objection.
      25         A. Yes.                                              25             THE WITNESS: It owned rights.




                                                                                        29 (Pages 110 to 113)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 100 of
                                      218
                                                      Page 114                                                       Page 115
       1   BY MR. FREEDMAN:                                            1   BY MR. FREEDMAN:
       2         Q. It owned rights to what?                           2         Q. The Bitcoin assets?
       3         A. It owned rights to other assets.                   3              MS. MARKOE: Objection.
       4         Q. What assets did it own rights to?                  4              THE WITNESS: What Bitcoin are you
       5         A. I would need to look up the list.                  5   referring to?
       6         Q. Was it Bitcoin?                                    6   BY MR. FREEDMAN:
       7         A. Was what Bitcoin?                                  7         Q. C01N holds rights to Bitcoin; is that
       8         Q. Did it own rights to Bitcoin?                      8   correct?
       9         A. In part.                                           9              MS. MARKOE: Objection.
      10             MS. MARKOE: Objection.                           10              THE WITNESS: No, C01N does not hold
      11   BY MR. FREEDMAN:                                           11   rights to Bitcoin.
      12         Q. Did it own rights to intellectual                 12   BY MR. FREEDMAN:
      13   property?                                                  13         Q. What does C01N hold rights to?
      14             MS. MARKOE: Objection.                           14         A. C01N is a liquidated company. It holds
      15             THE WITNESS: I would need to look at the         15   rights to nothing.
      16   list of what was actually deposited into that company to   16         Q. When C01N was operational?
      17   answer that question.                                      17         A. I have already stated C01N was never
      18   BY MR. FREEDMAN:                                           18   operational.
      19         Q. Who has the list of what was deposited            19         Q. At some point in time C01N owned rights;
      20   into that company?                                         20   is that a correct statement?
      21         A. Unless it is in any of the records that           21              MS. MARKOE: Objection.
      22   have been given to the lawyers, I cannot answer.           22              THE WITNESS: That is a correct
      23         Q. So are those assets lost to you now?              23   statement.
      24             MS. MARKOE: Objection.                           24   BY MR. FREEDMAN:
      25             THE WITNESS: What assets?                        25         Q. When did it own those rights -- during
                                                      Page 116                                                       Page 117
       1   what period of time?                                        1            MS. MARKOE: He corrected it.
       2             MS. MARKOE: Objection.                            2            MR. RIVERO: I apologise, sorry about
       3             THE WITNESS: I would need to look at the          3   that.
       4   records. I do not know the date of the transfers off        4   BY MR. FREEDMAN:
       5   the top of my head.                                         5         Q. In 2013, C01N was in existence?
       6   BY MR. FREEDMAN:                                            6             MS. MARKOE: Objection.
       7         Q. Before Dave died or after Dave died?               7             THE WITNESS: It was not called C01N at
       8             MS. MARKOE: Objection.                            8   that time, I believe. I do not know when the change was
       9             THE WITNESS: After Dave died.                     9   made to the name, but the company had been formed.
      10   BY MR. FREEDMAN:                                           10   BY MR. FREEDMAN:
      11         Q. When was it liquidated?                           11         Q. Once it had been formed, it held rights?
      12         A. I do not know that.                               12         A. No.
      13         Q. Was it operational in 2008?                       13             MS. MARKOE: Objection.
      14             MS. MARKOE: Objection.                           14   BY MR. FREEDMAN:
      15             MR. FREEDMAN: Sorry, 2018.                       15         Q. When did it obtain rights?
      16             THE WITNESS: The company has never been          16         A. Again, I would need to look at the
      17   operational.                                               17   accounts and records to say when rights were issued.
      18   BY MR. FREEDMAN:                                           18         Q. But at some point it held rights?
      19         Q. Was it in existence in 2018?                      19         A. Yes.
      20         A. I do not believe so, but you would need           20         Q. It held rights to Bitcoin?
      21   to look at the records. Companies House in the UK holds    21         A. At some point it held rights to Bitcoin.
      22   records. You can obtain them.                              22         Q. What does that mean?
      23             MR. RIVERO: I think the last question            23         A. The term "rights" is defined in property
      24   was in existence in 2018, but I do not want to misstate    24   law rather succinctly. Would you like me to start
      25   it. The record is showing 2008.                            25   quoting maybe Black's Law Dictionary on the nature of




                                                                                        30 (Pages 114 to 117)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 101 of
                                      218
                                                     Page 118                                                       Page 119
       1   rights?                                                    1             MS. MARKOE: Objection: calls for
       2         Q. I would like you to tell me what was the          2   speculation.
       3   nature of the rights C01N held?                            3             MR. FREEDMAN: You can answer.
       4              MS. MARKOE: Objection.                          4             THE WITNESS: If someone has rights to an
       5              THE WITNESS: It had rights. I do not            5   asset, they can do all sorts of things. As a
       6   have the records. I cannot read the exact stipulations.    6   speculative dive, someone with assets can destroy
       7   BY MR. FREEDMAN:                                           7   assets, move assets, give them away. So on a pure
       8         Q. So, in your own terms, describe to me             8   speculative form in the way that you are asking this,
       9   what C01N was able to do with its rights?                  9   what could be done? They could be made into a
      10              MS. MARKOE: Objection.                         10   charitable trust. They could be shot into space as a
      11              THE WITNESS: C01N cannot do anything.          11   certain Tesla is believed to be up there. They could be
      12   It is a legal entity, which means by itself it cannot     12   given away to children's charities in Africa.
      13   actually do anything. An individual, a person, needs to   13   BY MR. FREEDMAN:
      14   direct and make things happen.                            14        Q. So, how much Bitcoin did C01N hold rights
      15   BY MR. FREEDMAN:                                          15   over?
      16         Q. Yes, but they did so under the auspices          16             MS. MARKOE: Objection.
      17   of C01N?                                                  17             THE WITNESS: I would need to look at the
      18              MS. MARKOE: Objection.                         18   accounts. I do not know off the top of my head.
      19              THE WITNESS: Did what under the auspices       19   BY MR. FREEDMAN:
      20   of C01N exactly, please? Be specific.                     20        Q. Who has the accounts?
      21   BY MR. FREEDMAN:                                          21        A. I do not know. It is a liquidated
      22         Q. Should C01N have exercised its rights --         22   company. It has been closed.
      23   strike that. If an individual of the appropriate          23        Q. So, where did the rights that C01N had
      24   authority directed C01N to exercise its rights to         24   go?
      25   Bitcoin, what could they have done with it?               25        A. They have been moved. I would need to
                                                     Page 120                                                       Page 121
       1   look at the individual records to say what transfers       1        Q. Was it ever audited? A simple yes or no
       2   have occurred. What you are trying to ask is about         2   suffices.
       3   Mr. Kleiman. Mr. Kleiman had no ownership in that          3        A. I would not be able to answer that.
       4   company at any point. He no assets in that company.        4   I have no idea how the Australian government could ever
       5   Nothing of his ever transferred to that company, or out    5   audit a British company, and if they did it would not
       6   of that company. He had no shareholding. He had no         6   involve me.
       7   employee nature. There was no contracts with               7        Q. You told me there is a UK entity C01N and
       8   Mr. Kleiman. There was no depositing of assets, removal    8   an Australian entity C01N?
       9   of assets, there was nothing that he owned ever went       9        A. And I was very specific because we were
      10   into it. A cent of his money or more never was involved   10   talking about the UK entity, you had not switched back
      11   with anything to do with it. He did not pay for the       11   to the Australian entity, and I answered saying the UK
      12   formation. He was asked to, he did not, because he got    12   C01N.
      13   sick, and that never occurred.                            13        Q. So the Australian C01N, did it ever mine
      14         Q. Did W&K have any relationship with C01N?         14   Bitcoin?
      15             MS. MARKOE: Objection.                          15             MS. MARKOE: Objection.
      16             THE WITNESS: No.                                16             THE WITNESS: No.
      17   BY MR. FREEDMAN:                                          17   BY MR. FREEDMAN:
      18         Q. Did C01N ever mine Bitcoin?                      18        Q. Was the Australian C01N ever audited by
      19             MS. MARKOE: Objection.                          19   the ATO?
      20             THE WITNESS: No.                                20        A. Yes.
      21   BY MR. FREEDMAN:                                          21        Q. When did that audit begin?
      22         Q. Was C01N ever audited by the ATO?                22        A. I do not have the records in front of me.
      23         A. I do not know how that would be possible.        23   I cannot answer any of those details.
      24   If you are talking about C01N UK, then C01N UK is a       24        Q. Where do those records exist?
      25   British entity.                                           25             MS. MARKOE: Objection.




                                                                                       31 (Pages 118 to 121)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 102 of
                                      218
                                                      Page 122                                                        Page 123
       1              THE WITNESS: I have no idea, other than          1   particular company out of which one I set up was owned
       2   the documents that have been handed to my lawyers. That     2   in what way.
       3   is all I have.                                              3         Q. Who owned C01N UK when it was initially
       4   BY MR. FREEDMAN:                                            4   set up?
       5         Q. Who were the directors of C01N?                    5         A. Again, I do not have the records in front
       6              MS. MARKOE: Objection.                           6   of me. If you are asking about either of those having
       7              THE WITNESS: Again, I do not remember            7   anything to do with W&K or Dave, zero. Dave owned zero
       8   which directors were directors at any particular time.      8   in either C01N, nothing, nada, null, blank.
       9   I do not do company secretarial. I pay other people to      9         Q. Did either C01N UK or C01N Australia have
      10   do company secretarial. As such, other people,             10   ownership over Bitcoin IP?
      11   including professional companies that were there doing     11              MS. MARKOE: Objection. He has already
      12   that, would know these things, not me.                     12   responded this had nothing to do with Dave Kleiman. You
      13   BY MR. FREEDMAN:                                           13   have gotten some leeway into your questions about this
      14         Q. Who are those companies, so we can reach          14   topic, and I am going to instruct him not to answer any
      15   out to them?                                               15   further questions about the assets of companies that had
      16              MS. MARKOE: Objection.                          16   nothing to do with Dave Kleiman or W&K.
      17              THE WITNESS: If you look up the records         17              MR. RIVERO: It is just after one, and
      18   on ASIC you will see a record that notes a company.        18   I think we are wearing our court reporter out. At a
      19   I am not going to pay for the record for you to download   19   good stopping point, let us take a break.
      20   one that anyone can go and pay for.                        20              MR. FREEDMAN: That is fine, we can stop
      21   BY MR. FREEDMAN:                                           21   now.
      22         Q. Who owned C01N Australia when it was              22              THE VIDEOGRAPHER: Going off the record.
      23   founded?                                                   23   The time is 13.02. End of video card number 2, volume
      24         A. Again, I do not have the shareholding             24   1, in the video deposition of Dr. Craig Wright.
      25   structure in front of me. I will not speculate on which    25            (Luncheon adjournment)
                                                      Page 124                                                        Page 125
       1              THE VIDEOGRAPHER: This is the beginning          1   that it was a legal system. I have had other ideas that
       2   of video card number 3, volume 1, in the video              2   were different to create what is Bitcoin meant
       3   deposition of Dr. Craig Wright. Going on the record.        3   blockchain and that required being different than things
       4   The time is 14.07. Thank you.                               4   like e-cash, in a completely different way.
       5   BY MR. FREEDMAN:                                            5         Q. When did you decide to go from working on
       6        Q. Good afternoon, Dr. Wright. Welcome                 6   it to bringing it public?
       7   back. I had one last question about C01N. You were          7              MS. MARKOE: Objection.
       8   referring me to ASIC. Who has the non-public records of     8              MR. FREEDMAN: You can answer.
       9   C01N?                                                       9              THE WITNESS: 2008.
      10              MS. MARKOE: Objection. You may answer.          10   BY MR. FREEDMAN:
      11              THE WITNESS: Anything that I do not have        11         Q. In 2008, did you believe what you were
      12   in that pile, I do not know.                               12   doing would be successful?
      13   BY MR. FREEDMAN:                                           13         A. I had no idea.
      14        Q. So if you did not give it to your                  14         Q. Did you hope it would be successful?
      15   lawyers, you do not know where it is?                      15         A. Of course you hope, or you would not work
      16        A. I have no idea.                                    16   on it otherwise.
      17        Q. Whose idea was it to create Bitcoin?               17         Q. Did you believe it would become a real
      18              MS. MARKOE: Objection.                          18   alternate currency?
      19              THE WITNESS: I have been working on this        19              MS. MARKOE: Objection.
      20   since 1998.                                                20              THE WITNESS: I do not know; it is still
      21   BY MR. FREEDMAN:                                           21   not a currency. I hope.
      22        Q. So it was your idea?                               22   BY MR. FREEDMAN:
      23        A. Other people have wanted to create                 23         Q. Did you believe it would become a real
      24   digital money beforehand. Bitcoin differs in that          24   alternate method of exchange?
      25   everyone wanted an anonymous cash system. I made sure      25              MS. MARKOE: Objection.




                                                                                        32 (Pages 122 to 125)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 103 of
                                      218
                                                     Page 126                                                        Page 127
       1               THE WITNESS: I always hoped.                   1   refusing to answer?
       2   BY MR. FREEDMAN:                                           2              MS. MARKOE: My understanding -- and he
       3         Q. Do you recall reaching out to                     3   will correct me if I am wrong -- is security.
       4    Louis Kleiman in February 2014?                           4              MR. FREEDMAN: National security?
       5         A. I do not remember the exact date, but             5              MS. MARKOE: Yes.
       6    some time around then, yes.                               6              MR. FREEDMAN: Of which country?
       7         Q. I am handing you what we can mark as              7              THE WITNESS: In this particular case,
       8    Plaintiff's Exhibit 2.                                    8   the USA.
       9    (Plaintiff's Exhibit 2 marked for identification)         9   BY MR. FREEDMAN:
      10   This is docket entry 83-23. Do you recognise the          10         Q. Do you have a formal security clearance
      11   e-mail on the second half of page 2?                      11   from the USA?
      12               MS. MARKOE: Objection. You may answer.        12         A. I am not going to be discussing any of
      13               THE WITNESS: I recognise the printout of      13   this stuff.
      14    the e-mail.                                              14              MS. MARKOE: Okay, so he will discuss
      15   BY MR. FREEDMAN:                                          15   details regarding that in camera with the court, and the
      16         Q. And it says: "Hello Louis, your son Dave         16   court will make a determination as to what parts of that
      17    and I are two of the three key people behind Bitcoin."   17   he can answer, if any.
      18    Did you write that?                                      18   BY MR. FREEDMAN:
      19         A. I typed that.                                    19         Q. Is the third person still alive?
      20         Q. Who is the third person?                         20         A. I do not know.
      21               THE WITNESS: Is it one of those things?       21         Q. Is the third person a member of the US
      22               MS. MARKOE: Okay. Dr. Wright is not in        22   government?
      23    a position to answer that question. He will provide a    23         A. If I do not know if they are alive I do
      24    fulsome explanation to the court in camera.              24   not know if they are a member of the US government.
      25               MR. FREEDMAN: Do we know the basis for        25         Q. Were they ever a member of the US
                                                     Page 128                                                        Page 129
       1   government?                                                1        A. The idea is a very wide topic. Who did
       2             MS. MARKOE: If you can answer, answer.           2   I speak to between 1998 and 2008? Apart from e-mails to
       3   If you cannot answer, then you will answer ----            3   Wei Dai and others who were seemingly public, such as
       4             THE WITNESS: Yes.                                4   Hal Finney and John MacDonald and Bear ----
       5   BY MR. FREEDMAN:                                           5        Q. I am sorry?
       6         Q. What body of the government?                      6        A. Bear.
       7             MS. MARKOE: Answer until you feel that           7        Q. Bear? Is that a first name or a last
       8   you need to answer in front of the court ----              8   name?
       9             THE WITNESS: I will leave that one for           9        A. That is his nickname. Also Cryptonaut.
      10   the court.                                                10   If you search up you will find who it is. That is Ray.
      11             MS. MARKOE: ---- in camera.                     11        Q. Ray who, I am sorry?
      12   BY MR. FREEDMAN:                                          12        A. Do a search on big time talk and say the
      13         Q. Was Dave aware of this third person's            13   name, but "Bear Cryptonaut", you will find it.
      14   involvement?                                              14        Q. This is a user name?
      15             MS. MARKOE: Objection.                          15        A. Yes.
      16             THE WITNESS: Again, I will leave that to        16        Q. And Cryptonaut and Bear are the same
      17   the court.                                                17   people?
      18   BY MR. FREEDMAN:                                          18        A. Yes.
      19         Q. Was this third person aware of Dave's            19        Q. I apologise, because I did not catch
      20   involvement?                                              20   Bear, but I interrupted you.
      21         A. Again, I am going to leave any of this to        21        A. B-E-A-R.
      22   the court.                                                22        Q. Thank you. Wei Dai, Hal Finney, John
      23         Q. Between 1998 and 2008, when you decided          23   MacDonald, Bear Cryptonaut; was there anyone else you
      24   to take Bitcoin public, who did you speak to about the    24   spoke to during that time?
      25   idea?                                                     25        A. In a 20-year period there were lots of




                                                                                       33 (Pages 126 to 129)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 104 of
                                      218
                                                      Page 130                                                      Page 131
       1   other people.                                               1   information for Mr. Granger?
       2        Q. I am talking just about 10 years from               2        A. I do not know. I am not sure. He is not
       3   1998-2008?                                                  3   at BDO any more. I do not know if he is still where he
       4        A. Yes.                                                4   was.
       5        Q. Were there any others that you recalled,            5        Q. Does he still live in Australia?
       6   besides these four?                                         6        A. I have not talked to him in a couple of
       7        A. I discussed things with Allan Granger.              7   years.
       8        Q. Who is Allan Granger?                               8        Q. When was the last time you spoke to
       9        A. He is a former partner of BDO.                      9   Mr. Granger?
      10        Q. Is Mr. Granger still alive?                        10        A. 2016, I believe.
      11        A. Yes.                                               11        Q. At that time, was he living in Australia?
      12        Q. When did you contact Mr. Granger about             12        A. Yes.
      13   Bitcoin?                                                   13        Q. Do you have contact information for
      14        A. I worked for Mr. Granger.                          14   Wei Dai?
      15        Q. What time did those communications with            15        A. Just the e-mail.
      16   Mr. Granger take place?                                    16        Q. Do you know that e-mail by heart?
      17        A. Between times when we were working                 17        A. No.
      18   together.                                                  18        Q. Can you provide it to your lawyers?
      19        Q. So 2008?                                           19        A. I will just do an internet search.
      20             MS. MARKOE: Objection.                           20        Q. Do you have contact information for John
      21   BY MR. FREEDMAN:                                           21   MacDonald?
      22        Q. When was the timeframe you worked at BDO?          22        A. Again, I would do an internet search.
      23   Remind me, I forget.                                       23        Q. Do you have contact information for Bear?
      24        A. 2005.                                              24        A. Again, I would do an internet search, and
      25        Q. 2005-2008. Do you have contact                     25   he has not changed his address.
                                                      Page 132                                                      Page 133
       1         Q. When you contacted Bear, did you contact           1        Q. Where would they be, if you had them?
       2   him as Dr. Craig Wright or in some alias?                   2        A. Most likely in my head.
       3             MS. MARKOE: Objection.                            3        Q. Can you look now and tell me if they are
       4             MR. FREEDMAN: You can answer.                     4   there?
       5             THE WITNESS: Both.                                5        A. I would need to try and see if I do not
       6   BY MR. FREEDMAN:                                            6   log myself out. I have used a lot of passwords in the
       7         Q. What method do you use to communicate              7   past and I can remember some of the mnemonics from some
       8   with Bear?                                                  8   of them. Have I tried: no; would I want to: no.
       9         A. Bitcointalk, IRC, e-mail.                          9        Q. Did anyone else have access to the
      10         Q. Do you have any of those records still?           10   Satoshi account on Bitcoin.com?
      11         A. Bitcointalk is public, IRC does not have          11             MS. MARKOE: Objection.
      12   records, unless someone has captured them, and, no, I do   12             MR. FREEDMAN: Sorry, Bitcointalk, is it?
      13   not have those e-mails, although some of them are still    13             THE WITNESS: Bitcointalk. Yes.
      14   available.                                                 14   BY MR. FREEDMAN:
      15         Q. What was the user name on Bitcointalk             15        Q. Who else had access?
      16   that you used?                                             16        A. Dave.
      17         A. Satoshi.                                          17        Q. When did Dave have access to the Satoshi
      18         Q. Do you still have access to the Satoshi           18   account?
      19   account on Bitcointalk?                                    19        A. The exact set-up time, I do not remember,
      20             MS. MARKOE: Objection. You can answer.           20   but we stopped using it in December 2010.
      21             THE WITNESS: I have not tried logging in         21        Q. Why did you stop using it in December
      22   in a long time.                                            22   2010?
      23   BY MR. FREEDMAN:                                           23        A. I was disillusioned with Bitcoin and
      24         Q. Do you have the old credentials?                  24   I needed to test whether I had completely fucked up.
      25         A. I have not even looked whether I would.           25        Q. So did you have a conversation with Dave?




                                                                                        34 (Pages 130 to 133)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 105 of
                                      218
                                                     Page 134                                                        Page 135
       1   How did you mutually come to the agreement not to use it    1            THE WITNESS: You are asking, did he
       2   any more?                                                   2   communicate with the account?
       3              MS. MARKOE: Objection: mischaracterises          3   BY MR. FREEDMAN:
       4   the testimony.                                              4        Q. Did he ever write a post? Did he ever
       5              MR. FREEDMAN: You can answer.                    5   send a message as Satoshi?
       6              THE WITNESS: It was my account, so there         6            MS. MARKOE: Objection.
       7   is no -- should not be used any more. Did I go off and      7            THE WITNESS: That is a different
       8   stop interacting: yes. A number of things had occurred.     8   question again. Did he send a message as Satoshi is not
       9   WikiLeaks, Silk Road and a number of other dark websites    9   did he answer on the Bitcoin account.
      10   were starting to be created. The reason I created          10   BY MR. FREEDMAN:
      11   Bitcoin was to ensure a form of money that had an          11        Q. You are right. Bad question. Strike it.
      12   evidence trail stopped all that. And what I saw was my     12   Did Dave ever post as Satoshi on the Bitcointalk forum?
      13   creation being used for everything I hated and nothing     13        A. No.
      14   valid at the time, and I thought I had failed.             14        Q. Did Dave ever send a message as Satoshi
      15   BY MR. FREEDMAN:                                           15   on the Bitcointalk forum?
      16         Q. Did Dave share this disappointment?               16        A. No.
      17              MS. MARKOE: Objection.                          17        Q. What did Dave do with his access?
      18              MR. FREEDMAN: You can answer.                   18            MS. MARKOE: Objection.
      19         A. No. Dave was the reason I kept going.             19            THE WITNESS: He checked what I was
      20   BY MR. FREEDMAN                                            20   doing.
      21         Q. Did you ask Dave to stop -- strike that.          21   BY MR. FREEDMAN:
      22   Did Dave ever communicate with the Satoshi account on      22        Q. Why did you give Dave access to the
      23   Bitcointalk?                                               23   Bitcointalk Satoshi account?
      24              MS. MARKOE: Objection.                          24        A. Because I can be hot-headed.
      25              MR. FREEDMAN: You can answer.                   25        Q. And?
                                                     Page 136                                                        Page 137
       1         A. Dave is -- Dave was a rambunctious bugger          1        A. If I was annoyed, I was able to contact
       2   at times too, but Dave did the e-mail rule of reread        2   him and say I was annoyed before I sent something.
       3   before you send.                                            3        Q. Did there come a time in December 2010
       4         Q. So how did his access facilitate that?             4   you asked Dave to stop using the account?
       5         A. He cut out a whole lot of stupid things            5             MS. MARKOE: Objection.
       6   that I would have sent to people.                           6             THE WITNESS: No.
       7         Q. So he edited the communications before             7   BY MR. FREEDMAN:
       8   you sent them?                                              8        Q. You just never called him to log into the
       9             MS. MARKOE: Objection.                            9   account again?
      10             THE WITNESS: Not all, some.                      10             MS. MARKOE: Objection.
      11   BY MR. FREEDMAN:                                           11             THE WITNESS: No.
      12         Q. Did you have a process in place where you         12   BY MR. FREEDMAN:
      13   would draft responses, he would review it and then you     13        Q. So, do you know if he stopped logging in?
      14   would send it?                                             14        A. No one was logging in.
      15             MS. MARKOE: Objection.                           15        Q. How do you know that he was not logging
      16             THE WITNESS: No, there was no formal             16   in?
      17   anything like that.                                        17        A. The account has account details. You can
      18   BY MR. FREEDMAN:                                           18   log in and have a look at those if you want.
      19         Q. How did he see what you were going to             19        Q. Do those account details exist today?
      20   send to edit it?                                           20        A. Yes.
      21             MS. MARKOE: Objection.                           21        Q. Are those public?
      22             THE WITNESS: If you have an account you          22        A. Yes.
      23   can see things.                                            23        Q. Did anyone else have access to the
      24   BY MR. FREEDMAN:                                           24   Satoshi account at Bitcointalk?
      25         Q. You would save drafts?                            25        A. Yes.




                                                                                        35 (Pages 134 to 137)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 106 of
                                      218
                                                     Page 138                                                        Page 139
       1         Q. Who else?                                          1         Q. Did you send a draft of the Bitcoin white
       2         A. It's run on a common forum, so                     2   paper to anyone from 2002 until 2007?
       3   administrators, whatever else, could have gained access.    3             MS. MARKOE: Objection.
       4         Q. Administrators could view the private              4             THE WITNESS: It was not complete at that
       5   account of Satoshi?                                         5   stage.
       6             MS. MARKOE: Objection.                            6   BY MR. FREEDMAN:
       7             THE WITNESS: A Google administrator               7         Q. But did you share any form of any draft
       8   could view Google e-mail from anyone. Whether they get      8   of the white paper from 2002 until 2007?
       9   fired for doing it is another question. You said            9         A. Yes.
      10   "could".                                                   10         Q. With who?
      11   BY MR. FREEDMAN:                                           11         A. The Australian government.
      12         Q. Who were the administrators of Bitcoin --         12         Q. How did you share it with the Australian
      13   strike that. Whose idea was it to write the Bitcoin        13   government?
      14   white paper?                                               14         A. I sought funding from ITOL.
      15         A. Mine.                                             15         Q. From, I am sorry?
      16         Q. When did you begin drafting the Bitcoin           16         A. I-T-O-L.
      17   white paper?                                               17         Q. What does that stand for?
      18         A. 2002.                                             18         A. Off the top of my head, I have no idea.
      19         Q. Did you speak with anybody about the              19   It has been a long time.
      20   Bitcoin white paper?                                       20         Q. Do you have the records of that
      21             MS. MARKOE: Objection.                           21   submission?
      22             THE WITNESS: Yes, I have spoken to               22         A. Some exist, yes.
      23   people about the Bitcoin white paper. I was on a call      23         Q. Do you have them?
      24   last night doing just that.                                24         A. I know they are on ITOL.
      25   BY MR. FREEDMAN:                                           25         Q. Is ITOL publicly available?
                                                     Page 140                                                        Page 141
       1        A.     No.                                             1   that you limit your questions to the timeframe of this
       2        Q.     Can you request them from ITOL?                 2   litigation, which begins, I think per your request, in
       3        A.     I do not know. I have not done that.            3   2006 or 2007. So, anything prior to those years are
       4        Q.     Did you get the funding?                        4   irrelevant, and beyond the scope. I will instruct the
       5        A.     No.                                             5   witness not to answer.
       6        Q.     Why not?                                        6   BY MR. FREEDMAN:
       7             MS. MARKOE: Objection: foundation.                7         Q. In 2006, did you share drafts of the
       8             THE WITNESS: The government decided not           8   white paper with anyone?
       9   to fund it.                                                 9         A. I do not know. I discussed it.
      10   BY MR. FREEDMAN:                                           10         Q. Who did you discuss it with?
      11         Q. Did you share the white paper with anyone         11         A. I discussed some of the concepts that
      12   else from 2002-2007?                                       12   became Bitcoin with Allan Granger, with Stefan Matthews,
      13         A. Other people had helped me.                       13   with a person called Joseph Vaughn Perling.
      14         Q. Who?                                              14         Q. How did you make those ----
      15         A. In parts, I do not know. I have talked            15              MR. RIVERO: He has not finished.
      16   to many people in the past. There are bits of things       16              THE WITNESS: Michael Shehadie.
      17   that I have given over. I cannot remember all the          17              MR. FREEDMAN: Can you spell that for me.
      18   details of that.                                           18              THE WITNESS: No. S-H-E-H-A-D-I-E,
      19         Q. Do you remember anyone?                           19   I believe, but quote me, it could have more Hs!
      20         A. In whole, no.                                     20   BY MR. FREEDMAN:
      21         Q. What do you mean "in whole"?                      21         Q. Anyone else?
      22         A. You asked me if I have sent paragraphs to         22         A. Yes, I am thinking, sorry. (Pause)
      23   people and things like this.                               23   Sorry, I just need to -- it has been a long time. A
      24         Q. Who did you send paragraphs to?                   24   person from the Australian Federal Police, I cannot
      25             MS. MARKOE: Objection. Vel, I would ask          25   remember his name, he is in the financial crime




                                                                                        36 (Pages 138 to 141)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 107 of
                                      218
                                                      Page 142                                                       Page 143
       1   division.                                                   1   asking me more than 10 years ago, I do not remember
       2             MR. RIVERO: Can I ask for the court               2   which particular conference or which particular paper.
       3   reporter, is Mr. Granger's first name Allan or Allen, if    3         Q. How did you ----
       4   you know?                                                   4         A. Likely on a tablet.
       5             THE WITNESS: It is an AN, not an EN, but          5         Q. How did you share portions of the white
       6   I cannot remember off the top of my head whether it is a    6   paper with Michael Shehadie?
       7   LL or a single L.                                           7         A. He is my lawyer.
       8   BY MR. FREEDMAN:                                            8         Q. Okay. Where does he work?
       9         Q. Is there anyone else?                              9         A. Australia.
      10         A. Yes, but I cannot remember. I know there          10         Q. What law firm?
      11   were a couple of people that I spoke to when I was doing   11         A. Michie Shehadie and Co.
      12   some financial crime work with BDO, and it was loosely     12         Q. Without revealing anything about your
      13   about not Bitcoin but the topics in there and I cannot     13   discussions between yourself and Mr. Shehadie, why did
      14   remember their name off the top of my head.                14   you discuss it with him?
      15         Q. You showed these individuals drafts of            15            MS. MARKOE: Objection. If you can
      16   the white paper?                                           16   answer that question without revealing the contents and
      17         A. I had shown them aspects.                         17   legal purpose of your communication with him, then do
      18         Q. Aspects. How did you share aspects of             18   so. If you cannot then I would instruct you not to
      19   the white paper with Joseph Vaughn Perling?                19   answer.
      20         A. Exactly how I do not remember. I met him          20            THE WITNESS: It was all to do with legal
      21   in person, exactly where back then I cannot remember.      21   stuff.
      22   It has been a long time. I have been to a lot of           22   BY MR. FREEDMAN:
      23   conferences, I do not remember each one. I think other     23         Q. Did you ever consider patenting the white
      24   people remember more than I do, because, as I said, I go   24   paper?
      25   to so many conferences each month that when you are        25         A. Yes.
                                                      Page 144                                                       Page 145
       1       Q.      When did you consider patenting the white       1   white paper?
       2   paper?                                                      2             MS. MARKOE: Objection. You can answer.
       3              MS. MARKOE: Objection. I think we are            3             THE WITNESS: I considered patenting
       4   sort of getting beyond, again, the topics. This is a        4   Bitcoin in 2002.
       5   limited deposition. Can you please explain to me how        5   BY MR. FREEDMAN:
       6   that question relates to any one of these topics.           6        Q. Did you consider patenting it in 2008?
       7              MR. FREEDMAN: It has to do with -- well,         7             MS. MARKOE: Objection.
       8   my next question was going to be, if it was Dave's idea     8             THE WITNESS: I considered patenting it
       9   to patent it ----                                           9   in 2007, but not in 2008.
      10              MS. MARKOE: I am asking about this              10   BY MR. FREEDMAN:
      11   question, I am not asking about the next question.         11        Q. When did Dave first become involved with
      12              MR. FREEDMAN: Zaharah, I do not have            12   the white paper?
      13   time, so either instruct him not to answer or object.      13        A. 2008.
      14   Choose.                                                    14        Q. Why did you decide not to patent Bitcoin?
      15              MR. RIVERO: We are asking you to connect        15             MS. MARKOE: Objection.
      16   it up to the topics, and that is a fair question.          16             THE WITNESS: Because ----
      17   Connect it up if you have another question.                17             MS. MARKOE: How does this relate in any
      18              MR. FREEDMAN: It has to do with quickly         18   way to any purported partnership between Dave and
      19   details surrounding Craig and Dave's partnership to        19   Dr. Wright?
      20   create Satoshi Nakamoto.                                   20             MR. FREEDMAN: I do not yet know the
      21              MR. RIVERO: Ask the question that makes         21   answer. Once I know I will let you know.
      22   the connection of a predicate to why this is relevant.     22             MS. MARKOE: You have to actually
      23   We are not trying to stop you. Go ahead.                   23   establish any sort of connection between the limited
      24              MR. FREEDMAN: I am not going to do it.          24   topics. I am giving you leeway here but this is not a
      25         Q. When did you contemplate patenting the            25   merits deposition on every topic that you want to ask




                                                                                        37 (Pages 142 to 145)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 108 of
                                      218
                                                     Page 146                                                       Page 147
       1   about. It is a limited deposition on ten specific          1   BY MR. FREEDMAN:
       2   topics. I have given you plenty of leeway but if you       2         Q. How did he become involved with the white
       3   cannot connect how a particular question, after that       3   paper?
       4   leeway, relates to one of these topics then I will         4         A. That is a rather wide question. How do
       5   instruct the witness not to answer.                        5   you -- sorry, how do you become involved with the white
       6   BY MR. FREEDMAN:                                           6   paper? Can you clarify that a bit please?
       7         Q. Did you speak to anyone about patenting           7         Q. How did Dave find out about the white
       8   Bitcoin?                                                   8   paper?
       9             MS. MARKOE: Objection. Do not answer             9         A. You have already given me an e-mail that
      10   that.                                                     10   I have sent. The white paper was not public before
      11             THE WITNESS: Lawyers.                           11   that, so ----
      12   BY MR. FREEDMAN:                                          12         Q. Did you attach the white paper to that
      13         Q. Did you speak to anyone besides lawyers?         13   e-mail?
      14             MS. MARKOE: Objection. Do not answer            14         A. No.
      15   that, except as it relates to Dave Kleiman.               15         Q. So how did he obtain the white paper?
      16             MR. RIVERO: Can you answer that, as             16         A. It was put online.
      17   instructed by Ms. Markoe.                                 17         Q. When was it put online?
      18             THE WITNESS: No relation to Mr. Kleiman,        18         A. 2008.
      19   only to do with lawyers.                                  19         Q. Where was it put online?
      20   BY MR. FREEDMAN:                                          20         A. A server in Melbourne upload.ae.
      21         Q. When did Dave become involved in the             21         Q. How did he find the location of the white
      22   white paper?                                              22   paper?
      23             MS. MARKOE: Objection: asked and                23              MS. MARKOE: Objection. You can answer
      24   answered.                                                 24   if you understand the question.
      25             THE WITNESS: 2008.                              25              THE WITNESS: How did he find it? Well,
                                                     Page 148                                                       Page 149
       1   he typed in a link into a browser and it magically came    1             MS. MARKOE: Objection. You can answer
       2   from the ether of the internet.                            2   if you can.
       3   BY MR. FREEDMAN:                                           3             THE WITNESS: The same length as it is
       4        Q. And he magically found out about the               4   now, approximately.
       5   hyperlink?                                                 5   BY MR. FREEDMAN:
       6            MS. MARKOE: Objection: argumentative.             6         Q. Why did you reach out for Dave's help
       7            MR. FREEDMAN: Withdrawn.                          7   about the white paper?
       8        Q. How did he find the specific URL he was            8             MS. MARKOE: Objection. You can answer.
       9   supposed to type in?                                       9             THE WITNESS: I was not so much asking
      10        A. As I have been saying, we discussed               10   for his help about the white paper.
      11   things over IRC.                                          11   BY MR. FREEDMAN:
      12        Q. Did you give him the address over IRC?            12         Q. What were you reaching out for?
      13        A. Yes.                                              13         A. His help in other ways.
      14        Q. When did that take place?                         14         Q. What were the ways you were seeking Dave
      15        A. Shortly after that e-mail.                        15   Kleiman's help?
      16        Q. Why did you e-mail him the initial                16         A. I am not a likeable person. Dave was.
      17   communication and follow up with IRC?                     17   I put people off. I care about my business, my work, my
      18            MS. MARKOE: Objection: compound.                 18   maths, my papers, my patents, and not much more, so
      19            MR. FREEDMAN: You can answer.                    19   unfortunately dealing with people and dealing with
      20            THE WITNESS: I sent him that original            20   people in open source communities is something I am
      21   e-mail because I wanted his help. I then followed up      21   very, very bad at.
      22   because I would chat with him live over IRC.              22         Q. This was something Dave was good at?
      23   BY MR. FREEDMAN:                                          23         A. That is something Dave could help me
      24        Q. How long was the Bitcoin white paper when         24   with.
      25   you contacted Dave in 2008?                               25         Q. Did he help you with that?




                                                                                       38 (Pages 146 to 149)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 109 of
                                      218
                                                     Page 150                                                       Page 151
       1               MS. MARKOE: Objection. You can answer.          1        A. It was put on a public mailing list.
       2               THE WITNESS: Dave has helped me with            2        Q. Which public mailing list?
       3   that many times in the past. The e-mail that you are        3        A. The cryptography mailing list, it was put
       4   referencing, I believe I saw the defamation and whatever    4   on the Usenet sites. It was in an IRC chat group. It
       5   is the title.                                               5   was sent to Wei Dai. It was sent to Adam Back.
       6               MS. MARKOE: Exhibit 1. I believe it is          6        Q. Did Dave put it on the cryptography
       7   right in front of you.                                      7   mailing list?
       8               THE WITNESS: "Defamation and the                8        A. No.
       9   difficulties of law on the Internet". Around the same       9        Q. Who did?
      10   time I was having other troll fights as I have had many    10        A. Me.
      11   times, and Dave helped there as well.                      11        Q. Did Dave put it on IRC?
      12   BY MR. FREEDMAN:                                           12        A. Yes.
      13         Q. Why did Dave need to review the white             13        Q. Was there a chat on IRC?
      14   paper to help you interact with open source communities?   14        A. There were multiple chats on IRC.
      15               MS. MARKOE: Objection. You may answer.         15        Q. Do you remember the chats he put them on?
      16               THE WITNESS: Dave was not the only             16        A. You have not used IRC, have you?
      17   person who reviewed the white paper.                       17        Q. I have not.
      18   BY MR. FREEDMAN:                                           18        A. I suggest you look at how IRC works and
      19         Q. Who else reviewed the entire white paper,         19   then you will see why I am sighing when you ask that.
      20   as uploaded to upload.ae?                                  20        Q. Did Dave send it to Adam Back?
      21               THE WITNESS: I do not know.                    21             MS. MARKOE: Objection.
      22               BY MS. MARKOE: Objection.                      22             THE WITNESS: No.
      23   BY MR. FREEDMAN:                                           23   BY MR. FREEDMAN:
      24         Q. Who else did you give the upload.ae               24        Q. Who did?
      25   address to?                                                25        A. I already said.
                                                     Page 152                                                       Page 153
       1        Q.    I missed it. Can you repeat it?                  1   communicated with Dave?
       2        A.    Me.                                              2              MS. MARKOE: Objection: mischaracterises
       3        Q.    When did you send it to Adam Back?               3   the testimony.
       4            MS. MARKOE: Objection. You may answer.             4              MR. FREEDMAN: You can answer.
       5            THE WITNESS: 2008.                                 5              THE WITNESS: I spoke with Dave.
       6   BY MR. FREEDMAN:                                            6   BY MR. FREEDMAN:
       7        Q. Did Adam Back comment on the white paper?           7         Q. And what did Dave say about Adam Back?
       8            MS. MARKOE: Objection. You are getting             8              MS. MARKOE: Objection.
       9   beyond the scope again.                                     9              THE WITNESS: Do I have to say it?
      10            MR. FREEDMAN: Okay.                               10              MR. RIVERO: Yes, go ahead.
      11            MS. MARKOE: So, I would instruct the              11              MS. MARKOE: Just answer.
      12   witness not to answer. You are going beyond the scope.     12              THE WITNESS: He said something along the
      13   BY MR. FREEDMAN:                                           13   lines of, to characterise what you bloody Aussies say,
      14        Q. Did Dave interact with Adam Back?                  14   he is a wanker and we got the wrong person.
      15            MS. MARKOE: Objection: foundation. You            15   BY MR. FREEDMAN:
      16   can answer.                                                16         Q. What did he mean by saying you have the
      17            THE WITNESS: Yes.                                 17   wrong person?
      18   BY MR. FREEDMAN:                                           18              MS. MARKOE: Objection.
      19        Q. Did Dave interact with Adam Back about             19              THE WITNESS: Hal Finney wrote the R
      20   the white paper?                                           20   proof of work code that I used as a basis, not Adam.
      21            MS. MARKOE: Objection. If you know.               21   BY MR. FREEDMAN:
      22            THE WITNESS: I do not know exactly what           22         Q. Did you confuse the R proof of work code
      23   Dave wrote. I am not Dave.                                 23   as having been authored by Adam Back?
      24   BY MR. FREEDMAN:                                           24              MS. MARKOE: Objection. You can answer.
      25        Q. How do you know that Adam Back                     25              THE WITNESS: I did not check. I chucked




                                                                                       39 (Pages 150 to 153)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 110 of
                                      218
                                                    Page 154                                                        Page 155
       1   in a reference after doing a quick search. The work by     1   Dave?
       2   Aurora et al had been implemented by a site I saw          2            MS. MARKOE: Objection.
       3   referenced as Adam Back. I put that down. I did not        3            MR. FREEDMAN: You can answer.
       4   check that that did not actually work, and that it was     4        A. He talked over public forums, IRC and
       5   Hal Finney who actually fixed it and had it working.       5   e-mail.
       6   BY MR. FREEDMAN:                                           6   BY MR. FREEDMAN:
       7         Q. Did Dave have any further interactions            7        Q. What did he say, in his initial
       8   with Adam Back about the white paper that you are aware    8   communication?
       9   of?                                                        9            MS. MARKOE: Objection.
      10              MS. MARKOE: Objection. You can only            10            THE WITNESS: He thought Bitcoin could
      11   state stuff that you know.                                11   work but there would be a few problems.
      12              THE WITNESS: I do not know.                    12   BY MR. FREEDMAN:
      13   BY MR. FREEDMAN:                                          13        Q. Did you and Dave work on those problems?
      14         Q. Did Dave reach out to Hal Finney about           14            MS. MARKOE: Objection: assumes facts not
      15   the R proof of work?                                      15   in evidence.
      16              MS. MARKOE: Objection: foundation.             16            MR. FREEDMAN: You can answer it.
      17   BY MR. FREEDMAN:                                          17            THE WITNESS: There were no problems.
      18         Q. Withdrawn. Do you know whether Dave he           18   Actually ----
      19   reached out to Hal Finney about the R proof of work       19   BY MR. FREEDMAN:
      20   code?                                                     20        Q. Hal Finney was wrong?
      21         A. No, he would not need to reach out to            21        A. There were problems but not the problems
      22   Hal Finney.                                               22   he was stating. So, yes, Hal Finney was wrong.
      23         Q. Why not?                                         23        Q. What were the problems Hal Finney thought
      24         A. Because Hal Finney reached out to us.            24   were with the protocol?
      25         Q. How did Hal Finney reach out to you and          25            MS. MARKOE: Objection: relevance. This
                                                    Page 156                                                        Page 157
       1   is now again, you are getting beyond the scope. I am       1              MS. MARKOE: Objection.
       2   going to ask him not to answer that question.              2              THE WITNESS: Again, I do not remember
       3   BY MR. FREEDMAN:                                           3   all of it. I had multiple versions, all simultaneously
       4        Q. Do you maintain any of the correspondence          4   running. If you ask any of my staff, my document
       5   with Hal Finney back in 2008?                              5   management is shit. I save and then update the old
       6        A. No.                                                6   version sometimes and then go back to the first one.
       7        Q. Did Dave edit the white paper?                     7   I then re-edit a later one. I have people bitch at me
       8        A. A few people edited the white paper,               8   and I have been banned from document management
       9   including Dave.                                            9   altogether by my staff, who have basically just about
      10        Q. What were Dave's edits to the white               10   threatened to walk out if I am allowed to touch a
      11   paper?                                                    11   document ever again.
      12        A. I do not exactly remember. There were             12   BY MR. FREEDMAN:
      13   six different versions.                                   13         Q. Did Dave help you keep track of the six
      14        Q. Sorry?                                            14   different versions of the white paper?
      15        A. There were six different versions.                15              MS. MARKOE: Objection.
      16        Q. When did version 1 come out?                      16              THE WITNESS: No; hence why it was a
      17             MS. MARKOE: Objection.                          17   fucking mess.
      18             THE WITNESS: 2002.                              18   BY MR. FREEDMAN:
      19   BY MR. FREEDMAN:                                          19         Q. How did you compile all versions into
      20        Q. When did version 2 come out?                      20   one?
      21             MS. MARKOE: Objection.                          21              MS. MARKOE: Objection.
      22             THE WITNESS: I do not remember the exact        22              THE WITNESS: I did not.
      23   dates of all of these.                                    23   BY MR. FREEDMAN:
      24   BY MR. FREEDMAN:                                          24         Q. Who did?
      25        Q. Do you recall when version 3 came out?            25         A. Nobody.




                                                                                       40 (Pages 154 to 157)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 111 of
                                      218
                                                     Page 158                                                       Page 159
       1         Q. So how did you get the final version?              1   a document. Dave was also very good at that. Dave
       2         A. The same way I do every single time,               2   helped double-check that all the PDFs, etcetera, had
       3   I finish up a version.                                      3   nothing to tie anything back.
       4         Q. Which is the version that is public?               4         Q. Was there anyone else besides Dave that
       5              MS. MARKOE: Objection.                           5   you could have used to do those two functions?
       6              THE WITNESS: It is the one that is still         6              MS. MARKOE: Objection.
       7   public as the Bitcoin white paper.                          7              THE WITNESS: I believe there is a world
       8   BY MR. FREEDMAN:                                            8   full of editing services, so if you are saying anyone
       9         Q. Of the six, which one was that?                    9   could do that, then of course there are. There are
      10              MS. MARKOE: Objection.                          10   commercial companies, but then if I am going to someone
      11              THE WITNESS: Exactly where each bit             11   and going, "Hey, I have this supersecret document that
      12   came, I could not answer.                                  12   I want you to sort of sit on", it does not work too
      13   BY MR. FREEDMAN:                                           13   well.
      14         Q. If you had a copy of the white paper in           14   BY MR. FREEDMAN:
      15   front of you, would it help identify Dave's                15         Q. Was there anyone you could trust to keep
      16   contributions?                                             16   it secret and who had these abilities besides Dave?
      17         A. No. More than anything else, what Dave            17              MS. MARKOE: Objection.
      18   helped me with was, it is like legal things. I have        18              MR. FREEDMAN: You can answer.
      19   been an expert witness many, many times, and that is way   19              THE WITNESS: Yes.
      20   easier than being your own witness. There is no emotion    20   BY MR. FREEDMAN:
      21   in talking about someone else's things. It is easy to      21         Q. Who?
      22   make mistakes when you are doing your own thing. And it    22         A. I have a lot of friends in the computer
      23   is critical to get rid of the metadata. If you want to     23   forensics industry.
      24   not be found, not have something point back, then it is    24         Q. Why did you not use them?
      25   absolutely critical to strip anything that can identify    25              MS. MARKOE: Objection.
                                                     Page 160                                                       Page 161
       1              THE WITNESS: Because I asked Dave.               1   BY MR. FREEDMAN:
       2   BY MR. FREEDMAN:                                            2         Q. Did Dave prefer capital C or lower case
       3         Q. Was it because Dave was your best friend?          3   C?
       4         A. In part, yes.                                      4             MS. MARKOE: Objection.
       5         Q. I want to direct your attention back to            5             THE WITNESS: Dave was American.
       6   Plaintiff's Exhibit 1, which is the 2008 e-mail. When       6   BY MR. FREEDMAN:
       7   did you settle on the name Bitcoin?                         7         Q. He liked lower case C?
       8              MS. MARKOE: Objection. You can answer.           8         A. Yes.
       9              THE WITNESS: I thought about the name            9         Q. Did you ultimately decide on a version?
      10   Bitcoin for a while. It was actually B-i-t-C-o-i-n,        10         A. No, I used both.
      11   which I got a lot shit for. I believed we discussed        11         Q. When you sent this file to Ira, where did
      12   that sort of thing when naming. Other people over here     12   you get the actual file from?
      13   in Britain seemed to like to capitalising in the middle    13             MS. MARKOE: Objection.
      14   of things. Americans think I am stupid for doing it.       14             THE WITNESS: Which file?
      15   BY MR. FREEDMAN:                                           15             MS. MARKOE: Are you referring to a
      16         Q. So Dave eventually talked you into not            16   different e-mail or Exhibit 1?
      17   capitalising the C?                                        17             MR. FREEDMAN: We are still on Exhibit 1.
      18              MS. MARKOE: Objection: mischaracterises         18         Q. When you sent Exhibit 1 to Ira, where did
      19   the testimony.                                             19   you get the e-mail from to send to Ira?
      20              THE WITNESS: No, it was capitalised in          20         A. That would have been on our server.
      21   many places.                                               21         Q. Which server is "our" server?
      22   BY MR. FREEDMAN:                                           22         A. The company at the time. That was
      23         Q. Did Dave prefer BitCash or Bitcoin?               23   Hotwire, I believe. We are talking about Hotwire time,
      24              MS. MARKOE: Objection. You can answer.          24   so it would have been on a Hotwire server.
      25              THE WITNESS: Bitcoin.                           25         Q. Do you still have access to Hotwire




                                                                                       41 (Pages 158 to 161)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 112 of
                                      218
                                                     Page 162                                                        Page 163
       1   servers?                                                    1   witnesses?
       2         A. It does not exist.                                 2             MS. MARKOE: Objection. You can answer,
       3         Q. Does anyone still have access to Hotwire           3   if you can.
       4   servers?                                                    4             THE WITNESS: I am trying to remember his
       5         A. I do not know.                                     5   name. There were two people in particular. Both of
       6         Q. Are you aware of anyone who has access to          6   them were systems engineers. I really do not remember
       7   a Hotwire server?                                           7   their names.
       8         A. No, I am not. Actually, strike that, it            8   BY MR. FREEDMAN:
       9   is possible that there are copies, because we had a         9         Q. How would you look them up to confirm
      10   member of staff who stole information, but I do not know   10   them?
      11   whether they have it still or not.                         11             MS. MARKOE: Objection.
      12         Q. What are the names of the staff that              12             THE WITNESS: I would not.
      13   stole information?                                         13   BY MR. FREEDMAN:
      14             MS. MARKOE: Objection.                           14         Q. Is there any way to find out their names?
      15             MR. FREEDMAN: Potential witnesses,               15         A. I am sure there is.
      16   Zaharah.                                                   16         Q. Are you aware of any way to find out
      17             MS. MARKOE: I did not instruct him not           17   their names?
      18   to answer. Are you objecting to my objections now?         18         A. One can do lots of searches for a start.
      19             MR. FREEDMAN: I am anticipating.                 19   I mean, there is lots of stuff about me, my company,
      20             THE WITNESS: I would need to double-check        20   people complaining, liquidation documents, etcetera, all
      21   that. I do not want to go on record defaming someone       21   on the internet, that would list all the staff.
      22   who has not been formally charged or anything like this.   22         Q. Are the names of these two staff members
      23   BY MR. FREEDMAN:                                           23   and their potential taking of information publicly
      24         Q. I understand that it is not confirmed,            24   available?
      25   but who do you recall at the moment as being those         25             MS. MARKOE: Objection. You can answer.
                                                     Page 164                                                        Page 165
       1             THE WITNESS: If you consider public               1   the testimony.
       2   includes liquidation files that would be publicly           2   BY MR. FREEDMAN:
       3   available, then yes.                                        3         Q. Are all of Hotwire's records public?
       4   BY MR. FREEDMAN:                                            4         A. No.
       5        Q. What liquidation files would have these             5         Q. When did you decide to start programing
       6   two ----                                                    6   the Bitcoin protocol?
       7        A. Hotwire.                                            7         A. Can you be a bit more specific about what
       8        Q. Would Ms. Watts know the name of these              8   you are saying there. That is actually a wider question
       9   two individuals?                                            9   and more nebulous than you seem to think.
      10             MS. MARKOE: Objection.                           10         Q. When did you start writing the code that
      11             THE WITNESS: I am not going to bring             11   became the Bitcoin protocol?
      12   anything about my wife into this. I am not going to        12         A. Again, do you mean the node software?
      13   answer anything about my wife's state of mind, my wife's   13         Q. When I say "Bitcoin protocol", what does
      14   anything. I have already noted that my family is           14   that mean to you?
      15   something I will not touch.                                15         A. Bitcoin protocol is a set of rules that
      16   BY MR. FREEDMAN:                                           16   nodes will interact by. It will be not things like
      17        Q. Was Ms. Watts involved with Hotwire?               17   block size, but rather the real sets that allow a
      18             MS. MARKOE: Objection.                           18   transaction signed, and not settled, to chain now to be
      19             THE WITNESS: You can check those                 19   valid in 20-year time. So, it is like the internet
      20   records.                                                   20   protocol itself has a set of rules as well as
      21   BY MR. FREEDMAN:                                           21   structures. So things can happen within protocols but
      22        Q. How?                                               22   also be dictated differently in rules. For instance,
      23        A. They are public.                                   23   the limitation of HTML for Apple and Microsoft, although
      24        Q. Are all of Hotwire's records are public?           24   on the same protocol, have different rule sets. That
      25             MS. MARKOE: Objection: mischaracterises          25   could be constructed such that the rules for one miner




                                                                                        42 (Pages 162 to 165)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 113 of
                                      218
                                                      Page 166                                                          Page 167
       1   would allow something to be offered or rejected, but a      1          Q.   In the original version.
       2   protocol would be the same for all systems and nodes.       2          A.   So we are talking the Satoshi client,
       3        Q. If going forward I use the word "Bitcoin"           3   yes.
       4   protocol to refer to all of those things, will you          4         Q. The Satoshi client. That was made public
       5   understand what I mean?                                     5   in 2009?
       6             MS. MARKOE: Objection.                            6         A. In some parts it was actually made public
       7             THE WITNESS: No.                                  7   in, as early -- the first distribution was August 2008.
       8   BY MR. FREEDMAN:                                            8         Q. So before we get there, when did you
       9        Q. What is the way I should refer to the               9   decide to start writing that node software, the Satoshi
      10   code and programing that became the Bitcoin client?        10   client?
      11        A. If you were talking about the original             11         A. In 2002.
      12   one then I would say the node software.                    12         Q. How did you make it public in August of
      13        Q. When did that turn into something besides          13   2008?
      14   the node software?                                         14         A. It was given to a few people.
      15             MS. MARKOE: Objection.                           15         Q. Who was it given to?
      16             THE WITNESS: When did what turn into             16         A. Parts were given to Wei Dai.
      17   something?                                                 17         Q. Wei Dai, is that his legal name or is
      18   BY MR. FREEDMAN:                                           18   that a screen name?
      19        Q. Going forward, if I use the word "node"            19         A. I have never really asked. He publishes
      20   software, would you understand that to mean the computer   20   papers under that. So he could be a pseudonym like me,
      21   protocols and codes that people downloaded and used to     21   but the thing is he has worked for companies under that.
      22   mine and use Bitcoin?                                      22   I believe that is his real name. I have never
      23             MS. MARKOE: Objection.                           23   physically -- actually, I have met him once, but that
      24             THE WITNESS: In the original version?            24   was in the '90s, and I did not ask whether he used a
      25   BY MR. FREEDMAN:                                           25   pseudonym or not.
                                                      Page 168                                                          Page 169
       1         Q. Who else besides Wei Dai?                          1        Q. When was the first time you publicly
       2         A. In August, there were other people, I do           2   posted the Satoshi client?
       3   not remember the names.                                     3             MS. MARKOE: Objection: asked and
       4         Q. Did you give it to Dave in August?                 4   answered. You can answer.
       5         A. No.                                                5             THE WITNESS: In full, was not until
       6         Q. When did Dave first receive it?                    6   January 2009.
       7         A. May, end of, beginning of June.                    7   BY MR. FREEDMAN:
       8         Q. May/June of 2008?                                  8        Q. What should we call that event so we know
       9         A. Yes.                                               9   we are talking about the same thing?
      10         Q. What did Dave do to develop the Satoshi           10        A. You could say the public publishing of
      11   client?                                                    11   the Bitcoin node software.
      12             MS. MARKOE: Objection: foundation.               12        Q. Can I call it Satoshi client so we are
      13             THE WITNESS: Dave did not develop the            13   consistent?
      14   Satoshi client.                                            14        A. Yes.
      15   BY MR. FREEDMAN:                                           15        Q. Did Dave edit the Satoshi client at any
      16         Q. Did Dave edit the Satoshi client code at          16   point before the public posting of the Satoshi client?
      17   all?                                                       17             MS. MARKOE: Objection.
      18         A. It is an open source project.                     18             THE WITNESS: Him and others could have,
      19         Q. Prior to it becoming public -- strike             19   yes. Did I review whose changes: no.
      20   that. When did the Satoshi client become publicly          20   BY MR. FREEDMAN:
      21   available to everyone?                                     21        Q. Where did you publicly post it so that
      22             MS. MARKOE: Objection: vague.                    22   others could contribute to it?
      23             THE WITNESS: I am sorry, "everyone" is           23        A. It was given privately after a post that
      24   too vague.                                                 24   was public.
      25   BY MR. FREEDMAN:                                           25        Q. Where was the public post made?




                                                                                         43 (Pages 166 to 169)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 114 of
                                      218
                                                      Page 170                                                     Page 171
       1           A.   The public post was made on the mailing      1              MS. MARKOE: Objection.
       2   list.                                                     2              THE WITNESS: The full software was not
       3         Q. What was the mailing list?                       3    given. I said that.
       4         A. It is the cryptography mailing list.             4    BY MR. FREEDMAN:
       5   There are other ones as well, but that was the main one.  5          Q. So where did you post parts of the
       6         Q. Where were the other ones?                       6    software?
       7         A. I do not remember.                               7              MS. MARKOE: Objection: mischaracterises
       8         Q. Did Dave post it on other ones or did you        8    the testimony.
       9   post it on other ones?                                    9    BY MR. FREEDMAN:
      10             MS. MARKOE: Objection.                         10          Q. I am just trying to figure out ----
      11             THE WITNESS: I do not know what Dave           11          A. I said they were e-mailed or given, I did
      12   did.                                                     12    not say they were posted. There is a big difference.
      13   BY MR. FREEDMAN:                                         13          Q. Okay, so then you e-mailed Dave portions
      14         Q. Are you aware of Dave posting it on other       14    of the Satoshi client; is that correct?
      15   mailing lists?                                           15          A. Yes.
      16         A. No.                                             16          Q. And he e-mailed you back edits?
      17         Q. After you posted it on a mailing list,          17          A. No, he communicated with other people.
      18   you then hosted the Satoshi client somewhere for others 18           Q. Who did he communicate with?
      19   to collaborate on?                                       19          A. I do not know. That would be Dave.
      20             MS. MARKOE: Objection.                         20          Q. How did Dave get you back his edits to
      21             THE WITNESS: I am not sure what you are        21    the Satoshi client?
      22   asking, sorry.                                           22              MS. MARKOE: Objection.
      23   BY MR. FREEDMAN:                                         23              THE WITNESS: We discussed things over
      24         Q. You told me that people collaborated on         24    IRC.
      25   this open source software?                               25    BY MR. FREEDMAN:
                                                      Page 172                                                     Page 173
       1         Q. So his feedback was through IRC?                  1             THE WITNESS: I did not say exactly 1%.
       2         A. Yes.                                              2   And Dave was not a C++ coder.
       3         Q. So there is no record of his feedback?            3   BY MR. FREEDMAN:
       4         A. No, not that I know of. There could be.           4        Q. Could it have been 5%?
       5   It is not impossible for IRC to be recorded and kept.      5             MS. MARKOE: Objection.
       6         Q. You kept no record of his ----                    6             THE WITNESS: No.
       7         A. I do not keep my IRC chats, no.                   7   BY MR. FREEDMAN:
       8         Q. Do you know if Dave kept them?                    8        Q. Could it have been 2%?
       9         A. I do not know what Dave did with his IRC          9             MS. MARKOE: Objection.
      10   chats. If you are asking for every line of code Dave      10             THE WITNESS: You are calling for
      11   changed, there would be at least 100 changes by           11   speculation on probabilities of that where other people
      12   Hal Finney, there would be at least 80 changes by Bear,   12   did far more code. Basically you want to characterise
      13   etcetera. There would be at least 1,000 changes by        13   Dave as having written a lot more of the software. That
      14   other people for every one that Dave did. So 0.1%.        14   is not what Dave did.
      15         Q. 0.1% of the edits are attributable to            15             MS. MARKOE: Can we take a bathroom
      16   Dave?                                                     16   break?
      17         A. Yes. That was not the primary task that          17             MR. FREEDMAN: Sure.
      18   Dave did.                                                 18             THE VIDEOGRAPHER: Going off the record.
      19         Q. Is it possible that it is more than 1%?          19   The time is 15.04. End of video card number 3, volume 1
      20              MS. MARKOE: Objection: calls for               20   of the video deposition of Dr. Craig Wright.
      21   speculation.                                              21              (A Short Break)
      22   BY MR. FREEDMAN:                                          22             THE VIDEOGRAPHER: This is the beginning
      23         Q. You have a clear recollection of it being        23   of video card number 4, volume 1, in the video
      24   exactly 1% of the code that Dave edited?                  24   deposition of Dr. Craig Wright. Going on the record.
      25              MS. MARKOE: Objection. You can answer.         25   The time is 15.20. Thank you.




                                                                                      44 (Pages 170 to 173)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 115 of
                                      218
                                                     Page 174                                                         Page 175
       1             MR. RIVERO: Yes, please, identification           1   objection and I would also like to note that Mr. Kleiman
       2   of persons on the line.                                     2   I am instructing you that this deposition is
       3             MR. BRENNER: (By Telephone) Sure. This            3   confidential and you are bound by the confidentiality
       4   is Andrew Brenner of Boies Schiller and to my knowledge     4   order in this case. We presume that you are aware of it
       5   I have been on the line for all of the time that the        5   and will abide by it.
       6   deposition has been in session.                             6             MR. FREEDMAN: Okay.
       7             MR. RIVERO: Thank you, Mr. Brenner.               7             MR. KLEIMAN: Yes.
       8             MR. BRENNER: You are welcome.                     8   BY MR. FREEDMAN:
       9             MR. MCADAMS: (By Telephone) This is John          9        Q. Dr. Wright, the A Back cited in the
      10   McAdams, also from Boies Schiller, and also have been on   10   Bitcoin white paper, is that a reference to the same
      11   the line for all sessions.                                 11   Adam Back we were previously discussing?
      12             MR. KLEIMAN: (By Telephone) This is Ira          12             MS. MARKOE: Objection.
      13   Kleiman. I have been on the line since the beginning.      13             THE WITNESS: Yes.
      14             MR. RIVERO: Anyone else?                         14   BY MR. FREEDMAN:
      15             MS. MARKOE: Is there a reason why,               15        Q. Is it your testimony here today that that
      16   Mr. Kleiman, you failed to identify yourself previously?   16   is a mis-cite and it should instead be to Mr. Finney?
      17             MR. FREEDMAN: Ira, do not answer that.           17             MS. MARKOE: Objection. You can answer.
      18   I think they asked for lawyers to make their               18             THE WITNESS: It should have Aurora in
      19   appearances. I am not sure he knew.                        19   the R PoW, that is R as in R, PoW should be cited to
      20             THE WITNESS: That is not correct.                20   Mr. Finney.
      21             MR. FREEDMAN: Either way, we can deal            21   BY MR. FREEDMAN:
      22   with this later, obviously. He has been on the line, we    22        Q. In response to interrogatory requests,
      23   have disclosed it and you can do what you like with it.    23   Dr. Wright, you said that "there was an individual who
      24             MR. RIVERO: Note our objection.                  24   helped me in the very early stages of my research well
      25             MS. MARKOE: I would like to note our             25   before the release of the Bitcoin protocol. As far as
                                                     Page 176                                                         Page 177
       1   I know, that individual never met or interacted with        1   constructed. They are public records.
       2   Dave Kleiman." Who was that individual?                     2   BY MR. FREEDMAN:
       3             MS. MARKOE: Objection.                            3         Q. That is all right but you can still
       4             MR. FREEDMAN: You can answer.                     4   explain it to me. Where are they publicly available?
       5             THE WITNESS: No, I cannot.                        5         A. Whois.
       6             MS. MARKOE: This is part of what you              6         Q. And what information did you give -- did
       7   need to discuss with the court in camera?                   7   you do it under a private Whois registration or did you
       8             THE WITNESS: Yes.                                 8   do it publicly, and I give identification to Whois?
       9             MS. MARKOE: Okay.                                 9             MS. MARKOE: Objection: compound.
      10   BY MR. FREEDMAN:                                           10             THE WITNESS: There is no such thing as a
      11        Q. Dr. Wright, whose idea was it to register          11   private versus a public Whois.
      12   the Bitcoin.com domain name?                               12   BY MR. FREEDMAN:
      13        A. Mine.                                              13         Q. There is no way to privately register
      14        Q. When did you first register that domain?           14   domain names?
      15        A. I would have to look up the date. I do             15             MS. MARKOE: Objection. You may answer.
      16   not remember.                                              16             THE WITNESS: Define what you mean by
      17        Q. Do you still have the records associated           17   "private".
      18   with that original registration?                           18   BY MR. FREEDMAN:
      19             MS. MARKOE: Objection. You may answer.           19         Q. Is there a way to not give identifying
      20             THE WITNESS: They are online.                    20   information for the owner of the domain name or the
      21   BY MR. FREEDMAN:                                           21   registrant of the domain name?
      22        Q. Where are they online?                             22             MS. MARKOE: Objection.
      23             MS. MARKOE: Objection. You may answer.           23             THE WITNESS: Define what you mean by
      24             THE WITNESS: Again, I assume you do not          24   that. You are doing a whole lot of waffly fluffy crap,
      25   know technical name records or how these are               25   excuse the language, that says private when you probably




                                                                                        45 (Pages 174 to 177)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 116 of
                                      218
                                                    Page 178                                                        Page 179
       1   mean anonymous. And can you do something about that        1   Kleiman about the registration of Bitcoin.com?
       2   phone, please, or I am going to have to throw it out of    2        A. I did not register Bitcoin.com.
       3   a window because it keeps flashing and it is really,       3        Q. Who registered Bitcoin.com?
       4   really annoying.                                           4        A. It was not me.
       5             MR. FREEDMAN: My apologies.                      5        Q. Who was it?
       6        Q. What information did you give Whois when           6        A. You are now asking me who registered
       7   you registered the Bitcoin.com domain name?                7   random e-mail -- sorry, domain name dot com, and expect
       8             MS. MARKOE: Objection.                           8   me to know.
       9             THE WITNESS: If you have a look at it,           9        Q. Do you know who registered Bitcoin.com?
      10   you will see the information from the Vistomail or        10        A. No.
      11   anonymousspeech.com server. That is provided from that    11        Q. Do you know who registered
      12   server and the Whois that they allow goes across into     12   Bitcointalk.com?
      13   the Whois that is, or was there. I do not know about      13        A. No. I mean, I am dot org. I think you
      14   the updates that have occurred since.                     14   have those wrong.
      15   BY MR. FREEDMAN:                                          15        Q. It could be. Did you register
      16        Q. Did you communicate with Dave Kleiman             16   Bitcoin.org?
      17   about the domain name?                                    17        A. Yes.
      18             MS. MARKOE: Objection.                          18        Q. Let me ask all the questions over because
      19             THE WITNESS: Define what you mean by            19   I may have misspoken. When did you first register
      20   "communicate about the domain name".                      20   Bitcoin.org?
      21   BY MR. FREEDMAN:                                          21        A. Again, that is public record on Whois and
      22        Q. Did you communicate with him about the            22   I do not remember the exact date.
      23   registration of the domain name?                          23        Q. Any answers you gave before about the
      24        A. I am not sure what you would be asking?           24   Vistomail account apply to Bitcoin.org?
      25        Q. Did you send any communications to Dave           25             MS. MARKOE: Objection.
                                                    Page 180                                                        Page 181
       1             THE WITNESS: Yes.                                1        A. Domain keys, etcetera.
       2   BY MR. FREEDMAN:                                           2        Q. Who did you hand them over to?
       3         Q. Did you ever communicate with                     3        A. That was to Theymos, originally.
       4   Dave Kleiman about Bitcoin.org registration?               4        Q. Did Dave Kleiman ever have the control
       5         A. No. I registered my first domain name in          5   over the Bitcoin.org domain name?
       6   the '80s. I do not need help registering domains.          6             MS. MARKOE: Objection. You can answer.
       7         Q. Did there come a time when you                    7             THE WITNESS: No.
       8   transferred ownership of the Bitcoin.org domain name?      8   BY MR. FREEDMAN:
       9             MS. MARKOE: Objection.                           9        Q. Who is Theymos?
      10             THE WITNESS: There is not really                10             MS. MARKOE: Objection. This is again
      11   ownership of that domain.                                 11   now you are going beyond the scope. We have already
      12   BY MR. FREEDMAN:                                          12   established that Dave Kleiman did not have control over
      13         Q. Control of the domain?                           13   the Bitcoin.org domain name and you can move on now.
      14             MS. MARKOE: Objection.                          14   BY MR. FREEDMAN:
      15             THE WITNESS: Yes.                               15        Q. Who is Theymos?
      16   BY MR. FREEDMAN:                                          16             MS. MARKOE: Objection. I will instruct
      17         Q. When did you transfer control of the             17   you not to answer. Beyond the scope.
      18   Bitcoin.org domain name?                                  18   BY MR. FREEDMAN:
      19         A. When I stopped being involved with the           19        Q. Why did you transfer the Bitcoin.org
      20   community.                                                20   domain name?
      21         Q. Which was?                                       21             MS. MARKOE: Objection: beyond the scope.
      22         A. 2011. It was actually a little bit               22   Do not answer.
      23   before that that information had been handed over.        23   BY MR. FREEDMAN:
      24         Q. Information had been handed over, what do        24        Q. Who mined the genesis block of the
      25   you mean by that?                                         25   Bitcoin timechain?




                                                                                       46 (Pages 178 to 181)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 117 of
                                      218
                                                     Page 182                                                        Page 183
       1             MS. MARKOE: Objection.                           1   BY MR. FREEDMAN:
       2             MR. FREEDMAN: You can answer.                    2         Q. How did the Bitcoin genesis block come
       3             MS. MARKOE: Can you connect that to one          3   into existence?
       4   these topics, please.                                      4              MS. MARKOE: Objection.
       5             MR. FREEDMAN: Formation of the Satoshi           5              THE WITNESS: Answer or not? Instruction?
       6   Nakamoto partnership. It is literally the first block      6   Do I answer this or not?
       7   of Bitcoin.                                                7              MS. MARKOE: My suggestion would be that
       8             THE WITNESS: It is not mine.                     8   someone relate this ----
       9             MS. MARKOE: The question you asked does          9              MR. FREEDMAN: Please do not suggest ----
      10   not make that connection, so why do you not try to make   10              MS. MARKOE: ---- to Dave Kleiman or
      11   that connection and then we can have a conversation.      11   I will strict him not to answer.
      12             MR. FREEDMAN: Do not tell me how to ask         12              MR. FREEDMAN: Then do what you will. We
      13   my questions. Instruct him not to answer or object.       13   will raise it with the court.
      14         Q. Who mined the genesis block of the               14              MS. MARKOE: Relate your question to Dave
      15   Bitcoin timechain?                                        15   Kleiman and whether or not there was a partnership or
      16             THE WITNESS: Nobody.                            16   I will strict him not to answer.
      17             MS. MARKOE: Objection.                          17              MR. FREEDMAN: Do what you will.
      18   BY MR. FREEDMAN:                                          18              MS. MARKOE: Okay. Then ask your
      19         Q. I am sorry?                                      19   questions properly related to the scope as you prepared
      20         A. Nobody.                                          20   this.
      21         Q. Who programed the genesis block of the           21   BY MR. FREEDMAN:
      22   Bitcoin timechain?                                        22         Q. How did the genesis block come into
      23             MS. MARKOE: Objection.                          23   existence?
      24             THE WITNESS: Nobody, because that is            24              MS. MARKOE: Objection. Do not answer
      25   again wrong.                                              25   that.
                                                     Page 184                                                        Page 185
       1   BY MR. FREEDMAN:                                           1   BY MR. FREEDMAN:
       2         Q. What was the first Bitcoin block Satoshi          2        Q. How many computers were in Bagnoo?
       3   mined?                                                     3             MS. MARKOE: Objection.
       4             MS. MARKOE: You can answer that.                 4             THE WITNESS: I do not know how many
       5             THE WITNESS: Block one.                          5   computers I had in Bagnoo. I do not know how many
       6   BY MR. FREEDMAN:                                           6   computers I have now.
       7         Q. Is that also referred to as the genesis           7   BY MR. FREEDMAN:
       8   block?                                                     8        Q. Did anyone else know about the computer
       9         A. No.                                               9   set-up in Bagnoo?
      10         Q. Is it the second block?                          10             MS. MARKOE: Objection.
      11             MS. MARKOE: Objection.                          11             MR. FREEDMAN: You can answer.
      12             THE WITNESS: It is the first block -- it        12             THE WITNESS: Yes.
      13   is block one.                                             13   BY MR. FREEDMAN:
      14   BY MR. FREEDMAN:                                          14        Q. Who else?
      15         Q. Block one. Do you know what computer             15        A. Many people knew that I had a computer
      16   mined block one?                                          16   set-up in Bagnoo. I had spent a lot of money getting
      17         A. I know what, out of a group of computers,        17   fibre laid into a completely rural area, that basically
      18   mined block one.                                          18   was never going to have fibre, that opened up maybe
      19         Q. Where was that group of computers                19   50,000 people in the community to low cost, high-speed
      20   located?                                                  20   internet, because I had the whole road ripped up and
      21         A. Port Macquarie just outside a small town         21   paid for to lay fibre to my home, the power run into it,
      22   called Bagnoo.                                            22   etcetera, so many would have known.
      23             MS. MARKOE: Can you spell those names           23        Q. You had a home in Bagnoo?
      24   for the court reporter, please.                           24        A. Yes.
      25             THE WITNESS: B-A-G-N-O-O.                       25        Q. Is it Bagnoo in New South Wales?




                                                                                       47 (Pages 182 to 185)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 118 of
                                      218
                                                     Page 186                                                        Page 187
       1         A. Yes.                                               1   BY MR. FREEDMAN:
       2         Q. Satoshi mined block one. Were you the              2        Q. That was not my question. It was just
       3   one acting as Satoshi to mine block one?                    3   whether ----
       4             MS. MARKOE: Objection.                            4        A. Yes, it is, basically you are trying to
       5             THE WITNESS: There is no Satoshi that             5   find out what I do and do not have, which is none of
       6   way. I was.                                                 6   your God damn business. There is nothing to do with
       7   BY MR. FREEDMAN:                                            7   Dave Kleiman. Dave Kleiman never had a machine access
       8         Q. I am sorry?                                        8   code. He never went on those machines. He never
       9         A. I was. I used the pseudonym. It did not            9   accessed those machines. He never touched those
      10   flip round like Dread Pirate Roberts or something like     10   machines. Nothing.
      11   this. It was just me. And it was not Satoshi mining        11        Q. Are you aware of anyone else who mined
      12   per se. There was not any, other than me, apart from       12   Bitcoin in January of 2009?
      13   block nine, which was then referenced by a transfer        13             MS. MARKOE: Objection. That is again
      14   I did.                                                     14   well beyond the scope of what this deposition is about.
      15         Q. So you mined block one?                           15             MR. FREEDMAN: To witnesses.
      16         A. Yes.                                              16             MS. MARKOE: Of anyone who mined Bitcoin?
      17         Q. Did you also mine block two?                      17             MR. FREEDMAN: It literally came out days
      18         A. Relevance, please, give me ----                   18   ago, Zaharah; it came out in January 2009, so anybody
      19             MS. MARKOE: Look, connect it up with a           19   who was mining then was ----
      20   relationship with Dave Kleiman or do not.                  20             MS. MARKOE: Okay. How would he know who
      21             THE WITNESS: There were mining pools,            21   is doing what?
      22   there were no shared mining. Dave Kleiman and I could      22             MR. FREEDMAN: If he does not know he
      23   not physically mine in any way. Mining pools were not      23   does not know.
      24   developed until years after I disappeared, so there is     24             THE WITNESS: The whole nature of the
      25   no joint mining.                                           25   system is that you do not register.

                                                     Page 188                                                        Page 189
       1   BY MR. FREEDMAN:                                            1              MS. MARKOE: Objection. What exactly
       2         Q. Do you know anyone who was mining in               2   does this have to do with the topic? I presume you are
       3   January 2009?                                               3   talking about topic 3. So can you please explain to me
       4            MS. MARKOE: Objection.                             4   what this has to do with any of the subtopics under
       5            THE WITNESS: Yes. Hal Finney.                      5   topic 3.
       6   BY MR. FREEDMAN:                                            6              MR. FREEDMAN: Yes. I am handing you
       7         Q. Besides Hal Finney, was there anyone               7   what has been marked as Plaintiff's Exhibit 4.
       8   else?                                                       8              MS. MARKOE: Please explain it.
       9            MS. MARKOE: Objection.                             9              MR. FREEDMAN: I will. One second.
      10            THE WITNESS: No, I do not know. I did             10   I think this is 4; right? Is it 3 or 4? 3. This goes
      11   not even ask Dave if he was doing it.                      11   to relevant witnesses.
      12   BY MR. FREEDMAN:                                           12              MS. MARKOE: What goes to relevant
      13         Q. You do not know if Dave was mining in             13   witnesses?
      14   January 2009?                                              14              MR. FREEDMAN: You will see when the
      15         A. No, I do not.                                     15   question comes. Mr. O'Hagan himself is a relevant
      16         Q. Did he ever tell you if he was mining in          16   witness if the answer is yes.
      17   January 2009?                                              17   (Plaintiff's Exhibit 3 marked for identification)
      18            MS. MARKOE: Objection: asked and                  18         Q. Can you take a look at page 32, please.
      19   answered.                                                  19   The page numbering is in the upper right-hand corner of
      20            MR. FREEDMAN: You can answer.                     20   the document.
      21            THE WITNESS: No idea.                             21              MR. RIVERO: You are referring to 32 of
      22   BY MR. FREEDMAN:                                           22   96?
      23         Q. Dr. Wright, did there come a time when            23              MR. FREEDMAN: Correct. This is docket
      24   you discussed Satoshi Nakamoto and the origin of Bitcoin   24   entry 83-1.
      25   with a gentleman named Andrew O'Hagan?                     25         Q. About halfway down that first paragraph




                                                                                       48 (Pages 186 to 189)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 119 of
                                      218
                                                     Page 190                                                        Page 191
       1   it starts off with: "Satoshi also sent four other          1   words ----
       2   transactions on the same day. I asked Wright who the       2              MR. FREEDMAN: Zaharah, you do not need
       3   recipients were -- who the four addresses belonged to.     3   you to read the entire -- I am familiar with it.
       4   'Hal, Dave, myself', he replied. 'And another I cannot     4              MS. MARKOE: ---- and to identify the
       5   name as I have no right to do so'." Do you recognise       5   computers and servers Satoshi Nakamoto used to draft the
       6   this conversation?                                         6   white paper ----
       7              MS. MARKOE: Objection.                          7              MR. FREEDMAN: I am going to ask you to
       8              THE WITNESS: I remember a half-truth            8   stop wasting my time.
       9   version of this conversation.                              9              MS. MARKOE: ---- program Bitcoin and mine
      10   BY MR. FREEDMAN:                                          10   the first few Bitcoin. Your question does not go to any
      11         Q. What was the truth of the conversation?          11   of those topics.
      12              MS. MARKOE: Objection. You are going           12              MR. FREEDMAN: It goes to the first one.
      13   beyond the scope. I am going to instruct him not to       13              MS. MARKOE: I am instructing the witness
      14   answer.                                                   14   not to answer.
      15              MR. FREEDMAN: You are not going to let         15              MR. FREEDMAN: Then just instruct him not
      16   me find out who the name of the other person is?          16   to answer, Zaharah. That is all you need to do and I
      17              MS. MARKOE: I am going to instruct him         17   will move on.
      18   not to answer your question which, if I can see it,       18              MS. MARKOE: I will also put on the
      19   says, "What was the truth of the conversation?" You are   19   record my objection which I am entitled to do and you
      20   limited to the details surrounding Craig and Dave's       20   are not entitled to stop me from doing. As to the first
      21   partnership to create Satoshi Nakamoto, in your words,    21   question, you have already identified, and he has
      22   the general process of their collaboration, in your       22   already said, he had a conversation with Mr. O'Hagan,
      23   words, the accounts that they held to collaborate         23   this is not an accurate representation of that
      24   technological and money, in your words, methods of        24   conversation. That is your identity of your witness.
      25   communication they used during that period, in your       25   You are done now.
                                                     Page 192                                                        Page 193
       1             MR. FREEDMAN: Zaharah, if you continue           1   if you remember.
       2   speaking we are going to ask the court for more time.      2              THE WITNESS: I cannot remember.
       3             MS. MARKOE: Ask the court for more time.         3   BY MR. FREEDMAN:
       4   I am allowed to state my objection for the record and      4         Q. Do you know who is being referred to in
       5   the basis for it so that I have an accurate record to      5   Plaintiff's Exhibit 3: "... and another I cannot name
       6   share with the court.                                      6   as I have no right to do so"?
       7             MR. FREEDMAN: We will.                           7              MS. MARKOE: I just want to read the
       8        Q. On January 12th, 2009, did you send                8   question back. (Pause) You can answer the question. If
       9   Bitcoin to anyone?                                         9   you need a read back, ask for a read back.
      10        A. Yes.                                              10              THE WITNESS: What I will say is this
      11        Q. Who did you send it to?                           11   work of fiction -- (Witness indicates Exhibit 3) -- was
      12        A. Hal Finney.                                       12   created because Mr. O'Hagan refused to sign the
      13        Q. Who else?                                         13   non-disclosure agreement, and basically took what he
      14             MS. MARKOE: Answer if you can.                  14   thought would be a great story and created one. It is
      15             THE WITNESS: I do not actually remember.        15   fiction.
      16   BY MR. FREEDMAN:                                          16   BY MR. FREEDMAN:
      17        Q. Did you send Bitcoin to Dave Kleiman on           17         Q. Your position is the entire article is
      18   January 12th, 2009?                                       18   fiction?
      19             MS. MARKOE: Objection, but you may              19              MS. MARKOE: Objection: mischaracterises
      20   answer if you remember.                                   20   his testimony.
      21             THE WITNESS: I cannot remember.                 21   BY MR. FREEDMAN:
      22   BY MR. FREEDMAN:                                          22         Q. Is it your position that the entire
      23        Q. Did you send Bitcoin to yourself on               23   article is fiction?
      24   January 12th, 2009?                                       24         A. No.
      25             MS. MARKOE: Objection. You can answer           25         Q. Did Mr. O'Hagan record sessions --




                                                                                       49 (Pages 190 to 193)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 120 of
                                      218
                                                     Page 194                                                         Page 195
       1   interview sessions with you?                                1   you stop, if ever, mining Bitcoin in Bagnoo?
       2        A. No, and if he did so that would be a                2        A. I stopped everything to do with Bagnoo in
       3   criminal act.                                               3   December.
       4        Q. There are no recordings that you are                4        Q. Of?
       5   aware of?                                                   5        A. 2010. Or probably not everything to do
       6        A. If he did so, that would be a criminal              6   with because I still owned part of the property and
       7   act.                                                        7   whatever else, but I was not doing any IT stuff there at
       8        Q. In January of 2009, until 2011, was there           8   all.
       9   anywhere you mined Bitcoin besides Bungaloo -- help me      9             MR. RIVERO: I want to note that we are
      10   please?                                                    10   giving a lot of leeway, even though there is already
      11        A. Bagnoo.                                            11   testimony disconnecting the subject of these questions
      12        Q. Bagnoo?                                            12   from Dave Kleiman. But go ahead with your next
      13        A. Yes.                                               13   question.
      14        Q. Where else?                                        14   BY MR. FREEDMAN:
      15        A. At one stage, I had mining software I was          15        Q. In December of 2010 -- strike that. Did
      16   playing with on my phone. It did not actually mine any     16   you stop mining entirely in December of 2010?
      17   Bitcoin.                                                   17        A. No.
      18        Q. Was there any other locations of                   18        Q. Where did the mining continue?
      19   computers that you mine Bitcoin in?                        19        A. The mining restarted later, by me, with
      20        A. No.                                                20   pools that I now run.
      21        Q. Only Bungaloo?                                     21        Q. When did that start up?
      22        A. Bagnoo.                                            22        A. 2016 on.
      23        Q. Bagnoo. Only Bagnoo?                               23        Q. So is it your testimony here today that
      24        A. Yes.                                               24   from December of 2010 until the mining pools in 2016,
      25        Q. That started in January 2009. When did             25   you never mined Bitcoin?
                                                     Page 196                                                         Page 197
       1             MS. MARKOE: Objection.                            1         Q. I am going to ask you another question.
       2             THE WITNESS: That is not correct. I did           2   Your attorneys may instruct you not to answer so take a
       3   not earn any Bitcoin because running a node in certain      3   second ----
       4   configurations means that you are also mining.              4              MS. MARKOE: Do not ask it.
       5   BY MR. FREEDMAN:                                            5              MR. FREEDMAN: I do not think you are
       6        Q. Okay. So ----                                       6   right to instruct him not to answer but I am going to
       7        A. Running testnet is also mining. This is             7   ask it.
       8   not public Bitcoin.                                         8         Q. Do you know the amount of Bitcoin that
       9        Q. So as I understand it, from December of             9   was mined from 2009 until 2010 in Bagnoo?
      10   2010, until 2016, you never earned the mining reward for   10              MS. MARKOE: Objection.
      11   mining a block of Bitcoin; is that correct?                11              MR. RIVERO: Same instruction.
      12             MS. MARKOE: Objection. You can answer.           12   BY MR. FREEDMAN:
      13             THE WITNESS: That is correct.                    13         Q. Have you ever mined Bitcoin out of
      14   BY MR. FREEDMAN:                                           14   Australia?
      15        Q. At any point in time, was Dave involved            15         A. No.
      16   in the mining that took place in Bagnoo from 2009 until    16              MS. MARKOE: Objection. You can answer.
      17   to 2010?                                                   17              THE WITNESS: Well, back then, no. Now,
      18        A. Nobody was ever involved in that.                  18   the pools are outside of Australia, but that is 2016 on.
      19        Q. Approximately how much Bitcoin were mined          19   So, when I say no to mining or anything like this,
      20   from 2009 ----                                             20   I will just make it clear now I am talking about before
      21             MS. MARKOE: Objection. I am going to             21   2016.
      22   instruct you not to answer.                                22   BY MR. FREEDMAN:
      23             MR. RIVERO: I instruct you not to                23         Q. I understand. Thanks for the
      24   answer.                                                    24   clarification. I know we understood each other, but it
      25   BY MR. FREEDMAN:                                           25   is important that the record is clear.




                                                                                        50 (Pages 194 to 197)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 121 of
                                      218
                                                    Page 198                                                       Page 199
       1         A. I got told to make sure I am clear,              1   doing in Bagnoo?
       2   so ----                                                   2             MS. MARKOE: Objection.
       3         Q. From 2009 until 2010, when you were              3             THE WITNESS: Yes, he did.
       4   mining in Bagnoo, was that a full-time job for you?       4   BY MR. FREEDMAN:
       5             MS. MARKOE: Objection.                          5         Q. How did he come to find out about that?
       6             THE WITNESS: It was not a job at all.           6         A. He knew I had a property in Bagnoo and
       7   BY MR. FREEDMAN:                                          7   that I was running Bitcoin nodes.
       8         Q. Did it take any time?                            8         Q. Did you discuss the amount of Bitcoin you
       9             MS. MARKOE: Objection.                          9   had amassed with Dave Kleiman?
      10             THE WITNESS: Sneezing takes time.              10             MS. MARKOE: Objection. Again, I am
      11   BY MR. FREEDMAN:                                         11   going to instruct the witness not to answer these
      12         Q. Touché. Did it take a significant amount        12   questions. You are now going well beyond the scope of
      13   of your time?                                            13   what is permitted in this deposition.
      14             MS. MARKOE: Objection.                         14             MR. FREEDMAN: Communication between him
      15             THE WITNESS: No.                               15   and Dave Kleiman.
      16   BY MR. FREEDMAN:                                         16             MS. MARKOE: You are not asking about
      17         Q. Did you discuss the details of your             17   every communication that he had between himself and Dave
      18   mining activity with Dave Kleiman?                       18   Kleiman. That is not one of your topics. Look at your
      19         A. Define what you mean by "discuss the            19   topics again. This is not a merits deposition. That
      20   details of my mining activity".                          20   has been made very clear by the court.
      21         Q. Did you discuss the Bagnoo computers and        21   BY MR. FREEDMAN:
      22   servers with Dave Kleiman?                               22         Q. Did Dave Kleiman mine any of the first 50
      23         A. No.                                             23   Bitcoin ----
      24         Q. To the best of your recollection, did           24             MS. MARKOE: Objection. You can answer
      25   Dave Kleiman have any knowledge of the mining you were   25   if you know.

                                                    Page 200                                                       Page 201
       1   BY MR. FREEDMAN:                                          1   he had told me he had mined Bitcoin.
       2         Q. ---- blocks.                                     2         Q. Where did that communication take place?
       3         A. Thank you for the clarification,                 3         A. Most of my communications, including this
       4   otherwise I would have to say no, because no one mined    4   one, were on IRC.
       5   the first 50 Bitcoin.                                     5         Q. There is no record of it?
       6         Q. I saw that look.                                 6              MS. MARKOE: Objection.
       7         A. I cannot help rolling my eyes,                   7              THE WITNESS: I cannot answer that one, I
       8   I apologise. I do not know.                               8   do not know.
       9         Q. Did there come a time when Dave Kleiman          9   BY MR. FREEDMAN:
      10   began mining Bitcoin?                                    10         Q. You have no record of it?
      11         A. Yes.                                            11         A. I do not have any records of many of
      12         Q. When did he begin mining Bitcoin?               12   these things, as I have already stated. That is why
      13         A. I do not know.                                  13   I used IRC.
      14         Q. Do you know approximately when he began         14         Q. Do you know if Dave Kleiman ever used
      15   mining Bitcoin?                                          15   cloud computing to mine Bitcoin?
      16         A. I did not ask him.                              16         A. I do not know -- actually, we are talking
      17         Q. Do you know what computer he used to mine       17   about a period where nobody used cloud computing to mine
      18   Bitcoin?                                                 18   Bitcoin. There was no cloud computing to mine Bitcoin
      19         A. No.                                             19   at that stage. Pool software did not exist. The person
      20         Q. Do you know what hardware he used to mine       20   who created some of the first pool software was after
      21   Bitcoin?                                                 21   I disappeared the first time, and ----
      22         A. Not really, no.                                 22              MR. RIVERO: Please finish.
      23         Q. How do you know that he eventually began        23              THE WITNESS: ---- that person had
      24   mining Bitcoin?                                          24   nothing to do with Dave or anything like that, and
      25         A. Because eventually we spoke about it and        25   created pool mining and I am sorry to tell you that




                                                                                      51 (Pages 198 to 201)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 122 of
                                      218
                                                      Page 202                                                       Page 203
       1   there was no cloud mining at that stage.                   1              MS. MARKOE: Objection.
       2              MR. RIVERO: Just to make sure the record        2              THE WITNESS: You do not share private
       3   is clear, I heard at line 23 of the prior page, I heard    3   keys, ever.
       4   "many". I think it is transcribed as "any". I just         4   BY MR. FREEDMAN:
       5   would like clarification.                                  5         Q. So is the answer no?
       6              MR. FREEDMAN: It is the hour.                   6         A. The answer is no.
       7              MR. RIVERO: I am looking at the record          7         Q. Did you ever share private keys with
       8   to make sure.                                              8   Dave?
       9              MR. FREEDMAN: It is rough.                      9              MS. MARKOE: Objection: asked and
      10         Q. Do you know how Dave stored any of the           10   answered.
      11   Bitcoins he mined?                                        11              THE WITNESS: I do not share private keys
      12         A. No.                                              12   with my wife.
      13         Q. And remind me, I do not recall if I asked        13   BY MR. FREEDMAN:
      14   this, do you have any idea when Dave began mining         14         Q. What is a paper wallet?
      15   Bitcoin?                                                  15              MS. MARKOE: Objection. I am going to
      16         A. No, I do not.                                    16   give you a little bit of leeway here, but again we are
      17         Q. Was it before 2011?                              17   going beyond the scope of this deposition. You get
      18         A. I do not know.                                   18   another shot at him. I will certainly instruct him, if
      19         Q. Do you recall when he told you he had            19   you continue along these lines, to not answer those
      20   began mining Bitcoin?                                     20   questions at the later deposition, if you get answers to
      21         A. Not exactly, no.                                 21   them now.
      22         Q. Was it early on, after ----                      22              THE WITNESS: A paper wallet is a key
      23         A. It would have been early on, yes.                23   that is printed on a piece of paper.
      24         Q. Did Dave ever share the private keys of          24   BY MR. FREEDMAN:
      25   Bitcoin with you?                                         25         Q. Have you ever used a paper wallet?
                                                      Page 204                                                       Page 205
       1         A. Yes.                                              1   paper with Dave Kleiman in any way?
       2         Q. Did you ever use a paper wallet with Dave         2             MS. MARKOE: Objection. I am going to
       3   Kleiman?                                                   3   instruct the witness not to answer at this point. We
       4             MS. MARKOE: Objection.                           4   have given you a lot of leeway. These questions are not
       5             THE WITNESS: Please explain what you             5   going to subjects 3 or 4 which are the only ones I could
       6   actually mean in that fluffy nebulous sentence.            6   possibly see any relevance to. If you would like to
       7   BY MR. FREEDMAN:                                           7   explain how they relate to those topics or any other
       8         Q. Did you ever exchange a printed -- strike         8   topics, I would reconsider my objection, but at this
       9   that. Did you ever exchange a key that is printed on a     9   point in time I just do not see it.
      10   piece of paper with Dave Kleiman?                         10             MR. FREEDMAN: It goes to the methods --
      11             MS. MARKOE: Objection.                          11   it goes to 4.
      12             THE WITNESS: Mr. Kleiman and I had been         12             MS. MARKOE: Explain how whether he ever
      13   in the country together once since the creation of        13   exchanged a paper wallet goes to 4. 4 relates to mining
      14   Bitcoin, where neither of us handed over any Bitcoin on   14   of Bitcoins, not paper wallets. There is a distinction.
      15   paper wallets, neither of us handed pieces of paper       15             MR. FREEDMAN: It goes to the general
      16   together as we were drinking and getting drunk, to each   16   process of their collaboration.
      17   other on that day, and the value of the entire Bitcoin    17             MS. MARKOE: We have already established
      18   market at that stage, when we got together, was,          18   that there was no mining together.
      19   I think, about $100, which was millions of Bitcoin, for   19             MR. FREEDMAN: I am just trying to figure
      20   the entire value $100 was it. So, did I hand him a        20   out whether or not they collaborated in another way.
      21   piece of paper when we were in foreign countries: I do    21             MS. MARKOE: How does one collaborate in
      22   not know how I could possibly do that.                    22   terms of holding a paper wallet or sharing information
      23   BY MR. FREEDMAN:                                          23   about a paper wallet? I am instructing the witness not
      24         Q. I am going to ask you just concisely, did        24   to answer. You can move on.
      25   you ever exchange a key that is printed on a piece of     25   BY MR. FREEDMAN:




                                                                                       52 (Pages 202 to 205)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 123 of
                                      218
                                                     Page 206                                                        Page 207
       1         Q. Did you ever use any other methods for             1   BY MR. FREEDMAN:
       2   the offline exchange of Bitcoins with Dave?                 2         Q. When did he provide it to you?
       3             MS. MARKOE: Objection.                            3         A. 2009.
       4             THE WITNESS: Again, I did not exchange            4         Q. What were you testing?
       5   Bitcoins with Dave the way you are suggesting. The way      5         A. Testnet.
       6   that you exchange Bitcoin is you a send transaction from    6         Q. What is testnet?
       7   one address to another. I would never exchange private      7         A. Testnet is the development version of
       8   keys with Dave.                                             8   Bitcoin, that runs alongside, that we had our own
       9   BY MR. FREEDMAN:                                            9   version of in the world to create a test of Bitcoin.
      10         Q. Did you ever send Bitcoin to public               10   So, when I am saying "we" there, I mean the Bitcoin
      11   addresses that you knew controlled?                        11   community. I started with my own multiple versions,
      12             MS. MARKOE: Objection.                           12   which I firewalled off, and eventually they became a
      13             THE WITNESS: I do not know what                  13   public testnet which was a second version of Bitcoin,
      14   addresses Dave controlled, so how could I do that?         14   you could say, but a valueless version of Bitcoin that
      15   BY MR. FREEDMAN:                                           15   was easier to mine, so you could test the software and
      16         Q. Did Dave ever provide you with public             16   the code.
      17   addresses that he controlled?                              17         Q. Who had access to testnet?
      18             MS. MARKOE: Objection. You can answer.           18         A. Everyone.
      19             THE WITNESS: One.                                19             MS. MARKOE: Objection.
      20   BY MR. FREEDMAN:                                           20             THE WITNESS: It is possible.
      21         Q. Which one?                                        21   BY MR. FREEDMAN:
      22         A. I do not remember.                                22         Q. And Dave's public address was a testnet
      23         Q. Why did he provide it to you?                     23   address.
      24             MS. MARKOE: Objection.                           24             MS. MARKOE: Objection: mischaracterises
      25             THE WITNESS: It was for testing.                 25   the testimony.
                                                     Page 208                                                        Page 209
       1             THE WITNESS: Testnet addresses are real           1             THE WITNESS: Well, by definition, the
       2   addresses and vice-versa, blah, blah, blah. There is no     2   pseudonym was primarily done depending on which one it
       3   distinction.                                                3   was, by e-mail, or the Bitcoin forums, or the P2P
       4   BY MR. FREEDMAN:                                            4   forums, or those other things. So, it depends on which
       5         Q. What were the primary ways Satoshi                 5   one you are talking about, but online things that are
       6   Nakamoto communicated with people?                          6   there, so ----
       7         A. Which people?                                      7   BY MR. FREEDMAN:
       8         Q. What is the primary way Satoshi Nakamoto           8         Q. What are the e-mail addresses that you
       9   communicated?                                               9   used as the pseudonym Satoshi Nakamoto?
      10         A. Again, which people? So, how did                  10         A. They are all public. The GMX account and
      11   I communicate? Which people? I mean, if you are            11   the Vistomail accounts are all public.
      12   getting the "I am Satoshi", then that could be anything.   12         Q. Please state them for the record.
      13   I primarily communicate with people without saying I am    13             MS. MARKOE: If you recall.
      14   Satoshi and I walk up like I am now and I open my mouth    14             THE WITNESS: I do not remember which one
      15   and words come out.                                        15   is Satoshi or Satoshi N off the top of my head. I have
      16         Q. I understand that. When I say Satoshi             16   not used them in years. I do not look at them any more.
      17   Nakamoto now, I am referring to the internet presence of   17   And I am not going to even try and think about it. They
      18   Satoshi Nakamoto.                                          18   are there. Everyone knows them. Look it up.
      19         A. So you mean the pseudonym?                        19   BY MR. FREEDMAN:
      20         Q. The pseudonym.                                    20         Q. Was there a third account?
      21         A. Can you please be explicit in saying              21         A. Used for public communications?
      22   that.                                                      22         Q. What was that third account?
      23         Q. What was the primary way in which you             23         A. There was not a third -- sorry. What
      24   communicated through the pseudonym?                        24   third account? I did not say there was a third account.
      25             MS. MARKOE: Objection. You can answer.           25         Q. I asked if there was a third -- strike




                                                                                        53 (Pages 206 to 209)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 124 of
                                      218
                                                   Page 210                                                     Page 211
       1   that. It may be I misunderstood your answer. Did        1          A. Because GMX has been compromised and the
       2   Satoshi Nakamoto, the pseudonym, have a third e-mail    2   other one has been compromised. They have been reset
       3   account, besides GMX and Vistomail?                     3   over time. So, I do not actually want to access them.
       4             MS. MARKOE: Objection. Answer if you          4          Q. Have you tried to access them?
       5   can recall.                                             5          A. No.
       6             THE WITNESS: I used multiple e-mail           6          Q. Does that go for the GMX account, the
       7   accounts.                                               7   Vistomail account and the Anonymous Speech accounts?
       8   BY MR. FREEDMAN:                                        8          A. Yes.
       9         Q. Can you list what they were?                   9          Q. Do you know who has control over these
      10             MS. MARKOE: Objection.                       10   accounts now?
      11             THE WITNESS: No.                             11          A. No. If anyone.
      12   BY MR. FREEDMAN:                                       12          Q. Did there come a time when you provided
      13         Q. Did you use an e-mail account                 13   Dave Kleiman with access to any of these accounts?
      14   satoshi@anonymousspeech.com?                           14          A. Yes.
      15         A. Yes, that one sounds about right.             15          Q. Which accounts?
      16         Q. Do you still have access to these             16          A. Dave was given the GMX account access for
      17   accounts?                                              17   a little while.
      18             MS. MARKOE: Objection: vague.                18          Q. When was he given access to the account?
      19             THE WITNESS: As I stated earlier, no.        19          A. I do not remember exactly.
      20   I stopped accessing them a long time.                  20          Q. Who gave him access to the account?
      21   BY MR. FREEDMAN:                                       21          A. If I am the person with it, then it has
      22         Q. Do you have the ability to access these       22   to be me.
      23   accounts?                                              23          Q. You gave him access to the GMX account?
      24         A. I very much doubt it.                         24          A. Yes.
      25         Q. Why do you doubt it?                          25          Q. Why?
                                                   Page 212                                                     Page 213
       1        A.     Because I asked him to check it for me.     1       Q.     Can you spell that?
       2        Q.     For what?                                   2       A.     No.
       3        A.     To read an e-mail.                          3       Q.     Is that Uyen Nguyen?
       4        Q.     Which e-mail?                               4       A.     Yes.
       5             MS. MARKOE: Objection. You can answer         5       Q.     Who gave Uyen access to the Vistomail
       6   if you recall.                                          6   account?
       7             THE WITNESS: I do not recall which            7              MS. MARKOE: Objection: asked and
       8   e-mail.                                                 8   answered.
       9   BY MR. FREEDMAN:                                        9              THE WITNESS: I am not sure of the exact
      10        Q. How many times did Dave access the GMX         10   details. It was Uyen -- what is his name -- I cannot
      11   account?                                               11   remember his name -- the old Japanese guy, the one that
      12             MS. MARKOE: Objection: foundation.           12   they pulled up as Satoshi?
      13             THE WITNESS: How many hairs do you have      13   BY MR. FREEDMAN:
      14   in your beard?                                         14         Q. Dorian.
      15   BY MR. FREEDMAN:                                       15         A. Dorian, that is it. Sorry, I had
      16        Q. Did you provide access to anyone else --       16   forgotten his name. I instructed people to send a
      17   strike that. Did anyone else -- strike that. Did you   17   message saying "I am not Dorian" because he was getting
      18   ever give anyone else access to the GMX account?       18   a lot of shit.
      19        A. No.                                            19         Q. You instructed Uyen Nguyen to do that?
      20        Q. Did you ever give anyone else access to        20         A. Yes.
      21   the Vistomail account?                                 21         Q. And provided her with the log in
      22        A. Yes.                                           22   credentials?
      23        Q. Who?                                           23         A. I gave her some, yes.
      24        A. I think the only other person who had          24         Q. Did you ever provide anyone else with
      25   access at that stage for a little bit was Uyen.        25   access to the Anonymous Speech account?




                                                                                    54 (Pages 210 to 213)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 125 of
                                      218
                                                     Page 214                                                        Page 215
       1        A. No.                                                 1              BY MS. MARKOE: That is a miracle in and
       2        Q. Did you ever use these accounts to                  2   of itself.
       3   communicate with Dave Kleiman?                              3   BY MR. FREEDMAN:
       4        A. I do not remember.                                  4         Q. After the creation of Bitcoin, what was
       5        Q. Did you ever ask Dave Kleiman to stop               5   the first Bitcoin-related intellectual property you
       6   accessing the GMX account?                                  6   worked on with Dave?
       7        A. No.                                                 7              MS. MARKOE: Objection: assumes facts not
       8        Q. Even when you stepped back from the                 8   in evidence.
       9   community you still did not ask him to stop accessing       9              THE WITNESS: I did not ever work on
      10   the account?                                               10   Bitcoin IP with Dave.
      11             MS. MARKOE: Objection.                           11   BY MR. FREEDMAN:
      12             THE WITNESS: It was not used at that             12         Q. Did you ever work on any intellectual
      13   stage -- by anybody.                                       13   property with Dave?
      14   BY MR. FREEDMAN:                                           14         A. Yes.
      15        Q. You trusted Dave Kleiman?                          15         Q. What were those projects, in short? What
      16        A. Dave was my friend.                                16   were the names? Strike that. What were the names of
      17        Q. Best friend?                                       17   those projects?
      18        A. Fairly much, yes.                                  18         A. SWAMP, software assurance marketplace.
      19        Q. Did you trust Uyen Nguyen?                         19   Basically, there are a number of projects that are all
      20             MS. MARKOE: Objection: you are going             20   public and all have had their papers published.
      21   beyond the scope. I am going to instruct him not to        21         Q. Is one of them a metered payment system?
      22   answer.                                                    22         A. No.
      23             MR. FREEDMAN: We agree for once!                 23         Q. Do you know what I am referring to when
      24             MS. MARKOE: I am sorry. What?                    24   I say a metered payment system?
      25             MR. FREEDMAN: We agree for once!                 25         A. I know what a metered payment system is.
                                                     Page 216                                                        Page 217
       1         Q. Is there value to intellectual property            1   4,000 years worth of work.
       2   about a metered payment system?                             2   BY MR. FREEDMAN:
       3             MS. MARKOE: Objection. I am going to              3         Q. So, Dave Kleiman never turned two
       4   instruct the witness not to answer. He has already          4   millions lines of code into six million lines of code;
       5   stated he did not create any intellectual property with     5   is that your testimony?
       6   Dave Kleiman on metered payment systems and therefore       6         A. No person can change four million
       7   any discussion of that would go beyond the scope of this    7   themselves into six million.
       8   deposition.                                                 8         Q. Did Dave Kleiman cause two million lines
       9   BY MR. FREEDMAN:                                            9   of code to turn into six million lines of code?
      10         Q. Did you collaborate with Dave Kleiman on          10             MS. MARKOE: Objection.
      11   intellectual property entitled "Software Derivative        11             THE WITNESS: Is Dave, in your
      12   Markets and Information Security Risk Systems"?            12   assumption, a wizard?
      13         A. I did not collaborate with Dave on                13   BY MR. FREEDMAN:
      14   anything. I created software and Dave, who was a vet,      14         Q. If you could just answer the question,
      15   was able to try and file, so that he would have had some   15   Dr. Wright.
      16   money to help him out. Dave was not a mathematician.       16         A. I believe I just did.
      17   Dave had no knowledge of that area, so there was no        17         Q. The answer is no?
      18   collaboration at all in that way for research.             18         A. The answer is unless he is already 4,000
      19         Q. Did there come a time when Dave Kleiman           19   years old and he started coding at the time of the sort
      20   took two millions lines of code and turned it into six     20   of exodus or whatever else, then probably not.
      21   million lines of code?                                     21         Q. Was it possible he supervised the
      22             MS. MARKOE: Objection. But you can               22   creation of four million lines of code?
      23   answer if you recall.                                      23             MS. MARKOE: Objection. You can answer.
      24             THE WITNESS: No one could actually do            24             THE WITNESS: Yes.
      25   that. Four million lines of code would be approximately    25   BY MR. FREEDMAN:




                                                                                        55 (Pages 214 to 217)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 126 of
                                      218
                                                     Page 218                                                       Page 219
       1        Q. Did he supervise the creation of four               1   a few different projects together, including that, that
       2   million lines of code?                                      2   would enable him to hopefully get some money to be able
       3             MS. MARKOE: Objection. You can answer             3   to work less, as he was in the hospital.
       4   if you know.                                                4         Q. What was your involvement in W&K?
       5             THE WITNESS: I do not know.                       5         A. Very little.
       6   BY MR. FREEDMAN:                                            6         Q. How much was your involvement? What was
       7        Q. Whose idea was it to create W&K US?                 7   your involvement in W&K?
       8        A. Dave's.                                             8         A. Talking about it and then going off and
       9        Q. How did that idea get initially                     9   writing some papers, full stop.
      10   communicated to you by Dave?                               10         Q. Did you have any ownership in W&K?
      11             MS. MARKOE: Objection. You can answer.           11         A. No.
      12             THE WITNESS: I do not really remember.           12         Q. Who owned W&K?
      13   BY MR. FREEDMAN:                                           13         A. The records for W&K exist. I do not know
      14        Q. Was anyone else involved in the initial            14   if the records are accurate.
      15   communications about W&K?                                  15         Q. Who owned W&K in reality?
      16        A. Yes.                                               16         A. Not me.
      17        Q. Who?                                               17             MS. MARKOE: Objection.
      18        A. My ex-wife.                                        18   BY MR. FREEDMAN:
      19        Q. What was the purpose of starting W&K?              19         Q. Who?
      20        A. Dave was a vet. As a vet, he was able to           20         A. Who owns BHP Billiton in reality? It is
      21   theoretically access funding from the US government.       21   not my company. I do not care.
      22   I was working on a number of different projects that       22         Q. You have no idea who owns W&K?
      23   aligned with what the Department of Homeland Security      23         A. I do not know that.
      24   was seeking to be developed. I said I would aid Dave       24             MS. MARKOE: Objection.
      25   because he was in a bit of trouble, and that we could do   25             THE WITNESS: If I do not own it, I do
                                                     Page 220                                                       Page 221
       1   not care about it.                                          1              Can we have a break in a moment?
       2   BY MR. FREEDMAN:                                            2              MR. FREEDMAN: Absolutely. Let us take
       3          Q. Did W&K ever mine Bitcoin?                        3   one now.
       4          A. I do not know what other companies that           4              THE VIDEOGRAPHER: Going off the record.
       5   are not mine do.                                            5   The time is 16.14. End of video card number 4, volume
       6          Q. Did you ever tell anyone that W&K mined           6   1, in the video deposition of Dr. Craig Wright.
       7   Bitcoin?                                                    7               (A Short Break)
       8               MS. MARKOE: Objection. You can answer           8              THE VIDEOGRAPHER: This is the beginning
       9   if you remember.                                            9   of video card number 5, volume 1, in the video
      10               THE WITNESS: I have no idea.                   10   deposition of Dr. Craig Wright. Going back on the
      11   BY MR. FREEDMAN:                                           11   record. The time is 16.29. Thank you.
      12          Q. Is there a reason you would have told            12   BY MR. FREEDMAN:
      13   somebody why W&K mined Bitcoin?                            13         Q. Do you feel better, Dr. Wright, for the
      14               MS. MARKOE: Objection. If he does not          14   break?
      15   know if he has told anyone then the question lacks a       15              MS. MARKOE: Objection.
      16   predicate.                                                 16              THE WITNESS: Mmm-hmm, definitely.
      17               MR. FREEDMAN: He does not recall. I am         17   BY MR. FREEDMAN:
      18   asking if there is a reason why he might have said it.     18         Q. Did W&K ever work on Bitcoin IP?
      19               MS. MARKOE: Answer if you can, but I am        19         A. What do you mean by did W&K ever work on
      20   objecting.                                                 20   Bitcoin IP?
      21               THE WITNESS: The nature of Bitcoin is a        21         Q. Did the company W&K ever work with you in
      22   predicate-based system. It either fails true or false.     22   any way on Bitcoin IP?
      23   If it is true, a transaction is valid. If it is false,     23         A. No.
      24   it is rejected and never talked of again. This will be     24              MS. MARKOE: Objection. You can answer.
      25   never talked of again.                                     25   BY MR. FREEDMAN:




                                                                                         56 (Pages 218 to 221)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 127 of
                                      218
                                                      Page 222                                                       Page 223
       1         Q. Did you work with W&K on any IP?                   1   BY MR. FREEDMAN:
       2         A. No. I did not work with W&K at all.                2        Q. The intellectual property Software
       3         Q. Did you create intellectual property               3   Derivative Markets and Information Security Risk
       4   called a metered payment system?                            4   Systems, is it valuable?
       5         A. No.                                                5             MS. MARKOE: Objection.
       6         Q. Did you create intellectual property               6             THE WITNESS: It is put out open source
       7   called Software Derivative Markets and Information          7   and the paper was published in an academic conference.
       8   Security Risk Systems?                                      8   BY MR. FREEDMAN:
       9         A. Yes.                                               9        Q. Does that mean it has no private value?
      10             MS. MARKOE: Objection.                           10             MS. MARKOE: Objection. You can answer
      11   BY MR. FREEDMAN:                                           11   if you can.
      12         Q. Do you know who created a metered payment         12             THE WITNESS: I am not an IP valuer.
      13   system's intellectual property?                            13   BY MR. FREEDMAN:
      14             MS. MARKOE: Objection. I am going to             14        Q. Do you have a claim to it, a title, a
      15   instruct the witness not to answer. It has no relevance    15   patent?
      16   to either Dave Kleiman, W&K or even the witness. He        16        A. No. It is public.
      17   said he had not create that intellectual property called   17        Q. Did you create intellectual property
      18   a metered payment system.                                  18   called Software Assurance Marketplace?
      19   BY MR. FREEDMAN:                                           19        A. Yes.
      20         Q. Did Dave Kleiman create a metered payment         20        Q. Who has title to this intellectual
      21   system?                                                    21   property now?
      22             MS. MARKOE: Objection. Answer if you             22             MS. MARKOE: Objection.
      23   know.                                                      23             THE WITNESS: Public domain.
      24             THE WITNESS: I do not know what Dave             24   BY MR. FREEDMAN:
      25   Kleiman created.                                           25        Q. Did you create intellectual property
                                                      Page 224                                                       Page 225
       1   called Software Assurance Through Economic Measures and     1             BY MR. RIVERO: I just want to say very
       2   Anti-Fraud System?                                          2   inefficient to do a series of questions and when you ask
       3              THE WITNESS: Yes.                                3   you specifically what topics so we can figure it out, it
       4              MS. MARKOE: Objection.                           4   is not there. That is the problem. Just as the rule
       5   BY MR. FREEDMAN:                                            5   that you referred to is not there. You are wasting
       6         Q. Who has title to it now?                           6   time. Let us get going.
       7         A. Public domain.                                     7             MR. FREEDMAN: No, we are not going to
       8         Q. Did you create intellectual property               8   keep going because I am going to respond to that on the
       9   called Risk Quantification System for Financial             9   record.
      10   Modelling in Bitcoin?                                      10             MR. RIVERO: State the rule.
      11              MS. MARKOE: Objection. Look, can you            11             MR. FREEDMAN: I told you it is rule 30
      12   tell me what topics this relates to?                       12   of the Rule of Civil Procedure and the local rule 30.1
      13              MR. FREEDMAN: The collaboration in W&K.         13   which was amended and specifically stated that this was
      14              MS. MARKOE: But you have not connected.         14   not meant to take away the fact that you cannot lead the
      15   You are asking has he created things. Connect it to W&K    15   witness. There are many court opinions on point which
      16   or I will instruct him not to answer.                      16   say you cannot make speaking objections because it leads
      17              MR. RIVERO: Let me stop one second.             17   the witness. Second of all ----
      18   What topic about the collaboration on W&K? I see W&K       18             MR. RIVERO: Let me respond to that.
      19   referred to in a couple of spots. Which topic?             19             MR. FREEDMAN: No, no, I am responding
      20              MR. FREEDMAN: You know what, we will            20   to everything.
      21   look it up and we will get back to you after the break     21             MR. RIVERO: Let me respond to number 1.
      22   because I do not want to just waste time on the record     22   Despite repeated statements on the record that a local
      23   for now. We will skip it.                                  23   rule prohibited ----
      24              THE WITNESS: Can I just say there have          24             MR. FREEDMAN: It does.
      25   been no collaborations.                                    25             MR. RIVERO: ---- any statement beyond




                                                                                       57 (Pages 222 to 225)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 128 of
                                      218
                                                      Page 226                                                       Page 227
       1   form, you are entirely wrong. I have asked repeatedly.      1   speaking at the same time. I cannot do that.
       2   There is no rule, it is not in the discovery handbook       2              MR. FREEDMAN: That is all right. The
       3   and the case authority is definitely not the way you        3   videographer got it. That is all I needed. You will
       4   describe it. So let us keep going. Number two.              4   get it later.
       5              MR. FREEDMAN: I am not going to waste my         5              MR. RIVERO: I object to the process that
       6   time but I will tell you the case authority you can look    6   has been conducted. Next question.
       7   up.                                                         7   (Plaintiff's Exhibit 4 marked for identification)
       8              MR. RIVERO: That already answers that            8   BY MR. FREEDMAN:
       9   when you stated there was a rule prohibiting it you were    9         Q. I have handed you what we have marked as
      10   absolutely wrong.                                          10   Plaintiff's Exhibit 4. Can you go to the bottom,
      11              MR. FREEDMAN: No, that is not true. It          11   please, of page 4. Do you recognise what this document
      12   is cites ----                                              12   is?
      13              MR. RIVERO: It is not in 30.1, it is not        13         A. Yes. This was a document put together by
      14   in 30, it is not in the discovery handbook.                14   staff at one of my companies.
      15              MR. FREEDMAN: It certainly is.                  15         Q. Did you send this document to
      16              MR. RIVERO: No, it is not.                      16   Ira Kleiman?
      17              MR. FREEDMAN: Let us just put it on the         17         A. I presume so, seeing as it is chronology
      18   record. It is Flexiteek Americas Inc v Plastique Inc.      18   of Craig Wright to Ira K.
      19              MR. RIVERO: We are now way off in case          19         Q. Can you look at the bottom of page 4,
      20   law which is in dispute.                                   20   where it says: "There is a lot of IP and 'stuff' in the
      21              MR. FREEDMAN: The citation would be 2009        21   mix. All up, it's about a hundred million dollars'
      22   WL 10667524.                                               22   worth. This IP originates in work CSW has been doing
      23              THE WITNESS: I am the only person with a        23   for more than 10 years; it originates in things that
      24   British legal degree in ----                               24   came from W&K; it has to do with the software acquired."
      25              THE COURT REPORTER: You are both                25   Do you see that?
                                                      Page 228                                                       Page 229
       1               MS. MARKOE: Objection. Can you re-point         1         Q. So was there not $100 million worth of IP
       2   us to where you are.                                        2   in the mix?
       3               MR. FREEDMAN: Bottom of page 4.                 3              MS. MARKOE: Objection.
       4               MS. MARKOE: Bottom of page 4.                   4              THE WITNESS: Which mix?
       5               MR. FREEDMAN: Last paragraph, page 4.           5   BY MR. FREEDMAN:
       6               MS. MARKOE: Okay. I will just state             6         Q. It says "'stuff' in the mix". You tell
       7   that the document speaks for itself. I was unable to        7   me.
       8   track what you were saying, so the document will speak      8         A. What is the mix?
       9   for itself.                                                 9         Q. I am asking you, it is your staff that
      10   BY MR. FREEDMAN:                                           10   did it. What did they mean by "IP and 'stuff' in the
      11         Q. Can you break down that $100 million              11   mix"?
      12   worth for me into the three buckets that you have put      12              MS. MARKOE: Objection.
      13   forward in that chronology: the work you have been doing   13              THE WITNESS: I do not know the state of
      14   for 10 years, the work that originates from W&K and the    14   mind of my staff at all times.
      15   software acquired?                                         15   BY MR. FREEDMAN:
      16               MS. MARKOE: Objection.                         16         Q. You sent this to Ira without knowing what
      17               THE WITNESS: I did not put forth the           17   it meant?
      18   chronology.                                                18              MS. MARKOE: Objection.
      19   BY MR. FREEDMAN:                                           19              THE WITNESS: I sent quite a few things
      20         Q. So is it inaccurate?                              20   to Ira. I did not check all of them for all the details
      21         A. Yes. You will note that work for more             21   at any point.
      22   than 10 years and originates in W&K, which was not 10      22   BY MR. FREEDMAN:
      23   years old, so therefore there is a discrepancy in that     23         Q. So W&K had no IP of value?
      24   very sentence you are pointing out. I did not create       24              MS. MARKOE: Objection.
      25   the document.                                              25              THE WITNESS: I am not W&K.




                                                                                        58 (Pages 226 to 229)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 129 of
                                      218
                                                     Page 230                                                        Page 231
       1   BY MR. FREEDMAN:                                            1   answered.
       2         Q. To the best of your knowledge did W&K              2             THE WITNESS: As I have just stated,
       3   ever have valuable intellectual property?                   3   companies I own dealt with W&K. W&K provided
       4             MS. MARKOE: Objection. You can answer.            4   intellectual property.
       5             THE WITNESS: I have stated before,                5   BY MR. FREEDMAN:
       6   I care about my own companies. I really do not care         6         Q. What was the intellectual property W&K
       7   about any other in existence anywhere on the planet that    7   provided?
       8   has nothing to do with my companies, or cannot hand me      8         A. Source code.
       9   something.                                                  9         Q. For?
      10   BY MR. FREEDMAN:                                           10         A. Primarily it enhanced some of the gaming
      11         Q. Did you ever obtain valuable intellectual         11   operations I was doing. It improved upon a lot of the
      12   property from W&K?                                         12   poker operations. We built a back door so that we could
      13             MS. MARKOE: Objection. You can answer.           13   get through the Chinese firewall. That enabled a number
      14             THE WITNESS: Yes.                                14   of Costa Rica gaming operations to basically deal with
      15   BY MR. FREEDMAN:                                           15   online casinos in a number of places, not just sort of
      16         Q. How?                                              16   in Costa Rica, but America and China. It enabled
      17         A. I paid for work to be done through my             17   Sportsbooks to access things without putting their IP
      18   companies.                                                 18   better than Tor. It enabled us to have monitoring and
      19         Q. Was W&K your company?                             19   software that was put onto WebMoney, and Liberty
      20             MS. MARKOE: Objection.                           20   Reserve. It enabled the capture of information from
      21             THE WITNESS: No.                                 21   many of these networks.
      22   BY MR. FREEDMAN:                                           22         Q. What was the value of this intellectual
      23         Q. So how did you get W&K's valuable                 23   property?
      24   intellectual property?                                     24         A. I am not an intellectual property valuer.
      25             MS. MARKOE: Objection: asked and                 25         Q. Who created this intellectual property?
                                                     Page 232                                                        Page 233
       1         A. Which part?                                        1         Q. Because you do not know them?
       2         Q. Who created the intellectual property              2         A. Some I do. Those ones we will have to
       3   that enhanced some of the gaming operations you were        3   deal with in camera. Other ones, no.
       4   doing?                                                      4         Q. The distribution of these technologies
       5         A. I do not know.                                     5   relates to national security?
       6         Q. Who created the intellectual property              6         A. The poker stuff, no. The back doors,
       7   that improved upon a lot of the poker operations?           7   some could.
       8         A. I do not know.                                     8         Q. Can you tell me about Dave's interaction
       9         Q. Who created the intellectual property              9   with the folks in Russia?
      10   that built the back door so that you could get through     10             MS. MARKOE: Objection. Answer if you
      11   the Chinese firewall?                                      11   can.
      12         A. Who built it or who enhanced it or who            12             THE WITNESS: I do not know about what
      13   distributed it? They are different things.                 13   other people do. I do not follow my own staff at the
      14         Q. Tell me who built it?                             14   moment, so you are asking me -- I mean, do you actually
      15         A. Me.                                               15   know the size of my operations?
      16         Q. Who enhanced it?                                  16   BY MR. FREEDMAN:
      17         A. People Dave was dealing with out of               17         Q. No.
      18   Russia.                                                    18         A. Then that is why you have no idea what
      19         Q. Who distributed it?                               19   you are asking. Do you know how many countries I have
      20         A. Quite a number of sites, including some           20   operations in now?
      21   associated with the US government.                         21         Q. I want you to focus on what you had in
      22         Q. Can you list those sites for me?                  22   2013 and before.
      23              MS. MARKOE: Objection.                          23         A. In Australia, do you know how many people
      24              THE WITNESS: No.                                24   I had at the end of 2013?
      25   BY MR. FREEDMAN:                                           25         Q. How many?




                                                                                        59 (Pages 230 to 233)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 130 of
                                      218
                                                   Page 234                                                       Page 235
       1         A. Over 50. Do you know how many countries         1   something -- who was responsible for the operations in
       2   I had operations in in 2013?                             2   this office.
       3         Q. No.                                             3   BY MR. FREEDMAN:
       4         A. Around 60.                                      4         Q. So you do not know who was responsible
       5              MS. MARKOE: Guys, seriously, Vel is           5   for the operations at W&K to create this intellectual
       6   taking this deposition. You are not taking the           6   property?
       7   deposition. Let him ask his questions.                   7              MS. MARKOE: Objection.
       8   BY MR. FREEDMAN:                                         8              THE WITNESS: I have already said I do
       9         Q. Who created the intellectual property           9   not know who is responsible for half the things that
      10   that enabled Sportsbooks to access things without       10   happen in my own office right at the moment, nor do
      11   putting their IP better than Tor?                       11   I intend to be.
      12         A. Again, I did not follow up who was             12   BY MR. FREEDMAN:
      13   individually creating anything.                         13         Q. Who was your contact at W&K to create all
      14         Q. Was Dave responsible for the creation of       14   this intellectual property?
      15   this intellectual property?                             15              MS. MARKOE: Objection: mischaracterises
      16              MS. MARKOE: Objection.                       16   the testimony.
      17              THE WITNESS: Can you specify that in a       17              MR. FREEDMAN: You can answer.
      18   better, more clear manner.                              18              THE WITNESS: Dave. By Dave, I mean Dave
      19   BY MR. FREEDMAN:                                        19   Kleiman.
      20         Q. W&K created all this intellectual              20   BY MR. FREEDMAN:
      21   property; is that correct?                              21         Q. Did the Sportsbooks program intellectual
      22         A. A lot of that, yes.                            22   property enable betting with -- strike that. Did any of
      23         Q. Who was responsible for W&K's operations?      23   the poker-related technology involve the use of Bitcoin?
      24              MS. MARKOE: Objection.                       24              MS. MARKOE: Objection. You can answer
      25              THE WITNESS: Again, you are asking me        25   if you can.
                                                   Page 236                                                       Page 237
       1             THE WITNESS: Yes.                              1   poker and Bitcoin; is that correct?
       2   BY MR. FREEDMAN:                                         2             MS. MARKOE: Objection.
       3         Q. How did it involve Bitcoin?                     3             THE WITNESS: Are you talking about me or
       4         A. You could take Bitcoin and bet.                 4   a company that I owned?
       5         Q. What was this called, this intellectual         5   BY MR. FREEDMAN:
       6   property?                                                6        Q. Or a company that you -- I thought you
       7             MS. MARKOE: Objection: vague.                  7   did not own any companies.
       8             THE WITNESS: Texas hold'em.                    8        A. I said owned. And that is not own.
       9   BY MR. FREEDMAN:                                         9        Q. Which company did you own previously but
      10         Q. Did you file a patent? Was it a code?          10   no longer do?
      11   How did you -- strike that.                             11             MS. MARKOE: Objection.
      12         A. Do you understand that this is ----            12        A. There are over 100 of those.
      13             MS. MARKOE: There is no question              13   BY MR. FREEDMAN:
      14   pending. He struck his question. Let him ask a          14        Q. Over 100 companies that you owned but no
      15   question and you can answer it.                         15   longer do?
      16   BY MR. FREEDMAN:                                        16        A. Yes.
      17         Q. How did you obtain the intellectual            17        Q. Who owns them now?
      18   property that relates to poker?                         18        A. I do not know.
      19             MS. MARKOE: Objection: mischaracterises       19             MS. MARKOE: Objection.
      20   the testimony.                                          20   BY MR. FREEDMAN:
      21             THE WITNESS: Can you ask something a bit      21        Q. This is because you put in place a
      22   less vague.                                             22   structure so you do not know who owns them?
      23   BY MR. FREEDMAN:                                        23             MS. MARKOE: Objection. This question is
      24         Q. How did you obtain -- strike that. You         24   overbroad and is going to result in a very unclear
      25   obtained intellectual property from W&K that involved   25   answer when you are talking about over 100 companies.




                                                                                     60 (Pages 234 to 237)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 131 of
                                      218
                                                     Page 238                                                       Page 239
       1   They cannot possibly all have the same answer.              1   the date of the contract. (Pause).
       2              MR. FREEDMAN: Maybe it does.                     2   (Plaintiff's Exhibit 5 marked for identification)
       3              THE WITNESS: It does not.                        3         Q. I have just handed you Plaintiff's
       4              MR. RIVERO: What topic does it relate            4   Exhibit 5. Do you recognise this contract?
       5   to?                                                         5         A. I recognise this contract.
       6              MR. FREEDMAN: The court has specifically         6         Q. What is the date of this contract?
       7   directed us to be able to ask all about Dr. Wright's        7         A. 22nd April 2011.
       8   entities at hearings and even beyond here.                  8         Q. Can you tell me in your own words what
       9              MR. RIVERO: No.                                  9   the bargain in this contract was?
      10              MR. FREEDMAN: But at subsequent hearings        10              MS. MARKOE: Objection. You can answer.
      11   and you can ask Ms. Markoe about this. He specifically     11              THE WITNESS: This is an agreement between
      12   authorised inquiry into the companies.                     12   Craig Wright R&D, a company, and W&K Info Defense, an
      13              MS. MARKOE: He authorised limited               13   LLC in the US, for provision of services.
      14   inquiry into those companies and it needs to be clear      14   BY MR. FREEDMAN:
      15   inquiry, so if you would like to ask a question that       15         Q. On page 15 of this document is that your
      16   will result in a clear answer I am sure he can answer on   16   signature?
      17   a limited basis. You are limited, if my recollection is    17              MS. MARKOE: Do you mean 15 at the top?
      18   correct, in asking questions about those once we have      18              MR. FREEDMAN: 15 at the top.
      19   established that those companies do not relate to Dave     19              THE WITNESS: That is signed by me, yes.
      20   Kleiman or W&K.                                            20   BY MR. FREEDMAN:
      21              MR. FREEDMAN: I am not sure that is             21         Q. Can you go back to page 3, please.
      22   correct, but let us not waste time on that.                22   Sorry, take that back, can you go to page 4. I am
      23         Q. When was the first time you contracted            23   looking at L.
      24   with W&K?                                                  24              MS. MARKOE: You are referring to page 4
      25         A. I do not know. You would have to look at          25   at the top. There is just different paginations.

                                                     Page 240                                                       Page 241
       1              MR. FREEDMAN: Always at the top.                 1   regular computer?
       2              MS. MARKOE: Okay. I just want to make            2         A. It is an HPC, high memory, high core
       3   sure we have a clear record.                                3   computer.
       4   BY MR. FREEDMAN:                                            4         Q. (b) states the purpose of the provision
       5          Q. This is docket entry 83-10. Do you need           5   of these hardware systems; is that correct?
       6   a second to familiarise yourself with paragraph L?          6         A. It is a possible use that by the time
       7          A. I have read it.                                   7   that this was implemented was not available.
       8          Q. What is going on here?                            8         Q. So (b) says -- can you read (b) for me?
       9          A. Sorry, what do you mean what is going on?         9         A. "The provider will use these systems to
      10   It is a piece of paper. Nothing is going on.               10   mine Bitcoin."
      11          Q. Can you tell me, as I read this paragraph        11         Q. And then (c) says the expected amount of
      12   of the contract, you are providing, you are the            12   the Bitcoin; is that correct?
      13   financier; is that correct?                                13         A. No.
      14              MS. MARKOE: Objection.                          14         Q. Well, can you read (c) for me?
      15              THE WITNESS: No.                                15         A. "The provider expects to earn" -- that is
      16   BY MR. FREEDMAN:                                           16   not correct because by the time this was implemented,
      17          Q. Craig Wright R&D is the financier?               17   ASICs, FPGAs and other things had been developed which
      18          A. That is what it states, yes.                     18   would make this about one Bitcoin a year.
      19          Q. Craig Wright R&D is providing 1,024 core         19         Q. (c) says that you expect it to earn
      20   Xeon and GPU based hardware solution. (a) It is            20   12,000 Bitcoin per month; is that correct?
      21   acknowledged that two SGI ICE XE310-512 core hosts have    21             MS. MARKOE: Objection: misstates what
      22   been provided and are in a data centre specified by the    22   the document says.
      23   provider." What is SGI ICE XE310?                          23             THE WITNESS: I did not expect to earn
      24          A. A computer.                                      24   anything.
      25          Q. Is it a special computer or just a               25   BY MR. FREEDMAN:




                                                                                       61 (Pages 238 to 241)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 132 of
                                      218
                                                     Page 242                                                        Page 243
       1         Q. M states that W&K are supposed to pay for          1         A. It would be totally stupidly foolish to
       2   these systems with 300,000 Bitcoin; is that correct?        2   mine anything once ASICs came out on those machines. It
       3         A. That is what it states.                            3   would probably set me back around $4 million a month for
       4         Q. Did W&K ever pay 300,000 Bitcoin?                  4   something, at the time, worth less than $12,000.
       5         A. No.                                                5         Q. What was the purpose of this clause at
       6         Q. Why not?                                           6   the time the contract was entered into?
       7         A. David died.                                        7         A. Which clause?
       8         Q. How did W&K get 300,000 Bitcoin if                 8         Q. L?
       9   this -- strike that. Did W&K put these computers listed     9             MS. MARKOE: Objection.
      10   in L to work to mine Bitcoin?                              10             MR. RIVERO: You may answer.
      11               MS. MARKOE: Objection: foundation and          11             THE WITNESS: The clause was there to
      12   you are going beyond the scope again. Would you like to    12   have machines that would be run and managed. The
      13   connect it to one of the topics, please.                   13   primary purpose would be I was using scaling tests and
      14               MR. FREEDMAN: This is 4, the location          14   other such things. Those machines were running enhanced
      15   and duration of Dave, W&K and Craig's mining of Bitcoin    15   versions of Bitcoin that I was creating, the node
      16   from 2009 till April 2013.                                 16   software, so that I could see how far I could scale
      17               MS. MARKOE: You can answer the question        17   Bitcoin as a blockchain. Any other side use, while not
      18   if you know the answer.                                    18   being used, was originally envisioned that others could
      19               THE WITNESS: There was no mining of            19   mine Bitcoin with.
      20   Bitcoin between myself and Dave ever. There was no         20   BY MR. FREEDMAN:
      21   mining at all in any way that I know of on those           21         Q. In clause B, on page 3, the contract
      22   machines, ever.                                            22   states that "The provider desires the intellectual
      23   BY MR. FREEDMAN:                                           23   property for the permitted use ..." What was the
      24         Q. So, as far as you are aware, Dave never           24   intellectual property referred to here?
      25   used those machines to mine Bitcoin?                       25             MS. MARKOE: Objection. You can answer.
                                                     Page 244                                                        Page 245
       1              THE WITNESS: Some of that is the things          1   moment.
       2   we have already talked about, including gaming software.    2    (The court reporter read back as requested)
       3   Dave was running operations that I helped set him up in     3             MR. RIVERO: Just give us a moment.
       4   Costa Rica.                                                 4             MR. FREEDMAN: Let me take a break
       5   BY MR. FREEDMAN:                                            5   because I have to use the restroom.
       6        Q. Craig Wright R&D paid for this                      6             THE VIDEOGRAPHER: Going off the record.
       7   development in paragraphs F and G; is that correct?         7   The time is 16.58.
       8              MS. MARKOE: Objection. You can answer.           8              (A Short Break)
       9              THE WITNESS: I instructed people who             9             THE VIDEOGRAPHER: Going back on the
      10   were with the company to pay for machines to be            10   record. The time is 17.09. Thank you.
      11   purchased.                                                 11   BY MR. FREEDMAN:
      12   BY MR. FREEDMAN:                                           12         Q. Before the break, Dr. Wright, I asked you
      13        Q. Where did this Bitcoin come from?                  13   where the Bitcoin mentioned in paragraphs F and G --
      14              MS. MARKOE: Objection. I am going to            14   sorry, take that back.
      15   instruct the witness not to answer. It goes beyond the     15             MS. MARKOE: It might be easier just to
      16   scope.                                                     16   have her read back the last question.
      17              MR. FREEDMAN: Of 10 as well?                    17             MR. FREEDMAN: I looked at it, though. I
      18              MS. MARKOE: Where in 10 does it                 18   just said: "Where did this Bitcoin come from?" Let us
      19   reference ----                                             19   start again with a clear record.
      20              MR. FREEDMAN: Inquiry into the entities         20             MS. MARKOE: Okay.
      21   and projects referenced in Exhibits 5, 10 and 15 in a      21   BY MR. FREEDMAN:
      22   second I am going to complain.                             22         Q. Let us look at paragraph A. Paragraph A,
      23              MS. MARKOE: Right, and your question, if        23   Dr. Wright, says: "The Financier controls the following
      24   I recall correctly -- let me just see -- actually, would   24   Bitcoin (BTC) addresses." How did Craig Wright R&D come
      25   you mind reading it back; I cannot locate it at the        25   to possess these Bitcoin addresses?




                                                                                        62 (Pages 242 to 245)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 133 of
                                      218
                                                     Page 246                                                         Page 247
       1         A. I do not know.                                     1        Q. And Craig Wright R&D Panama had control
       2         Q. Paragraph F says that the financier will           2   over these Bitcoin addresses?
       3   send 165,140 Bitcoin to the 1MSU address by 30th April      3             MS. MARKOE: Objection. You can answer
       4   2011. Did Craig Wright R&D send 165,140 Bitcoin to the      4   if you know.
       5   1MSU address?                                               5             THE WITNESS: I told people what to do.
       6         A. I do not know.                                     6   They told me they had done it. That is as far as I go.
       7         Q. Did you cause or request that Craig                7   BY MR. FREEDMAN:
       8   Wright R&D make this transfer?                              8        Q. And then did Craig Wright R&D deliver the
       9         A. I requested that people pay the amounts            9   50,000 Bitcoin referenced in paragraph G?
      10   that they are meant to pay, yes.                           10        A. Again, I do not have much to do with
      11         Q. Where did this request go to?                     11   finance in the companies other than people giving me
      12         A. It went to Craig Wright R&D.                      12   reports saying it has all been done or not, and if I do
      13         Q. Who at Craig Wright R&D?                          13   not get complaints about finance by creditors or debtors
      14             MS. MARKOE: Objection. You can answer.           14   or whatever else going, "Why the hell it has not
      15             THE WITNESS: I do not know. This is              15   happened", etcetera, then I am a happy guy and I stay
      16   years ago. I do not remember the people in that            16   out of people's way.
      17   company.                                                   17        Q. Can you go to page 13 for me, please,
      18   BY MR. FREEDMAN:                                           18   Dr. Wright.
      19         Q. Which company was it?                             19             MS. MARKOE: Again, just for clarity's
      20         A. Craig Wright R&D.                                 20   sake, that is 13 at the top.
      21         Q. But there were many of them.                      21   BY MR. FREEDMAN:
      22         A. Which Craig Wright R&D is I believe what          22        Q. Top of the page. I am looking at
      23   you are asking.                                            23   paragraph 18(a).
      24         Q. Mmm-hmm.                                          24        A. Mmm-hmm.
      25         A. That was in Panama.                               25        Q. It says: "The paper Bitcoin Wallet with
                                                     Page 248                                                         Page 249
       1   address 1933ph", and so on ----                             1   gets upset, and when they do happen, things are good.
       2         A. Yes.                                               2         Q. So the folks at finance controlled the
       3         Q. ---- "will be held by the financier as             3   wallets listed at A on page 3; is that correct?
       4   assurance or the contract and will convert to the           4             MS. MARKOE: Objection: mischaracterises
       5   ownership of the financier on default of the provider."     5   the testimony. You can answer.
       6   So, Craig Wright R&D held the 1933 wallet as collateral?    6             THE WITNESS: Again, I basically go to
       7             MS. MARKOE: Objection. You can answer.            7   finance people, they tell me things, I trust what my
       8             THE WITNESS: That would be the finance            8   people tell me, and if no one complains, no one says it
       9   people over in Panama, not me.                              9   is not real, then I have to believe what I am told by
      10   BY MR. FREEDMAN:                                           10   people I contract or paid.
      11         Q. Who were the finance people at Panama?            11   BY MR. FREEDMAN:
      12         A. Some of those were associated with a              12         Q. How did this amount of Bitcoin end up in
      13   company called High Secured, and there were other people   13   these wallets?
      14   who used to work for Liberty Reserve.                      14             MS. MARKOE: Objection. You can answer
      15         Q. So the folks at High Secured and Liberty          15   if you know.
      16   Reserve controlled this Bitcoin wallet address?            16             THE WITNESS: There are two problems with
      17             MS. MARKOE: Objection: mischaracterises          17   what you have just said. This amount of Bitcoin in
      18   the testimony.                                             18   18(a) is not -- that is an address, not an amount of
      19   BY MR. FREEDMAN:                                           19   Bitcoin, and, secondly, they are an address, not a
      20         Q. Did the folks at High Secured and Liberty         20   wallet.
      21   Reserve control this wallet address?                       21   BY MR. FREEDMAN:
      22         A. I have stated my involvement with finance         22         Q. How did Bitcoin end up in the wallets
      23   which is exactly as it is now, is, I say do things;        23   listed at A(a) and A(b)?
      24   things either happen or do not happen. If they do not      24             MS. MARKOE: Objection.
      25   happen Craig gets all yelly and screamy and everyone       25             THE WITNESS: My assumption is that a




                                                                                        63 (Pages 246 to 249)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 134 of
                                      218
                                                      Page 250                                                       Page 251
       1   transaction would be sent to the Bitcoin ledger. Miners     1             THE WITNESS: Sorry, what is that much
       2   would take that transaction and send into a block which     2   Bitcoin?
       3   would be mined, updating the ledger.                        3   BY MR. FREEDMAN:
       4   BY MR. FREEDMAN:                                            4        Q. It is 165,140 and then 50,000, so a total
       5          Q. Did you cause the Bitcoin to end up in            5   of 215,140.
       6   those wallets?                                              6        A. You are asking how an organisation that
       7             MS. MARKOE: Objection.                            7   was turning over probably $20 million a month managed to
       8             THE WITNESS: These are not wallets.               8   obtain $80,000 worth of Bitcoin?
       9   BY MR. FREEDMAN:                                            9        Q. Yes.
      10          Q. Addresses. Did you cause the Bitcoin to          10        A. Well, if you had offered someone 100,000,
      11   end up in these addresses?                                 11   they would have given you no questions asked. You could
      12             MS. MARKOE: Objection. Answer if you             12   have gone to LocalBitcoins. You could have gone to
      13   can.                                                       13   Mt. Gox. You could have gone to a number of criminal
      14             THE WITNESS: If you are saying did               14   organisations that were selling it. Libya Reserves had
      15   I tell someone to do something and things happened, to     15   quite a number of Bitcoin. How would you do that?
      16   the best of my knowledge, no one complained. I told        16   Well, people exchange goods and services. You take US
      17   people in a group of companies in Panama to do things to   17   dollars and you make a trade.
      18   make sure Dave was happy. Things happened. No one          18             MR. RIVERO: There is a question from the
      19   complained. Dave did not complain to me. I am happy.       19   court reporter.
      20   Everyone is happy.                                         20             THE WITNESS: Mt. Gox.
      21   BY MR. FREEDMAN:                                           21   BY MR. FREEDMAN:
      22          Q. I am trying to figure out how the folks          22        Q. In April of 2011, was it possible to
      23   in Panama ended up with that much Bitcoin at their         23   acquire 165,000 Bitcoin on the open market?
      24   disposal?                                                  24        A. Yes. In fact, around that sort of time,
      25             MS. MARKOE: Objection.                           25   50,000 Bitcoin was swapped for two pizzas.
                                                      Page 252                                                       Page 253
       1         Q. Do you have any information on how the             1         A. Well, a transaction would be sent to the
       2   165,140 and 50,000 ended up in the two addresses at A(a)    2   blockchain. Miners will take their transaction for
       3   and A(b)?                                                   3   transaction fees.
       4             MR. RIVERO: Objection. Did you say A(a)           4         Q. Let me be clear, doctor, because you
       5   and A(b)?                                                   5   explained this before. I am not asking for the
       6             MR. FREEDMAN: Yes, on page 3.                     6   technical explanation of how the Bitcoin ends up, I am
       7             MR. RIVERO: I am sorry, I do not                  7   asking for the practical explanation. Everyday people
       8   understand the question. I do not understand your           8   like me would say, how did the Bitcoin end up in that
       9   question. I cannot form an objection. Do you mean F(b)      9   wallet address, or that public address; who sent it
      10   and G(b)? Oh, I see. Withdraw. Go ahead. Yes?              10   there?
      11             THE WITNESS: My statement is very                11              MR. RIVERO: Objection.
      12   simple: they are addresses; no amount is claimed at        12              THE WITNESS: I am saying, where is a
      13   those addresses.                                           13   block explorer to tell me it actually went on any
      14   BY MR. FREEDMAN:                                           14   particular date?
      15         Q. These addresses transferred these                 15   BY MR. FREEDMAN:
      16   amounts -- sorry, let us make that clear. The 12h          16         Q. Sitting here today -- strike that. Did
      17   address transferred 165,140 Bitcoin to the 1MSU address?   17   any of the Bitcoin you mined in Australia end up at
      18             MR. RIVERO: Objection: mischaracterises          18   these public addresses?
      19   the testimony. You may answer.                             19         A. No.
      20             MR. FREEDMAN: Do you mind, I did not             20              MR. RIVERO: Object to the form. Just
      21   quite finish yet.                                          21   give me one moment to state the objection. (Pause)
      22             MR RIVERO: Oh!                                   22   BY MR. FREEDMAN:
      23   BY MR. FREEDMAN:                                           23         Q. Can you go with me to page 14 at the top.
      24         Q. Do you know how the Bitcoin ended up in           24   Can you look at the definition of "Product", or the
      25   the 12h address?                                           25   listing of what product is. Can you read that for me,




                                                                                        64 (Pages 250 to 253)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 135 of
                                      218
                                                     Page 254                                                        Page 255
       1   please.                                                     1   means. It says: "Product: Bitcoin and Exchange
       2         A. "Bitcoin and Exchange Software in                  2   Software in C/C++/C#/R code." What does that mean?
       3   C/C++/C#/R code."                                           3        A. If you want to cherry pick, that is a
       4         Q. How did Bitcoin and Exchange Software fit          4   different thing than saying this line means something
       5   into this contract?                                         5   out of sort of the rest. What the contract was about
       6              MR. RIVERO: Misstates the document.              6   was the production of code at the end.
       7   Objection.                                                  7        Q. For Bitcoin?
       8              MR. FREEDMAN: You can answer.                    8        A. Define "for Bitcoin".
       9              THE WITNESS: Sorry, how did Bitcoin and          9        Q. I do not know, it says "Bitcoin",
      10   Exchange Software fit into this document?                  10   "Product: Bitcoin"?
      11   BY MR. FREEDMAN:                                           11        A. Mmm-hmm.
      12         Q. Yes. It just says "Product". What does            12        Q. Is that because the contract was creating
      13   that mean?                                                 13   Bitcoin?
      14         A. It means exactly what it says there.              14        A. No, Bitcoin was already created.
      15         Q. Is this the product that Dave Kleiman was         15        Q. Is that because the contract was for the
      16   producing for you at W&K?                                  16   purpose of creating mining Bitcoin?
      17              MR. RIVERO: Objection.                          17        A. No, you cannot mine Bitcoin that way.
      18              THE WITNESS: I need more of an                  18   I have already stated this.
      19   explanation than that. Exchange Software, I mean that      19        Q. Was it for a Bitcoin exchange?
      20   is a very wide -- that is like saying ----                 20        A. No. There were certain things that were
      21   BY MR. FREEDMAN:                                           21   to do with a Bitcoin exchange, and some other aspects of
      22         Q. You do not know what the contract means?          22   poker software, other aspects of the software I have
      23         A. I do not know what you are trying to              23   mentioned before, and the other stuff, intellectual
      24   classify it as.                                            24   property, under the unawarded DHS projects.
      25         Q. You tell me what the contract you signed          25        Q. Can you go with me to page 15.
                                                     Page 256                                                        Page 257
       1         A. Yes.                                               1   prove that they agreed to be bound. The definition of
       2         Q. Do you see Dave Kleiman's name about a             2   signature is actually an agreement to be bound. So,
       3   quarter of the way down from the top of the page?           3   what you are saying is, did Dave agree to be bound? And
       4         A. Yes.                                               4   if he was part of this contract that would be that he
       5         Q. Do you see the signature there?                    5   agreed to be bound. If he was not, then he had no part
       6         A. What I see is his name written there,              6   in the contract, and then has no rights under that
       7   yes.                                                        7   contract. Which would you prefer to choose?
       8         Q. Is that Dave Kleiman's signature?                  8         Q. Actually, I would just prefer you to
       9         A. The definition of signature, if we take,           9   answer the question. Is that Dave Kleiman's signature?
      10   for instance, Salinger v Golden Mining, what you will      10         A. I have answered the question in detail.
      11   see is if I type "Regards, Craig", that is deemed a        11         Q. I do not think so. Can you give me a yes
      12   signature under the law. That was upheld in 2011 in the    12   or no; is that Dave Kleiman's signature?
      13   British courts to be a signature. A signature is an        13              MS. MARKOE: Objection. You can answer.
      14   attestation. If I tell my EA, as I do every now and        14              THE WITNESS: I have answered the
      15   again, "Please send in this document, I cannot get into    15   question.
      16   the office, I have noted in this e-mail I am authorising   16   BY MR. FREEDMAN:
      17   you to sign", and she puts my name at the bottom, that     17         Q. How did that mark get to be made on the
      18   is legally a signature. When I go "Regards, Dr. Craig      18   page?
      19   Wright" on an e-mail and it is typed, that is legally a    19         A. I do not really care. If someone sends
      20   signature. If I have a video attestation and I say, "I,    20   me a contract and I haven't witnessed it personally or
      21   Craig Wright, agree to this contract", that is legally a   21   noted that I witnessed it, then I have not witnessed it.
      22   signature. A signature in writing, basically,              22   I am not going to give a rat's rectum about the origin
      23   incorporates, in this country at least, and as well        23   of something that someone does not dispute. Dave had
      24   Australia, the incorporation of anything in any media,     24   many years to say, "Hey, I did not sign". At some point
      25   including video attestation, that will allow one to        25   he could have put his hand up and said, "I do not agree




                                                                                        65 (Pages 254 to 257)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 136 of
                                      218
                                                     Page 258                                                         Page 259
       1   with this". At no point did he. Of course, the              1   this deposition if you gave shorter answers that address
       2   argument here when we were talking about the creation of    2   the exact question targeted.
       3   software that is legal in Australia, but illegal in the     3         A. I do not believe I can without being
       4   USA, brings into a difficult position with contracts.       4   vague.
       5   Although it is a legal contract in New South Wales, one     5         Q. If I asked you to, how could you prove to
       6   could argue that the creation of a prohibitive product,     6   me that Dave Kleiman signed this contract?
       7   that is actually a crime for an American citizen to         7              MS. MARKOE: Objection.
       8   create, or be involved with, or distribute, or actually     8              THE WITNESS: I do not need to.
       9   fairly much anything to do with, would actually             9   BY MR. FREEDMAN:
      10   invalidate Dave's contract but that is a different         10         Q. List to me all the ways in which you
      11   issue.                                                     11   could demonstrate Dave Kleiman signed this contract?
      12         Q. Did you witness Dave Kleiman sign this            12              MS. MARKOE: Objection.
      13   contract?                                                  13              MR. RIVERO: Objection.
      14         A. It does not say witnessed at any point.           14              MS. MARKOE: I am going to instruct the
      15         Q. So you did not witness him sign the               15   witness not to answer unless you can show me where in
      16   contract?                                                  16   the topics this relates.
      17         A. I believe I have noted that I was never           17   (Plaintiff's Exhibit 6 marked for identification)
      18   in Australia -- sorry, Dave was not in Australia, and      18              MR. FREEDMAN: We believe this question
      19   that I was not on the signing date of this contract in     19   relates to section 10 that authorises us to ask about
      20   the US. At the time, witnessing over video was not         20   the projects referenced in 5, 10 and 15, but if you are
      21   legal, and although the law has been updated and now in    21   instructing the witness not to answer, in the interests
      22   the UK and Australia that is possible, it was not          22   of time, we will move on.
      23   possible at the time. So, without being in the same        23              MS. MARKOE: Can we go back and look at
      24   room as Dave, I would not be able to witness.              24   the question again, based on what he said. (Pause) The
      25         Q. Dr. Wright, it would help us get through          25   last question by Mr. Freedman was: "List to me all the
                                                     Page 260                                                         Page 261
       1   ways in which you could demonstrate Dave Kleiman signed     1   was no evidence of agreement to be bound? In the case
       2   this contract." I objected and instructed you not to        2   of someone like Mr. Kleiman, did Mr. Kleiman ever stand
       3   answer. I will remove my instruction not to answer and      3   up and say, "I do not agree to be bound"? In years of
       4   you can answer if you can.                                  4   dealing, contracting, etcetera, did he say, "No, this
       5              MR. RIVERO: We maintain the objection.           5   was not my contract"? You would want to show the
       6              MS. MARKOE: We maintain the objection,           6   absence of anything like that. You would want to show
       7   correct.                                                    7   the absence of e-mails saying, "I disagree with this
       8              MR. RIVERO: The form is completely               8   thing. I did not agree to be bound by the contract.
       9   defective, but answer if you can.                           9   That is not my signature".
      10              THE WITNESS: I have just published to           10              Of course, that is a signature not being
      11   two papers on electronic signatures that were presented    11   this handwritten thing that people try and say, but
      12   in Oxford last month. That involves an analysis of many    12   rather the agreement to be bound. I would look for the
      13   ways of signing digitally. So, basically, any way that     13   absence, and hope that if you were trying to contest a
      14   you can say that someone signed. Now, a signature is       14   signature, and say that someone did not agree to be
      15   very simple. It does not need to be a handwritten          15   bound, there would be something, some evidence, in the
      16   thing, and in fact a handwritten thing is the antithesis   16   wide swathe of communications that can occur over years,
      17   of the idea of what it was. The history of signatures      17   of anyone at any point going, "I do not agree with
      18   goes back to allowing Jews to sign with their name and     18   this", that there were some communications with other
      19   Christians would put an X. In fact, only those who were    19   people saying, "I do not agree", where Dave would say,
      20   literate signing with Xs in medieval England. So, the      20   "I did not agree to this contract", where maybe Ira or
      21   reason for that is that you were taking an attestation     21   whatever else had been communicating and going, "Dave,
      22   or an oath. So, the history of signatures is such that     22   what do you mean he says you are under contract?" And
      23   you are saying that you agree to be bound. Can you say     23   then Dave would go, "No, I did not actually sign that".
      24   that you agree to be bound? Was there any evidence to      24   BY MR. FREEDMAN:
      25   the contrary where someone could bring up saying there     25         Q. Okay, I am going to cut you up.




                                                                                        66 (Pages 258 to 261)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 137 of
                                      218
                                                     Page 262                                                        Page 263
       1              MR. RIVERO: Wait, do not cut the                1   You would look to what other people might say. You
       2   witness -- hold on. You ask about tell me all the ways     2   would find somewhere where someone had said, "I do not
       3   you can prove it and he is answering your question. He     3   agree to be bound", or Dave had gone to them, "I do not
       4   is going to finish his answer. Whenever you feel like      4   agree to be bound"; why? You would find something in
       5   it, Dr. Wright. You asked the question. We objected to     5   communications where that has occurred. Thank you.
       6   it because it is a completely defective question. You      6              MR. FREEDMAN: Thank you. If you do that
       7   answer it until you feel satisfied.                        7   again, Dr. Wright, Andrés, we will bring it up with the
       8              THE WITNESS: So, I would start by               8   court. It is purposely wasting time.
       9   analysing every bit of media Dave has ever had. Was        9              MR. RIVERO: The question asked for
      10   there any social media where Dave had online -- and he    10   proof. The witness has answered exactly. But you
      11   was very prolific online -- stated, "I do not agree to    11   allowed him to finish, so we are going to continue.
      12   this contract. Someone is saying I am bound but I am      12   BY MR. FREEDMAN:
      13   not". So, you would go through all of his Facebook        13         Q. I believe we handed you Plaintiff's
      14   posts, all of his Twitter, all of his communications      14   Exhibit 6. Do you recognise this exhibit?
      15   with other partners that he had in Australia, because     15         A. I do.
      16   Dave did have partners. I was not one of them, but Page   16         Q. What is this exhibit?
      17   and Connor and things like that, maybe he would go to     17         A. It is a contract.
      18   them and say, "I was not bound by this", or mutual        18         Q. Made between who and who?
      19   friends we had, like Paul Henry, would Dave talk to       19         A. Between W&K Info Defense in Florida and
      20   these guys, who were really good friends with us, who     20   Craig Wright R&D, which would be an Australian entity.
      21   had been in the industry a long time, "I did not agree    21         Q. Is there another party to the contract?
      22   to this", he would say. He would go up there and go,      22         A. And W&K Info Defense LLC company.
      23   "I did not agree to this contract and yet people are      23         Q. I think you have misstated the first
      24   claiming that I did". You would find some evidence.       24   party to the contract. Perhaps take a look again at the
      25   You would analyse all his hard drives, all his e-mails.   25   first party to the contract.
                                                     Page 264                                                        Page 265
       1              MS. MARKOE: Objection.                          1   business known as Bitcoin mining and Software
       2              THE WITNESS: W&K Info Defense LLC.              2   Research/development (sic)."
       3   BY MR. FREEDMAN:                                           3         Q. I think it says "Software
       4         Q. I believe it says Dave Kleiman of W&K             4   development/Research"?
       5   Info Defense LLC.                                          5         A. Correct, I am sorry about that error.
       6              MS. MARKOE: Objection.                          6         Q. Dr. Wright, this contract was signed two
       7              THE WITNESS: That is still the company,         7   years after, approximately, the last contract we just
       8   which, under Commonwealth law means the legal entity       8   looked at?
       9   being represented by Dave Kleiman, not Dave Kleiman, is    9         A. Where is the date? Yes.
      10   being bound. Dave Kleiman is not being bound by this      10         Q. You told me the April 2011 contract,
      11   contract in any way. Sorry, I do have a masters degree    11   although it provides for Bitcoin mining hardware, could
      12   and I am a legal scholar, and I am doing my doctor of     12   not be used for Bitcoin mining hardware because ASIC
      13   law at the moment. If you want to discuss British or      13   miners came along and rendered that technology obsolete;
      14   Australian law I am quite happy to.                       14   is that correct?
      15              MS. MARKOE: I would also like to note          15             MS. MARKOE: Objection: the record will
      16   for the record that it actually says that the entirety    16   speak for itself.
      17   of that first party, which is defined as the vendor, is   17             MR. FREEDMAN: You can answer.
      18   "Dave Kleiman of W&K Info Defense LLC (Florida)".         18             THE WITNESS: I told you exactly as
      19   BY MR. FREEDMAN:                                          19   I told you, yes.
      20         Q. Can you take a look at paragraph B for           20   BY MR. FREEDMAN:
      21   me, please, Dr. Wright.                                   21         Q. Now two years later you are signing a
      22         A. Yes.                                             22   contract that says that the company does conduct the
      23         Q. Can you read that out loud for the               23   business as Bitcoin mining. Can you explain that to me?
      24   record?                                                   24             MS. MARKOE: Objection.
      25         A. "The company is the owner of and conducts        25   BY MR. FREEDMAN:




                                                                                       67 (Pages 262 to 265)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 138 of
                                      218
                                                    Page 266                                                       Page 267
       1        Q. Did something change?                             1         Q. Do you have a record of the communication
       2        A. I do not have any care about what Dave            2   between yourself and ----
       3   said his business was.                                    3         A. I do not know. Unless my lawyers ----
       4        Q. Can you go with me to page 11 of the              4         Q. Dr. Wright, please let me finish the
       5   contract up on the top page.                              5   question. Do you have a record of the communication
       6        A. Yes.                                              6   between yourself and Dave Kleiman where he assented to
       7        Q. Down the bottom, it says "Craig S                 7   the terms of this contract?
       8   Wright"; is that your signature?                          8             MS. MARKOE: Objection.
       9        A. Yes.                                              9             THE WITNESS: If my lawyers have any
      10        Q. How do you know that Dave Kleiman has            10   record of what they have imaged, etcetera, then yes,
      11   entered into this contract?                              11   otherwise no. I do not know.
      12             MS. MARKOE: Objection. Answer if you           12   BY MR. FREEDMAN:
      13   can.                                                     13         Q. Can you go with me to page 5, please.
      14             THE WITNESS: We communicated.                  14             MS. MARKOE: Again, for the record, that
      15   BY MR. FREEDMAN:                                         15   is page 5 at the top.
      16        Q. How did you communicate about it?                16             THE WITNESS: Yes.
      17        A. As I have noted before, we would talk            17   BY MR. FREEDMAN:
      18   over IRC and Skype.                                      18         Q. Can you look at (b) of paragraph 2. Let
      19        Q. So you have no record of those                   19   me know when you have familiarised yourself with it.
      20   communications?                                          20         A. Yes.
      21        A. I do not have many records of anything           21         Q. This is the 1933 wallet that we saw in
      22   from that period.                                        22   the 2011 contract?
      23        Q. Or a record of those communications?             23         A. Yes.
      24        A. I do not have a record of practically            24         Q. In the 2011 contract it was being held by
      25   anything from that period.                               25   Craig Wright R&D as a collateral?
                                                    Page 268                                                       Page 269
       1         A. In Panama, yes.                                  1         A. Again you will note that I am not the
       2         Q. Can you explain to me why it is being            2   person here, sorry.
       3   released to Craig Wright R&D if there is no default on    3         Q. You signed the contract?
       4   the contract?                                             4         A. I signed for a legal entity. Please be
       5             MS. MARKOE: Objection.                          5   specific.
       6             THE WITNESS: The contract speaks for            6         Q. Who owned Craig Wright R&D at the time
       7   itself.                                                   7   you signed this contract -- Craig Wright R&D Panama at
       8   BY MR. FREEDMAN:                                          8   the time you signed this contract?
       9         Q. I am trying to understand the negotiation        9         A. I do not remember.
      10   that went on. The wallet was a collateral in 2011 and    10         Q. Have you any way to look that up?
      11   now it is being given to the holder of the collateral.   11         A. Not now, no.
      12   I do not understand why. Why?                            12         Q. Was it a trust?
      13             MS. MARKOE: Objection.                         13         A. No.
      14             THE WITNESS: It is a negotiation, it is        14         Q. It was people or corporations?
      15   a contract. You are saying, why did we negotiate         15             MS. MARKOE: Objection. You can answer.
      16   something?                                               16             THE WITNESS: Companies are always
      17   BY MR. FREEDMAN:                                         17   people.
      18         Q. Yes. It was held as collateral. Usually         18   BY MR. FREEDMAN:
      19   collateral is returned at the fulfillment of the         19         Q. Natural persons?
      20   contract. Why are you keeping the collateral?            20         A. Companies always have natural persons. I
      21             MS. MARKOE: Objection.                         21   do not know any unnatural persons that can actually act.
      22             THE WITNESS: I did not keep the                22         Q. Dr. Wright, my question was, did natural
      23   collateral.                                              23   persons own Craig Wright R&D Panama?
      24   BY MR. FREEDMAN:                                         24             MS. MARKOE: Objection. You can answer.
      25         Q. Who kept the collateral?                        25             THE WITNESS: I do not remember. I have




                                                                                      68 (Pages 266 to 269)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 139 of
                                      218
                                                      Page 270                                                       Page 271
       1   already stated I do not have any involvement with the       1   Dr. Wright. Please tell me only what your knowledge is.
       2   company structures or whatever else after I have set        2   If you know, you do not know. If you know, let me know.
       3   them up and handed them off to be mixed up and created      3         A. I do not know.
       4   so that we have companies.                                  4         Q. Can you look at 3(c)?
       5   BY MR. FREEDMAN:                                            5         A. Yes.
       6        Q. Can you look at paragraph 3(a).                     6         Q. Can you read that for me?
       7        A. Yes.                                                7         A. "Transfer the ASC hardware to the
       8        Q. Was the 250,5000 -- well, tell me if you            8   purchaser".
       9   are familiar with 3(a) and I can ask you questions on       9         Q. What is "ASC hardware"?
      10   it.                                                        10         A. It should be ASIC.
      11        A. It is right in front of me.                        11         Q. It is ASIC mining hardware?
      12        Q. Can you tell me, did this 250,500                  12             MS. MARKOE: Objection.
      13   Bitcoin, was it ever transferred?                          13             THE WITNESS: Yes.
      14        A. No.                                                14   BY MR. FREEDMAN:
      15        Q. Can you tell me 3(b), did Craig Wright             15         Q. What ASIC mining hardware is it referring
      16   R&D accept the 1933 paper Bitcoin wallet?                  16   to?
      17        A. I am not Craig Wright R&D. I cannot                17         A. I do not know.
      18   speak for other people.                                    18         Q. It says in 3(d): "Release the source
      19        Q. Do you know if Craig Wright R&D accepted           19   code to the purchaser." What source code is it talking
      20   the paper Bitcoin wallet?                                  20   to?
      21             MS. MARKOE: Objection.                           21         A. That was a variety of source code that
      22             THE WITNESS: I am not Craig Wright R&D.          22   I already had in my possession as well as other source
      23   I cannot speak for other people.                           23   code that I did not.
      24   BY MR. FREEDMAN:                                           24         Q. What was the source code you had in your
      25        Q. I am just asking what your knowledge is,           25   possession?
                                                      Page 272                                                       Page 273
       1        A. That includes all the things we have                1        A. "Transfer the Vistomail e-mail account."
       2   already detailed, I would need to look through the list     2        Q. Which Vistomail e-mail account is it
       3   to go through without missing anything, but it included     3   referring to?
       4   the covert channel software, the recording software, the    4        A. I think it was Sakura.
       5   poker software, etcetera.                                   5             BY MS. MARKOE: Can you spell that, if
       6        Q. Were you authorised to enter contracts              6   you can.
       7   for Craig Wright R&D Panama?                                7             THE WITNESS: It is the name of the
       8        A. Yes.                                                8   Japanese flowers, the ones with the cherry blossoms in
       9        Q. How did you come to be authorised to                9   spring.
      10   enter into contracts for Craig Wright R&D Panama?          10   BY MR. FREEDMAN:
      11             MS. MARKOE: Objection. But you can               11        Q. Sakura; is that correct?
      12   answer.                                                    12        A. Yes, I am not going try and spell it.
      13             THE WITNESS: I set up the system so that         13        Q. I think it is S-A-K-U-R-A. What was
      14   I would be.                                                14   Sakura used for?
      15   BY MR. FREEDMAN:                                           15        A. Discussing some of the work that was
      16        Q. You set up Craig Wright R&D Panama?                16   being done.
      17             MS. MARKOE: Objection.                           17        Q. By whom?
      18             THE WITNESS: That is not what I said.            18        A. By people in Panama.
      19   BY MR. FREEDMAN:                                           19        Q. Did you get access to the Vistomail
      20        Q. You said: "I set up the system so that             20   e-mail account?
      21   I would be".                                               21        A. I did.
      22        A. Correct.                                           22        Q. Do you still have access to the Sakura
      23        Q. Can you look at 3(e)?                              23   Vistomail e-mail account?
      24        A. Yes.                                               24        A. No, I do not.
      25        Q. Can you read it for the record, please.            25        Q. What happened to the access?




                                                                                        69 (Pages 270 to 273)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 140 of
                                      218
                                                      Page 274                                                    Page 275
       1        A.   No one paid for the account so it lapsed.     1        Q.     What was the ASIC hardware worth?
       2        Q.   And Vistomail delete it if you do not         2        A.     I do not know.
       3   pay?                                                    3        Q.     Did you get the source code back?
       4        A. I have no idea.                                 4              MS. MARKOE: Objection.
       5             MS. MARKOE: Objection.                        5              THE WITNESS: I had the source code that
       6   BY MR. FREEDMAN:                                        6   I had. I did not get any extra.
       7        Q. When did it lapse?                              7   BY MR. FREEDMAN:
       8        A. I don't know.                                   8         Q. 3(f), can you read that for me, please.
       9        Q. Have you tried to get the account back          9         A. "Transfer all research materials from the
      10   from Vistomail?                                        10   four (4) DHS BAA research projects to the purchaser with
      11             MS. MARKOE: Objection.                       11   all notes, data and results."
      12             THE WITNESS: Why would I do that?            12         Q. Did this transfer occur?
      13   BY MR. FREEDMAN:                                       13         A. No.
      14        Q. Because you have been sued in this             14         Q. What are the four DHS BAA projects that
      15   lawsuit.                                               15   are being referred to?
      16             MS. MARKOE: Objection.                       16         A. They are the ones that have been noted
      17             THE WITNESS: You are saying you want me 17        before, SWAMP, the other software risk ones, etcetera.
      18   to pay to get evidence that you want.                  18         Q. Did Dave build those out for you?
      19   BY MR. FREEDMAN:                                       19              MS. MARKOE: Objection: asked and
      20        Q. All right, going back to 3(c), did you         20   answered. You can answer.
      21   obtain the ASIC hardware back from the purchaser?      21              THE WITNESS: I do not know, because
      22        A. No, I specifically, when I went to the         22   I did not get it.
      23   court, etcetera, said I do not really care about       23   BY MR. FREEDMAN:
      24   anything other than the IP, and said that anyone there 24         Q. Can you look at 4(b) for me?
      25   could keep it because I do not want it.                25         A. Yes.
                                                      Page 276                                                    Page 277
       1         Q. Tell me when you are familiar with it?         1             THE WITNESS: I do not remember their
       2         A. It is right in front of me.                    2   name.
       3         Q. Craig Wright R&D is to accept the              3   BY MR. FREEDMAN:
       4   vendor's 323,000 remaining mined Bitcoin as a 49.5%     4        Q. Do you remember anything about them?
       5   stake in a new venture, and that venture was called     5        A. Yes.
       6   Coin-Exchange; is that correct?                         6        Q. Can you tell me any contact details you
       7         A. Yes.                                           7   have about them?
       8         Q. Did you get the 323,000 Bitcoin?               8        A. No.
       9         A. No.                                            9        Q. Do you remember any identifying features
      10         Q. So you were now aware that there were         10   about them?
      11   323,000 Bitcoin mined by Dave Kleiman?                 11             MS. MARKOE: Objection. Like a tattoo?!
      12             MS. MARKOE: Objection.                       12             MR. FREEDMAN: Judging by Dr. Wright's
      13             THE WITNESS: He had stated that.             13   previous answers, if I asked him what he remembered he
      14   BY MR. FREEDMAN:                                       14   would launch into an irrelevant tirade about all kinds
      15         Q. Did he use the ASIC mining hardware --        15   of other things.
      16   strike that. The ASIC mining hardware referred to at   16             MR. RIVERO: Please ask your questions.
      17   3(c), did you provide that to Dave Kleiman?            17   BY MR. FREEDMAN:
      18         A. No.                                           18        Q. Can you go to page 6 for me.
      19         Q. Do you know how he obtained that              19        A. Yes.
      20   hardware?                                              20        Q. Top of page 6, 4(d). Can you read that
      21         A. I knew people who developed chips and         21   for me.
      22   I put them in contact with Dave.                       22        A. "Provide $30,000,000 in capital into
      23         Q. Who are those people?                         23   Coin-Exch Pty Ltd (to be formed) and the software
      24             MS. MARKOE: Objection. You can answer        24   developed in the prior venture."
      25   if you know.                                           25        Q. This is an obligation by Craig Wright R&D




                                                                                    70 (Pages 274 to 277)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 141 of
                                      218
                                                     Page 278                                                      Page 279
       1   to provide $30 million to Coin-Exchange?                   1   Coin-Exchange project.
       2          A. In capital.                                      2             MR. FREEDMAN: Okay, we will take it with
       3          Q. Did Craig Wright R&D provide $30 million         3   the court if you instruct him not to answer. So, just
       4   in capital to Coin-Exchange?                               4   choose if you will or not.
       5          A. Yes.                                             5             MS. MARKOE: I am not instructing him not
       6          Q. How?                                             6   to answer. I am asking you ----
       7              MS. MARKOE: Objection. Can you tie this         7             MR. FREEDMAN: I am not going to alter my
       8   to one of your topics in the scope?                        8   questions any more. The question is what it is.
       9              MR. FREEDMAN: We are allowed to ask             9             MR. RIVERO: You have to give the court
      10   about the projects in Exhibits 5, 10 and 15. This is      10   reporter a break. Again I am as guilty as everyone
      11   Exhibit 10 -- 5.                                          11   else.
      12              MS. MARKOE: Right, but this is not a           12             THE WITNESS: I am starting to see smoke.
      13   project. This is a capital infusion into a company that   13   BY MR. FREEDMAN:
      14   did not ----                                              14         Q. How did Craig Wright R&D provide the $30
      15              MR. FREEDMAN: It is part of the project,       15   million in capital to Coin-Exchange?
      16   it is part of the contractual agreement of the project.   16             MS. MARKOE: Objection.
      17              THE WITNESS: It was not part of a              17             THE WITNESS: You would need to go to the
      18   project.                                                  18   financial records and accounts of the companies.
      19              MS. MARKOE: What project? This is not          19   BY MR. FREEDMAN:
      20   referring to a project, so can you tie it.                20         Q. Which companies?
      21              MR. FREEDMAN: This is the Coin-Exchange        21             MS. MARKOE: Objection.
      22   project. This is an agreement with Coin-Exchange ----     22             THE WITNESS: Coin-Exch for a start.
      23              THE WITNESS: There is no such thing as a       23   BY MR. FREEDMAN:
      24   Coin-Exchange project.                                    24         Q. Who has access to Coin-Exchange records?
      25              MS. MARKOE: It does not say the                25         A. I do not know.
                                                     Page 280                                                      Page 281
       1         Q. Sitting here today you have no idea               1   BY MR. FREEDMAN:
       2   whether or not Craig Wright R&D -- how Craig & Wright      2         Q. Sitting here today, you do not know
       3   R&D provided the $30 million in capital to                 3   whether that 30 million was provided?
       4   Coin-Exchange?                                             4             MS. MARKOE: Objection.
       5             MS. MARKOE: Objection.                           5             THE WITNESS: That is not what I said.
       6             THE WITNESS: If you go through the               6   You are again misstating what I said. I said all of
       7   records you will be able to track all that.                7   this had been completed, the company had been set up. I
       8   BY MR. FREEDMAN:                                           8   do not know the exact process off the top of my head. I
       9         Q. I do not have the records. I am not               9   do not try and remember my finances. I instruct people
      10   asking you for what is in the records. I am asking you    10   to do things. They get paid. I instruct my lawyers to
      11   for what you recollect. Do you ----                       11   get paid. Magic happens, they get paid.
      12             MS. MARKOE: Objection. Vel do not               12   BY MR. FREEDMAN:
      13   testify.                                                  13         Q. Was the $30 million provided in cash or
      14   BY MR. FREEDMAN:                                          14   in Bitcoin?
      15         Q. Are you sitting here today able to               15             MS. MARKOE: Objection.
      16   recollect anything about how Craig Wright R&D             16             THE WITNESS: Again, I would need to look
      17   transferred $30 million in capital to Coin-Exchange?      17   at the accounts. I do not know the breakdown of what
      18             MS. MARKOE: Objection.                          18   the capital per company was.
      19             THE WITNESS: I instruct people to do            19   BY MR. FREEDMAN:
      20   things. Things happened.                                  20         Q. Can you take a look at 8(e) for me.
      21   BY MR. FREEDMAN:                                          21         A. Yes.
      22         Q. Did you instruct someone to transfer?            22         Q. Let me know when you are familiar with
      23             MS. MARKOE: Objection. You can answer.          23   it.
      24             THE WITNESS: I would need to look at the        24         A. I am fine with it.
      25   records.                                                  25         Q. This indicates that the ASIC mining




                                                                                       71 (Pages 278 to 281)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 142 of
                                      218
                                                     Page 282                                                       Page 283
       1   hardware will be returned with this transfer. You told     1   problems development by Professor David Reese." It is
       2   me Craig Wright R&D did not provide it?                    2   saying the vendors shall deliver up and it means that
       3              MS. MARKOE: Objection.                          3   certain problems to do with agent-based software and
       4              THE WITNESS: I do not know what happened        4   Merkle tree problems, which are mathematical constructs
       5   with companies. You are asking whether I did. Return       5   that can be put into code, that had originally been
       6   can be taken in many ways. It could be returned to         6   worked on by David Reese and were to be formulated into
       7   other people or myself. I do not really care. I did        7   code, David Reese having written these, not so much the
       8   not get, it was never given back, and if you notice "at    8   -- it was -- I think the language was CoCo if I remember
       9   a site known to Mr. Kleiman", who died before anything     9   it right. Dr. Reese or Professor Reese had created
      10   occurred. Unfortunately, post his death Mr. Kleiman was   10   software in mathematics in a language earlier called
      11   not forthcoming in giving up that information.            11   CoCo. CoCo was a horrendous, awful, awful piece of --
      12   BY MR. FREEDMAN:                                          12   I will not even go there -- that needed to be changed
      13         Q. So, sitting here today, do you know              13   into something usable and constructed into something
      14   whether or not Craig Wright R&D provided Mr. Kleiman      14   that could actually be deployed. There are a number of
      15   with ASIC mining hardware?                                15   interesting things that can be done with Merkle trees.
      16              MS. MARKOE: Objection: asked and               16   So, the solutions would be taking something that
      17   answered. You may answer.                                 17   Dr. Reese had developed around 2004, back when he was a
      18              THE WITNESS: I do not know. I do not           18   lot, sharper, I am not trying to sound mean or anything
      19   look at the records of companies. I do not believe so.    19   like that, but he was old at the end, and then taken by
      20   And I do not believe that "returned" means what you are   20   others and constructed into software.
      21   saying it does. And I think you are miscategorising the   21              MS. MARKOE: I think the court reporter
      22   contract.                                                 22   needs a break.
      23   BY MR. FREEDMAN:                                          23              MR. FREEDMAN: Let us take a break.
      24         Q. Can you explain to me what 8(f) means?           24              THE VIDEOGRAPHER: Going off the record.
      25         A. "Solutions to the Agent and Merkle tree          25   The time is 17.55. End of video card number 5, volume
                                                     Page 284                                                       Page 285
       1   1, in the video deposition of Dr. Craig Wright.            1   BY MR. FREEDMAN:
       2               (A Short Break)                                2         Q. Doctor, I would like to talk you a little
       3              THE VIDEOGRAPHER: This is the beginning         3   bit about Ms. Uyen Nguyen. Do you know who I am
       4   of video card number 6, volume 1, in the video             4   referring to when I say that?
       5   deposition of Dr. Craig Wright. Going on the record.       5         A. I do.
       6   The time is 18.08. Thank you.                              6         Q. How did you first meet or come to know
       7   BY MR. FREEDMAN:                                           7   Ms. Nguyen?
       8         Q. Dr. Wright, before the break we were              8             MS. MARKOE: Objection. You can answer.
       9   looking at Plaintiff's Exhibit 6. Can you look at page     9             THE WITNESS: I do not remember when
      10   6. I am looking at 8(g) at the very bottom.               10   I first met her. I came to know her because she tracked
      11              MS. MARKOE: That is 6 at the top, for          11   me down way back. I cannot remember exactly when. Like
      12   the record.                                               12   2011, 2012. Because of my background and history in
      13   BY MR. FREEDMAN:                                          13   information security, she wanted to learn from myself
      14         Q. Can you read that sentence for me.               14   and Dave. She knew about all of the courses I have done
      15         A. "Bitcoin agent software and suit of              15   with SANS, all of the publications I had been doing, and
      16   C/C++/C# and Python Blockchain software source codes."    16   came to the belief that I was Satoshi.
      17         Q. Did you receive these?                           17   BY MR. FREEDMAN:
      18         A. I already had those.                             18         Q. Ms. Nguyen deduced on her own that you
      19         Q. Why were they included in the contract,          19   were Satoshi?
      20   then?                                                     20             MS. MARKOE: Objection. Again you are
      21              MS. MARKOE: Objection. You may answer,         21   going beyond the scope. Please tell me what topic it is
      22   if you know.                                              22   that you are referring to.
      23              THE WITNESS: Because, quite simply, the        23             MR. FREEDMAN: I am trying to determine a
      24   fact that you own -- so you have a copy of source code    24   relevant witness and what her knowledge is.
      25   does not mean that you own copy of source code.           25             MS. MARKOE: That is not within the




                                                                                       72 (Pages 282 to 285)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 143 of
                                      218
                                                      Page 286                                                       Page 287
       1   scope. The scope of number 1, which is the one that you     1         Q. You said she reached out to you and Dave
       2   are referring to: "The location and existence of            2   Kleiman in 2011 or 2012?
       3   documents along with the identification of witnesses,       3             MS. MARKOE: Objection.
       4   including information about their whereabouts, and roles    4             THE WITNESS: Yes.
       5   in the subject matter of the pleadings."                    5   BY MR. FREEDMAN:
       6             MR. FREEDMAN: Roles in the subject                6         Q. How did she reach out to you both?
       7   matter of the pleadings.                                    7             MS. MARKOE: Objection.
       8             MS. MARKOE: So, let me see the question.          8             THE WITNESS: I am not trying to sound
       9   (Pause) Fine, you can answer that one. I am going to        9   rude, but the only way to put it she cyberstalked me.
      10   give you some limited scope here, but let us keep it       10   BY MR. FREEDMAN:
      11   tight everyone.                                            11         Q. Can you drill down on that a little bit?
      12             THE WITNESS: Can you ask that again,             12         A. Cyberstalking is well developed as a sort
      13   please.                                                    13   of discipline. She followed me on every bit of social
      14   BY MR. FREEDMAN:                                           14   media, e-mailed me a lot, kept asking and talking about
      15         Q. Sure. Did Ms. Nguyen determine on her             15   what I was doing. Asked lots of questions.
      16   own that you were Satoshi?                                 16         Q. Did Ms. Nguyen have a role in W&K?
      17             MS. MARKOE: Objection. You can answer.           17         A. W&K is not my company. I cannot talk
      18             THE WITNESS: I do not know.                      18   about W&K.
      19   BY MR. FREEDMAN:                                           19         Q. So you are not aware of any role she
      20         Q. When did she first meet -- sorry, when            20   played with W&K?
      21   did she first come to know Dave Kleiman?                   21             MS. MARKOE: Objection: mischaracterises
      22             MS. MARKOE: Objection. You can answer            22   his testimony.
      23   if you know.                                               23   BY MR. FREEDMAN:
      24             THE WITNESS: I do not know.                      24         Q. Are you aware of any role she played with
      25   BY MR. FREEDMAN:                                           25   W&K?
                                                      Page 288                                                       Page 289
       1         A. I believe she was a director.                      1       Q.    Any.
       2         Q. Was Ms. Nguyen ever appointed as a                 2       A.    Then yes.
       3   director of any of your companies?                          3       Q.    Can you tell me what that trust was
       4         A. I believe so.                                      4   about?
       5             MS. MARKOE: Objection.                            5             MS. MARKOE: Objection. You can answer.
       6   BY MR. FREEDMAN:                                            6             THE WITNESS: That trust was holding a
       7         Q. Which companies?                                   7   number of slices of early Bitcoin keys.
       8         A. I would need to look at the records.               8   BY MR. FREEDMAN:
       9         Q. Sitting here today, you are not aware              9        Q. Does that mean that it controlled
      10   which companies she was a director of?                     10   Bitcoin?
      11             MS. MARKOE: Objection.                           11             MS. MARKOE: Objection.
      12             THE WITNESS: I have no idea what the             12             THE WITNESS: Nobody controls Bitcoin.
      13   directorships of each of my companies were multiple        13   BY MR. FREEDMAN:
      14   years ago. I do not know what the directorship of          14        Q. Does that mean it owned Bitcoin?
      15   nChain is today.                                           15             MS. MARKOE: Objection.
      16   BY MR. FREEDMAN:                                           16             THE WITNESS: No, that does not mean it
      17         Q. Did Ms. Nguyen ever become a trustee for          17   owned Bitcoin.
      18   you?                                                       18   BY MR. FREEDMAN:
      19             MS. MARKOE: Objection.                           19        Q. What was the name of the trust?
      20             THE WITNESS: In what sense?                      20        A. Which trust?
      21   BY MR. FREEDMAN:                                           21        Q. How many was Uyen a trust on?
      22         Q. Was she ever a trustee that you were --           22        A. I do not know.
      23   strike that. Was she ever the trustee over a trust that    23        Q. How many are you aware of her being a
      24   you were the beneficiary of?                               24   trustee on?
      25         A. What sort of trust are we talking about?          25        A. At least one.




                                                                                        73 (Pages 286 to 289)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 144 of
                                      218
                                                     Page 290                                                        Page 291
       1         Q. What is the name of that trust?                    1   Wright International Investments that I founded in 2009,
       2         A. There was a trust called the Tulip Trust.          2   and Tulip Trading.
       3         Q. Is that trust no longer in existence?              3         Q. What is Tulip Trading?
       4         A. The trust was formalised early on and is           4         A. It is a company.
       5   not the informal thing from 2011.                           5         Q. So, when it was founded in 2011, it never
       6         Q. I am not following. When was the                   6   controlled the rights to any Bitcoin?
       7   Tulip Trust created?                                        7              MS. MARKOE: Objection: vague.
       8         A. 2011.                                              8              THE WITNESS: That is not what I said.
       9         Q. Who created it?                                    9   The rights ----
      10         A. Me.                                               10   BY MR. FREEDMAN:
      11         Q. Who were the trustees when you created            11         Q. How did -- sorry, go ahead.
      12   it?                                                        12         A. The rights to Bitcoin and controlled are
      13         A. I do not remember. I would need to look           13   different. You are mixing all your bits and pieces,
      14   at the document.                                           14   yes.
      15         Q. Where are the documents?                          15         Q. Did the Tulip Trust own any Bitcoin at
      16         A. I do not have the documents.                      16   any point from 2011 until 2013?
      17         Q. Who has the documents?                            17         A. The trust does not own generally. A
      18         A. I do not know.                                    18   trust holds in trust.
      19         Q. Who were the beneficiaries of the                 19         Q. I do not want to get into an argument
      20   Tulip Trust in 2011?                                       20   with you about the structure of trusts, I am just trying
      21         A. I do not have the document. I cannot              21   to get to the bottom of, did the trust have control over
      22   answer that.                                               22   Bitcoin?
      23         Q. What assets were controlled by the                23         A. Which Bitcoin?
      24   Tulip Trust in 2011?                                       24         Q. Any Bitcoin.
      25         A. Companies that I hold overseas, such as           25         A. Yes.
                                                     Page 292                                                        Page 293
       1         Q. How much Bitcoin did the trust control             1   never put money into the trust. Dave never had any
       2   between 2011 and 2013?                                      2   Bitcoin in the trust. Dave never mined any Bitcoin that
       3              MS. MARKOE: Objection. Where is this             3   had anything to do with the trust. None of the Bitcoin
       4   related to the scope of this deposition?                    4   was ever involved with any mining in the US. No Bitcoin
       5              MR. FREEDMAN: Ms. Nguyen is a trustee of         5   was post 2010 from that trust. No company Dave owned
       6   the trust and we are authorised under number 6:             6   was involved with the trust. No shares Dave owned was
       7   "Inquiry into the scope of knowledge and information        7   involved with the trust. Nothing Dave owned was
       8   possessed by the individuals." So, I am trying to           8   involved with the trust. Dave had no rights to the
       9   determine what her scope of knowledge was.                  9   trust, no ownership of the trust, no knowledge of the
      10              MS. MARKOE: Her scope of knowledge is           10   set-up of the trust. He did not know about the
      11   not related to how much Bitcoin the trust controlled.      11   companies in the trust. He did not know about Wright
      12   If you would like to ask, do you know if Ms. Nguyen        12   International Investments that I set up in 2009. Dave
      13   knows how much Bitcoin the trust controlled, you can ask   13   did not know about any of those details. Dave was asked
      14   that question and he can answer that question. However,    14   simply to hold a part of some documents and keys that
      15   I will instruct him not to answer the question as asked.   15   were split using Shamir's Secret Sharing scheme so that
      16              MR. FREEDMAN: You instruct how you need         16   he did not even know what he was actually holding.
      17   to instruct.                                               17             MS. MARKOE: Can you spell Shamir's for
      18         Q. Was Dave Kleiman ever involved with the           18   the court reporter, please.
      19   Tulip Trust?                                               19             THE WITNESS: S-H-A-M-I-R-S.
      20              MS. MARKOE: Objection. You may answer.          20   BY MR. FREEDMAN:
      21              THE WITNESS: Dave Kleiman was not               21         Q. Did you put Bitcoin into the trust in
      22   involved in the Tulip Trust as it is. What you are         22   2011?
      23   trying to get at was because I asked him to hold           23             MS. MARKOE: Objection. You may answer.
      24   documents for a while does that make him part of the       24             THE WITNESS: I founded the trust.
      25   trust. Dave was never a beneficiary of the trust. Dave     25   BY MR. FREEDMAN:




                                                                                        74 (Pages 290 to 293)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 145 of
                                      218
                                                     Page 294                                                         Page 295
       1       Q.     Did you put Bitcoin into the trust in            1         Q. What is the relationship between the
       2   2011?                                                       2   Tulip Trust and Bitcoin?
       3             MS. MARKOE: Objection.                            3             MS. MARKOE: Objection. Again, where are
       4             THE WITNESS: No.                                  4   we on the topics?
       5   BY MR. FREEDMAN:                                            5             THE WITNESS: What the hell does that
       6        Q. Did you put Bitcoin into the trust in               6   question even mean?
       7   2012?                                                       7             MR. FREEDMAN: We are permitted to
       8             MS. MARKOE: Objection.                            8   enquire into Dr. Wright's companies.
       9             THE WITNESS: No.                                  9             THE WITNESS: That is not a company.
      10   BY MR. FREEDMAN:                                           10             MR. RIVERO: Hold on, Dr. Wright. Tell
      11        Q. Did you ever put Bitcoin into the trust?           11   us what topic or tell us where in the transcripts
      12             MS. MARKOE: Objection.                           12   because we can review the transcript.
      13             THE WITNESS: No.                                 13             MR. FREEDMAN: Number 10.
      14   BY MR. FREEDMAN:                                           14             MS. MARKOE: Number 10? Can you point
      15        Q. Did anyone ever put Bitcoin into the               15   out where the Tulip Trust is referenced in the exhibits
      16   trust?                                                     16   that are referenced in topic 10? It could be there.
      17             MS. MARKOE: Objection.                           17   I just do not recall.
      18             THE WITNESS: No.                                 18             MR. FREEDMAN: We just do not have time,
      19   BY MR. FREEDMAN:                                           19   so I guess you are going to instruct him not to answer?
      20        Q. Did the Tulip Trust ever come to hold              20             MR. RIVERO: If we do not get some
      21   private keys to Bitcoin wallets?                           21   connection ----
      22        A. No.                                                22             MR. FREEDMAN: The court has authorised
      23        Q. Did it ever come to own or possess                 23   us. I do not know which number it is because I do not
      24   private keys to Bitcoin addresses?                         24   have it in front of us. I believe Ms. Markoe has been
      25        A. No.                                                25   at many hearings where the court has authorised us to
                                                     Page 296                                                         Page 297
       1   enquire into -- let me finish -- Dr. Wright's various       1   discuss it later.
       2   entities and trusts. Specifically at the last hearing       2             MR. RIVERO: Now you have identified a
       3   he authorised us to do because Ms. Markoe refused to        3   page I will review it and we will come back to it.
       4   turn over a compilation of those entities on                4             MR. FREEDMAN: We will return to it.
       5   work-product grounds and he specifically authorised me      5             MR. RIVERO: Yes.
       6   to enquire into the trust and companies.                    6   BY MR. FREEDMAN:
       7              MR. RIVERO: With respect ----                    7        Q. Dr. Wright, do you recognise Plaintiff's
       8              MS. MARKOE: Right, but ----                      8   Exhibit 7 which has been just marked and placed before
       9              MR. RIVERO: Let me please address.               9   you?
      10   Counsel today has referred to a rule that does not         10        A. I recognise two documents joined
      11   exist. He has referred to it without a number. Now he      11   together, yes.
      12   refers to transcripts without a certain page number.       12        Q. What are the two documents that are
      13   I have been reviewing transcripts. I do not find the       13   joined together?
      14   reference. Unless there is a basis, the instruction is     14        A. You have deed of loan as a front page.
      15   do not answer. Let us move on to the next question.        15   Page 1 of 7, 2 of 7, 3 of 7, 4 of 7, 5 of 7, 6 of 7 of a
      16              MR. FREEDMAN: We will just move on. We          16   document, and then page 7 of 7 of a separate document.
      17   will raise it with the court.                              17   So, potentially two, if not three, documents, put
      18   (Plaintiff's Exhibit 7 marked for identification)          18   together as one.
      19              MR. FREEDMAN: For the record,                   19        Q. Page 7 of 7 belongs to what document?
      20   Mr. Rivero, you can look this over later, but just so      20        A. Not this one.
      21   the record reflects, it is at the last hearing,            21        Q. Do you know what document it does belong
      22   transcript pages 55 and 56, and I will give you the ----   22   to?
      23              MR. RIVERO: I have the transcript.              23        A. I would need to look at records. I do
      24              MR. FREEDMAN: It is for your own                24   not know.
      25   knowledge and for the record, we can look at it and        25        Q. Looking at the first six pages, which you




                                                                                        75 (Pages 294 to 297)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 146 of
                                      218
                                                      Page 298                                                       Page 299
       1   say are one document; is that correct?                      1   page numbers or anything like that, so that is also out
       2         A. The first six pages, you mean not the              2   of -- so there are possibly four documents constructed
       3   first six, but the cover page does not have a thing, and    3   into one.
       4   then that starts at page 1. So, page 2, which is on         4         Q. Who has all the originals of these
       5   here as page 3 of 10, page 4 of 10, page 5 of 10, page 6    5   documents?
       6   of 10, page 7 of 10, and page 8 of 10 are parts of the      6              MS. MARKOE: Objection.
       7   same document that is not complete.                         7              THE WITNESS: I do not know.
       8         Q. Sitting here today you have no idea what           8   BY MR. FREEDMAN:
       9   page 9 of 10 document is -- strike that. Sitting here       9         Q. Do you have the originals of these
      10   today you have no idea what page 9 of 10 -- strike that    10   documents?
      11   again. Sitting here today you have no idea what            11         A. Unless my lawyers have gone through and
      12   document page 9 of 10 belongs to; is that correct?         12   found things in boxes, then I do not know.
      13         A. That is not what I said.                          13         Q. Does Ms. Nguyen have the originals of
      14         Q. What document does page 9 of 10 belong            14   this document?
      15   to?                                                        15              MS. MARKOE: Objection.
      16         A. A different document that is not this             16              THE WITNESS: I do not know what
      17   one.                                                       17   Ms. Nguyen has. I have not spoken to Ms. Nguyen in
      18         Q. Which document?                                   18   three plus years.
      19         A. I do not have documents in front of me.           19   BY MR. FREEDMAN:
      20   I cannot match them.                                       20         Q. Can you look at page 9 of 10.
      21         Q. So, sitting here today you do not know            21         A. Yes.
      22   what that document -- what that page -- what document      22         Q. There is a signature at the bottom; is
      23   that page belongs to?                                      23   that your signature?
      24         A. I cannot match them, no, and page 10 of           24         A. Yes.
      25   10 is a separate document as well. You will notice no      25         Q. And there is a signature above that; is
                                                      Page 300                                                       Page 301
       1   that Ms. Nguyen's signature?                                1   Bitcoin block addresses on the left-hand side of the
       2         A. I believe so.                                      2   document?
       3         Q. The handwriting on the right-hand side of          3              MS. MARKOE: Objection.
       4   all the Bitcoin wallets listed there, whose handwriting     4              THE WITNESS: I cannot say what it is.
       5   is that?                                                    5   It is all wallets, and then there is a list of
       6         A. That looks like mine.                              6   addresses. They are two different things. I have made
       7         Q. Do you recognise what this appendix list           7   a note. I would need to look at records to be able to
       8   of Bitcoin is?                                              8   match up what that was. I have left myself a note at
       9              MS. MARKOE: Objection. Answer if you             9   some point. I cannot necessarily say what my note was.
      10   can.                                                       10   BY MR. FREEDMAN:
      11              THE WITNESS: I think you are confounding        11         Q. Do you have those records that you could
      12   two different things. There is a random note talking       12   look that up?
      13   about wallets and a set of addresses. Where I talk         13              MS. MARKOE: Objection. You can answer.
      14   about wallets, wallets are files, computer files,          14              THE WITNESS: My lawyers have all the
      15   etcetera, so you have done a typical error that most       15   records I have. If anything is in there that goes to
      16   people do in calling Bitcoin addresses wallets. So, you    16   further, then that would be there.
      17   have taken two completely separate things, because         17   BY MR. FREEDMAN:
      18   I have this habit of writing wherever the hell I feel      18         Q. Did you have counsel help you draft this
      19   like it, usually over documents people complain that       19   document?
      20   I write on, because I write notes whenever I feel like     20              MS. MARKOE: Objection. He has already
      21   writing notes, and saying that they are related.           21   testified that this appears to be a compilation of
      22   BY MR. FREEDMAN:                                           22   multiple documents that were put together in error.
      23         Q. So, is it your testimony here today that          23   BY MR. FREEDMAN:
      24   the note in your handwriting on the right-hand side of     24         Q. Did counsel help you draft page 9 of the
      25   this document is completely unrelated to the list of       25   document?




                                                                                        76 (Pages 298 to 301)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 147 of
                                      218
                                                     Page 302                                                        Page 303
       1            MS. MARKOE: Objection. Answer if you            1                 MS. MARKOE: Objection. You can answer,
       2   can.                                                     2      to the extent you remember.
       3             THE WITNESS: There is no page 9 of the         3                 THE WITNESS: That would be Clayton Utz.
       4   document. This is a compilation of multiple documents. 4        There would be M & K. There would be the split off from
       5   BY MR. FREEDMAN:                                         5      M & K that I cannot remember the name of -- one of the M
       6         Q. Exhibit. Did counsel help you draft page        6      & K partners split off and formed his own firm -- and
       7   9 of the exhibit?                                        7      I used both those firms. There would be High Secured.
       8             MS. MARKOE: He is referring to page 9 at       8      There would be -- I should remember the name. The most
       9   the top.                                                 9      famous law firm in Panama that got into the Panama
      10             THE WITNESS: By "counsel", do you mean 10             papers, I used them too.
      11   my lawyers?                                             11      BY MR. FREEDMAN:
      12   BY MR. FREEDMAN:                                        12            Q. Do you recall the name?
      13         Q. Yes.                                           13            A. No, I do not. I should do, because it
      14         A. Possibly. I had lists of different             14      was a big thing of discussion including everyone, and
      15   addresses done by lawyers at different times.           15      I think I blocked it out of my mind because of that.
      16         Q. Which lawyers created lists of different       16      There were more law firms than I care to remember.
      17   addresses?                                              17            Q. Can you tell me what you meant by your
      18             MS. MARKOE: Objection. You can answer. 18             handwritten note: "As agreed. All wallets ..." What
      19             THE WITNESS: I do not know which lawyers 19           do you mean "All wallets"?
      20   produced different lists at different times. I have had 20                 MS. MARKOE: Objection. You can answer.
      21   more lawyers than birthdays!                            21                 THE WITNESS: "All wallets" means all
      22   BY MR. FREEDMAN:                                        22      wallets, as in files, computer files, or other such
      23         Q. Can you list all the lawyers that you          23      things, that hold Bitcoin.
      24   have had that helped you draft lists of Bitcoin         24      BY MR. FREEDMAN:
      25   addresses?                                              25            Q. And you say "As agreed". Agreed with
                                                     Page 304                                                        Page 305
       1   who?                                                        1   can.
       2         A. I would need to look at the rest of the            2              THE WITNESS: No UK trust was ever set
       3   document. I am not going to speculate what a page out       3   up.
       4   of a mysterious document, where this is page 7 of 7 that    4   BY MR. FREEDMAN:
       5   has been attached incorrectly to a different document,      5         Q. Can you go to page 2 of 10 for me at the
       6   means.                                                      6   top.
       7         Q. So, sitting here today you do not recall           7         A. Yes.
       8   what "As agreed" means; is that correct?                    8         Q. Do you see where it says the last party,
       9             MS. MARKOE: Objection: mischaracterises           9   Denariuz Seychelles Trust?
      10   his testimony.                                             10         A. Yes.
      11             THE WITNESS: I understand what                   11         Q. Who are the trustees of this trust?
      12   "As agreed" means.                                         12         A. I do not know.
      13   BY MR. FREEDMAN:                                           13         Q. Who are the beneficiaries of this trust?
      14         Q. You do not recall who the agreement was           14         A. Another trust.
      15   made with?                                                 15         Q. What is the trust's name that is a
      16         A. This is a note written on a thing that            16   beneficiary?
      17   may or may not have any relationship to the original       17         A. I would need to look at records.
      18   document, that I have one page of addresses, that I do     18         Q. Do you have those records?
      19   not memorise all the addresses from, that has been         19         A. Not on me.
      20   constructed between four other documents and handed to     20         Q. Have you given those records to your
      21   me.                                                        21   lawyers?
      22         Q. And: "... held in UK in trust ..." Are            22         A. I have a box of -- well, actually, I had,
      23   you aware, sitting here today, of moving wallets to be     23   I do not know how many boxes. There were many, many
      24   held in a UK trust?                                        24   boxes that they spent many days going through, and if it
      25             MS. MARKOE: Objection. Answer if you             25   is in there, it would be there.




                                                                                        77 (Pages 302 to 305)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 148 of
                                      218
                                                     Page 306                                                       Page 307
       1         Q. And if it is not there?                           1        Q.    What is this?
       2         A. When things get closed down, the                  2             MS. MARKOE: Objection. You can answer.
       3   requirement is for Australian records to be kept for a     3             THE WITNESS: It is a company name.
       4   number of years afterwards and British records to be       4   BY MR. FREEDMAN:
       5   kept for a number of years afterwards. The Seychelles      5         Q. Was it a trust?
       6   records requirement is under a year, and once anything     6         A. It is a company.
       7   hits a period of one year, and the Seychelles trust is     7         Q. Did it ever change its name?
       8   no more, it goes the way of anything that is no longer     8         A. You have already covered that one. Yes,
       9   needed to be held, which generally means the shredder.     9   Design by Human had changed its name.
      10         Q. The Denariuz Seychelles Trust, does it no        10         Q. To? What did it change its name to?
      11   longer exist?                                             11         A. Again, I do not remember which one is
      12         A. It no longer exists.                             12   which. We covered that as well. I do not remember
      13         Q. When did it cease to exist?                      13   which particular one changed its name to C01N or
      14         A. Probably around December 2013.                   14   Denariuz, so I would need the records to check those
      15         Q. And the wallet existed, what assets did          15   facts, otherwise I will be saying it changed to C01N
      16   it hold?                                                  16   when in fact it changed to Denariuz and I will get it
      17         A. Again, I could not answer that.                  17   wrong, and I do not want to do that.
      18             MS. MARKOE: Objection.                          18         Q. Dr. Wright, you keep saying you checked
      19   BY MR. FREEDMAN:                                          19   the records but then tell me that you do know where the
      20         Q. So, sitting here today, you have no idea         20   records are. What would you do if you needed to figure
      21   what assets the Denariuz Seychelles Trust held?           21   this information out?
      22         A. Sitting here today, I could not answer           22         A. I do not need to figure this information
      23   what assets the companies I founded hold.                 23   out.
      24         Q. Okay. At the top, "Design by Human Ltd"?         24         Q. Why not?
      25         A. Yes.                                             25             MS. MARKOE: Objection. You can answer.
                                                     Page 308                                                       Page 309
       1              THE WITNESS: Because we are talking             1        A.    The partial deed of loan, yes.
       2   about companies that have been liquidated and no longer    2        Q.    Did you in fact borrow 650,000 Bitcoin?
       3   need to hold records.                                      3             MS. MARKOE: Objection.
       4   BY MR. FREEDMAN:                                           4             THE WITNESS: How does this relate to
       5         Q. The assets held by the Denariuz                   5   anything, sorry?
       6   Seychelles Trust where are they currently held?            6   BY MR. FREEDMAN:
       7              MS. MARKOE: Objection.                          7         Q. Dr. Wright, please answer the question
       8              THE WITNESS: Again, I do not even know          8   unless you are instructed otherwise by your counsel.
       9   where the current assets of my current things that         9         A. I did not borrow 650,000 Bitcoin.
      10   I have founded happen to be right now. So you are         10         Q. How much did you borrow?
      11   asking me when I do not know my current company, and      11             MS. MARKOE: Objection.
      12   what it holds in four continents, where did this other    12             THE WITNESS: I do not know how much
      13   trust that has now gone years ago, where does it have     13   I actually borrowed.
      14   assets that you cannot even tell me what they are.        14   BY MR. FREEDMAN:
      15   BY MR. FREEDMAN:                                          15         Q. To take these loans, did you have to
      16         Q. Under this trust document, Dr. Wright,           16   communicate with Ms. Nguyen?
      17   you are entitled to borrow 650,000 Bitcoin; is that       17         A. No.
      18   right?                                                    18         Q. Who was the one who you spoke to in order
      19              MS. MARKOE: Objection.                         19   to take the loans?
      20              THE WITNESS: Which trust document?             20         A. I do not remember his last name. He
      21   There is no full document here.                           21   worked for a company called High Secured. His first was
      22   BY MR. FREEDMAN:                                          22   Mark.
      23         Q. Sorry, I misspoke. I strike that. Under          23         Q. Was it Mark Ferrier?
      24   this deed of loan you are entitled to borrow up to        24         A. No. He had nothing to do with anything
      25   650,000 Bitcoin; is that correct?                         25   in Panama, nor did he have anything to do with High




                                                                                       78 (Pages 306 to 309)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 149 of
                                      218
                                                     Page 310                                                        Page 311
       1   Secured.                                                    1   completeness.
       2         Q. Can you go to page 7 of 10 for me.                 2              MR. FREEDMAN: You can answer.
       3            MS. MARKOE: At the top again for the               3              THE WITNESS: I do not know. I cannot
       4   record.                                                     4   take part of a document, and part of other things, and
       5            MR. FREEDMAN: Yes, at the top, thank               5   incomplete records and then construct everything you
       6   you.                                                        6   expect me to know. As I have stated before, I do not
       7            THE WITNESS: Yes.                                  7   know the structure of BITC or nChain or nChain Holdings
       8   BY MR. FREEDMAN:                                            8   or any other company that exists right now, so I cannot
       9         Q. Do you see the reference at the bottom to          9   actually even tell you what I have now, and yet you are
      10   Permanent Success Limited?                                 10   saying, "What happened years ago?"
      11         A. Yes.                                              11   BY MR. FREEDMAN:
      12         Q. What was Permanent Success Limited?               12         Q. Do you have any way of contacting Mark
      13         A. A company.                                        13   from High Secured?
      14         Q. Was it related to a trust in any way?             14         A. He is in a federal penitentiary in the
      15         A. I do not know.                                    15   USA.
      16         Q. Can you let me know what it says at the           16         Q. Which federal penitentiary?
      17   bottom there, "and all related trusts"; what does that     17         A. I do not know. I did not follow his
      18   mean?                                                      18   case.
      19            MS. MARKOE: Objection.                            19         Q. Is there a way you can determine his last
      20            THE WITNESS: It means any related                 20   name and let us know what it is later?
      21   trusts.                                                    21              MS. MARKOE: Objection.
      22   BY MR. FREEDMAN:                                           22              THE WITNESS: You can do searches on High
      23         Q. Were there trusts related to Permanent            23   Secured. There is this thing called Google. You go
      24   Success Limited?                                           24   into this task bar, you type in "High Secured", and
      25            MS. MARKOE: Objection: rule of                    25   search.
                                                     Page 312                                                        Page 313
       1   BY MR. FREEDMAN:                                            1              MS. MARKOE: Objection. You can answer
       2         Q. Did you pay back the loans that you took           2   if you can.
       3   under this deed of loan?                                    3              THE WITNESS: I do not have any records
       4              MS. MARKOE: Objection. You may answer.           4   in front of me. I do not have the rest of the records
       5              THE WITNESS: None of your God damn               5   for this, so ----
       6   business. This has nothing to do with anything there.       6   BY MR. FREEDMAN:
       7   Does it say that it has to be paid back? Does it say        7         Q. So? Could you finish your response,
       8   what it is? You are asking about the management of a        8   please.
       9   trust that has no relationship to Mr. Kleiman, no           9         A. So when you can give me all the financial
      10   relationship to a company Dave Kleiman has worked for,     10   records of things, I will answer against them.
      11   no relationship to anyone who has ever been in the USA     11              MS. MARKOE: Objection. Okay, withdrawn.
      12   as a resident or a citizen at any point in human           12   I strike my own.
      13   history, no relationship to anyone who has been in North   13   BY MR. FREEDMAN:
      14   America from Mexico up in human history, that entire       14         Q. Do you go where Ms. Nguyen is now,
      15   continent. No person who has ever been anything to do      15   Dr. Wright?
      16   with residing or citizenship in that part of the world     16         A. Earth.
      17   has had anything at all to do with this trust, assets in   17         Q. Do you know where on earth she is?
      18   this trust, management of this trust, control of this      18         A. I am assuming land.
      19   trust, etcetera. And then you want me to talk about        19         Q. Dr. Wright, I would appreciate if you
      20   incomplete records that have been constructed in bits      20   would co-operate with me so we could get this done. Do
      21   and chucked together from four different documents as if   21   you know the whereabouts of Ms. Nguyen?
      22   this is real evidence.                                     22         A. I stated earlier I have not had any
      23   BY MR. FREEDMAN:                                           23   contact with Ms. Nguyen for over three years. That
      24         Q. Did you pay back the loans that you took          24   would generally mean I do not have any knowledge. I can
      25   from under this deed of loan, Dr. Wright?                  25   restate in other forms if you want or I can be narky




                                                                                        79 (Pages 310 to 313)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 150 of
                                      218
                                                      Page 314                                                       Page 315
       1   about it.                                                   1   BY MR. FREEDMAN:
       2         Q. Does Ms. Nguyen still maintain a trust             2         Q. Dr. Wright, I am handing you what has
       3   role in relation to companies that are related to you?      3   been marked now as Plaintiff's Exhibit 8. This is some
       4              MS. MARKOE: Objection. You can answer.           4   exchange of e-mails between you and Ira Kleiman; do you
       5              THE WITNESS: No.                                 5   recognise that?
       6   BY MR. FREEDMAN:                                            6         A. Yes.
       7         Q. She is no longer a trustee of any trusts           7         Q. Can you go to 3 of 5 of the document?
       8   related to you?                                             8         A. Yes.
       9              MS. MARKOE: Objection. You may answer.           9         Q. Do you see there at the bottom it says:
      10              THE WITNESS: That is what I just said.          10   "1.) GICSR Trust in Belize"?
      11   BY MR. FREEDMAN:                                           11         A. Yes.
      12         Q. When did she stop becoming a trustee of           12         Q. Can you explain to me what the GICSR
      13   trusts related to you?                                     13   trust in Belize is?
      14         A. 2015.                                             14         A. It was a trust set up in Belize.
      15         Q. Did you help Ms. Nguyen disappear?                15         Q. By whom?
      16              MS. MARKOE: Objection.                          16         A. I do not know.
      17              THE WITNESS: You are presuming that she         17         Q. Why did you give this information to Ira?
      18   has disappeared. I do not know. You are asking me          18             MS. MARKOE: Objection.
      19   about someone I have not had contact with. My sister --    19   BY MR. FREEDMAN:
      20   I have not had contact with my older sister in four        20         Q. Why was this information relevant to Ira?
      21   years. She has not disappeared. She is a hippy, and        21             MS. MARKOE: Objection.
      22   I am a hypercapitalist. We get on like oil, water,         22             MR. FREEDMAN: You can answer.
      23   petrol and a match. But my mother would know so she has    23             THE WITNESS: There was a person
      24   not actually disappeared.                                  24   I thought would be interested in Dave's past, which was
      25   (Plaintiff's Exhibit 8 marked for identification)          25   his father, who then put me onto Ira, who was a greedy
                                                      Page 316                                                       Page 317
       1   person who wished not to have shares that would vest        1   BY MR. FREEDMAN:
       2   over a long time but instructed me to hide assets           2         Q. Okay, Dr. Wright, are there reasons ----
       3   because he would have to pay tax. So, I stopped talking     3         A. What I will say is there a reason if you
       4   to Ira because basically I had this fraud, con man,         4   look at the GICSR website that used to be up in the
       5   trying to take money that he was not owed and trying to     5   past, it had Department of Homeland Security, NSA and
       6   hide things from the tax office in America and lying and    6   other things on the website.
       7   cheating and whatever else to make up things to try and     7         Q. Do you know Deborah Kobza from GICSR?
       8   get more.                                                   8              MS. MARKOE: Can you spell that for the
       9   BY MR. FREEDMAN:                                            9   court reporter.
      10         Q. Dr. Wright, I do not understand how that          10              MR. FREEDMAN: D-E-B-O-R-A-H -- I could
      11   is related to my question, so let us try ----              11   not tell you. K-O-B-Z-A, I think.
      12         A. It is related perfectly well.                     12              THE WITNESS: Not personally.
      13         Q. Let us try one more time. Did Dave                13   BY MR. FREEDMAN:
      14   Kleiman have anything to do with the GICSR trust in        14         Q. Can you look at page 2 of 5, please.
      15   Belize?                                                    15         A. Yes.
      16         A. Yes.                                              16         Q. Can you look at the message that comes
      17         Q. What was his relationship to the GICSR            17   from Ira to you at March 2nd, 2014. Can you read that
      18   trust in Belize?                                           18   for the record?
      19         A. We organised putting information onto             19         A. "From: '----'".
      20   computers because of it.                                   20         Q. Dr. Wright, please just read the body of
      21         Q. I am sorry, what type of information?             21   the e-mail.
      22         A. This is, again, something we will need to         22         A. "Just to clarify on thoughts from
      23   talk about with the judge.                                 23   previous e-mail... In one of the email exchanges between
      24             MS. MARKOE: Okay. That is going to be            24   Dave and you, he mentioned that you had 1 million
      25   one of the in camera conversations.                        25   Bitcoins in the trust and since you said he has 300,000




                                                                                        80 (Pages 314 to 317)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 151 of
                                      218
                                                     Page 318                                                        Page 319
       1   as his part I was figuring the other 700,000 is yours.      1         Q. You say: "The trust Dave setup should
       2   Is that correct? Ira."                                      2   have around 300,000." Do you see that?
       3         Q. Can you read above that your response at           3         A. Yes.
       4   March 1st, 2014 at 3 p m.?                                  4         Q. Is that 300,000 Bitcoin?
       5         A. Mine. "Around that. Minus what was                 5         A. Yes.
       6   needed for the company's use."                              6         Q. Where is the trust Dave set up?
       7         Q. So, where is the 300,000 that belonged to          7         A. Dave set up a series of trusts as well.
       8   Dave?                                                       8   One was in Belize, which was not GICSR, he also had one
       9             MS. MARKOE: Objection. Can you tie that           9   in Panama and companies in Costa Rica.
      10   to one your topics, please?                                10         Q. Do you have any information on who helped
      11             MR. FREEDMAN: 4: "The location and               11   him set those up?
      12   duration of Dave, W&K and Craig's mining of Bitcoin from   12         A. No.
      13   2009 until 2013."                                          13         Q. Can you read the next sentence for me?
      14             MS. MARKOE: You are not talking about            14         A. "We moved everything offshore as a result
      15   mining now, you are talking about actual Bitcoin. Those    15   of my early fight with the Tax office. This was back in
      16   are two separate topics. This does not relate to number    16   2011. The BTC would be on a server on hard drive, just
      17   4.                                                         17   the rights are overseas."
      18             MR. FREEDMAN: Okay, so either instruct           18         Q. Here you say: "We moved everything
      19   him not to answer or allow the question.                   19   offshore"?
      20             MS. MARKOE: I am going to instruct him           20         A. I use a royal "we" all the time, so if
      21   not to answer.                                             21   you are taking "we", "we" rarely means, for me, multiple
      22   BY MR. FREEDMAN:                                           22   people. I talk. As my lawyers keep instructing me,
      23         Q. Can you go down to the February 28th,             23   stop saying "we".
      24   2014 e-mail.                                               24             MS. MARKOE: Objection.
      25         A. Mmm-hmm.                                          25             THE WITNESS: I say "we" all the time.
                                                     Page 320                                                        Page 321
       1            MS. MARKOE: Do go into what we talked           1      I moved my things, Dave moved his things, independently.
       2   about.                                                   2      We did not do it together. It was a quick, flippant
       3             THE WITNESS: Sorry.                            3      e-mail to a con man who will take things out of context.
       4             MS. MARKOE: Our conversations are              4      Basically, as this says, BTC would be on a server or
       5   privileged. And there is just a correction.              5      hard drive. My suspicion is that it is the one Dave had
       6             THE WITNESS: I was not talking just            6      with him at nearly all time.
       7   about you!                                               7           Q. Can you go to page 4 for me. Can you
       8             MS. MARKOE: Nonetheless, any                   8      look at, toward the bottom of the page, it says: "Look
       9   conversations you have with lawyers are privileged, the  9      up Wotty - it is not a mistake"; do you see that?
      10   contents thereof.                                       10           A. Yes.
      11             MR. RIVERO: Move to strike your client's      11           Q. What is Wotty?
      12   testimony.                                              12           A. It is a word.
      13             MR. FREEDMAN: Any move to just strike is 13                Q. Why is it not a mistake?
      14   objected to.                                            14                MS. MARKOE: Objection.
      15             MS. MARKOE: Also, I would just like to        15                THE WITNESS: What do you mean, why is it
      16   point out that there is an error in the transcript. It  16      not a mistake?
      17   says "really means", and he said "rarely means".        17      BY MR. FREEDMAN:
      18   BY MR. FREEDMAN:                                        18           Q. This is an e-mail that Dave Kleiman sent
      19        Q. So is it your testimony here today,             19      to you; is that correct?
      20   Dr. Wright, that when you used "we" here, you were      20           A. That is what it appears to be.
      21   referring only to yourself?                             21           Q. Did you know what Dave Kleiman meant when
      22        A. Independently Dave set up his own trust.        22      he wrote to you: "Look up Wotty - it is not a mistake"?
      23        Q. I am talking about your use of the word         23                MS. MARKOE: Objection. Answer if you
      24   "we".                                                   24      can.
      25        A. I am talking, and explaining this.              25                THE WITNESS: I am being told to look up




                                                                                        81 (Pages 318 to 321)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 152 of
                                      218
                                                    Page 322                                                        Page 323
       1   the word "Wotty".                                          1             MR. FREEDMAN: Can we take a five-minute
       2   BY MR. FREEDMAN:                                           2   break. I need a drink of water.
       3         Q. Did you know what Dave Kleiman meant when         3             MS. MARKOE: Sure.
       4   he told you this?                                          4             THE VIDEOGRAPHER: Going off the record.
       5         A. Yes, he asked me to look up the word              5   The time is 18.50.
       6   "Wotty."                                                   6             (A Short Break)
       7         Q. Did you understand the implication of             7             THE VIDEOGRAPHER: This is the beginning
       8   what that meant?                                           8   of video card number 7, volume 1, in the video
       9         A. Yes, it meant I would go to probably              9   deposition of Dr. Craig Wright. Going on the record.
      10   volume 20 of the Oxford greater dictionary.               10   The time is 19.05. Thank you.
      11         Q. Dr. Wright, I mean what Dave Kleiman             11   BY MR. FREEDMAN:
      12   meant when he -- let me phrase it another way. Why did    12         Q. Dr. Wright, who is Ian Grigg?
      13   Dave Kleiman want you to look up the word "Wotty"?        13         A. Ian Grigg is a person currently involved
      14             MS. MARKOE: Objection. Answer if you            14   with the cryptocurrency called EOS.
      15   can.                                                      15         Q. Have you ever met Ian Grigg?
      16             THE WITNESS: You are asking me why              16         A. Yes.
      17   someone else asked me to look up something.               17         Q. Did Ian have any involvement in the
      18   BY MR. FREEDMAN:                                          18   development of the Bitcoin protocol or the Satoshi
      19         Q. Do you know? If the answer is no, then           19   client?
      20   just say no.                                              20         A. Involvement, as I said, is a big word.
      21         A. Because he did silly things like that and        21   Ian Grigg wrote a whole lot of things, like Ricardian
      22   so did I. So, my suspicion is without looking it up and   22   contracts. I have used some of Ian Grigg's writings.
      23   trying to figure out, because I cannot remember what      23   I have used contacts I got from Ian. I have used other
      24   Wotty actually is, I would need to look up the word       24   such things. Bitcoin was not developed because of Ian
      25   again and try and guess what he was saying.               25   but I used some of the things that Ian had published.
                                                    Page 324                                                        Page 325
       1         Q. Did you converse directly with Ian before         1         Q. Do you know when Ian Grigg came to learn
       2   the public posting on the Satoshi client?                  2   that you were Satoshi Nakamoto?
       3             MS. MARKOE: Objection, but you can               3             MS. MARKOE: Objection.
       4   answer.                                                    4             THE WITNESS: Strike the last one.
       5             THE WITNESS: I talked to Ian in the              5   I have talked to my wife, but that is a different
       6   '90s, which had nothing to do with Bitcoin.                6   matter, and I have talked to Dave, so they are anyones,
       7   BY MR. FREEDMAN:                                           7   but, I mean, outside of the people that we are not
       8         Q. Did you talk to Ian about -- strike that.         8   talking about, generally, in public, I did not talk to
       9   Was Ian aware that you were Satoshi Nakamoto?              9   anyone. Ian Grigg came to believe that some time on his
      10             MS. MARKOE: Objection: foundation.              10   own. I do not remember the exact timing of that.
      11             THE WITNESS: I cannot state his state of        11   I know I had been talking to him about Bitcoin before
      12   mind.                                                     12   all the outing, etcetera. I do not know when he decided
      13   BY MR. FREEDMAN:                                          13   that I was.
      14         Q. Did you reveal yourself as Satoshi               14   BY MR. FREEDMAN:
      15   Nakamoto to Ian Grigg?                                    15         Q. Do you know whether Ian Grigg knew Dave
      16             MS. MARKOE: Objection.                          16   Kleiman?
      17             THE WITNESS: I did not reveal myself to         17         A. I believe he did. I do not know.
      18   anyone. It was revealed.                                  18         Q. Do you know whether Ian Grigg and Dave
      19   BY MR. FREEDMAN:                                          19   Kleiman had any direct correspondence?
      20         Q. Did you tell Ian Grigg that you were the         20         A. I do not know. Dave was known by
      21   creator of Bitcoin?                                       21   practically everyone in the industry.
      22             MS. MARKOE: Objection.                          22         Q. To your best knowledge, does Ian Grigg
      23             THE WITNESS: I did not tell anyone until        23   have any personal knowledge concerning the use of the
      24   this year that I was the creator of Bitcoin.              24   Satoshi e-mail addresses?
      25   BY MR. FREEDMAN:                                          25         A. I do not know what Ian knows. I have not




                                                                                       82 (Pages 322 to 325)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 153 of
                                      218
                                                      Page 326                                                       Page 327
       1   talked to Ian since he started bloody EOS.                  1   BY MR. FREEDMAN:
       2         Q. When you first met Joseph Vaughn Perling,          2        Q. Do you know whether Mr. Vaughn Perling
       3   did you introduce yourself as Satoshi Nakamoto?             3   knows Uyen Nguyen?
       4         A. I do not remember what I said I was.               4             MS. MARKOE: Objection.
       5   I used a number of silly pseudonyms in the past, Satoshi    5             THE WITNESS: I believe he does.
       6   being one of them, Toshi being another one, Toshi Gati      6   BY MR. FREEDMAN:
       7   being another one. Yes, I used a lot of Japanese            7        Q. Do you know when they came to meet?
       8   pseudonyms.                                                 8        A. I do not know that.
       9         Q. Did Mr. Vaughn Perling have any                    9        Q. Do you know whether Mr. Vaughn Perling
      10   involvement in the development of the Satoshi client?      10   knows about the Tulip Trust?
      11             MS. MARKOE: Objection.                           11        A. I believe he does.
      12             THE WITNESS: I do not know what he did           12        Q. Is Mr. Vaughn Perling a trustee of the
      13   online. I believe he probably did. He was very             13   Tulip Trust?
      14   interested in this. He was one of the reasons that         14        A. No, he is not.
      15   I stayed secret as long as I did.                          15        Q. Is he a trustee of any trust related to
      16   BY MR. FREEDMAN:                                           16   you?
      17         Q. Mr. Vaughn Perling knew you were Satoshi          17        A. No.
      18   before the world did?                                      18        Q. Do you know a gentleman named G Mark
      19             MS. MARKOE: Objection.                           19   Hardy?
      20             THE WITNESS: That is not what I said.            20        A. G Mark Hardy? The name is familiar.
      21   BY MR. FREEDMAN:                                           21        Q. Do you ever e-mail with him?
      22         Q. Did Mr. Vaughn Perling know you were              22        A. If I have in the past, I do not any more.
      23   Satoshi Nakamoto before the world did?                     23        Q. Do you know whether G Mark Hardy is a
      24             MS. MARKOE: Objection.                           24   trustee of any trust related to you?
      25             THE WITNESS: I do not know.                      25        A. He is not. Oh, Mark Hardy he is from the
                                                      Page 328                                                       Page 329
       1   tax office.                                                 1        Q. Am I understanding you correctly, that
       2        Q. No, this is a different Mark Hardy. G               2   Satoshi Nakamoto would have to have a deep understanding
       3   Mark Hardy I am talking about.                              3   of C computer language?
       4        A. G Mark Hardy?                                       4              MS. MARKOE: Objection.
       5        Q. Did Nick Szabo have any involvement in              5              THE WITNESS: C++.
       6   the development of the Bitcoin protocol?                    6   BY MR. FREEDMAN:
       7             MS. MARKOE: Objection.                            7        Q. C++; is that correct?
       8             THE WITNESS: Nick Szabo ----                      8        A. Yes.
       9   BY MR. FREEDMAN:                                            9              MS. MARKOE: Objection.
      10        Q. Let me clarify that though before, and I           10   BY MR. FREEDMAN:
      11   do not mean that you used his prior work. I mean, did      11        Q. Did you ever e-mail with Jeff Garzik
      12   Nick Szabo have any direct involvement in the programing   12   about the Satoshi client?
      13   of the Satoshi client?                                     13        A. Yes.
      14             MS. MARKOE: Objection. You can answer            14        Q. Before it was released or after it was
      15   if you can.                                                15   released?
      16             THE WITNESS: Nick Szabo could not                16        A. I do not believe Jeff was e-mailed before
      17   program himself out of a wet paper bag if he was given     17   it was released. I do not think he was on that list.
      18   his children about to be hung and he had to save himself   18        Q. Did there come a time -- strike that.
      19   by getting out of the wet paper bag, and having to type    19   Did Mr. Garzik learn you were Satoshi before the world
      20   a simple one-line C code. He did not have anything to      20   learned you were Satoshi?
      21   do with Bitcoin. He does not understand Bitcoin. He        21              MS. MARKOE: Objection.
      22   has no clue about what Bitcoin is, how it works or         22              THE WITNESS: I do not know. I did not
      23   anything more. He is probably the most clueless guy who    23   ever tell him.
      24   has latched on to Bitcoin ever.                            24   BY MR. FREEDMAN:
      25   BY MR. FREEDMAN:                                           25        Q. Did you ever discuss the amount of




                                                                                        83 (Pages 326 to 329)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 154 of
                                      218
                                                     Page 330                                                        Page 331
       1   Bitcoin you had with Mr. Garzik?                            1   court reporter crazy, please.
       2             MS. MARKOE: Objection.                            2             THE WITNESS: Sorry, yes.
       3             THE WITNESS: No.                                  3   BY MR. FREEDMAN:
       4   BY MR. FREEDMAN:                                            4         Q. Did you ever discuss the amount of
       5        Q. Did you ever discuss the Tulip Trust with           5   Bitcoin that you have with Mr. Andresen?
       6   Mr. Garzik?                                                 6             MS. MARKOE: Objection. You may answer.
       7        A. No.                                                 7             THE WITNESS: No.
       8             MS. MARKOE: Objection.                            8   BY MR. FREEDMAN:
       9   BY MR. FREEDMAN:                                            9         Q. Did you ever discuss the Tulip Trust with
      10        Q. Did you discuss any trust with                     10   Mr. Andresen?
      11   Mr. Garzik?                                                11         A. I do not believe so.
      12        A. No.                                                12         Q. Did you ever discuss any other trusts
      13        Q. Do you know whether Mr. Garzik and Dave            13   with Mr. Andresen?
      14   Kleiman had any direct communication between 2009 and      14             MS. MARKOE: Objection. You may answer.
      15   2013?                                                      15             THE WITNESS: No, and I do not discuss my
      16        A. Dave was on IRC groups that Jeff was on.           16   trusts with anyone outside my family, unless I am
      17   More than that, I could not say.                           17   required to by law.
      18        Q. Have you ever met with Gavin Andresen?             18   BY MR. FREEDMAN:
      19        A. I have.                                            19         Q. Do you know if Uyen Nguyen ever reached
      20        Q. Did you ever speak with Gavin Andresen             20   out to Mr. Andresen?
      21   about you being Satoshi Nakamoto?                          21             MS. MARKOE: Objection: foundation.
      22             MS. MARKOE: Objection. You can answer.           22             THE WITNESS: No.
      23             THE WITNESS: I did.                              23   BY MR. FREEDMAN:
      24             MS. MARKOE: Craig, just give me a minute         24         Q. Do you know if she would have a reason to
      25   to object before you answer so we are not driving the      25   reach out to Mr. Andresen?
                                                     Page 332                                                        Page 333
       1             MS. MARKOE: Objection: foundation.                1   something to get me on. Because little things like
       2             THE WITNESS: I do not know.                       2   where I said Bitcoin means we do not need as many
       3   BY MR. FREEDMAN:                                            3   auditors because it gets rid of fraud, means that they
       4        Q. Doctor, I want to direct your attention             4   do not like what it is.
       5   the Australian Tax Office investigations. How many          5        Q. Dr. Wright, you swore to the court in the
       6   investigations were undertaken by the tax office of         6   Southern District of Florida that you do not have any
       7   yourself personally?                                        7   Australian Tax Office documents; do you recall that?
       8        A. I do not know.                                      8        A. No, I do not. Can you show me the
       9        Q. How many investigations were undertaken             9   document.
      10   by the tax office of your companies?                       10              MR. FREEDMAN: Sure. Let us take a
      11        A. I do not know.                                     11   break. I will go get it for you.
      12        Q. Are you -- let me rephrase that question.          12              THE VIDEOGRAPHER: Going off the record.
      13   How many investigations are you aware that the tax         13   The time is 19.15.
      14   office has conducted against yourself?                     14               (A Short Break)
      15        A. I do not know. I do not know.                      15   (Plaintiff's Exhibit 9 marked for identification)
      16        Q. And are you aware of how many                      16              THE VIDEOGRAPHER: Going back on the
      17   investigations the tax office has conducted against your   17   record. The time is 19.31. Thank you.
      18   companies?                                                 18   BY MR. FREEDMAN:
      19        A. No. What I do know is, for instance, on            19        Q. Dr. Wright, before the break we were
      20   myself, they have taken me to court multiple times, and    20   discussing a sworn statement you submitted to the court,
      21   multiple times they have been forced basically to          21   and now you have what has been marked as Plaintiff's
      22   apologise. Multiple times they have doctored records.      22   Exhibit 9.
      23   They have constructed records. They have done anything     23        A. I do.
      24   possible, since the time I told them about Bitcoin,        24        Q. If you would turn, please, to page 4.
      25   before it was called Bitcoin, to basically find            25        A. Page 4 of 7.




                                                                                        84 (Pages 330 to 333)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 155 of
                                      218
                                                    Page 334                                                       Page 335
       1        Q.    Okay. If you read for me ----                 1         A. That is correct.
       2             MS. MARKOE: And that is at the top;            2         Q. But that is not entirely true; is that
       3   correct?                                                 3   not right?
       4   BY MR. FREEDMAN:                                         4             MS. MARKOE: Objection.
       5        Q. Do you recognise this as your sworn              5             THE WITNESS: I am sorry, I object to the
       6   statement?                                               6   fact personally that you are implying that I have
       7        A. I do.                                            7   perjured myself or lied. I do not have documents from
       8        Q. Do you recognise that at the very                8   any ATO investigation at all. I do not have them now;
       9   beginning of this statement you swore: "I, Craig         9   I did not have them in the past.
      10   Wright, declare under penalty of perjury under the laws 10   BY MR. FREEDMAN:
      11   of United States of America that the following is true  11         Q. Dr. Wright, are you aware that your
      12   and correct"?                                           12   lawyers have produced documents from the Australian Tax
      13        A. I do.                                           13   Office investigation that they collected from your
      14        Q. And if you see on page 4 of this                14   house?
      15   document, paragraph 18, can you read that for me?       15             MS. MARKOE: Objection.
      16        A. Sorry, number 19?                               16             THE WITNESS: No, they have corporate
      17        Q. Number 18.                                      17   documents and e-mails back and forwards from the ATO.
      18        A. 18. "I have no documents in my                  18   You are saying that I have investigation files. I do
      19   possession from any ATO investigation. To the extent    19   not.
      20   that my attorneys have any documents from any ATO       20   BY MR. FREEDMAN:
      21   investigation related to me, those documents would be   21         Q. Okay, so I am trying to understand
      22   located in Australia."                                  22   exactly what you have and what you do not have. Can you
      23        Q. So, Dr. Wright, here you have sworn that        23   tell me what it is you do have in regards to the
      24   you have no documents in your possession from any ATO 24     Australian Tax Office investigation?
      25   investigation; is that correct?                         25         A. I have what my lawyers have, which is not
                                                    Page 336                                                       Page 337
       1   ATO documents, or documents from an investigation.       1   mean?
       2        Q. In this you say that to the extent that          2         A. An ATO investigation is where a group of
       3   your attorneys have documents from the ATO, those        3   federal investigators decide to investigate. That would
       4   documents would be located in Australia. Which           4   be material from what the ATO has. That would be things
       5   attorneys are those?                                     5   such as records of the ATO. They can be given to you
       6             MS. MARKOE: You can identify the names         6   after an investigation has happened. You can ask for
       7   of the attorneys. You cannot identify the contents of    7   them. For instance, I could have, when I won the case
       8   the conversations.                                       8   in 2012, asked for records. I did not.
       9             THE WITNESS: I do not know which               9         Q. So you have the ability to ask the
      10   documents would be with which attorneys.                10   Australian Tax Office for records?
      11   BY MR. FREEDMAN:                                        11             MS. MARKOE: Objection: mischaracterises
      12        Q. You swore that you have no documents in         12   the testimony.
      13   your possession from any ATO investigation. What        13   BY MR. FREEDMAN:
      14   documents did you mean that you do not have and what    14         Q. Do you have the ability to ask the
      15   documents do you have?                                  15   Australian Tax Office for records?
      16             MS. MARKOE: Objection: compound.              16         A. I am an Australian citizen and I have my
      17   BY MR. FREEDMAN:                                        17   rights under Australian law which includes asking
      18        Q. What documents do you not have in your          18   government officials, including freedom of information
      19   possession from the ATO?                                19   and personal records, to be delivered to me, yes.
      20             MS. MARKOE: Objection.                        20         Q. Did you ask for those records to be
      21        A. I am a scientist, I cannot answer a             21   collected from the Australian Tax Office when responding
      22   negative. I do not know what documents I do not have.   22   to discovery requests in this lawsuit?
      23   BY MR. FREEDMAN:                                        23             MS. MARKOE: Objection.
      24        Q. You said: "I have no documents in my            24             THE WITNESS: No.
      25   possession from any ATO investigation." What did you    25   BY MR. FREEDMAN:




                                                                                     85 (Pages 334 to 337)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 156 of
                                      218
                                                    Page 338                                                        Page 339
       1         Q. I believe the witness answered the               1   able to at the moment, because I resigned as a director
       2   question. Can you answer again?                           2   of all those companies before the end of those
       3         A. No.                                              3   companies.
       4         Q. Dr. Wright, have you asked your attorneys        4   BY MR. FREEDMAN:
       5   to collect documents from -- have you asked your          5         Q. Who took over the directorship after you
       6   attorneys whether they hold any Australian Tax Office     6   resigned?
       7   documents?                                                7              MS. MARKOE: Objection. You can respond
       8             MR. RIVERO: Objection.                          8   if you recall.
       9             MS. MARKOE: Objection. I am instructing         9              THE WITNESS: That would be in public
      10   the witness not to answer. Communications between        10   records.
      11   counsel are privileged and are not to be disclosed.      11   BY MR. FREEDMAN:
      12             MR. FREEDMAN: Requesting whether or not        12         Q. So you do not know sitting here today?
      13   his lawyers have documents in the investigation?         13         A. I do not follow-up these things. I did
      14             MS. MARKOE: Your question was:                 14   not look at the shareholding after I left. Again, as
      15   "Dr. Wright, have you asked your attorneys to collect    15   I said, I really do not care what it is after I have
      16   documents ..." That is ----                              16   done whatever else, as long as things get run and things
      17             MR. FREEDMAN: I disagree, but let me see       17   happened. I do not care. It is magic.
      18   if I can make it so you do not object.                   18         Q. Dr. Wright, have you ever met
      19         Q. Dr. Wright, have you contacted your             19   Ross Ulbricht in person?
      20   Australian counsel to determine whether they have        20              MS. MARKOE: Objection.
      21   documents in their possession from an Australian Tax     21              MR. RIVERO: Can we ask what ----
      22   Office investigation?                                    22              MR. FREEDMAN: Identification of the
      23         A. No.                                             23   witnesses and their knowledge base.
      24             MS. MARKOE: Objection.                         24              MS. MARKOE: It has already been pretty
      25             THE WITNESS: And nor would I be sort of        25   well established that Ross Ulbricht has no relevance. I
                                                    Page 340                                                        Page 341
       1   will allow him to answer this question. Tread lightly,    1              MS. MARKOE: Right, and I am instructing
       2   please.                                                   2   him ----
       3             THE WITNESS: Yes, once.                         3              MR. FREEDMAN: You are instructing him
       4   BY MR. FREEDMAN:                                          4   not to answer.
       5         Q. What was that meeting about?                     5              MS. MARKOE: I am instructing him not to
       6             MS. MARKOE: Objection. You do not need          6   answer.
       7   to answer that question.                                  7   BY MR. FREEDMAN:
       8   BY MR. FREEDMAN:                                          8        Q. When did this meeting take place?
       9         Q. Did that meeting involve Bitcoin?                9              MS. MARKOE: If you can recall, you can
      10             MS. MARKOE: Objection. You may answer.         10   answer.
      11             THE WITNESS: I mentioned Bitcoin.              11              THE WITNESS: I do not recall exactly.
      12   BY MR. FREEDMAN:                                         12   It was at the Bondi Icebergs, so therefore I pretty much
      13         Q. In what way did you mention Bitcoin?            13   say not in the middle of winter.
      14             MS. MARKOE: Objection. I am going to           14   BY MR. FREEDMAN:
      15   instruct the witness not to answer. It goes beyond the   15        Q. Do you know what year it was?
      16   scope, unless you can point me to something.             16        A. It would be 2010 off the top of my head.
      17             MR. FREEDMAN: To determine                     17        Q. Did Dave know you discussed Bitcoin with
      18   Ross Ulbricht's knowledge. It is clearly within the      18   Ross Ulbricht?
      19   scope.                                                   19              MS. MARKOE: Objection.
      20             MS. MARKOE: It talks about his role in         20              THE WITNESS: Dave's not my wife. I do
      21   the subject matter, not about his ----                   21   not sit there and go, "Hey, Dave, I discussed something
      22             MR. FREEDMAN: No, no. Where is the             22   with this guy who one day will be famous for doing shit
      23   list? 6. Sorry, that is the wrong one, my apologies.     23   because he is a criminal."
      24   It is 1. So, the question was: "In what way did you      24   BY MR. FREEDMAN:
      25   mention Bitcoin?"                                        25        Q. I just asked the question, Dr. Wright,




                                                                                       86 (Pages 338 to 341)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 157 of
                                      218
                                                     Page 342                                                      Page 343
       1   whether or not Dave knew you had spoken with Ross           1   not like.
       2   Ulbricht about Bitcoin. If the answer is no, it is no.      2   BY MR. FREEDMAN:
       3   If it is yes, it is yes. Please answer the question?        3         Q. Did you use Liberty Reserve with Dave
       4              MS. MARKOE: Objection ----                       4   Kleiman?
       5              THE WITNESS: I do not know.                      5         A. No.
       6              MS. MARKOE: ---- you are asking him to           6         Q. Did you ever send money to Dave Kleiman
       7   get into someone else's head. He can answer if he           7   through Liberty Reserve?
       8   knows.                                                      8         A. I sent money to a -- well, I instructed a
       9              THE WITNESS: I do not know.                      9   group to send money to a group that Dave Kleiman was
      10   BY MR. FREEDMAN:                                           10   involved.
      11          Q. You do not know; okay. Did you ever tell         11         Q. Which group did you instruct?
      12   him you spoke to Ross Ulbricht about Bitcoin?              12         A. Craig Wright R&D.
      13          A. No. I did not like Ross Ulbricht.                13         Q. Which one?
      14          Q. Why did you not like Ross Ulbricht?              14         A. Panama.
      15              MS. MARKOE: Objection.                          15         Q. And you instructed Craig Wright R&D
      16              MR. FREEDMAN: He said he did not like           16   Panama to send money to who?
      17   him.                                                       17         A. Dave's company in Panama.
      18              MS. MARKOE: I am going to instruct the          18         Q. Which was?
      19   witness not to answer.                                     19         A. I cannot remember off the top of my head.
      20   BY MR. FREEDMAN:                                           20   I would need to see the record.
      21          Q. Have you ever communicated with Ross             21         Q. Where do those records exist?
      22   Ulbricht by e-mail or other communications protocol?       22             MS. MARKOE: Objection. You may answer
      23              MS. MARKOE: Objection. You may answer.          23   if you know.
      24              THE WITNESS: No, I did not like him.            24             THE WITNESS: I believe the lawyers have
      25   I did not really try and communicate with people I do      25   taken a copy.
                                                     Page 344                                                      Page 345
       1   BY MR. FREEDMAN:                                            1         A. To have machines built.
       2         Q. How many times did you instruct Craig              2         Q. What type of machines?
       3   Wright R&D to send money to Dave's company in Panama?       3         A. HPCs.
       4             MS. MARKOE: Objection. You can answer             4         Q. What purpose were you building HPCs for?
       5   if you know.                                                5         A. To test scaling.
       6             THE WITNESS: I do not know.                       6         Q. Scaling for what?
       7   BY MR. FREEDMAN:                                            7         A. Bitcoin.
       8         Q. How much money did you instruct Craig              8         Q. And when you say scaling, does that mean
       9   Wright R&D to send to Dave's company in Panama?             9   bigger blocks?
      10             MS. MARKOE: Objection. Is this at a              10         A. That is the only way Bitcoin scales.
      11   particular time or is this overall or over the course of   11         Q. Did Dave make the machines?
      12   a period time? Your question is unclear.                   12         A. No.
      13   BY MR. FREEDMAN:                                           13             MS. MARKOE: Objection.
      14         Q. You said that you instructed Craig Wright         14   BY MR. FREEDMAN:
      15   R&D, so at all times, how many times -- well, you know     15         Q. Why not?
      16   what, strike that. How much money in total did you         16             MS. MARKOE: Objection.
      17   instruct Craig Wright R&D to transfer to Dave's company    17   BY MR. FREEDMAN:
      18   in Panama in the transaction you referenced earlier?       18         Q. Do you know why Dave did not make the
      19             MS. MARKOE: Objection. You can answer            19   machines?
      20   if you understand.                                         20         A. Because to make the machines would
      21             THE WITNESS: I do not remember the exact         21   basically mean that you have a company that goes out
      22   amount. It was like, I think it was about US$5 million.    22   there and smelts iron and forms that into shapes and
      23   BY MR. FREEDMAN:                                           23   then has silicon fabs and ----
      24         Q. Why did you have Craig Wright R&D make            24         Q. Dr. Wright, did he cause them to be made?
      25   this transfer?                                             25   I think you understood what I meant.




                                                                                       87 (Pages 342 to 345)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 158 of
                                      218
                                                     Page 346                                                         Page 347
       1              MS. MARKOE: Objection. You cannot                1    be transferred, do you know approximately how much of it
       2   testify as to what our client understood.                   2    Dave Kleiman spent on purchasing these machines?
       3              MR. RIVERO: And you cannot cut-off the           3          A. All of my machines ended up costing
       4   answer.                                                     4    around 60 million.
       5   BY MR. FREEDMAN:                                            5          Q. So the full 5 million was spent?
       6         Q. Did Dave cause the machines to be built?           6               MS. MARKOE: Objection: mischaracterises
       7         A. You want to know if Dave or Dave's                 7    the testimony.
       8   company bought them and I am going to have to interrupt     8   BY MR. FREEDMAN:
       9   this way because I cannot stand this any more. He did       9          Q. Was the full 5 million spent?
      10   not cause them to be built. That would be an incorrect     10               MS. MARKOE: Objection. You may answer
      11   characterisation, because companies make machines and      11    if you understand.
      12   then they sell them. He caused a number of machines to     12               THE WITNESS: I would assume so, but
      13   be sent through grey markets from SGI, and then people     13    I did not actually do that, and Dave obviously managed
      14   put them together.                                         14    to get something somewhere and other people got money
      15         Q. And what happened to those machines?              15    together to put, well, all those machines together. So,
      16         A. The last I know of, the American                  16    therefore, someone spent money. Either that or there is
      17   government has them.                                       17    a debt, and which I do not care because it is not my
      18         Q. How did the American government come to           18    company.
      19   possess the machines?                                      19   (Plaintiff's Exhibit 10 marked for identification)
      20         A. The American government started a number          20   BY MR. FREEDMAN:
      21   of investigations. One was into High Secured where they    21          Q. Mr. Wright, I have handed you what has
      22   have arrested the founders, another was into Arthur        22    been marked now as Plaintiff's Exhibit 10.
      23   Budovsky in Liberty Reserve, and due to money laundering   23          A. Yes.
      24   charges, a lot of people were arrested.                    24          Q. Do you recognise what these are?
      25         Q. So, of the 5 million that you caused to           25          A. Yes, they are a statement of claim.
                                                     Page 348                                                         Page 349
       1        Q.    Who is the plaintiff in this action?             1         Q. What does it mean to say, or why is it
       2        A.    The plaintiff is Craig Steven Wright.            2   badly drafted?
       3        Q.    Is that yourself?                                3         A. Because some of the things were in error,
       4        A.    Yes, via ---                                     4   it was rushed, I was trying to get through a document so
       5             MS. MARKOE: Objection. You can answer.            5   that I could simply just state the intellectual property
       6             THE WITNESS: Yes, via a business trust.           6   that I had and start moving forward.
       7   BY MR. FREEDMAN:                                            7         Q. So, is the sentence, "Between 2011 and
       8        Q. What business trust?                                8   2013 the plaintiff provided contract labour services to
       9        A. The one associated with ABN 97 481 146              9   the defendant" incorrect?
      10   384.                                                       10             MS. MARKOE: Objection. What topic are
      11        Q. Can you go with me to page 3?                      11   we talking about now?
      12             MS. MARKOE: Are we talking about on the          12             MR. FREEDMAN: These are the Australian
      13   top?                                                       13   tax proceedings -- sorry, the Australian court
      14             MR. FREEDMAN: On the top.                        14   proceedings.
      15             MS. MARKOE: On the top.                          15             MS. MARKOE: The Australian court
      16   BY MR. FREEDMAN:                                           16   proceedings, so that would be number 7, allows inquiry
      17        Q. Paragraph 1 says that "the plaintiff",             17   into individuals and entities identified in the
      18   Craig Steven Wright, "provided contract labour services    18   proceedings, along with what documents exist relevant to
      19   to the defendant." Do you see that?                        19   the lawsuit and where those documents are held. These
      20        A. I see that.                                        20   questions do not address those topics.
      21        Q. What were the labour services you                  21             MR. FREEDMAN: He is saying the contract
      22   provided?                                                  22   was badly drafted, so I am trying to understand what it
      23        A. The document is badly drafted.                     23   was about so I can ask ----
      24        Q. Who drafted this document?                         24             THE WITNESS: I did not say contract.
      25        A. Myself.                                            25             MR. FREEDMAN: Sorry, statement of claim.




                                                                                        88 (Pages 346 to 349)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 159 of
                                      218
                                                     Page 350                                                       Page 351
       1             MS. MARKOE: Objection. I am going to             1          A. I do not remember the date of the
       2   instruct him not to answer. Your inquiry can be limited    2   contract.
       3   to those specific topics.                                  3          Q. Is it one of the contracts we looked at
       4             MR. FREEDMAN: Okay.                              4   today?
       5         Q. Can you go down to paragraph 5, please.           5          A. Yes.
       6         A. Yes.                                              6          Q. Is there anything else wrong with the
       7         Q. "By contract dated" -- can you read               7   document?
       8   paragraph 5 for me, please?                                8              MS. MARKOE: Objection.
       9         A. "By contract dated 8 January 2009, the            9              THE WITNESS: I do not know. I would
      10   Defendant agreed to pay the Plaintiff for property and    10   need to read through everything line-by-line and match
      11   consulting services to complete research. The contract    11   it all up.
      12   was bonded against the intellectual property of the       12   BY MR. FREEDMAN:
      13   defendant."                                               13          Q. Can you look at paragraph 7, please.
      14         Q. Where is that contract between Craig             14          A. Yes.
      15   Steven Wright and W&K Info Defense Research?              15          Q. Can you read it for me?
      16             MS. MARKOE: Objection. You may answer.          16          A. "The plaintiff conducted a project for
      17             THE WITNESS: As stated, there was an            17   the development of a Bitcoin SDK in exchange".
      18   error in drafting.                                        18          Q. What is SDK?
      19   BY MR. FREEDMAN:                                          19          A. Software development kit.
      20         Q. So there is no contract?                         20          Q. Do any documents exist as to this
      21             MS. MARKOE: Objection: mischaracterises         21   development, software development kit?
      22   the testimony. You may answer.                            22          A. Again, this is an error. The plaintiff
      23             THE WITNESS: No, I have the wrong date.         23   is mixed up with the defendant.
      24   BY MR. FREEDMAN:                                          24          Q. So, W&K conducted a project for the
      25         Q. What date was it supposed to be?                 25   development of the Bitcoin SDK?
                                                     Page 352                                                       Page 353
       1         A. Again what you are doing is the initial           1         A. And again, the same errors were made when
       2   horrible, horrible statement of claim that I had to go     2   these were filed.
       3   into court and have multiple other documents done to       3         Q. I need to know if any documents exist, so
       4   correct because we were not expecting anything fought,     4   I am trying to understand what it is really supposed to
       5   it was just to basically end a contract saying anything    5   say. So you say it is an error. What should it say?
       6   that W&K has they can keep; the things I have got,         6         A. I do not know what the court may or may
       7   I keep. We all move on, happy, the end.                    7   not have document-wise. A lot of documents were
       8         Q. So is it fair to say that you were trying         8   produced for the court. A lot of changes were made.
       9   to get this done and it is not accurate?                   9   The register required that I went back several times and
      10             MS. MARKOE: Objection.                          10   corrected things. I handed all those documents to the
      11             THE WITNESS: This is part of a                  11   register. I do not know what the court has or has not
      12   proceedings.                                              12   kept.
      13   BY MR. FREEDMAN:                                          13         Q. I want to know what you have kept?
      14         Q. Why did you file a statement of claim            14         A. If my lawyers have it, I have it.
      15   that was inaccurate?                                      15         Q. Which lawyers would this be?
      16             MS. MARKOE: Objection. I am going to            16         A. These ones right here.
      17   instruct the witness not to answer. You are limited in    17         Q. Can you go down to paragraph 3, please.
      18   this deposition. You are going to get another bite at     18   You said -- can you read paragraph ----
      19   this apple in terms of a full merits deposition of        19             MR. RIVERO: This I think ----
      20   Dr. Wright. Move on. Limit your questions to the          20             MR. FREEDMAN: Let us go off the record.
      21   topics you identified to the court and the court          21             THE VIDEOGRAPHER: Going off the record.
      22   approved.                                                 22   The time is 19.53.
      23   BY MR. FREEDMAN:                                          23               (A Short Break)
      24         Q. Can you go to page 9, please, for me and         24             THE VIDEOGRAPHER: Going back on the
      25   paragraph 1.                                              25   record. The time is 19.55.




                                                                                       89 (Pages 350 to 353)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 160 of
                                      218
                                                      Page 354                                                       Page 355
       1   BY MR. FREEDMAN:                                            1         A. Yes.
       2         Q. Can I direct your attention to paragraph           2         Q. Do any documents exist that validate that
       3   3.                                                          3   these funds were provided?
       4         A. Yes.                                               4             MS. MARKOE: Objection: mischaracterises
       5         Q. And can you read that for me?                      5   the document and what it states. You can answer.
       6         A. Again, this is the same error as before.           6             MR. FREEDMAN: You can answer.
       7   The wrong date is in this version of the statement of       7             THE WITNESS: Basically, this says funds
       8   claim.                                                      8   were meant to be given from Department of Homeland
       9         Q. Did you take the 27th October 2008 date            9   Security if Dave had gone through with things.
      10   from a document?                                           10   Unfortunately Dave did not continue with the filing
      11         A. There is no 27th October 2008 document            11   after he went into hospital, so the payment lapsed.
      12   that I know of. It could have been taken from a            12   This was not funds from me, this was funds that would
      13   different document and put in in error. This does not      13   have been completed. I completed those things, the
      14   refer to that document.                                    14   papers are published, and the other material was
      15         Q. Can you go to 6, please, on page 10 at            15   produced.
      16   the top.                                                   16   BY MR. FREEDMAN:
      17         A. Yes.                                              17         Q. You said the payment lapsed. What
      18         Q. Can you read 6 for me?                            18   payment are you referring to?
      19         A. "In May 2013 the primary director of the          19             MS. MARKOE: Objection. You can answer.
      20   defendant died leaving the project not transferred to      20             THE WITNESS: The Department of Homeland
      21   the plaintiff and not returning funds. These funds were    21   Security fund that Dave was there, which was because he
      22   rated as: a. TTA 01 ----"                                  22   was a veteran. None of that can be filed on a veteran
      23         Q. That is fine. Just 6, not the a, b, c,            23   who is dead, and I believe part of the problem was he
      24   d. There is then a list of funds below that in a, b, c     24   did not file any taxes at all in any of the companies,
      25   and d; is that not correct?                                25   which invalidated any of the things he was going for.
                                                      Page 356                                                       Page 357
       1   BY MR. FREEDMAN:                                            1   statement of claim.
       2         Q. Could you look at 8 for me?                        2   BY MR. FREEDMAN:
       3         A. Yes.                                               3         Q. Can you look at 13 for me, please?
       4         Q. Can you read it for the record?                    4         A. Yes.
       5         A. "The contract set the interest rate at 8%          5         Q. Can you read it for the record?
       6   calculated annually."                                       6         A. "The IP is software and code used by the
       7         Q. Can you tell me what contract sets the             7   US Military, [Department of Homeland Security] and other
       8   interest rate at 8% annually?                               8   associated parties."
       9              MS. MARKOE: Objection. You may answer.           9         Q. Do any documents exist that substantiate
      10              THE WITNESS: When you are talking about         10   that this ----
      11   New South Wales, the New South Wales contract rate was     11         A. I will have to take this offline.
      12   about 8%. It fluctuates between 7 and 9%. This is a        12         Q. Does this relate to the matters you want
      13   court proceeding-type thing and if you are talking about   13   to speak to the court about in camera?
      14   setting government mandated things we have high interest   14         A. Yes.
      15   rates in Australia because we have a crappy banana         15         Q. Can you go to page 13 for me. The
      16   republic-type economic.                                    16   signature in the middle of the page, is that your
      17   BY MR. FREEDMAN:                                           17   signature?
      18         Q. So, "the contract" is not a reference to          18         A. Yes.
      19   the actual contract that is between you and W&K?           19         Q. Can you go to page 6 for me. Is that
      20              MS. MARKOE: Objection. You may answer.          20   signature in the middle of the page your signature?
      21              THE WITNESS: When you are stating that          21         A. Yes.
      22   certain things apply as in jurisdiction in Australia and   22              MR. FREEDMAN: I need a drink and a
      23   this sort of X, Y, Z, then it also implies interest,       23   bathroom break. If we could ----
      24   which, when you are putting interest -- when you are       24              THE VIDEOGRAPHER: Going off the record.
      25   doing this sort of stuff, has to be put into court for     25   The time is 19.59.




                                                                                        90 (Pages 354 to 357)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 161 of
                                      218
                                                     Page 358                                                        Page 359
       1              (A Short Break)                                  1   mined Bitcoin. He was instructed not to answer the
       2             THE VIDEOGRAPHER: Going back on the               2   question. We believe this goes to the tracing forward
       3   record. The time is 20.09. Thank you.                       3   issue and we were told this morning that we were not
       4             THE JUDGE: (By Telephone) Okay, counsel,          4   receiving the list of Bitcoin wallets we were supposed
       5   what can I do for you today?                                5   to receive before the deposition. We never got the
       6             MR. FREEDMAN: Your Honour, this is                6   list.
       7   Mr. Freedman. We had a couple of questions that the         7              THE JUDGE: Okay, so I am clear, the
       8   witness has either just refused to answer or has been       8   question is, how much Bitcoin did he mine in 2009 and
       9   instructed not to answer, and there is one particular       9   2010?
      10   issue that I will let defence counsel talk to you about,   10              MR. FREEDMAN: Correct. That is the
      11   but ----                                                   11   first question.
      12             THE JUDGE: Okay.                                 12              THE JUDGE: Why do you not give me all
      13             MR. FREEDMAN: ---- if I could raise the          13   the questions. That way I can have Mr. Rivero or
      14   questions that the witness has refused to answer or has    14   Ms. Markoe respond to all of them, then I will have you
      15   been instructed not to answer. There are only a couple     15   address all of them and then I will come to a conclusion
      16   of them.                                                   16   about all of them.
      17             THE JUDGE: Sure.                                 17              MR. FREEDMAN: Sure.
      18             MR. FREEDMAN: We asked Dr. Wright --             18              MR. RIVERO: Judge, just before the
      19   and, your Honour, just so you are aware Dr. Wright is      19   listing -- this is Andrés Rivero -- I believe by
      20   here in the room.                                          20   telephone as well we have Mr. Brenner and Mr. McAdams
      21             THE JUDGE: Okay. Hello, Dr. Wright.              21   who are lawyers at Boies Schiller and, at least as of
      22             THE WITNESS: Hello. How are you?                 22   some point during the deposition, the plaintiff Ira
      23             MR. FREEDMAN: We asked Dr. Wright how            23   Kleiman also by telephone.
      24   much Bitcoin he mined from January of 2009 until           24              MR. BRENNER: That is right. This is
      25   December of 2010, which was his testimony on the time he   25   Andrew Brenner for Boies Schiller by telephone.
                                                     Page 360                                                        Page 361
       1             MR. MCADAMS: John McAdams by telephone.           1             MR. FREEDMAN: And then Dr. Wright also
       2             MR. KLEIMAN: (By Telephone) Ira Kleiman.          2   refused to answer any questions about his current wife,
       3             THE JUDGE: Thank you all very much.               3   Ms. Ramona Watts, who is listed as a director of many
       4             MR. FREEDMAN: The second question, your           4   different companies. He was not instructed not to
       5   Honour, was, did you ever tell Dave Kleiman how much        5   answer, he just refused to answer the questions.
       6   Bitcoin you had mined, and the witness was instructed       6             THE JUDGE: Okay.
       7   not to answer. The witness informed us ----                 7             MR. FREEDMAN: Those are the four
       8             THE JUDGE: I am sorry, was there a                8   questions that do not touch on this other issue.
       9   timeframe attached to that question? During what time       9   Briefly, there are other questions that Dr. Wright has
      10   period did he mine it or just general?                     10   refused to answer, on national security grounds, and
      11             MR. FREEDMAN: I would have to check the          11   defence counsel has requested an in camera discussion
      12   record, your Honour, but the question is just from 2009    12   with you about them. I will let them talk to that, but
      13   until 2010, because Dr. Wright's testimony was that he     13   those first four are the questions the plaintiff is
      14   stopped mining and then did not begin again until 2016     14   raising now.
      15   when Dave Kleiman was already dead.                        15             THE JUDGE: Again, so our record is
      16             THE JUDGE: Okay.                                 16   clear, the plaintiff is asking me to compel Dr. Wright
      17             MR. FREEDMAN: The third question was             17   to provide truthful answers to those four areas of
      18   that Dr. Wright had testified that his ex-wife, Lynne      18   questioning?
      19   Wright, had been on e-mail communications with Dave        19             MR. FREEDMAN: Correct.
      20   Kleiman about the founding of W&K, but then refused to     20             THE JUDGE: Okay. Let me hear from
      21   answer any questions about Lynne Wright due to -- and if   21   counsel for Dr. Wright.
      22   I am misstating this please correct me defence             22             MS. MARKOE: Your Honour, this is Zaharah
      23   counsel -- an oath that he filed with the courts in        23   Markoe. How are you this afternoon? For us very late
      24   Australia not to talk about his ex-wife.                   24   in the evening.
      25             THE JUDGE: Okay.                                 25             THE JUDGE: I am fine, Ms. Markoe. Thank




                                                                                       91 (Pages 358 to 361)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 162 of
                                      218
                                                     Page 362                                                        Page 363
       1   you. Good afternoon.                                        1   Bitcoin you mined between 2009 and 2010, again this is a
       2             MS. MARKOE: Good afternoon. Your                  2   limited-in-scope deposition, as I understood it. It is
       3   Honour, it is our position that this is a                   3   not going to the merits and we believe that that
       4   limited-in-scope deposition, primarily targeted at          4   question went too far into the merits, and is not
       5   discovery issues, opening doors, closing doors, the         5   appropriate for this deposition.
       6   location of documents, and the location and                 6             THE JUDGE: Okay.
       7   identification of witnesses, with some leeway, which we     7             MS. MARKOE: With regard to the questions
       8   believe we have been more than fair in providing.           8   about Lynne Wright, I believe specifically one of those
       9             With regard to the first question, which          9   questions was how did they meet; (a) that is irrelevant
      10   is how much Bitcoin did Dr. Wright mine between 2009 and   10   and then, (b), Dr. Wright has testified in this
      11   2010, that goes beyond the scope. We allowed him to        11   deposition that he has in his divorce settlement
      12   answer questions about the location of the computers       12   agreement agreed not to discuss Lynne Wright, so he
      13   that were used to mine, and we also allowed him to         13   believes he is bound by that agreement, and that divorce
      14   answer questions about whether or not he mined in any      14   settlement. With regard to his current wife, his
      15   way in conjunction with either Dave Kleiman or W&K. And    15   position is that he made an oath to his wife not to
      16   the answer was there was no mining with Dave Kleiman or    16   discuss her, so he would like to honour that oath.
      17   with W&K. Therefore, it is our position that how much      17   Again, one of the specific questions that was objected
      18   he mined on his own between 2009 and 2010 is both beyond   18   to further goes beyond the scope in terms of how did he
      19   the scope and further irrelevant.                          19   meet. These witnesses have already been identified.
      20             THE JUDGE: Okay. His testimony was that          20   There is no further information that is required as it
      21   he never mined anything with Mr. Kleiman?                  21   relates to this deposition, which again limited in
      22             MS. MARKOE: Correct.                             22   scope. So, that is my response to those four questions.
      23             THE JUDGE: Okay.                                 23             THE JUDGE: Let me start off with one or
      24             MS. MARKOE: With regard to the second            24   two follow-up questions I have for you. As to his
      25   question, did you ever tell Dave Kleiman how much          25   current wife, Ramona Wright, are you invoking any sort
                                                     Page 364                                                        Page 365
       1   of marital privilege under US law or are you simply         1   this case that I do not remember everything, but I do
       2   relying upon some other basis upon which he is legally      2   recall that I had ordered the production of a list of
       3   bound?                                                      3   Bitcoin. Was that not done?
       4             MS. MARKOE: I believe it depends on the           4              MS. MARKOE: Your Honour, you had ordered
       5   question. I think that there were a couple of questions     5   production of a list of his Bitcoin at a particular
       6   that went into spousal communications, certainly, and       6   point in time or allow us the opportunity to make an
       7   again as I said, I think that the question regarding how    7   objection probably by formal motion as to
       8   they met certainly is, (a), irrelevant, and (b) goes        8   burdensomeness. We will probably be filing that motion
       9   beyond the scope of this deposition.                        9   soon. There is no such document that exists regarding
      10             THE JUDGE: Okay, put aside the spousal           10   his list of public addresses at, I believe it was
      11   communications, are you also invoking the spousal          11   December 31st, 2013, and to compile that list would be
      12   testimonial privilege?                                     12   incredibly burdensome. We will be filing a motion to
      13             MS. MARKOE: Yes.                                 13   that effect.
      14             THE JUDGE: In terms of his ex-wife,              14              However, more importantly, with regard to
      15   Lynne Wright -- and I understand there may be some sort    15   the questions that were at issue in this deposition,
      16   of court proceeding in Australia that he feels bound       16   they did not relate to addresses. The questions were
      17   by -- what is your position as to whether I can order      17   about how much Bitcoin Dr. Wright mined and whether he
      18   him to do something even if the Australian court has       18   ever told Dave Kleiman how much Bitcoin he mined, and it
      19   said or his agreement in Australia said that he cannot,    19   was our position, and remains our position, that those
      20   even if I have that authority?                             20   go beyond the scope of this deposition.
      21             MS. MARKOE: It would be our position             21              THE JUDGE: Okay. I have heard you on
      22   that you do not have that authority, your Honour,          22   that. Let me turn back to Mr. Freedman before I make my
      23   respectfully, of course.                                   23   rulings. Mr. Freedman?
      24             THE JUDGE: That is why I am asking.              24              MR. FREEDMAN: Your Honour, this is
      25   What about the issue -- we have had so many hearings in    25   Mr. Freedman. First of all, I do not know if the court




                                                                                       92 (Pages 362 to 365)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 163 of
                                      218
                                                     Page 366                                                        Page 367
       1   recalls, but the court set a deadline on when that          1   that the Bitcoin mined by Dr. Wright from 2009, and he
       2   motion for burdensomeness would have had to have been       2   testifies until the end of 2010, was done in partnership
       3   filed and it was purposely set in advance so that this      3   with Dave Kleiman, and so the amount of Bitcoin that was
       4   issue could be dealt with in advance of this deposition.    4   mined during that period is relevant to plaintiff's
       5   The motion was never filed. We thought it would be          5   claims. Whether or not he informed Dave Kleiman about
       6   coming. The list never came.                                6   this amount is relevant, again, to the partnership and
       7              MS. MARKOE: I would like a point of              7   in particular for this deposition, whether those
       8   clarification. We had actually asked Mr. Freedman for       8   communications still exist anywhere.
       9   an extension of time to file that motion, because that      9              As to questions about Ms. Wright, there
      10   motion was contemplated to be filed after our last         10   were initial questions about how they had met to
      11   hearing. Mr. Freedman needed to move that last hearing     11   determine the timeframe of when she came in. Obviously
      12   for religious purposes and we accommodated that request.   12   I am happy not to ask those questions. The purpose
      13   We asked for a similar extension of time with regard to    13   would be to understand what she knows about and what she
      14   filing our motion. To be frank, Mr. Freedman never got     14   does not know about to see whether or not she is a
      15   back with us and I think this is just something that       15   witness for the case.
      16   slipped through the cracks.                                16              As to questions about Ms. Watts,
      17              THE JUDGE: No problem. I know counsel           17   obviously if counsel invokes spousal privilege that is
      18   in this case have a lot going on and are working very      18   one thing, but questions were not about communications,
      19   hard. I hear you as to that, but the fact is it was not    19   they were questions about what companies she was a
      20   yet produced and you are asking for leave to file a        20   director on, I believe, and certainly we would explore
      21   motion. I understand the structure of where we are.        21   that topic, but after asking a few questions and being
      22   Mr. Freedman, is there anything else you want to address   22   given the same mantra, "I will not discuss anything
      23   on the merits of these four things -- areas?               23   about my wife", we moved on, so we never got a chance to
      24              MR. FREEDMAN: Yes, your Honour,                 24   fully explore those topics.
      25   absolutely. As the court is aware, it is our contention    25              THE JUDGE: Okay, thank you. Anything
                                                     Page 368                                                        Page 369
       1   further, Mr. Freedman?                                      1   the plaintiff's theory that there was a partnership
       2              MR. FREEDMAN: No, your Honour.                   2   here, and his answers are what they are. If he told
       3              THE JUDGE: Thank you. Let me rule. As            3   Mr. Kleiman what he was doing he should answer that and
       4   to the first area, which is enquiring of Dr. Wright         4   if he did not he can answer that.
       5   under oath how much Bitcoin he mined in 2009/2010,          5              As to the issues relating to the ex-wife,
       6   I will defer that. I will not require him to answer         6   Lynne Wright, I will allow the defence to file a
       7   that question today because I believe if I determine        7   briefing as to whether, as a matter of law, I am
       8   that as a proper subject matter area, that can be           8   precluded from compelling this testimony. I will not
       9   responded to through a targeted interrogatory and if        9   opine as to whether -- I would probably be inclined to
      10   I determine that it is relevant, I would require him to    10   compel the testimony if the law allows me to do so, but
      11   respond to that interrogatory under oath as if he were     11   I cannot claim to be an expert on Australian law or the
      12   asked the question live. Since that is simply a fairly     12   interactions between US law and Australian law on this
      13   straightforward question of how much Bitcoin that should   13   issue. Given that I have already said that Dr. Wright
      14   not be too burdensome to respond to, but I will deal       14   can be deposed a second time, I will defer that issue
      15   with that in the context of any motion and I will grant    15   and allow the defence time to file any motion they want
      16   leave for the defence to file a motion relating to         16   to file on that.
      17   providing a list of the Bitcoin, because again obviously   17              My ruling will be the same as to the
      18   if I order him to provide the list you are going to get    18   questions relating to any communications or testimony
      19   a lot more detail than just the final number. So, as to    19   relating to his current wife. Again I will allow the
      20   that issue, I will not require him to answer those         20   defence to flush out any privilege arguments they want
      21   questions today.                                           21   to make. I will allow the plaintiffs to respond only to
      22              As to the area of questioning about             22   any privilege arguments as to either the current or past
      23   whether he told Dave Kleiman how much he mined, I will     23   wife and I will rule on that at a later time.
      24   direct him to answer those questions. I believe that       24              I think I have now dealt with the four
      25   is not unduly burdensome. I believe it is relevant to      25   areas that were raised.




                                                                                       93 (Pages 366 to 369)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 164 of
                                      218
                                                     Page 370                                                         Page 371
       1              In terms of the national security                1             MS. MARKOE: So one was the identity of
       2   issues -- sorry, Mr. Freedman, not waiving any              2   particular people who may have had involvement in
       3   objections to my ruling, were there any other issues        3   particular projects. Two was related to a trust called
       4   that you require me to rule on or you request that I        4   GICSR. The third was related to Exhibit 11 (sic), and
       5   rule on this afternoon?                                     5   then maybe I misspoke when I said four, I could have
       6              MR. FREEDMAN: Just the national security         6   misspoken.
       7   stuff, your Honour.                                         7             THE JUDGE: Okay.
       8              MS. MARKOE: And your Honour for that --          8             MS. MARKOE: I have three.
       9   sorry, go ahead.                                            9             THE JUDGE: I have not committed a
      10              THE JUDGE: Can you ask me the context --        10   complaint on all of its attachments to memory. Can you
      11   the kinds of questions for which the national security     11   help me out with what is on page 10 of 15 at paragraph
      12   issues are going to relate. Let us start with that.        12   13?
      13              MS. MARKOE: I believe it came up in four        13             MS. MARKOE: Yes. It says: "The IP" --
      14   contexts. One related to the -- well, two questions        14   and this is regarding the New South Wales statement of
      15   related to the identity of particular people. I believe    15   claim -- "is software and code used by the US Military,
      16   one related to a trust called GICSR, and the third         16   DHS and other associated parties."
      17   related to Exhibit 11 (sic) to the complaint, and it is,   17             THE JUDGE: Okay. Mr. Freedman?
      18   I believe, page 10 of 15, on paragraph 13: "The IP is      18             MR. FREEDMAN: Yes, your Honour, I think
      19   software and code used by the US Military, DHS and other   19   Mr. Markoe laid it out, but just to give a little bit of
      20   associated parties." Certainly Mr. Freedman should         20   gloss on it, the identity of the first person was when
      21   correct me if I either misstated or missed a general       21   Dr. Wright first reached out to Louis Kleiman, which is
      22   topic area.                                                22   Dave and Ira's father. He said to him: "Your son Dave
      23              THE JUDGE: Okay, you said there were            23   and I are two of the three key people behind Bitcoin."
      24   four, but there are only two. Maybe you are merging        24   We asked the identity of the third person and were told
      25   them together.                                             25   we were not able to know that information for national
                                                     Page 372                                                         Page 373
       1   security reasons.                                           1   front of me, your Honour, but when Ira Kleiman was
       2             The second is that in response to an              2   conversing with Dr. Wright before the lawsuit was
       3   interrogatory request that the court ordered Dr. Wright     3   initiated, Dr. Wright told him that there was a GICSR
       4   to respond to at the last hearing, Dr. Wright wrote:        4   trust that would be related to Dave's Bitcoin holdings
       5   "There was an individual who helped me in the very early    5   or intellectual property -- I do not have it in front of
       6   stages of my research, well before the release of the       6   me -- and when Dr. Wright was questioned about the trust
       7   Bitcoin protocol. As far as I know, that individual         7   and who set it up, he refused to answer questions on
       8   never met or interacted with Dave Kleiman." And the         8   national security grounds.
       9   defendant refused to identify that individual on            9              MS. MARKOE: Just one point of clarity.
      10   national security grounds.                                 10   We believe that Mr. Freedman incorrectly stated that
      11             THE JUDGE: Okay.                                 11   title was taken. It is not quite that simple, and it is
      12             MR. FREEDMAN: The statement of claim             12   certainly not entirely accurate, but that is the only
      13   that Ms. Markoe was talking about is the Australian        13   clarification I have for the moment.
      14   statement -- a lawsuit where Dr. Wright sued W&K and       14              THE JUDGE: Okay. Any further argument,
      15   collected its consent judgment on its intellectual         15   Ms. Markoe?
      16   property valued at tens of millions of dollars, and as     16              MS. MARKOE: No, we just request that
      17   part of that statement of claim said that part of the IP   17   Dr. Wright be permitted to speak with you in camera in a
      18   at issue was IP of software and code used by the US        18   separate room, without counsel for plaintiffs present,
      19   Military, DHS and other associated parties. It was         19   without plaintiff on the phone, and without the court
      20   intellectual property that title was taken, as             20   reporter and you can get more information about this and
      21   I understand it, from W&K pursuant to these consent        21   then render your decision.
      22   judgments, and so it is directly relevant to the           22              THE JUDGE: Okay. I will respectfully
      23   intellectual property claims that plaintiff have brought   23   decline to have an off-the-record conversation with
      24   in this case.                                              24   Dr. Wright. These are all topics that if I determine
      25             Then finally, I do not have the e-mail in        25   that the information needs to be turned over, it can




                                                                                        94 (Pages 370 to 373)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 165 of
                                      218
                                                      Page 374                                                       Page 375
       1   either be turned over in the nature of an interrogatory     1   schedule.
       2   response, or a continuation of this deposition by video     2              Is there anything further I need to rule
       3   teleconference, or in the subsequent deposition of          3   on this afternoon? Mr. Freedman?
       4   Dr. Wright. What I am going to do is I am going to not      4              MR. FREEDMAN: No, your Honour.
       5   rule on any of these national security arguments,           5              THE JUDGE: Ms. Markoe? Mr. Rivero?
       6   because I think there is one and only one person I need     6              MR. RIVERO: No, your Honour, and thank
       7   to hear from as to whether there is a national security     7   you so much for helping us with these issues.
       8   interest here, and it is not Dr. Wright, it is the          8              THE JUDGE: No, like I said, thanks to
       9   United States Government.                                   9   the parties. I know this is a really heavy effort to
      10              So, I will defer ruling, I will give the        10   get this done but I really think it is going to help
      11   defence leave to file a motion with any sort of            11   move this case forward. I will get off the phone. You
      12   supporting affidavits or whatever else you want to         12   can continue with whatever is left of the deposition.
      13   supply me with that comes from a responsible party of      13   Everyone have a safe trip home and we will be in touch
      14   the US government who tells me that US national security   14   when you get back. Thank you.
      15   interests require that these questions not be answered.    15              MS. MARKOE: Thank you, your Honour.
      16   That obviously is not going to happen today.               16              MR. RIVERO: Thank you.
      17              I think I have now ruled on all the             17              MR. FREEDMAN: I think the only thing we
      18   issues that were presented this afternoon. I know you      18   are entitled to ask about now is whether Dr. Wright
      19   all worked very hard to get this accomplished and get it   19   communicated -- okay.
      20   done and I appreciate everyone's efforts. Counsel, when    20              MS. MARKOE: How much Bitcoin he mined,
      21   you are back in the country or while you are there and     21   yes.
      22   you have some time, talk about how much time you think     22              MR. RIVERO: One subject.
      23   is appropriate for the filing of the motions that we       23              MR. FREEDMAN: One subject, yes.
      24   discussed today, and when you get back we can do a quick   24              MR. RIVERO: Dave Kleiman did. So let us
      25   phone call and I can enter an order with an operational    25   do this. Because they have been running -- I think it
                                                      Page 376                                                       Page 377
       1   was 30 left at that time. Why do we not just run -- it      1         A. No, I have never had a Singapore trust.
       2   is going to be -- as a matter of fact just ask your         2         Q. Do you have a trust based in the
       3   question and it is 30 minutes.                              3   Seychelles?
       4             MR. FREEDMAN: I have 30 minutes? I am             4         A. Yes.
       5   going to use 30 minutes.                                    5         Q. How many?
       6             MR. RIVERO: No, no, I am not going to             6         A. I do not know.
       7   count ----                                                  7         Q. Dr. Wright, do you remember telling Ira
       8             MS. MARKOE: Let us just move on so that           8   Kleiman that you have back-up files of Dave's drives?
       9   we can get everyone out of here.                            9         A. No, I told Ira Kleiman that he needed to
      10             MR. RIVERO: Just do it and we will say           10   keep back-up files of Dave's drives.
      11   it is 30 minutes.                                          11             MR. RIVERO: Just a point of order,
      12             MS. MARKOE: Let us just get it done.             12   I have got 29 minutes, but are you going to reserve some
      13   BY MR. FREEDMAN:                                           13   time against a ruling by the court?
      14          Q. Dr. Wright, did you ever tell Dave               14             MR. FREEDMAN: I do not think that would
      15   Kleiman how much Bitcoin you mined?                        15   -- no.
      16          A. No.                                              16             MR. RIVERO: So your position is you get
      17             MR. RIVERO: 30 minutes left.                     17   this time plus more time?
      18             MR. FREEDMAN: 30 minutes, okay.                  18             MR. FREEDMAN: I think if the court rules
      19             MS. MARKOE: 29:46.                               19   we get more time, yes.
      20   BY MR. FREEDMAN:                                           20             MR. RIVERO: I do not agree.
      21          Q. Dr. Wright, do you have a trust that is          21             MR. FREEDMAN: Okay. Understood. Noted.
      22   based in Singapore?                                        22             MR. RIVERO: We object and we think you
      23          A. No.                                              23   should reserve time in case you win something.
      24          Q. Have you ever had a trust that is based          24   BY MR. FREEDMAN:
      25   in Singapore?                                              25         Q. Dr. Wright, do you have a Twitter




                                                                                        95 (Pages 374 to 377)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 166 of
                                      218
                                                  Page 378                                                       Page 379
       1   account?                                               1   @ProfFaustus?
       2       A.      Not any more, no.                          2         A. Professor Faustus, yes.
       3       Q.      Did you have a Twitter account?            3         Q. And what happened to Professor Faustus?
       4       A.      Yes.                                       4         A. I started complaining about the fact that
       5       Q.      What was it called?                        5   I had bots on the account.
       6              MS. MARKOE: Objection. You may answer.      6         Q. Okay. And?
       7              THE WITNESS: I have had multiple Twitter    7         A. And Twitter will not take them down and
       8   accounts.                                              8   I started complaining and now I have suspended accounts.
       9   BY MR. FREEDMAN:                                       9         Q. So Twitter suspended your @ProfFaustus
      10         Q. What was the last Twitter account you        10   account?
      11   had?                                                  11         A. The account went up, down, and all over
      12         A. Dr. Craig S Wright.                          12   the place, so I do not know what is happening with it,
      13         Q. What happened to Dr. Craig S Wright          13   and I do not particularly want an account full of bots
      14   Twitter account?                                      14   back.
      15         A. I got suspended after I threatened Jack      15         Q. Did you take down the account?
      16   with DMCA violations.                                 16              MS. MARKOE: Objection. You may answer.
      17         Q. Who is Jack?                                 17              THE WITNESS: I threatened Twitter with a
      18         A. One of the founders of Twitter.              18   lawsuit.
      19         Q. What was the name of that handle? Was it     19   BY MR. FREEDMAN:
      20   at ----                                               20         Q. And Twitter suspended your account?
      21         A. At probably Dr. Craig S Wright. I do not     21         A. I do not know what has happened with that
      22   remember exactly. I do not type the things in.        22   account. I cannot access it.
      23         Q. Does that "@ProfFaustus" mean anything?      23         Q. Did you save copies of your direct
      24         A. It was before that, yes.                     24   messages in that account?
      25         Q. Before Dr. Craig S Wright you had            25         A. No.
                                                  Page 380                                                       Page 381
       1            MS. MARKOE: Objection.                        1             MS. MARKOE: That is my name!
       2   BY MR. FREEDMAN:                                       2   BY MR. FREEDMAN:
       3        Q. Did you give your lawyers copies of the        3        Q. Was there a Marco Bianchi who helped you
       4   direct messages in that account?                       4   set up trusts?
       5        A. No.                                            5        A. What trusts, sorry?
       6            MS. MARKOE: Objection.                        6        Q. Are you familiar with a Marco Bianchi
       7   BY MR. FREEDMAN:                                       7   helping you set up any trusts?
       8        Q. Did you save messages in the Dr. Craig S       8        A. No.
       9   Wright account?                                        9        Q. Dr. Wright, do you have a supercomputer
      10        A. It was up for a day. There was no direct      10   called C01N?
      11   messages that I know of.                              11        A. No.
      12        Q. When did the @ProfFaustus account start?      12        Q. Do you have any supercomputer?
      13        A. It was originally started, I think, in        13        A. No.
      14   2011, but no posts were done until 2016.              14        Q. Have you ever had a supercomputer?
      15        Q. Did you have a Twitter account when Dave      15             MS. MARKOE: Objection.
      16   Kleiman was alive before 2013?                        16             THE WITNESS: Yes.
      17        A. Yes.                                          17   BY MR. FREEDMAN:
      18        Q. What was it called?                           18        Q. When did you have a supercomputer?
      19        A. Dr. Craig S Wright, I believe.                19        A. Back in 2013. Sorry, end of 2012, but it
      20        Q. Do you still have access to that account?     20   was not working. 2013, 2014, 2015.
      21        A. No. That account was cancelled in             21        Q. What was it called?
      22   December 2015 when I was exposed to the media.        22        A. Tulip and C01N. There were two.
      23        Q. Dr. Wright, do you an individual called       23        Q. So, you did have a supercomputer called
      24   Marco Bianchi?                                        24   C01N?
      25        A. Marco is a familiar name.                     25        A. That is what I just said.




                                                                                   96 (Pages 378 to 381)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 167 of
                                      218
                                                     Page 382                                                       Page 383
       1             MS. MARKOE: Objection.                           1              MS. MARKOE: Objection.
       2             THE WITNESS: You before that said "do            2              THE WITNESS: I did not come forward.
       3   I have". "Did I have" and "do I have" are different.       3   BY MR. FREEDMAN:
       4   BY MR. FREEDMAN:                                           4         Q. You gave an interview to the BBC where
       5        Q. When did you get rid of these                      5   you said you were Satoshi Nakamoto; is that correct?
       6   supercomputers?                                            6              MS. MARKOE: Objection. Can you tie this
       7             MS. MARKOE: Objection.                           7   to one our topics, please.
       8             THE WITNESS: I did not.                          8              MR. FREEDMAN: Yes, request for
       9   BY MR. FREEDMAN:                                           9   production 88 goes into the relationship with
      10        Q. You still have them?                              10   Robert MacGregor and the court said we should ask about
      11        A. I do not have them.                               11   the deferred ruling in advance of the deposition.
      12        Q. Who has them?                                     12              MR. RIVERO: Hearing transcript
      13        A. I do not know.                                    13   citements?
      14        Q. What happened to them at the end of 2015?         14              MR. FREEDMAN: I do not have time. Look
      15             MS. MARKOE: Objection.                          15   for it if you can find it. 86, 16-19.
      16             THE WITNESS: I do not know.                     16              MR. RIVERO: Which date?
      17   BY MR. FREEDMAN:                                          17              MS. MARKOE: It is this one.
      18        Q. Did you ever discuss your supercomputers          18              MR. FREEDMAN: Last one. In the meantime
      19   with Dave?                                                19   we will keep moving.
      20        A. Dave basically died before I had                  20         Q. As a consequence of coming out, you
      21   everything built and operating, so I discussed creating   21   provided cryptographic proof that you were in fact
      22   them, but it is hard to discuss something, I do not       22   Satoshi Nakamoto?
      23   believe in seances, with dead people.                     23              MS. MARKOE: Objection: goes beyond the
      24        Q. Dr. Wright, in 2016 you came forward and          24   scope.
      25   claimed to be Satoshi Nakamoto; is that correct?          25              THE WITNESS: I did not come out.
                                                     Page 384                                                       Page 385
       1   BY MR. FREEDMAN:                                           1   You have limited topics. This does not go to any of
       2         Q. And people have tried to debunk your              2   these topics.
       3   claim of being Satoshi Nakamoto?                           3             MR. RIVERO: Can I say another thing, Ms.
       4              MS. MARKOE: Objection: goes beyond the          4   Markoe. Especially giving that you are not reserving
       5   scope.                                                     5   time against disputes, this kind of harassment is not
       6              MR. FREEDMAN: Are you instructing him           6   appropriate. We are going to argue very forcefully that
       7   not to answer?                                             7   you wasted time you could have reserved for things the
       8              MS. MARKOE: Can we just get out of here.        8   court may rule on.
       9   Will it make it move faster if he can answer?              9             MR. FREEDMAN: We will reserve the rest
      10              MR. FREEDMAN: Yes, it is going to go           10   of our time, then. Thank you.
      11   pretty quick.                                             11             MS. MARKOE: Okay. Great. Thank you.
      12              MS. MARKOE: This is beyond the scope.          12             MR. FREEDMAN: How much time is left?
      13   It is public information. This is a colossal waste of     13   Let us note it on the record.
      14   our time.                                                 14             MS. MARKOE: 22 minutes, 19 seconds.
      15              MR. FREEDMAN: I do not agree.                  15             MR. ROCHE: That is what I have.
      16              MS. MARKOE: But if you would like you          16             MR. FREEDMAN: Great.
      17   may answer.                                               17             THE VIDEOGRAPHER: Are we off the record?
      18              THE WITNESS: There is public information       18             MR. RIVERO: We are off the record.
      19   to say that.                                              19             MS. MARKOE: Off the record.
      20   BY MR. FREEDMAN:                                          20             THE VIDEOGRAPHER: Going off the record.
      21         Q. And they have called you Faketoshi               21   The time is 20.42. End of the hearing card number 7,
      22   because of that?                                          22   volume 1. This is the end of volume 1 video deposition
      23              MS. MARKOE: Objection. First of all,           23   of Dr. Craig Wright.
      24   I am going to instruct him not to answer. You are         24               ----------
      25   harassing him now. It is offensive. It is very late.      25




                                                                                       97 (Pages 382 to 385)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 168 of
                                      218
                                                Page 386                                                  Page 387
       1            CERTIFICATE OF WITNESS                     1               CERTIFICATE OF COURT REPORTER
       2                                                       2
       3        I, Craig Steven Wright, am the deponent in     3         I, Paula Foley, Accredited Court Reporter,
       4   the foregoing deposition. I have read the
                                                               4   do hereby certify that I took the Stenograph Notes
       5   foregoing deposition and, having made such changes
       6   and corrections as I desired, I certify that the    5   of the foregoing, and that the transcript thereof
       7   transcript is a true and accurate record of my      6   is a true and accurate record transcribed to the
       8   responses to the questions put to me on 4th April,  7   best of my skill and ability.
       9   2019.                                               8
      10
                                                               9        I further certify that I am neither
      11
      12                                                      10   counsel for, related to, nor employed by any of
      13                                                      11   the parties to the action in which the deposition
      14                                                      12   was taken and that I am not a relative or employee
      15                                                      13   of any attorney or counsel employed by the parties
      16
                                                              14   hereto, nor financially or otherwise interested in
      17
      18                                                      15   the outcome of the action.
      19   Signed ...........................                 16
      20        Craig S. Wright                               17
      21                                                      22
      22
                                                              23   Signed ..........................
      23
      24   Dated this ....... day of ............. 2019
                                                              24       Paula Foley
      25                                                      25
                                                Page 388
       1                 ERRATA
       2
       3         (Please make any corrections here,
       4             not in the transcript)
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25




                                                                                    98 (Pages 386 to 388)
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 169 of
                                      218
 Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 170 of
                                       218
                                                                                            Page 2

 56:20 262:25        127:17 128:2,2,3  250:12 252:19        169:4 188:19         approved 19:4,10
analysed 30:3        128:3,7,8 132:4   254:8 257:9,13       203:10 213:8           19:10 352:22
analysing 24:1       132:20 134:5,18   259:15,21 260:3,3    231:1 257:10,14      approximate 10:17
 262:9               134:25 135:9      260:4,9 262:4,7      263:10 275:20          10:19 85:16
analysis 30:4        141:5 143:16,19   265:17 266:12        282:17 338:1         approximately
 260:12              144:13 145:2,21   269:15,24 272:12     374:15                 47:6,10,19 48:14
Andresen 330:18      146:5,9,14,16     275:20 276:24       answering 18:11         49:25 55:8 56:23
 330:20 331:5,10     147:23 148:19     279:3,6 280:23       42:20 91:24 92:6       80:14 149:4
 331:13,20,25        149:1,8 150:1,15  282:17 284:21        262:3                  196:19 200:14
Andrew 2:22 5:1      152:4,12,16 153:4 285:8 286:9,17,22   answers 58:15           216:25 265:7
 174:4 188:25        153:11,24 155:3   289:5 290:22         179:23 203:20          347:1
 359:25              155:16 156:2      292:14,15,20         226:8 259:1          April 1:18 4:7
Andrés 4:22 15:22    158:12 159:18     293:23 295:19        277:13 361:17          47:16,18 239:7
 263:7 359:19        160:8,24 162:18   296:15 300:9         369:2                  242:16 246:3
ANDRÉS 2:10          163:2,25 164:13   301:13 302:1,18     anticipating 91:22      251:22 265:10
Ang 18:6,19 20:2     169:4 172:25      303:1,20 304:25      162:19                 386:8
Ann 102:14,17        174:17 175:17     306:17,22 307:2     antithesis 260:16     area 86:16 185:17
 105:1               176:4,19,23       307:25 309:7        Anti-Fraud 224:2        216:17 368:4,8,22
annoyed 137:1,2      177:15 181:6,17   311:2 312:4 313:1   anybody 138:19          370:22
annoying 178:4       181:22 182:2,13   313:10 314:4,9       187:18 214:13        areas 361:17
annually 356:6,8     183:5,6,11,16,24  315:22 318:19,21    anyones 325:6           366:23 369:25
anonymous 124:25     184:4 185:11      321:23 322:14,19    apart 100:25 129:2    argue 37:4 258:6
 178:1 211:7         188:20 189:16     324:4 328:14         186:12                 385:6
 213:25              190:14,18 191:14  330:22,25 331:6     apologies 106:21      arguing 43:15
anonymousspeec...    191:16 192:14,20  331:14 336:21        178:5 340:23         argument 258:2
 178:11              192:25 193:8      338:2,10 340:1,7    apologise 117:2         291:19 373:14
answer 7:13 9:10     196:12,22,24      340:10,15 341:4,6    129:19 200:8         argumentative
 9:14 15:20 16:2     197:2,6,16 199:11 341:10 342:2,3,7     332:22                 148:6
 17:13,15 19:20      199:24 201:7      342:19,23 343:22    appear 80:17          arguments 369:20
 30:6,14 31:5 34:5   203:5,6,19 205:3  344:4,19 346:4      appearances             369:22 374:5
 36:21 37:21 40:1    205:24 206:18     347:10 348:5         174:19               Armonk 2:7
 40:12,13,15,20      208:25 210:1,4    350:2,16,22         appears 301:21        arrangement 92:16
 43:21 44:23 51:22   212:5 214:22      352:17 355:5,6,19    321:20               arrested 346:22,24
 52:5 53:13 57:1     216:4,23 217:14   356:9,20 358:8,9    appendix 300:7        Arthur 346:22
 66:6,9,11,12,16     217:17,18,23      358:14,15 359:1     apple 165:23          article 193:17,23
 66:21 70:15,21      218:3,11 220:8,19 360:7,21 361:2,5     352:19               ASC 271:7,9
 71:4,7,22 75:19     221:24 222:15,22  361:5,10 362:12     applies 53:13 57:22   ASIC 96:12 99:11
 78:1 87:25 88:23    223:10 224:16     362:14,16 368:6     apply 57:22 88:2        122:18 124:8
 89:3,18,21 91:11    230:4,13 233:10   368:20,24 369:3,4    179:24 356:22          265:12 271:10,11
 91:22 92:5,7 98:4   235:17,24 236:15  373:7 378:6         appointed 288:2         271:15 274:21
 99:2 100:1 102:1    237:25 238:1,16   379:16 384:7,9,17   appreciate 78:5         275:1 276:15,16
 103:21 108:16       238:16 239:10     384:24               89:24 91:21            281:25 282:15
 114:17,22 119:3     242:17,18 243:10 answered 20:18        313:19 374:20        ASICs 241:17
 121:3,23 123:14     243:25 244:8,15   36:24 37:7 69:12    appropriate 118:23      243:2
 124:10 125:8        246:14 247:3      70:20 71:14,15       363:5 374:23         aside 364:10
 126:12,23 127:1     248:7 249:5,14    121:11 146:24        385:6                asked 20:17 24:23
  Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 171 of
                                        218
                                                                                                  Page 3

  42:13 43:6,17         142:18 255:21,22      336:10 338:4,6,15     338:6,20,21         back 8:2 41:3,9,13
  66:13 69:11 70:19   assented 267:6        attributable 172:15     349:12,13,15         42:11,14,14,19,24
  71:1,13 83:20       asset 113:19 119:5    audit 95:23 101:23      364:18 369:11,12     43:8,23,23,24
  99:4 120:12 137:4   assets 87:8 88:12       102:6,20 103:25       372:13               52:16 77:21 81:18
  140:22 146:23         88:16,19 113:2,5      121:5,21            authored 153:23        89:24,25 108:9
  160:1 167:19          113:7,8,18,21,23    audited 94:13,19      authorised 238:12      121:10 124:7
  169:3 174:18          114:3,4,23,25         100:15 120:22         238:13 272:6,9       142:21 151:5,20
  182:9 188:18          115:2 119:6,7,7       121:1,18              292:6 295:22,25      152:3,7,14,19,25
  190:2 202:13          120:4,8,9 123:15    auditing 102:8,11       296:3,5              153:7,23 154:3,8
  203:9 209:25          290:23 306:15,21      102:21              authorises 259:19      156:5 157:6
  212:1 213:7 226:1     306:23 308:5,9,14   auditor 104:14        authorising 256:16     158:24 159:3
  230:25 245:12         312:17 316:2        auditors 102:1        authority 118:24       160:5 171:16,20
  251:11 259:5        assistance 40:21        333:3                 226:3,6 364:20,22    175:9,11 193:8,9
  262:5 263:9         associated 176:17     audits 100:20,21      available 11:5         193:9 197:17
  275:19 277:13         232:21 248:12         101:18,25 104:8       132:14 139:25        214:8 221:10
  282:16 287:15         348:9 357:8         August 167:7,12         163:24 164:3         224:21 231:12
  292:15,23 293:13      370:20 371:16         168:2,4               168:21 177:4         232:10 233:6
  322:5,17 337:8        372:19              Aurora 154:2            241:7                239:21,22 243:3
  338:4,5,15 341:25   assume 7:6 176:24       175:18              average 11:19          244:25 245:2,9,14
  358:18,23 366:8       347:12              auspices 118:16,19    avoid 98:4             245:16 259:23
  366:13 368:12       assumes 155:14        Aussies 153:13        aware 95:1,4,9,17      260:18 274:9,20
  371:24                215:7               Australia 5:23 7:21     101:4 128:13,19      274:21 275:3
asking 14:9 17:18     assuming 313:18         7:22,23,25 8:1,3      154:8 162:6          282:8 283:17
  33:19 36:1 57:9     assumption 217:12       10:13,14,23 12:12     163:16 170:14        285:11 297:3
  59:15 82:12,18        249:25                14:11 17:17 32:20     175:4 187:11         312:2,7,24 319:15
  95:16,20 97:17,19   assurance 215:18        83:15,18 84:20        194:5 242:24         333:16 335:17
  97:25 98:1 102:11     223:18 224:1          87:12 110:9           276:10 287:19,24     353:9,24 358:2
  112:5 119:8 123:6     248:4                 122:22 123:9          288:9 289:23         365:22 366:15
  135:1 143:1         ATO 104:8,15            131:5,11 143:9        304:23 324:9         374:21,24 375:14
  144:10,11,15          120:22 121:19         197:14,18 233:23      332:13,16 335:11     379:14 381:19
  149:9 170:22          334:19,20,24          253:17 256:24         358:19 366:25       backend 99:19
  172:10 178:24         335:8,17 336:1,3      258:3,18,18,22      awareness 95:21       background 285:12
  179:6 199:16          336:13,19,25          262:15 334:22       awful 283:11,11       back-up 377:8,10
  220:18 224:15         337:2,4,5             336:4 356:15,22     A(a) 249:23 252:2,4   bad 13:14 39:10
  229:9 233:14,19     attach 147:12           360:24 364:16,19    A(b) 249:23 252:3      135:11 149:21
  234:25 238:18       attached 304:5        Australian 32:21        252:5               badly 348:23 349:2
  246:23 251:6          360:9                 94:14,19,22 95:4    A-N-G 18:8             349:22
  253:5,7 270:25      attachments             100:16 101:10,18    A-S-I-C 96:12         bag 328:17,19
  279:6 280:10,10       371:10                101:23 103:23,25    a.m 4:8               Bagnoo 184:22
  282:5 287:14        attention 160:5         104:16,22 121:4,8                          185:2,5,9,16,23
  308:11 312:8          332:4 354:2           121:11,13,18                 B             185:25 194:11,12
  314:18 322:16       attestation 256:14      139:11,12 141:24    b 241:4,8,8 243:21     194:22,23,23
  337:17 342:6          256:20,25 260:21      263:20 264:14         264:20 267:18        195:1,2 196:16
  361:16 364:24       attorney 387:13         306:3 332:5 333:7     354:23,24 363:10     197:9 198:4,21
  366:20 367:21       attorneys 197:2         335:12,24 337:10      364:8                199:1,6
aspects 142:17,18       334:20 336:3,5,7      337:15,16,17,21     BAA 275:10,14         banana 356:15
 Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 172 of
                                       218
                                                                                              Page 4

banned 157:8         behalf 2:2,9 104:17     290:19 305:13     bitch 157:7           201:15,18,18
bar 311:24            104:18,24            beneficiary 288:24 Bitcoin 8:16 27:7      202:15,20,25
barely 82:13         belief 285:16           292:25 305:16       27:11,14,16 28:5    204:14,14,17,19
bargain 239:9        believe 37:2 38:3     best 48:6,17 57:9     28:20,25 29:2,5,6   206:6,10 207:8,9
base 339:23           46:13 50:7 63:11       57:13 88:14 160:3   29:14 32:4 38:19    207:10,13,14
based 40:18 76:16     63:25 64:5 71:6        198:24 214:17       44:9,12 45:2 53:6   209:3 215:4,10
 240:20 259:24        76:23 82:18,20         230:2 250:16        62:16 63:6 64:1,9   220:3,7,13,21
 376:22,24 377:2      89:23 91:24 92:4       325:22 387:7        64:17 65:7 67:7     221:18,20,22
basic 66:25           92:6 97:1 99:3       bet 236:4             67:14 69:3,9        224:10 235:23
basically 157:9       100:12 102:20        better 221:13         70:17 71:12,18      236:3,4 237:1
 173:12 185:17        105:12 107:2           231:18 234:11,18    75:23,24 76:17,17   241:10,12,18,20
 187:4 193:13         113:10 116:20        betting 235:22        76:18,19 83:23      242:2,4,8,10,15
 215:19 231:14        117:8 125:11,17      beyond 25:6 39:19     87:1,4,8,19,20,22   242:20,25 243:15
 249:6 256:22         125:23 131:10          88:21 89:19         87:23 88:1,1,5      243:17,19 244:13
 260:13 316:4         141:19 150:4,6         103:17,21 141:4     94:9 96:17 98:22    245:13,18,24,25
 321:4 332:21,25      159:7 161:23           144:4 152:9,12      99:20,25 100:2,4    246:3,4 247:2,9
 345:21 352:5         167:22 217:16          156:1 181:11,17     100:10 106:10       247:25 248:16
 355:7 382:20         246:22 249:9           181:21 187:14       113:4 114:6,7,8     249:12,17,19,22
basis 40:13 89:5      258:17 259:3,18        190:13 199:12       115:2,4,7,11        250:1,5,10,23
 126:25 153:20        263:13 264:4           203:17 214:21       117:20,21 118:25    251:2,8,15,23,25
 192:5 238:17         282:19,20 288:1,4      216:7 225:25        119:14 120:18       252:17,24 253:6,8
 296:14 364:2         295:24 300:2           238:8 242:12        121:14 123:10       253:17 254:2,4,9
bathroom 173:15       325:9,17 326:13        244:15 285:21       124:17,24 125:2     255:1,7,8,9,10,13
 357:23               327:5,11 329:16        340:15 362:11,18    126:17 128:24       255:14,16,17,19
BBC 383:4             331:11 338:1           363:18 364:9        130:13 133:23       255:21 265:1,11
BDO 12:23,24 13:2     343:24 355:23          365:20 383:23       134:11 135:9        265:12,23 270:13
 13:11,16,20 130:9    359:2,19 362:8         384:4,12            138:12,13,16,20     270:16,20 276:4,8
 130:22 131:3         363:3,8 364:4        BHP 219:20            138:23 139:1        276:11 281:14
 142:12               365:10 367:20        Bianchi 380:24        141:12 142:13       284:15 289:7,10
Bear 129:4,6,7,13     368:7,24,25            381:3,6             145:4,14 146:8      289:12,14,17
 129:16,20,23         370:13,15,18         big 129:12 171:12     148:24 155:10       291:6,12,15,22,23
 131:23 132:1,8       373:10 380:19          303:14 323:20       158:7 160:7,10,23   291:24 292:1,11
 172:12               382:23               bigger 345:9          160:25 165:6,11     292:13 293:2,2,3
beard 212:14         believed 119:11       Billiton 219:20       165:13,15 166:3     293:4,21 294:1,6
beat 35:10 106:16     160:11               birth 5:21            166:10,22 169:11    294:11,15,21,24
becoming 168:19      believes 363:13       birthdays 302:21      175:10,25 181:25    295:2 300:4,8,16
 314:12              Belize 84:19 85:7,8   bit 9:12 30:3 109:7   182:7,15,22 183:2   301:1 302:24
began 58:17 200:10    315:10,13,14           147:6 158:11        184:2 187:12,16     303:23 308:17,25
 200:14,23 202:14     316:15,18 319:8        165:7 180:22        188:24 191:9,10     309:2,9 318:12,15
 202:20              belong 297:21           203:16 212:25       192:9,17,23 194:9   319:4 323:18,24
beginning 74:25       298:14                 218:25 236:21       194:17,19 195:1     324:6,21,24
 77:16 124:1 168:7   belonged 190:3          262:9 285:3         195:25 196:3,8,11   325:11 328:6,21
 173:22 174:13        318:7                  287:11,13 371:19    196:19 197:8,13     328:21,22,24
 221:8 284:3 323:7   belongs 297:19        BITC 311:7            199:7,8,23 200:5    330:1 331:5
 334:9                298:12,23            BitCash 65:6          200:10,12,15,18     332:24,25 333:2
begins 4:2 141:2     beneficiaries           160:23              200:21,24 201:1     340:9,11,13,25
  Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 173 of
                                        218
                                                                                                  Page 5

  341:17 342:2,12     block 100:7 165:17     310:9,17 315:9      British 120:25          29:18 38:17 49:3
  345:7,10 351:17       181:24 182:6,14      321:8                121:5 226:24           62:5 84:3,7,9
  351:25 358:24         182:21 183:2,22     bought 346:8          256:13 264:13          88:13 96:5 109:21
  359:1,4,8 360:6       184:2,5,8,10,12     bound 175:3 257:1     306:4                  117:7 137:8
  362:10 363:1          184:13,15,16,18      257:2,3,5 260:23    brought 372:23          141:13 184:22
  365:3,5,17,18         186:2,3,13,15,17     260:24 261:1,3,8    browser 148:1           222:4,7,17 223:18
  367:1,3 368:5,13      196:11 250:2         261:12,15 262:12    BTC 245:24 319:16       224:1,9 236:5
  368:17 371:23         253:13 301:1         262:18 263:3,4       321:4                  248:13 276:5
  372:7 373:4         blockchain 28:1,3      264:10,10 363:13    buckets 228:12          283:10 290:2
  375:20 376:15         38:22 44:15 62:16    364:3,16            Budovsky 346:23         309:21 311:23
Bitcoins 202:11         62:20,24 63:6       box 305:22           bugger 136:1            323:14 332:25
  205:14 206:2,5        64:9,17 67:7,14     boxes 83:7,9,10,12   build 275:18            370:16 371:3
  317:25                69:4,9 70:17         83:14,16 299:12     building 345:4          378:5 380:18,23
Bitcointalk 132:9       71:12,19 75:24       305:23,24           built 231:12 232:10     381:10,21,23
  132:11,15,19          83:23 87:15,23      breach 17:17 18:14    232:12,14 345:1        384:21
  133:12,13 134:23      88:2 96:19 125:3     97:20                346:6,10 382:21      calling 28:6 173:10
  135:12,15,23          243:17 253:2        break 7:17 16:19     Bungaloo 194:9,21       300:16
  137:24                284:16               17:4,10,18,18       burdensome            calls 50:17 119:1
Bitcointalk.com       blockchain-based       40:24 41:2 42:13     365:12 368:14,25       172:20
  179:12                27:20,24             43:17 70:2 77:6     burdensomeness        camera 40:14,17,18
Bitcoin-related       blocked 303:15         77:15 78:15,22       365:8 366:2            45:6 49:9 126:24
  88:8 215:5          blocks 100:4 200:2     79:3 82:24 108:8    business 14:8           127:15 128:11
Bitcoin.com 133:10      345:9                123:19 173:16,21     149:17 187:6           176:7 233:3
  176:12 178:7        bloody 153:13          221:1,7,14 224:21    265:1,23 266:3         316:25 357:13
  179:1,2,3,9           326:1                228:11 245:4,8,12    312:6 348:6,8          361:11 373:17
Bitcoin.org 179:16    blossoms 273:8         279:10 283:22,23    businesses 19:12      cancelled 380:21
  179:20,24 180:4,8   Blvd 2:11              284:2,8 323:2,6     B-A-G-N-O-O           capacity 54:6,9
  180:18 181:5,13     body 80:14 95:25       333:11,14,19         184:25               capital 161:2
  181:19                128:6 317:20         353:23 357:23       B-E-A-R 129:21          277:22 278:2,4,13
bite 352:18           body's 95:21           358:1               B-i-t-C-o-i-n           279:15 280:3,17
Bitmessage 72:12      Boies 1:21 2:3,6,22   breakdown 281:17      160:10                 281:18
  72:14,15,18,23        2:23 4:10,11,15     breaking 108:3                             capitalised 160:20
  73:8,9,11,13,23       174:4,10 359:21     breath 35:13,14               C            capitalising 160:13
  73:23 75:5,25         359:25              Brenner 2:22 5:1,2   c 2:1 160:17 161:2      160:17
  76:3,6,7,12,16      bonded 350:12          5:4 174:3,4,7,8       161:3,7 173:2       capture 231:20
Bitmessages 74:7      Bondi 341:12           359:20,24,25          241:11,14,19        captured 83:6
  75:16               bookkeeper 102:13     briefing 369:7         254:3 255:2           132:12
bits 140:16 291:13    born 5:23 7:21        briefly 40:6 42:17     284:16 328:20       card 4:2 77:13,17
  312:20              borrow 308:17,24       103:7 361:9           329:3,5,7 354:23      123:23 124:2
Black 15:14 16:16       309:2,9,10          bring 68:19 164:11     354:24                173:19,23 221:5,9
  17:14               borrowed 309:13        260:25 263:7        calculated 356:6        283:25 284:4
BlackNet 64:20,21     bots 379:5,13         bringing 108:3       call 13:13 16:7         323:8 385:21
  64:22 83:24         bottom 227:10,19       125:6                 48:25 76:23         care 72:7 93:17
Black's 117:25          228:3,4 256:17      brings 258:4           109:18 138:23         149:17 219:21
blah 208:2,2,2          266:7 284:10        Brisbane 5:23          169:8,12 374:25       220:1 230:6,6
blank 123:8             291:21 299:22       Britain 160:13       called 12:23 17:22      257:19 266:2
  Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 174 of
                                        218
                                                                                                     Page 6

  274:23 282:7         chance 367:23         child 74:20              243:21              CoCo 283:8,11,11
  303:16 339:15,17     change 18:9 58:14     children 328:18        Clayton 303:3         code 106:7 153:20
  347:17                 81:2,4,8 107:1      children's 119:12      clean 69:7              153:22 154:20
carefully 91:18          110:15,18,25        China 231:16           clear 25:17 42:19       165:10 166:10
Carol 15:12              111:7,14 117:8      Chinese 231:13           43:7 101:14           168:16 172:10,24
Cartesian 50:22          217:6 266:1 307:7     232:11                 102:20 172:23         173:12 187:8
case 1:6 4:5,6 18:23     307:10              chips 276:21             197:20,25 198:1       207:16 216:20,21
  19:2 32:4 36:22      changed 18:19 20:1    choose 144:14            199:20 202:3          216:25 217:4,4,9
  95:23 127:7 161:2      55:22 110:21,25       257:7 279:4            234:18 238:14,16      217:9,22 218:2
  161:7 175:4 226:3      111:5,6 131:25      Christians 260:19        240:3 245:19          231:8 236:10
  226:6,19 261:1         172:11 283:12       chronology 227:17        252:16 253:4          254:3 255:2,6
  311:18 337:7           307:9,13,15,16        228:13,18              359:7 361:16          271:19,19,21,23
  365:1 366:18         changes 81:6          chucked 153:25         clearance 127:10        271:24 275:3,5
  367:15 372:24          169:19 172:11,12      312:21               clearly 340:18          283:5,7 284:24,25
  375:11 377:23          172:13 353:8        circle 19:24           client 40:19 166:10     328:20 357:6
cases 74:21              386:5               Circus 6:5 14:24         167:2,4,10 168:11     370:19 371:15
cash 64:25 124:25      channel 272:4         citation 78:20           168:14,16,20          372:18
  281:13               Chaos 96:5,24           226:21                 169:2,12,15,16      coder 173:2
casinos 231:15         character 72:20,25    cited 175:9,19           170:18 171:14,21    codes 166:21
catch 129:19           characterisation      citements 383:13         323:19 324:2          284:16
cause 217:8 246:7        346:11              cites 226:12             326:10 328:13       coding 217:19
  250:5,10 345:24      characterise          citizen 258:7            329:12 346:2        Coin-Exch 277:23
  346:6,10               153:13 173:12         312:12 337:16        client's 320:11         279:22
caused 346:12,25       charged 162:22        citizenship 312:16     closed 119:22 306:2   Coin-Exchange
cease 84:14 85:4,10    charges 346:24        city 38:15             closing 362:5           276:6 278:1,4,21
  85:22 306:13         charitable 119:10     Civil 70:5 225:12      cloud 21:20,25 22:5     278:22,24 279:1
ceased 84:15           charities 119:12      claim 18:25 223:14       22:9,11,14,16,19      279:15,24 280:4
cent 120:10            charity 12:1,1          347:25 349:25          22:21,24 23:2,5,7     280:17
centaur 82:22,22       chat 55:13,14 56:6      352:2,14 354:8         23:11,15,18 24:20   collaborate 8:16
centre 240:22            148:22 151:4,13       357:1 369:11           25:25 26:7 27:7       170:19 190:23
century 52:17          chats 54:11 55:10       371:15 372:12,17       28:14,14,25,25        205:21 216:10,13
certain 119:11           55:10,11,12,18,25     384:3                  29:4,6,14,17,22     collaborated
  196:3 255:20           56:3,4,9 67:12,18   claimed 252:12           30:1,8,10 41:15       170:24 205:20
  283:3 296:12           151:14,15 172:7       382:25                 42:3,5,7 201:15     collaboration
  356:22                 172:10              claiming 262:24          201:17,18 202:1       190:22 205:16
certainly 19:6 70:4    cheating 316:7        claims 367:5           Cloudcroft 99:9,9       216:18 224:13,18
  83:1 106:18          check 153:25 154:4      372:23                 99:15 101:19        collaborations
  203:18 226:15          164:19 212:1        clarification 197:24     105:22 106:23         224:25
  364:6,8 367:20         229:20 307:14         200:3 202:5 366:8      107:4,9,14          collateral 248:6
  370:20 373:12          360:11                373:13               clue 328:22             267:25 268:10,11
CERTIFICATE            checked 107:22        clarify 147:6          clueless 328:23         268:18,19,20,23
  386:1 387:1            135:19 307:18         317:22 328:10        coach 78:8              268:25
certify 386:6 387:4    cherry 255:3 273:8    clarity 373:9          coaching 25:7,9       collect 338:5,15
  387:9                Cheshire 102:13       clarity's 247:19       Cobham 6:1 9:19       collected 335:13
CFO 102:12 103:1         104:22 105:5,9,15   classify 254:24          9:21,22,23 10:4,6     337:21 372:15
chain 165:18             105:18              clause 243:5,7,11        10:8,8              colossal 384:13
  Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 175 of
                                        218
                                                                                                  Page 7

com 179:7               63:3 67:11 84:1       296:6 306:23        complains 249:8       concept 72:2
come 7:22 8:5 9:3       143:17 148:17         308:2 314:3 319:9   complaint 370:17      concepts 141:11
  9:20 10:22 13:5       155:8 190:25          332:10,18 339:2,3     371:10              concerning 325:23
  54:8 58:17 134:1      199:14,17 201:2       346:11 355:24       complaints 247:13     concisely 204:24
  137:3 156:16,20       267:1,5 330:14        361:4 367:19        complete 139:4        conclusion 359:15
  180:7 183:2,22      communications        company 12:22           298:7 350:11        conduct 265:22
  188:23 199:5          31:6 68:12 69:9       13:12 62:5,9        completed 281:7       conducted 227:6
  200:9 208:15          70:17 71:11,18        82:17 83:19 84:3      355:13,13             332:14,17 351:16
  211:12 216:19         73:23 74:1 98:5       91:15 96:6,7        completely 125:4        351:24
  244:13 245:18,24      130:15 136:7          105:24 107:7,11       133:24 185:17       conducts 264:25
  272:9 285:6           178:25 201:3          109:14,14 111:20      260:8 262:6         conference 4:17
  286:21 294:20,23      209:21 218:15         112:13 114:16,20      300:17,25             43:25 44:6,8,11
  297:3 329:18          261:16,18 262:14      115:14 116:16       completeness 311:1      44:14,17,20,22
  346:18 359:15         263:5 266:20,23       117:9 119:22        complex 91:13           47:1,4,7,11,20
  383:2,25              338:10 342:22         120:4,4,5,6 121:5   composition 24:10       48:12,15 49:8,20
comes 189:15            360:19 364:6,11       122:9,10,18 123:1   compound 105:7          50:1 51:10,21
  317:16 374:13         367:8,18 369:18       161:22 163:19         148:18 177:9          52:7,24 53:11
coming 366:6          communities             219:21 221:21         336:16                54:4 143:2 223:7
  383:20                149:20 150:14         230:19 237:4,6,9    compromised           conferenced 44:4
comment 67:4          community 180:20        239:12 244:10         211:1,2             conferences 37:15
  152:7                 185:19 207:11         246:17,19 248:13    compute 26:10,17        46:20 53:19
commercial 159:10       214:9                 263:22 264:7,25       99:16                 142:23,25
committed 371:9       companies 13:15         265:22 270:2        computed 26:13        confidential 5:12
common 52:19            14:4,6,10 19:24       278:13 281:7,18     computer 11:13,22       175:3
  138:2                 32:19,20 62:1,3       287:17 291:4          21:4,7,12 75:11     confidentiality
Commonwealth            81:9 82:19 83:15      293:5 295:9 307:3     86:22 159:22          175:3
  264:8                 84:5,6,7,9,15         307:6 308:11          166:20 184:15       configurations
communicate             88:13 91:12 92:14     309:21 310:13         185:8,15 200:17       196:4
  54:19 60:8,11         93:23 94:4 99:11      311:8 312:10          240:24,25 241:1,3   confirm 42:15
  62:18,19 67:6         103:1,24 104:17       343:17 344:3,9,17     300:14 303:22         163:9
  68:2,9 72:11          104:23 105:6,23       345:21 346:8          329:3               confirmed 162:24
  132:7 134:22          106:2,4 108:13,16     347:18              computers 8:14        confound 109:13
  135:2 171:18          108:19 109:1,3,9    company's 318:6         11:8,10,20 12:4     confounding
  178:16,20,22          109:9,18 112:7      compel 361:16           20:14,24 184:17       300:11
  180:3 208:11,13       116:21 122:11,14      369:10                184:19 185:2,5,6    confuse 109:13
  214:3 266:16          123:15 159:10       compelling 369:8        191:5 194:19          153:22
  309:16 342:25         167:21 220:4        compilation 296:4       198:21 242:9        confused 10:10
communicated            227:14 230:6,8,18     301:21 302:4          316:20 362:12         109:7
  67:13 69:3 104:12     231:3 237:7,14,25   compile 157:19        computing 23:11       conjunction 362:15
  153:1 171:17          238:12,14,19          365:11                23:16,18 26:7       connect 144:15,17
  208:6,9,24 218:10     247:11 250:17       complain 244:22         27:7 28:14 29:1       146:3 182:3
  266:14 342:21         269:16,20 270:4       250:19 300:19         29:14,17,23 30:1      186:19 224:15
  375:19                279:18,20 282:5     complained 250:16       30:8 42:7 201:15      242:13
communicating           282:19 288:3,7,10     250:19                201:17,18           connected 224:14
  261:21                288:13 290:25       complaining           con 18:24 316:4       connection 144:22
communication           293:11 295:8          163:20 379:4,8        321:3                 145:23 182:10,11
  Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 176 of
                                        218
                                                                                                   Page 8

  295:21                25:2 43:15 192:1      249:2 289:9           273:11 276:6          159:9 258:1
Connor 262:17           195:18 203:19         290:23 291:6,12       298:1,12 304:8        261:10 344:11
consent 372:15,21       263:11 355:10         292:11,13             308:25 318:2          364:23
consequence             375:12              controls 245:23         321:19 329:7        courses 285:14
  383:20              continuing 9:7          289:12                334:3,12,25 335:1   court 1:1 2:14 4:6
consider 143:23       contract 90:23        conversation 18:18      352:4 354:25          4:13 5:5 7:11
  144:1 145:6 164:1     239:1,4,5,6,9         54:12 133:25          359:10 360:22         15:24 16:7,11
considered 62:12        240:12 243:6,21       182:11 190:6,9,11     361:19 362:22         17:16 19:4,10
  145:3,8               248:4 249:10          190:19 191:22,24      370:21 382:25         20:11,12 34:5,21
consistent 169:13       254:5,22,25 255:5     373:23                383:5                 35:9,11 40:14,17
construct 311:5         255:12,15 256:21    conversations 31:3    corrected 117:1         40:17 42:15 43:7
constructed 91:18       257:4,6,7,20          316:25 320:4,9        353:10                43:12,24 49:9
  165:25 177:1          258:5,10,13,16,19     336:8               correction 320:5        66:10 78:8 89:9
  283:13,20 299:2       259:6,11 260:2      converse 324:1        corrections 386:6       89:10,23,25 94:16
  304:20 312:20         261:5,8,20,22       conversing 373:2        388:3                 99:5,7 106:15
  332:23                262:12,23 263:17    convert 248:4         correctly 81:11         123:18 126:24
constructs 283:4        263:21,24,25        cookie 59:6,8,10,12     244:24 329:1          127:15,16 128:8
consult 40:19           264:11 265:6,7,10   cookies 59:16         correspondence          128:10,17,22
consulting 350:11       265:22 266:5,11     copied 30:6 32:19       156:4 325:19          142:2 176:7
contact 54:23 55:7      267:7,22,24 268:4     97:12               cost 185:19             183:13 184:24
  130:12,25 131:13      268:6,15,20 269:3   copies 29:25 83:10    Costa 87:12 231:14      192:2,3,6 199:20
  131:20,23 132:1       269:7,8 282:22        162:9 379:23          231:16 244:4          225:15 226:25
  137:1 235:13          284:19 348:18         380:3                 319:9                 238:6 245:2
  276:22 277:6          349:8,21,24 350:7   copy 12:6 52:15       costing 347:3           251:19 263:8
  313:23 314:19,20      350:9,11,14,20        63:11 75:12 79:18   counsel 4:14 11:6       274:23 279:3,9
contacted 132:1         351:2 352:5 356:5     80:16,23 97:12        15:2 31:6 73:3        283:21 293:18
  148:25 338:19         356:7,11,18,19        158:14 284:24,25      97:23 296:10          295:22,25 296:17
contacting 311:12     contracted 238:23       343:25                301:18,24 302:6       317:9 331:1
contacts 68:19        contracting 261:4     core 240:19,21          302:10 309:8          332:20 333:5,20
  323:23              contracts 90:19,20      241:2                 338:11,20 358:4       349:13,15 352:3
contains 80:14          90:22 91:1 120:7    corner 189:19           358:10 360:23         352:21,21 353:6,8
contemplate             258:4 272:6,10      corporate 335:16        361:11,21 366:17      353:11 356:13,25
  144:25                323:22 351:3        corporations            367:17 373:18         357:13 364:16,18
contemplated          contractual 278:16      269:14                374:20 387:10,13      365:25 366:1,25
  366:10              contrary 260:25       correct 10:7,9 57:4   count 376:7             372:3 373:19
contention 366:25     contribute 169:22       65:21 81:12,14      countries 35:21,21      377:13,18 383:10
contents 143:16       contributions           96:6,7 102:23         35:22 88:9 204:21     385:8 387:1,3
  320:10 336:7          158:16                115:8,20,22 127:3     233:19 234:1        courts 256:13
contest 261:13        control 109:17          171:14 174:20       country 127:6           360:23
context 68:25 321:3     180:13,17 181:4       189:23 196:2,11       204:13 256:23       court's 78:2
  368:15 370:10         181:12 211:9          196:13 234:21         374:21              cover 298:3
contexts 370:14         247:1 248:21          237:1 238:18,22     couple 61:25 84:20    covered 18:20
continent 312:15        291:21 292:1          240:13 241:5,12       131:6 142:11          307:8,12
continents 308:12       312:18                241:16,20 242:2       224:19 358:7,15     covering 15:19
continuation 374:2    controlled 206:11       244:7 249:3 260:7     364:5               covert 272:4
continue 19:22          206:14,17 248:16      265:5,14 272:22     course 125:15         co-operate 313:20
  Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 177 of
                                        218
                                                                                              Page 9

cracks 366:16           222:3,6,17,20         323:13             126:5 176:15        145:11,18 146:15
Craig 1:11,17 3:3       223:17,25 224:8     custodial 113:4      179:22 239:1,6      146:21 147:7
  4:3,4,22 5:7,22       228:24 235:5,13     cut 136:5 261:25     253:14 258:19       148:25 149:14,16
  68:1 77:14,18         258:8                 262:1              265:9 350:23,25     149:22,23 150:2
  84:3,8,9,11,17,22   created 14:5,6        cut-off 346:3        351:1 354:7,9       150:11,13,16
  85:8,12,13,24         99:15 134:10,10     cyberstalked 287:9   383:16              151:6,11,20
  87:14 90:2 91:3,8     193:12,14 201:20    Cyberstalking       dated 65:2 79:8      152:14,19,23,23
  92:11 93:17 94:9      201:25 216:14         287:12             350:7,9 386:24      153:1,5,7 154:7
  94:13,18 95:5         222:12,25 224:15    C/C 254:3 255:2     dates 37:25 100:19   154:14,18 155:1
  96:1 123:24 124:3     231:25 232:2,6,9      284:16             101:2 156:23        155:13 156:7,9
  132:2 144:19          234:9,20 255:14     C01N 109:21,22,23 Dave 33:16,18 36:1     157:13 158:17
  173:20,24 190:20      270:3 283:9 290:7     110:1,3,10 111:4   38:7,9,16 39:1,8    159:1,1,4,16
  221:6,10 227:18       290:9,11 302:16       112:1,3,5,21,24    39:11,21,22 40:4    160:1,3,16,23
  239:12 240:17,19    creating 113:16         113:9,17,18 115:7  40:8 42:9,16,18     161:2,5 168:4,6
  244:6 245:24          234:13 243:15         115:10,13,14,16    45:9,11 46:23,25    168:10,13,16
  246:4,7,12,13,20      255:12,16 382:21      115:17,19 117:5,7  47:4,7,11,13,16     169:15 170:8,11
  246:22 247:1,8      creation 96:15          118:3,9,11,17,20   47:20 48:12,15,17   170:14 171:13,19
  248:6,25 256:11       100:5 134:13          118:22,24 119:14   49:10,19 50:1       171:20 172:8,9,10
  256:18,21 263:20      204:13 215:4          119:23 120:14,18   51:3,10,20 52:7     172:14,16,18,24
  266:7 267:25          217:22 218:1          120:22,24,24       52:23 53:11,19,24   173:2,13,14 176:2
  268:3 269:6,7,23      234:14 258:2,6        121:7,8,12,13,18   54:5,7,8,24 55:19   178:16,25 180:4
  270:15,17,19,22     creator 324:21,24       122:5,22 123:3,8   56:6,13,22 57:3     181:4,12 183:10
  272:7,10,16 276:3   credentials 132:24      123:9,9 124:7,9    57:11,18,24 58:4    183:14 186:20,22
  277:25 278:3          213:22                307:13,15 381:10   58:7,10,13,18,22    187:7,7 188:11,13
  279:14 280:2,2,16   creditors 247:13        381:22,24          58:25 59:2,6,13     190:4 192:17
  282:2,14 284:1,5    crime 141:25                               59:18,24 60:2,4,5   195:12 196:15
  323:9 330:24          142:12 258:7                 D           60:8,11,13,17,19    198:18,22,25
  334:9 343:12,15     criminal 194:3,6      d 3:1 354:24,25      60:23 61:1,3,13     199:9,15,17,22
  344:2,8,14,17,24      251:13 341:23       Dai 129:3,22         61:16,19,22 62:4    200:9 201:14,24
  348:2,18 350:14     critical 158:23,25      131:14 151:5       62:15,18,20,25      202:10,14,24
  378:12,13,21,25     critique 13:14          167:16,17 168:1    63:1,5,8,18,21      203:8 204:2,10
  380:8,19 385:23     cryptocurrency        damn 187:6 312:5     64:9,13,14,17       205:1 206:2,5,8
  386:3,20              323:14              dark 134:9           65:2 67:6 68:3,10   206:14,16 211:13
Craig's 242:15        cryptographic         data 12:3 23:21,22   68:11 69:2,8        211:16 212:10
  318:12                383:21                23:24 24:2,10,13   70:16 71:10,17,22   214:3,5,15,16
craig.wright@inf...   cryptography            24:19 25:25 26:2   71:23 72:11,22      215:6,10,13 216:6
  81:13                 151:3,6 170:4         26:13,16 27:6      75:12,25 79:8,19    216:10,13,14,16
crap 177:24           Cryptonaut 129:9        29:25 30:2,3,4,8   83:22 89:1 90:3     216:17,19 217:3,8
crappy 356:15           129:13,16,23          30:10,11 32:19     90:12,15 98:9,13    217:11 218:10,20
crazy 331:1           CSW 227:22              56:21 99:18        107:16 116:7,7,9    218:24 222:16,20
create 8:16 53:6      currency 125:18,21      240:22 275:11      123:7,7,12,16       222:24 232:17
  76:19 88:7,11       current 308:9,9,11    date 4:7 5:20 9:17   126:16 128:13       234:14 235:18,18
  99:24 100:9           361:2 363:14,25       17:1,6 21:7 63:12  133:16,17,25        235:18 238:19
  124:17,23 125:2       369:19,22             64:2,6,6 66:18     134:16,19,21,22     242:15,20,24
  144:20 190:21       currently 5:25          83:21 99:10        135:12,14,17,22     244:3 250:18,19
  207:9 216:5 218:7     11:15 308:6           109:25 116:4       136:1,1,2 137:4     254:15 256:2,8
  Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 178 of
                                        218
                                                                                                  Page 10

 257:3,9,12,23         380:10 386:24        defence 358:10         deployed 283:14       detail 55:16 257:10
 258:12,18,24         days 187:17 305:24     360:22 361:11         deponent 3:2 386:3     368:19
 259:6,11 260:1       de 2:11                368:16 369:6,15       deposed 369:14        detailed 272:2
 261:19,21,23         dead 355:23 360:15     369:20 374:11         deposited 114:16      detailing 86:18
 262:9,10,16,19        382:23               defendant 1:12 2:9      114:19               details 53:2 72:8
 263:3 264:4,9,9      deadline 366:1         348:19 349:9          depositing 120:8       121:23 127:15
 264:10,18 266:2      deal 16:10 174:21      350:10,13 351:23      deposition 1:16 3:9    137:17,19 140:18
 266:10 267:6          231:14 233:3          354:20 372:9           4:3,9 5:11 6:23       144:19 190:20
 275:18 276:11,17      368:14               Defense 1:7 239:12      8:8,9 20:5 42:24      198:17,20 213:10
 276:22 285:14        dealing 149:19,19      263:19,22 264:2,5      43:3 65:16 73:3       229:20 277:6
 286:21 287:1          232:17 261:4          264:18 350:15          77:14,18,25 88:21     293:13
 292:18,21,25,25      dealt 42:3 103:9      defer 368:6 369:14      123:24 124:3         determination
 293:1,2,5,6,7,8,12    231:3 366:4           374:10                 144:5 145:25          127:16
 293:13 312:10         369:24               deferred 383:11         146:1 173:20,24      determine 19:23,25
 316:13 317:24        death 99:1 111:10     define 27:13,13,23      174:6 175:2           20:2 285:23
 318:8,12 319:1,6      282:10                49:16 52:10 53:25      187:14 199:13,19      286:15 292:9
 319:7 320:22         Deborah 317:7          55:1 86:15,18          203:17,20 216:8       311:19 338:20
 321:1,5,18,21        debt 347:17            177:16,23 178:19       221:6,10 234:6,7      340:17 367:11
 322:3,11,13 325:6    debtors 247:13         198:19 255:8           259:1 284:1,5         368:7,10 373:24
 325:15,18,20         debunk 384:2          defined 28:4            292:4 323:9          determining 96:16
 330:13,16 341:17     December 12:25         117:23 264:17          352:18,19 359:5      develop 88:2,3
 341:21 342:1          14:3 133:20,21       definitely 51:7 59:3    359:22 362:4          168:10,13
 343:3,6,9 345:11      137:3 195:3,15,16     59:7 72:25 101:1       363:2,5,11,21        developed 186:24
 345:18 346:6,7        195:24 196:9          221:16 226:3           364:9 365:15,20       218:24 241:17
 347:2,13 355:9,10     306:14 358:25        definition 209:1        366:4 367:7 374:2     276:21 277:24
 355:21 360:5,15       365:11 380:22         253:24 256:9           374:3 375:12          283:17 287:12
 360:19 362:15,16     decide 78:14 125:5     257:1                  383:11 385:22         323:24
 362:25 365:18         145:14 161:9         definitions 52:16       386:4,5 387:11       Developers 76:18
 367:3,5 368:23        165:5 167:9 337:3    deformation 65:3       deposition-taking     development 28:20
 371:22,22 372:8      decided 73:19         degree 226:24           7:9                   28:24 29:1,5,5,8
 375:24 376:14         128:23 140:8          264:11                Derivative 216:11      29:14 99:16 207:7
 380:15 382:19,20      325:12               delete 74:13 274:2      222:7 223:3           244:7 283:1
Dave's 111:10         decision 373:21       deliver 247:8 283:2    describe 118:8         323:18 326:10
 128:19 144:8,19      declare 334:10        delivered 83:7          226:4                 328:6 351:17,19
 149:6 156:10         decline 373:23         337:19                describing 69:18       351:21,21,25
 158:15 190:20        deduced 285:18        demonstrate            Design 62:6 110:12    development/Res...
 207:22 218:8         deed 297:14 308:24     259:11 260:1           111:4,23 112:15       265:4
 233:8 258:10          309:1 312:3,25       Denariuz 305:9          306:24 307:9         device 11:14 21:17
 315:24 341:20        deem 78:6              306:10,21 307:14      designed 99:15        devices 24:20 25:25
 343:17 344:3,9,17    deemed 256:11          307:16 308:5          designer 106:5         30:21 31:1,11,16
 346:7 373:4 377:8    deep 329:2            Department 218:23      desired 386:6          31:23 41:16 42:3
 377:10               defamation 150:4,8     317:5 355:8,20        desires 243:22         99:17
David 1:7 8:16        defaming 162:21        357:7                 Desmond 82:10         DEVIN 2:3
 242:7 283:1,6,7      default 248:5 268:3   depending 209:2        Despite 225:22        de-designate 5:13
day 91:14 190:2       defective 260:9       depends 209:4          destroy 119:6         DHS 255:24 275:10
 204:17 341:22         262:6                 364:4                 destroyed 75:5,8       275:14 370:19
  Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 179 of
                                        218
                                                                                                 Page 11

  371:16 372:19       directly 324:1          374:24 382:21         228:7,8,25 239:15    227:22 228:13
dialogue 66:10          372:22              discussing 75:23        241:22 254:6,10      231:11 232:4
dictated 165:22       director 13:12          78:18 127:12          256:15 290:14,21     264:12 285:15
dictionary 52:15        288:1,3,10 339:1      175:11 273:15         297:16,16,19,21      287:15 341:22
  117:25 322:10         354:19 361:3          333:20                298:1,7,9,12,14      352:1 356:25
died 47:9,13,16         367:20              discussion 40:18        298:16,18,22,22      369:3
  98:16 116:7,7,9     directors 122:5,8,8     45:4 82:24 216:7      298:25 299:14       dollars 227:21
  242:7 282:9         directorship            303:14 361:11         300:25 301:2,19      251:17 372:16
  354:20 382:20         288:14 339:5        discussions 76:2        301:25 302:4        domain 81:9
difference 171:12     directorships           143:13                304:3,4,5,18         176:12,14 177:14
different 10:15         288:13              disillusioned           308:16,20,21         177:20,21 178:7
  14:2 23:25 35:19    disagree 261:7          133:23                311:4 315:7 333:9    178:17,20,23
  79:17 84:16 88:8      338:17              dismiss 19:2            334:15 348:23,24     179:7 180:5,8,11
  96:16 104:9         disappear 314:15      disposal 250:24         349:4 351:7          180:13,18 181:1,5
  105:13 110:11       disappeared           disposition 91:16       354:10,11,13,14      181:13,20 223:23
  125:2,3,4 135:7       186:24 201:21       dispute 226:20          355:5 365:9          224:7
  156:13,15 157:14      314:18,21,24          257:23               documenting 28:21    domains 81:8,17
  161:16 165:24       disappointment        disputes 385:5         documents 83:11       180:6
  218:22 219:1          134:16              distinction 205:14      122:2 163:20        donate 11:25
  232:13 239:25       discipline 287:13       208:3                 286:3 290:15,16     donated 74:20
  255:4 258:10        disclosed 174:23      distribute 258:8        290:17 292:24       door 231:12 232:10
  291:13 298:16         338:11              distributed 232:13      293:14 297:10,12    doors 233:6 362:5,5
  300:12 301:6        disconnecting           232:19                297:17 298:19       Dorian 213:14,15
  302:14,15,16,20       195:11              distribution 167:7      299:2,5,10 300:19    213:17
  302:20 304:5        discovery 226:2,14      233:4                 301:22 302:4        dot 179:7,13
  312:21 325:5          337:22 362:5        District 1:1,1 4:6,6    304:20 312:21       double 41:13
  328:2 354:13        discrepancy 228:23      333:6                 333:7 334:18,20     double-check 159:2
  361:4 382:3         discuss 16:18,23      dive 119:6              334:21,24 335:7      162:20
differently 165:22      17:3,9 18:21 38:9   division 142:1          335:12,17 336:1,1   doubt 210:24,25
differs 124:24          38:18,21 40:13      divorce 16:18 17:1      336:3,4,10,12,14    download 122:19
difficult 76:21         55:19 56:6 59:6       17:6 363:11,13        336:15,18,22,24     downloaded 166:21
  258:4                 59:12 75:24         divorced 16:21,23       338:5,7,13,16,21    Dr 3:3 4:3,25 5:7
difficulties 65:3       127:14 141:10       DMCA 378:16             349:18,19 351:20     5:15 8:13,22
  150:9                 143:14 176:7        docket 126:10           352:3 353:3,7,10     18:17,22 19:12
digital 55:13 64:25     198:17,19,21          189:23 240:5          355:2 357:9 362:6    20:14 25:23 30:20
  74:19 124:24          199:8 264:13        doctor 6:8 52:1        document-wise         31:2 35:8 37:5
digitally 260:13        297:1 329:25          109:7 253:4           353:7                41:6 68:1 69:6
direct 91:19 118:14     330:5,10 331:4,9      264:12 285:2         doing 26:17 78:8      71:4 77:14,18
  160:5 325:19          331:12,15 363:12      332:4                 82:7 88:14 106:20    78:15 82:23 97:22
  328:12 330:14         363:16 367:22       doctored 332:22         122:11 125:12        98:3 106:13
  332:4 354:2           382:18,22           document 65:10,10       135:20 138:9,24      123:24 124:3,6
  368:24 379:23       discussed 49:8 59:9     65:14,14,19,23,24     142:11 154:1         126:22 132:2
  380:4,10              64:14 130:7 141:9     66:13,13,24 67:4      158:22 160:14        145:19 173:20,24
directed 52:19          141:11 148:10         67:4 157:4,8,11       177:24 187:21        175:9,23 176:11
  118:24 238:7          160:11 171:23         159:1,11 189:20       188:11 191:20        188:23 217:15
directive 78:2          188:24 341:17,21      227:11,13,15          195:7 199:1          221:6,10,13 238:7
  Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 180 of
                                        218
                                                                                               Page 12

 245:12,23 247:18      287:11               168:16 169:15         252:24 347:3        entry 126:10
 256:18 258:25        drink 7:17 38:11    edited 136:7 156:8    ends 253:6              189:24 240:5
 262:5 263:7           323:2 357:22         172:24              engineers 163:6       envisioned 99:5
 264:21 265:6         drinking 204:16     editing 63:22 65:4    England 260:20          243:18
 267:4 269:22         drive 14:24 21:14     159:8               English 54:21         EOS 323:14 326:1
 271:1 277:12          74:23 75:4,13      edits 156:10 171:16   enhanced 231:10       equipment 11:24
 283:9,17 284:1,5      319:16 321:5         171:20 172:15         232:3,12,16         Ernst 102:4 104:3
 284:8 295:8,10       drives 21:6 74:15   effect 365:13           243:14              error 265:5 300:15
 296:1 297:7           74:17,18,24 75:15  effectively 14:1      enquire 295:8           301:22 320:16
 307:18 308:16         262:25 377:8,10      28:5                  296:1,6               349:3 350:18
 309:7 312:25         driving 330:25      effects 96:16         enquiring 368:4         351:22 353:5
 313:15,19 315:2      drove 38:16         effort 78:5 375:9     ensure 88:14,16         354:6,13
 316:10 317:2,20      drunk 204:16        efforts 374:20          134:11              errors 353:1
 320:20 322:11        dubbed 100:3        either 25:12 30:4     ensured 92:13         Especially 385:4
 323:9,12 333:5,19    due 346:23 360:21     34:6 37:24 63:10    enter 90:11 98:12     ESQ 2:3,5,22,23
 334:23 335:11        duration 242:15       66:8 70:24 89:2       272:6,10 374:25     establish 8:13
 338:4,15,19           318:12               110:11 123:6,8,9    entered 19:24           145:23
 339:18 341:25        D-E-B-O-R-A-H         144:13 174:21         90:17 243:6         established 97:5
 345:24 352:20         317:10               220:22 222:16         266:11                99:1 181:12
 358:18,19,21,23      D-E-S-M-O-N-D         248:24 318:18       entire 5:11 150:19      205:17 238:19
 360:13,18 361:1,9     82:11                347:16 358:8          191:3 193:17,22       339:25
 361:16,21 362:10                           362:15 369:22         204:17,20 312:14    Estate 1:6
 363:10 365:17                  E           370:21 374:1        entirely 195:16       et 4:4 154:2
 367:1 368:4          E 2:1,1 3:1 388:1   electronic 64:25        226:1 335:2         etcetera 17:19,19
 369:13 371:21        EA 256:14             65:6 75:5,8,15,16     373:12                21:8 37:16 74:21
 372:3,4,14 373:2     earlier 5:17 41:14    260:11              entirety 264:16         159:2 163:20
 373:3,6,17,24          109:8 210:19      Ellen 108:12,19       entities 77:3 87:4      172:13 181:1
 374:4,8 375:18         283:10 313:22     else's 158:21 342:7     87:15 88:7,11,25      185:22 247:15
 376:14,21 377:7        344:18            email 317:23            90:20 91:4 94:18      261:4 267:10
 377:25 378:12,13     early 55:14 167:7   emotion 158:20          95:6 96:2 238:8       272:5 274:23
 378:21,25 380:8        175:24 202:22,23 employed 12:11,16        244:20 296:2,4        275:17 300:15
 380:19,23 381:9        289:7 290:4         12:21 13:3,6,8        349:17                312:19 325:12
 382:24 385:23          319:15 372:5        387:10,13           entitled 89:12        ether 148:2
draft 136:13 139:1    earn 196:3 241:15   employee 120:7          191:19,20 216:11    Ethereum 88:3
 139:7 191:5            241:19,23           387:12                308:17,24 375:18    European 84:20
 301:18,24 302:6      earned 196:10       employees 41:15,22    entity 90:23 96:4     evening 361:24
 302:24               ears 102:22           41:24 42:1,3          96:13 97:15 98:10   event 169:8
drafted 348:23,24     earth 313:16,17     employer 13:3,6         98:12,20,22 99:1    eventually 20:5
 349:2,22             easier 21:11 158:20 employment 13:13        99:3,8,14,20,24       33:22 100:6 113:3
drafting 138:16         207:15 245:15     EN 142:5                100:9,15 101:12       160:16 200:23,25
 350:18               Eastern 84:20       enable 83:3 219:2       107:16,19,21,23       207:12
drafts 136:25 141:7   easy 77:22 158:21     235:22                108:1 109:21        Everyday 253:7
 142:15               economic 224:1      enabled 231:13,16       118:12 120:25       everyone's 374:20
drank 38:10 39:5        356:16              231:18,20 234:10      121:7,8,10,11       evidence 66:25
Dread 186:10          EC4A 1:22           enacted 90:14           263:20 264:8          134:12 155:15
drill 55:11,17        edit 136:20 156:7   ended 250:23 252:2      269:4                 215:8 260:24
  Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 181 of
                                        218
                                                                                                Page 13

  261:1,15 262:24       263:16 278:11       exploitation 74:21      104:13 171:11,13  famous 303:9
  274:18 312:22         284:9 296:18        explore 367:20,24       171:16 287:14        341:22
exact 9:17 11:2         297:8 302:6,7       explorer 253:13         329:16            far 97:1 173:12
  14:15 24:9 37:25      314:25 315:3        exposed 380:22        e-mailing 58:18,22     175:25 242:24
  53:2 85:2,14 96:8     333:15,22 347:19    express 95:21           63:18                243:16 247:6
  112:2 118:6 126:5     347:22 370:17       extension 366:9,13    e-mails 60:7,10,13     363:4 372:7
  133:19 156:22         371:4               extent 19:21 31:5       60:21 68:2,8,11   faster 384:9
  179:22 213:9        exhibits 3:9 244:21     303:2 334:19          68:21,24 69:3,8   father 315:25
  259:2 281:8           278:10 295:15         336:2                 70:16 71:9,10,17     371:22
  325:10 344:21       exist 74:6,7 76:6,7   extra 275:6             129:2 132:13      fault 10:10,12
exactly 44:5 45:16      84:14 85:5,10,22    ex-wife 15:17 17:6      261:7 262:25      Faustus 379:2,3
  53:22,25 54:14        121:24 137:19         218:18 360:18,24      315:4 335:17      FBI 35:24
  80:15 85:11 93:19     139:22 162:2          364:14 369:5                            features 277:9
  102:5 110:13          201:19 219:13       eyes 200:7                      F         February 126:4
  113:10 118:20         296:11 306:11,13    e-cash 125:4          F 244:7 245:13         318:23
  142:20,21 152:22      343:21 349:18       e-mail 54:4 58:25       246:2             federal 70:5 95:21
  156:12 158:11         351:20 353:3          59:2,18 60:5,15     fabs 345:23            141:24 311:14,16
  172:24 173:1          355:2 357:9 367:8     60:17,19 61:13,16   Facebook 67:19,19      337:3
  189:1 202:21        existed 20:15 76:20     62:15 63:11,12,13     67:20 262:13      feedback 172:1,3
  211:19 248:23         79:17 306:15          63:16,25 64:2,3,8   facilitate 136:4    feel 7:17 9:13 78:6
  254:14 263:10       existence 107:21        64:14 65:1,7,8      fact 6:22 109:15,18    128:7 221:13
  265:18 285:11         116:19,24 117:5       66:1,3,17,18,19       225:14 251:24        262:4,7 300:18,20
  335:22 341:11         183:3,23 230:7        67:12,17 68:19        260:16,19 284:24 feels 364:16
  378:22                286:2 290:3           70:23,24,25 71:3      307:16 309:2      fees 253:3
examination 6:13      exists 50:25 306:12     72:24 79:7,9,11       335:6 366:19      Ferrier 309:23
example 55:13           311:8 365:9           79:15,18,25 80:5      376:2 379:4       fibre 185:17,18,21
exchange 62:10,11     exodus 217:20           80:8,10,13,17,24      383:21            fiction 193:11,15
  62:11 79:22 81:1    expect 179:7            81:2,4,12,15,25     facts 155:14 215:7     193:18,23
  81:7,8,10 125:24      241:19,23 311:6       83:21 126:11,14       307:15            fight 319:15
  204:8,9,25 206:2    expected 241:11         131:15,16 132:9     failed 134:14       fights 150:10
  206:4,6,7 251:16    expecting 352:4         136:2 138:8 147:9     174:16            figure 171:10
  254:2,4,10,19       expects 241:15          147:13 148:15,16    fails 220:22           205:19 225:3
  255:1,19,21 315:4   expert 74:19            148:21 150:3        fair 144:16 352:8      250:22 307:20,22
  351:17                158:19 369:11         155:5 160:6           362:8                322:23
exchanged 205:13      explain 19:8 89:5       161:16,19 179:7     fairly 214:18 258:9 figured 77:22
exchanges 317:23        109:10 144:5          209:3,8 210:2,6       368:12            figuring 318:1
excuse 177:25           177:4 189:3,8         210:13 212:3,4,8    Faketoshi 384:21    file 81:19 161:11,12
exercise 118:24         204:5 205:7,12        256:16,19 273:1,2   false 220:22,23        161:14 216:15
exercised 118:22        265:23 268:2          273:20,23 317:21    familiar 80:16         236:10 352:14
exhibit 3:10 78:16      282:24 315:12         317:23 318:24         191:3 270:9 276:1    355:24 366:9,20
  78:17 79:7 126:8    explained 253:5         321:3,18 325:24       281:22 327:20        368:16 369:6,15
  126:9 150:6 160:6   explaining 320:25       327:21 329:11         380:25 381:6         369:16 374:11
  161:16,17,18        explanation 40:16       342:22 360:19       familiarise 240:6   filed 17:16 353:2
  189:7,17 193:5,11     126:24 253:6,7        372:25              familiarised 267:19    355:22 360:23
  227:7,10 239:2,4      254:19              e-mailed 59:20        family 18:21           366:3,5,10
  259:17 263:14,14    explicit 208:21         60:23 61:1,19,21      164:14 331:16     files 81:7 164:2,5
  Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 182 of
                                        218
                                                                                                 Page 14

   300:14,14 303:22     232:11              fluffy 51:1 177:24    formation 33:16,18     360:20
   303:22 335:18      firewalled 207:12       204:6                 33:22,25 113:1     four 67:23 130:6
   377:8,10           firm 12:23 94:1,3     flush 369:20            120:12 182:5         190:1,3 216:25
filing 355:10 365:8     143:10 303:6,9      FNE 96:5,24           formed 72:1 84:23      217:6,22 218:1
  365:12 366:14       firms 303:7,16        focus 233:21            85:1,8,13 98:15      275:10,14 299:2
  374:23              first 9:24 15:11,15   Foley 1:24 2:15         98:18 110:10         304:20 308:12
final 158:1 368:19      16:2,8 53:24 54:5     4:13 387:3,24         111:23,25 112:12     312:21 314:20
finally 372:25          63:7 64:8,16        folks 233:9 248:15      113:12,13 117:9      361:7,13,17
finance 96:5,25         83:22 84:1,11         248:20 249:2          117:11 277:23        363:22 366:23
  247:11,13 248:8       95:23 105:13          250:22                303:6                369:24 370:13,24
  248:11,22 249:2,7     108:12 129:7        follow 148:17         former 16:19,24        371:5
finances 281:9          142:3 145:11          233:13 234:12         17:2,3,9 80:25     FPGAs 241:17
financial 141:25        157:6 167:7 168:6     311:17                104:10 130:9       frank 366:14
  142:12 224:9          169:1 176:14        followed 148:21       forms 14:2 56:6      fraud 316:4 333:3
  279:18 313:9          179:19 180:5          287:13                313:25 345:22      fraudulent 18:25
financially 387:14      182:6 184:2,12      following 245:23      formulated 283:6     Freedman 2:3 3:4
financier 240:13,17     189:25 191:10,12      290:6 334:11        forth 228:17           4:18,18 5:3,8,9,14
  245:23 246:2          191:20 199:22       follow-up 339:13      forthcoming            5:17 8:12,21 9:9
  248:3,5               200:5 201:20,21       363:24                282:11               9:15 10:3 11:12
find 16:8 82:14         215:5 238:23        foolish 243:1         forum 135:12,15        11:23 12:15,19
  129:10,13 147:7       263:23,25 264:17    foolishness 70:12       138:2                13:10 15:6,10,22
  147:21,25 148:8       285:6,10 286:20     forced 332:21         forums 155:4 209:3     16:1,4,10,14
  163:14,16 187:5       286:21 297:25       forcefully 385:6        209:4                17:11,25 18:16
  190:16 199:5          298:2,3 309:21      forecasting 96:14     forward 65:3 71:5      19:6,9,17,23 20:3
  262:24 263:2,4        326:2 359:11        foregoing 386:4,5       166:3,19 228:13      20:10,13,19,23
  296:13 332:25         361:13 362:9          387:5                 349:6 359:2          23:14,23 24:6,12
  383:15                365:25 368:4        foreign 204:21          375:11 382:24        24:23 25:5,16,21
fine 5:14 6:8 77:10     371:20,21 384:23    forensic 74:19          383:2                26:4,12,18 27:1,5
  123:20 281:24       fit 254:4,10          forensics 159:23      forwards 335:17        27:10,15,19,25
  286:9 354:23        fits 8:10             forget 112:3 130:23   fought 352:4           28:13,23 29:7,12
  361:25              five 48:3,5 67:23     forgotten 213:16      found 11:10 13:25      29:21 30:19,24
finish 69:6 158:3     five-minute 323:1     form 20:20 24:25        148:4 158:24         31:10,15,19 32:1
  201:22 252:21       fixed 154:5             25:6,16,18 50:20      299:12               32:11 33:2,15,21
  262:4 263:11        FL 2:12                 63:2 65:6,12 66:8   foundation 140:7       34:2,11,16,23
  267:4 296:1 313:7   flashing 178:3          67:2 69:14,17,19      152:15 154:16        35:3,15 36:3,7,15
finished 141:15       Flexiteek 226:18        72:1,4 77:24          168:12 212:12        37:3,10,22 38:5
Finney 129:4,22       Flexner 1:21 2:3,6      97:15 113:3 119:8     242:11 324:10        38:25 39:6,18
  153:19 154:5,14       2:22,23 4:10,11       134:11 139:7          331:21 332:1         40:3,7,22,24 41:5
  154:19,22,24,25     flip 186:10             226:1 252:9         founded 13:24 14:1     41:8,12,20 42:23
  155:20,22,23        flippant 321:2          253:20 260:8          84:12 96:10 99:9     43:1,2,4,10,14,16
  156:5 172:12        Florida 1:1 2:4 4:6   formal 127:10           109:12,23 122:23     43:22 44:2,13,19
  175:16,20 188:5,7     37:23 38:1,6 46:1     136:16 365:7          291:1,5 293:24       45:7,19,25 46:9
  192:12                46:14 263:19        formalised 290:4        306:23 308:10        46:15,22 47:15,23
fired 103:13,15,19      264:18 333:6        formally 42:21        founders 346:22        48:2,10,19 49:6
  138:9               flowers 273:8           162:22                378:18               49:13,17,23 50:4
firewall 231:13       fluctuates 356:12     format 55:14,16       founding 106:23        50:8,15,19 51:2,8
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 183 of
                                      218
                                                                                       Page 15

51:14,18 52:11,21   124:21 125:8,10     183:12,17,21        244:5,12,17,20      315:1,19,22 316:9
53:5,9,17,23        125:22 126:2,15     184:1,6,14 185:1    245:4,11,17,21      317:1,10,13
54:16,22 55:2,23    126:25 127:4,6,9    185:7,11,13 186:7   246:18 247:7,21     318:11,18,22
56:16 57:8,17,23    127:18 128:5,12     187:1,15,17,22      248:10,19 249:11    320:13,18 321:17
58:3,21 59:17       128:18 130:21       188:1,6,12,20,22    249:21 250:4,9,21   322:2,18 323:1,11
60:3 61:12 63:17    132:4,6,23 133:12   189:6,9,14,23       251:3,21 252:6,14   324:7,13,19,25
63:23 64:15 65:11   133:14 134:5,15     190:10,15 191:2,7   252:20,23 253:15    325:14 326:16,21
65:15,25 66:7,15    134:18,20,25        191:12,15 192:1,7   253:22 254:8,11     327:1,6 328:9,25
67:1,5,24 68:6,15   135:3,10,21         192:16,22 193:3     254:21 257:16       329:6,10,24 330:4
68:20 69:1,13,17    136:11,18,24        193:16,21 195:14    259:9,18,25         330:9 331:3,8,18
69:20 70:1,4,8,14   137:7,12 138:11     196:5,14,25 197:5   261:24 263:6,12     331:23 332:3
70:21 71:16 72:10   138:25 139:6        197:12,22 198:7     264:3,19 265:17     333:10,18 334:4
73:6,12,16,21       140:10 141:6,17     198:11,16 199:4     265:20,25 266:15    335:10,20 336:11
74:2,10,16 75:3,9   141:20 142:8        199:14,21 200:1     267:12,17 268:8     336:17,23 337:13
75:19,22 76:10,25   143:22 144:7,12     201:9 202:6,9       268:17,24 269:18    337:25 338:12,17
77:7,10,20 78:7     144:18,24 145:5     203:4,13,24 204:7   270:5,24 271:14     339:4,11,22 340:4
78:13,21 79:2,5     145:10,20 146:6     204:23 205:10,15    272:15,19 273:10    340:8,12,17,22
79:14,24 80:4,9     146:12,20 147:1     205:19,25 206:9     274:6,13,19 275:7   341:3,7,14,24
80:18,22 82:3,8     148:3,7,19,23       206:15,20 207:1     275:23 276:14       342:10,16,20
85:21 86:8,12,21    149:5,11 150:12     207:21 208:4        277:3,12,17 278:9   343:2 344:1,7,13
86:25 87:10,21      150:18,23 151:23    209:7,19 210:8,12   278:15,21 279:2,7   344:23 345:14,17
88:6,17,22 89:2,7   152:6,10,13,18,24   210:21 212:9,15     279:13,19,23        346:5 347:8,20
89:11,14,20 90:1    153:4,6,15,21       213:13 214:14,23    280:8,14,21 281:1   348:7,14,16
90:6,10,16 91:2,7   154:6,13,17 155:3   214:25 215:3,11     281:12,19 282:12    349:12,21,25
91:20 92:10,15,19   155:6,12,16,19      216:9 217:2,13,25   282:23 283:23       350:4,19,24
92:25 93:4,10,21    156:3,19,24         218:6,13 219:18     284:7,13 285:1,17   351:12 352:13,23
94:2,12,17 95:15    157:12,18,23        220:2,11,17 221:2   285:23 286:6,14     353:20 354:1
96:23 97:21 98:8    158:8,13 159:14     221:12,17,25        286:19,25 287:5     355:6,16 356:1,17
98:17 99:6,23       159:18,20 160:2     222:11,19 223:1,8   287:10,23 288:6     357:2,22 358:6,7
100:8,14 101:3,8    160:15,22 161:1,6   223:13,24 224:5     288:16,21 289:8     358:13,18,23
101:16 102:16,24    161:17 162:15,19    224:13,20 225:7     289:13,18 291:10    359:10,17 360:4
103:14,18,22        162:23 163:8,13     225:11,19,24        292:5,16 293:20     360:11,17 361:1,7
104:6,21 105:8,21   164:4,16,21 165:2   226:5,11,15,17,21   293:25 294:5,10     361:19 365:22,23
106:9,22 108:5,11   166:8,18,25         227:2,8 228:3,5     294:14,19 295:7     365:24,25 366:8
108:17,22 109:19    168:15,25 169:7     228:10,19 229:5     295:13,18,22        366:11,14,22,24
110:2,20 111:2      169:20 170:13,23    229:15,22 230:1     296:16,19,24        368:1,2 370:2,6
112:10 114:1,11     171:4,9,25 172:22   230:10,15,22        297:4,6 299:8,19    370:20 371:17,18
114:18 115:1,6,12   173:3,7,17 174:17   231:5 232:25        300:22 301:10,17    372:12 373:10
115:24 116:6,10     174:21 175:6,8,14   233:16 234:8,19     301:23 302:5,12     375:3,4,17,23
116:15,18 117:4     175:21 176:4,10     235:3,12,17,20      302:22 303:11,24    376:4,13,18,20
117:10,14 118:7     176:21 177:2,12     236:2,9,16,23       304:13 305:4        377:14,18,21,24
118:15,21 119:3     177:18 178:5,15     237:5,13,20 238:2   306:19 307:4        378:9 379:19
119:13,19 120:17    178:21 180:2,12     238:6,10,21         308:4,15,22 309:6   380:2,7 381:2,17
120:21 121:17       180:16 181:8,14     239:14,18,20        309:14 310:5,8,22   382:4,9,17 383:3
122:4,13,21         181:18,23 182:2,5   240:1,4,16 241:25   311:2,11 312:1,23   383:8,14,18 384:1
123:20 124:5,13     182:12,18 183:1,9   242:14,23 243:20    313:6,13 314:6,11   384:6,10,15,20
  Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 184 of
                                        218
                                                                                               Page 16

  385:9,12,16                  G              286:10 296:22         256:18 259:23       152:12 156:2
freedom 337:18        G 244:7 245:13          313:9 315:17          261:23 262:13,17    159:10,11 164:11
frequency 49:19         247:9 327:18,20       330:24 359:12         262:22,22 266:4     164:12 166:3,19
  51:20 56:12 57:2      327:23 328:2,4        371:19 374:10         267:13 272:3        173:18,24 178:2
  57:10 60:21,25      gained 138:3            380:3                 277:18 279:17       181:11 185:18
  61:18               gaming 231:10,14      given 31:7 37:4         280:6 283:12        190:12,13,15,17
frequently 47:6         232:3 244:2           75:13 114:22          291:11 305:5        191:7 192:2
  59:20 60:22         Garzik 329:11,19        119:12 140:17         310:2 311:23        196:21 197:1,6
friend 48:17 71:25      330:1,6,11,13         146:2 147:9           313:14 315:7        199:11,12 203:15
  160:3 214:16,17     Gati 326:6              167:14,15,16          318:23 320:1        203:17 204:24
friends 70:25         Gavin 330:18,20         169:23 171:3,11       321:7 322:9         205:2,5 209:17
  159:22 262:19,20    gears 77:2              205:4 211:16,18       333:11 341:21       214:20,21 216:3
front 37:21 109:4     general 28:11           251:11 268:11         348:11 350:5        219:8 221:4,10
  111:12,19 121:22      190:22 205:15         282:8 305:20          352:2,24 353:17     222:14 225:6,7,8
  122:25 123:5          360:10 370:21         328:17 337:5          353:20 354:15       225:8 226:4,5
  128:8 150:7         generally 62:10,12      355:8 367:22          357:15,19 365:20    237:24 240:8,9,10
  158:15 270:11         101:13 291:17         369:13                370:9 384:10        242:12 244:14,22
  276:2 295:24          306:9 313:24        giving 9:12 77:23       385:1               245:6,9 247:14
  297:14 298:19         325:8                 145:24 195:10       God 187:6 312:5       257:22 259:14
  313:4 373:1,5       genesis 181:24          247:11 282:11       gods 82:21            261:17,21,25
fucked 133:24           182:14,21 183:2       385:4               goes 65:7 100:2       262:4 263:11
fucking 157:17          183:22 184:7        glass 30:15             103:21 178:12       273:12 274:20
fulfillment 268:19    gentleman 188:25      gloss 371:20            189:10,12 191:12    279:7 283:24
full 8:18,20 18:21      327:18              GMX 209:10 210:3        205:10,11,13,15     284:5 285:21
  52:14 159:8 169:5   getting 8:25 108:1      211:1,6,16,23         244:15 260:18       286:9 295:19
  171:2 219:9           144:4 152:8 156:1     212:10,18 214:6       301:15 306:8        304:3 305:24
  308:21 347:5,9        185:16 204:16       go 8:2 12:1 14:25       340:15 345:21       316:24 318:20
  352:19 379:13         208:12 213:17         17:12 19:16,19,20     359:2 362:11        323:4,9 333:12,16
fully 367:24            328:19                19:21 20:8,9 31:2     363:18 364:8        340:14 342:18
full-time 198:4       GICSR 315:10,12         40:23 41:12 42:11     383:9,23 384:4      346:8 350:1
fulsome 40:16           316:14,17 317:4,7     42:19,24 43:8,19    going 5:11 8:22,24    352:16,18 353:21
  126:24                319:8 370:16          43:23 51:25 72:8      16:1 31:5 36:20     353:24 355:25
functions 26:6,11       371:4 373:3           75:19 77:10 96:2      37:3 40:12,25       357:24 358:2
  159:5               give 10:19 40:16        98:20 101:1           41:3 43:13,14,20    363:3 366:18
fund 140:9 355:21       57:9 63:21 66:12      107:19 108:2,5        52:16 61:11 65:5    368:18 370:12
funding 139:14          66:14 71:2 78:22      109:5 119:24          65:23 66:5 70:9     374:4,4,16 375:10
  140:4 218:21          78:24 79:2 89:8       122:20 125:5          77:1,2,12,18        376:2,5,6 377:12
funds 354:21,21,24      112:21,22 119:7       134:7 142:24          78:23 88:20 89:14   384:10,24 385:6
  355:3,7,12,12         124:14 135:22         144:23 153:10         91:22 96:4 98:4     385:20
further 99:3 123:15     148:12 150:24         157:6 162:21          99:2,8,13 101:20 Golden 6:6 256:10
  154:7 301:16          168:4 177:6,8,19      191:10 195:12         103:17,20 107:23 good 5:15,16 13:14
  362:19 363:18,20      178:6 186:18          211:6 216:7           108:6,9 109:20      77:8 123:19 124:6
  368:1 373:14          203:16 212:18,20      227:10 239:21,22      122:19 123:14,22    149:22 159:1
  375:2 387:9           245:3 253:21          246:11 247:6,17       124:3 127:12        249:1 262:20
F(b) 252:9              257:11,22 279:9       249:6 252:10          128:21 134:19       362:1,2
                                              253:23 255:25         136:19 144:8,24   goods 62:10 251:16
  Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 185 of
                                        218
                                                                                            Page 17

Google 138:7,8        G(b) 252:10         273:25 280:20        361:20 366:19       hereto 387:14
  311:23                                  282:4 311:10         374:7               Hey 109:5 159:11
gotten 123:13                  H          337:6 339:17        heard 4:5 76:22        257:24 341:21
government 35:24      habit 300:18        346:15 378:13        202:3,3 365:21      Hi 104:14
  46:20 95:25 121:4   Hac 2:6             379:3,21 382:14     hearing 296:2,21     hide 316:2,6
  127:22,24 128:1,6   hairs 212:13       happening 379:12      366:11,11 372:4     high 93:8,25 94:16
  139:11,13 140:8     Hal 129:4,22       happens 281:11        383:12 385:21         99:16,19 241:2,2
  218:21 232:21        153:19 154:5,14   happy 43:19          hearings 238:8,10      248:13,15,20
  337:18 346:17,18     154:19,22,24,25    106:14 247:15        295:25 364:25         303:7 309:21,25
  346:20 356:14        155:20,22,23       250:18,19,20        heart 131:16           311:13,22,24
  374:9,14             156:5 172:12       264:14 352:7        heavily 19:11,12       346:21 356:14
governments 88:15      188:5,7 190:4      367:12              heavy 375:9          higher 24:7
Gox 251:13,20          192:12            harassing 384:25     held 86:7 113:8      high-speed 185:19
GPU 240:20            half 126:11 235:9  harassment 385:5      117:11,18,20,21     Hill 2:20 4:12 5:25
Granger 130:7,8,10    halfway 189:25     hard 21:6,14 74:15    118:3 190:23        hippy 314:21
  130:12,14,16        half-truth 190:8    74:17,18,22,24       248:3,6 267:24      hire 107:11
  131:1,9 141:12      hand 50:24 99:13    75:4 262:25          268:18 304:22,24    history 20:4 260:17
Granger's 142:3        181:2 204:20       319:16 321:5         306:9,21 308:5,6      260:22 285:12
grant 368:15           230:8 257:25       366:19 374:19        349:19                312:13,14
graphic 106:5         handbook 226:2,14   382:22              hell 247:14 295:5    hits 306:7
great 193:14          handed 122:2       hardware 12:4         300:18              hold 86:1 87:4,8,15
  385:11,16            180:23,24 204:14   200:20 240:20       Hello 5:19 126:16      88:8 99:18 113:2
greater 52:15          204:15 227:9       241:5 265:11,12      358:21,22             113:5,7,18,20
  322:10               239:3 263:13       271:7,9,11,15       help 52:6 63:22        115:10,13 119:14
greedy 315:25          270:3 304:20       274:21 275:1         64:2 65:4 71:5        262:2 290:25
Greek 82:21            347:21 353:10      276:15,16,20         148:21 149:6,10       292:23 293:14
grey 346:13           handing 79:6 126:7  282:1,15             149:13,15,23,25       294:20 295:10
Grigg 323:12,13,15     189:6 315:2       Hardy 327:19,20       150:14 157:13         303:23 306:16,23
  323:21 324:15,20    handle 100:5 101:9  327:23,25 328:2,3    158:15 180:6          308:3 338:6
  325:1,9,15,18,22     101:17,23,24       328:4                194:9 200:7         holder 268:11
Grigg's 323:22         103:25 104:16,22 Harebell 5:25          216:16 258:25       holding 86:4
grounds 296:5          378:19            Harry 102:4 104:7     301:18,24 302:6       205:22 289:6
  361:10 372:10       hands 109:4         104:16               314:15 371:11         293:16
  373:8               handwriting 300:3 hate 72:2              375:10              holdings 311:7
group 151:4 184:17     300:4,24          hated 134:13         helped 140:13          373:4
  184:19 250:17       handwritten        head 11:4 72:19       150:2,11 158:18     holds 115:7,14
  337:2 343:9,9,11     260:15,16 261:11   85:17 87:13          159:2 175:24          116:21 291:18
groups 330:16          303:18             112:20 116:5         244:3 302:24          308:12
guess 12:20 105:19    happen 24:16,17     119:18 133:2         319:10 372:5        hold'em 236:8
  105:20 295:19        118:14 165:21      139:18 142:6,14      381:3               home 5:24 6:3
  322:25               235:10 248:24,24   209:15 281:8        helpful 35:13          31:11 185:21,23
guessing 105:19        248:25 249:1       341:16 342:7        helping 375:7          375:13
guilty 279:10          308:10 374:16      343:19               381:7               Homeland 218:23
guy 213:11 247:15     happened 41:23     headquarters         helps 19:25 20:2,3     317:5 355:8,20
  328:23 341:22        74:11 81:22 101:2  36:17,19            Henry 38:17            357:7
guys 234:5 262:20      247:15 250:15,18 hear 43:5 89:7,10      262:19              honestly 14:22
 Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 186 of
                                       218
                                                                                                Page 18

Hong 84:21 105:22     314:22                 372:9                 349:9                 367:5
honour 358:6,19      hyperlink 148:5      identifying 177:19     incorrectly 304:5     infusion 278:13
 360:5,12 361:22     hypothesis 56:20        277:9                 373:10              initial 37:5 148:16
 362:3 363:16                             identity 191:24        increase 56:13          155:7 218:14
 364:22 365:4,24               I             370:15 371:1,20     incredibly 365:12       352:1 367:10
 366:24 368:2        Ian 323:12,13,15        371:24              independent 71:23     initially 41:14
 370:7,8 371:18        323:17,21,22,23    illegal 258:3          independently           123:3 218:9
 373:1 375:4,6,15      323:24,25 324:1,5 image 30:21 31:1          320:22 321:1        initiated 373:3
hope 125:14,15,21      324:8,9,15,20      imaged 21:5,8          indicates 193:11      inquiry 19:10
 261:13                325:1,9,15,18,22      30:11,14 31:12        281:25                238:12,14,15
hoped 126:1            325:25 326:1          32:20 267:10        individual 45:1         244:20 292:7
hopefully 219:2      ICE 240:21,23        implemented 154:2        118:13,23 120:1       349:16 350:2
hoping 25:21         Icebergs 341:12         241:7,16              175:23 176:1,2      instance 165:22
horrendous 283:11    idea 56:24 81:23     implication 322:7        372:5,7,9 380:23      256:10 332:19
horrible 352:2,2       108:24 109:3       implies 356:23         individually 234:13     337:7
hospital 61:11         111:15,21 121:4    imply 32:18            individuals 92:18     instruct 9:14 15:20
 219:3 355:11          122:1 124:16,17    implying 335:6           92:20 142:15          16:2 34:4,6 36:20
hosted 170:18          124:22 125:13      import 79:16,21          164:9 292:8           40:12 41:22 66:6
hosts 240:21           128:25 129:1       important 35:9           349:17                66:7,8,9,11,15
Hotwire 82:20 83:2     138:13 139:18         81:24 197:25        industry 159:23         78:1 88:22 89:2
 161:23,23,24,25       144:8 176:11       importantly 365:14       262:21 325:21         99:2 103:20
 162:3,7 164:7,17      188:21 202:14      impossible 172:5       inefficient 225:2       106:14,14 107:11
Hotwire's 164:24       218:7,9 219:22     improved 231:11        Info 1:7 239:12         111:14 123:14
 165:3                 220:10 233:18         232:7                 263:19,22 264:2,5     141:4 143:18
hot-headed 135:24      260:17 274:4       inaccurate 228:20        264:18 350:15         144:13 146:5
hour 48:24 202:6       280:1 288:12          352:15              inform 73:3             152:11 162:17
hours 48:24            298:8,10,11        inappropriate 25:7     informal 290:5          181:16 182:13
house 10:4 30:2        306:20             inclined 369:9         information 19:14       190:13,17 191:15
 32:16 116:21        ideas 125:1          include 63:2             26:24 29:13 81:8      196:22,23 197:2,6
 335:14              identical 79:18,23   included 272:3           83:16 101:5           199:11 203:18
housekeeping           79:25 80:3 91:4       284:19                112:23 131:1,13       205:3 214:21
 77:20 78:19         identification 19:14 includes 164:2           131:20,23 162:10      216:4 222:15
houses 10:18           78:17 126:9 174:1     272:1 337:17          162:13 163:23         224:16 244:15
HPC 241:2              177:8 189:17       including 17:1           177:6,20 178:6,10     259:14 279:3
HPCs 345:3,4           227:7 239:2           19:14 122:11          180:23,24 205:22      280:19,22 281:9
Hs 141:19              259:17 286:3          156:9 201:3 219:1     216:12 222:7          281:10 292:15,16
HTML 165:23            296:18 314:25         232:20 244:2          223:3 231:20          292:17 295:19
human 62:6 110:12      333:15 339:22         256:25 286:4          252:1 282:11          318:18,20 340:15
 111:4,23 112:16       347:19 362:7          303:14 337:18         285:13 286:4          342:18 343:11
 306:24 307:9        identified 191:21    incomplete 311:5         292:7 307:21,22       344:2,8,17 350:2
 312:12,14             297:2 349:17          312:20                315:17,20 316:19      352:17 384:24
Humans 29:11           352:21 363:19      incorporates             316:21 319:10       instructed 17:19
hundred 227:21       identify 8:13 20:3      256:23                337:18 363:20         41:15 111:7
hung 328:18            30:20,25 158:15    incorporation            371:25 373:20,25      146:17 213:16,19
Hungary 84:21          158:25 174:16         256:24                384:13,18             244:9 260:2 309:8
hypercapitalist        191:4 336:6,7      incorrect 346:10       informed 360:7          316:2 343:8,15
  Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 187 of
                                        218
                                                                                                 Page 19

  344:14 358:9,15       356:5,8,14,23,24      346:21                55:18,24 56:1         102:13 104:22
  359:1 360:6 361:4     374:8               investigators 337:3     67:17 132:9,11        105:5,9,12,18
instructing 9:9       interested 315:24     Investments 291:1       148:11,12,17,22       129:4,22 131:20
  31:4 89:18,21         326:14 387:14         293:12                151:4,11,13,14,16     174:9 360:1
  175:2 191:13        interesting 82:24     invokes 367:17          151:18 155:4        joined 297:10,13
  205:23 259:21         283:15              invoking 363:25         171:24 172:1,5,7    joint 186:25
  279:5 319:22        interests 43:22         364:11                172:9 201:4,13      Joseph 141:13
  338:9 341:1,3,5       259:21 374:15       involve 90:3,7          266:18 330:16         142:19 326:2
  384:6               internal 102:6,7,20     121:6 235:23        iron 345:22           judge 16:8 17:19
instruction 111:9       102:21                236:3 340:9         irrelevant 8:20         25:19 78:13 88:24
  183:5 197:11        internally 103:1      involved 19:12 44:1     141:4 277:14          316:23 358:4,12
  260:3 296:14        International 291:1     120:10 145:11         362:19 363:9          358:17,21 359:7
instructions 31:8,9     293:12                146:21 147:2,5        364:8                 359:12,18 360:3,8
Integers 82:20 83:3   internet 15:5 65:4      164:17 180:19       issue 25:6 77:23        360:16,25 361:6
intellectual 27:21      82:16 131:19,22       196:15,18 218:14      258:11 358:10         361:15,20,25
  27:24 28:16 86:2      131:24 148:2          236:25 258:8          359:3 361:8           362:20,23 363:6
  86:3,6,17 87:5,16     150:9 163:21          292:18,22 293:4,6     364:25 365:15         363:23 364:10,14
  88:8,19 99:24         165:19 185:20         293:7,8 323:13        366:4 368:20          364:24 365:21
  100:10 114:12         208:17                343:10                369:13,14 372:18      366:17 367:25
  215:5,12 216:1,5    interrogatory         involvement           issued 117:17           368:3 370:10,23
  216:11 222:3,6,13     175:22 368:9,11       128:14,20 219:4,6   issues 19:18,19,20      371:7,9,17 372:11
  222:17 223:2,17       372:3 374:1           219:7 248:22          19:21 20:9 40:14      373:14,22 375:5,8
  223:20,25 224:8     interrupt 346:8         270:1 323:17,20       362:5 369:5 370:2   Judging 277:12
  230:3,11,24 231:4   interrupted 129:20      326:10 328:5,12       370:3,12 374:18     judgment 372:15
  231:6,22,24,25      interview 194:1         371:2                 375:7               judgments 372:22
  232:2,6,9 234:9       383:4               involves 40:14        ITOL 139:14,24,25     jump 52:22
  234:15,20 235:5     introduce 4:14          95:22 260:12          140:2               June 168:7
  235:14,21 236:5       326:3               IP 123:10 215:10      I-T-O-L 139:16        jurisdiction 356:22
  236:17,25 243:22    introduced 54:5,7       221:18,20,22                              jury 6:16
  243:24 255:23       intuitive 7:10          222:1 223:12                 J
  349:5 350:12        invalidate 258:10       227:20,22 229:1     Jack 378:15,17                K
  372:15,20,23        invalidated 355:25      229:10,23 231:17    Jamie 103:5,9         K 227:18 303:4,5,6
  373:5               invent 76:21            234:11 274:24         105:3               keep 11:19 34:22
intend 97:14          investigate 337:3       357:6 370:18        January 47:18          73:25 102:19
  235:11              investigates 94:24      371:13 372:17,18      169:6 187:12,18      157:13 159:15
interact 103:23         95:3,8,13           Ira 1:6 2:25 4:4        188:3,14,17 192:8    172:7 225:8 226:4
  104:8,11,12         investigation 94:22     161:11,18,19          192:18,24 194:8      268:22 274:25
  150:14 152:14,19      95:5,10,18 101:23     174:12,17 227:16      194:25 350:9         286:10 307:18
  165:16                104:17,23 334:19      227:18 229:16,20      358:24               319:22 352:6,7
interacted 104:9,15     334:21,25 335:8       261:20 315:4,17     Japanese 213:11        377:10 383:19
  176:1 372:8           335:13,18,24          315:20,25 316:4       273:8 326:7         keeping 268:20
interacting 134:8       336:1,13,25 337:2     317:17 318:2        Jeff 329:11,16        keeps 178:3
interaction 233:8       337:6 338:13,22       359:22 360:2          330:16              Kenya 84:19 85:12
interactions 104:1    investigations          373:1 377:7,9       Jews 260:18            85:13
  154:7 369:12          95:21 101:10,18     Ira's 371:22          job 198:4,6           kept 134:19 172:5,6
interest 95:22          332:5,6,9,13,17     IRC 54:10 55:9,13     John 2:23 5:4          172:8 268:25
 Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 188 of
                                       218
                                                                                          Page 20

  287:14 306:3,5     180:4 181:4,12      18:13 21:5,13,16    220:4,15 222:12      351:9 353:3,6,11
  353:12,13          183:10,15 186:20    21:19 30:7,9,13     222:23,24 224:20     353:13 354:12
key 126:17 203:22    186:22 187:7,7      31:21 33:5,10       229:13 232:5,8       365:25 366:17
  204:9,25 371:23    192:17 195:12       34:10,14 35:23      233:1,12,15,19,23    367:14 371:25
keys 181:1 202:24    198:18,22,25        38:14 44:5 45:15    234:1 235:4,9        372:7 374:18
  203:3,7,11 206:8   199:9,15,18,22      45:17 49:11 50:3    237:18,22 238:25     375:9 377:6
  289:7 293:14       200:9 201:14        50:10,14 51:6,13    242:18,21 246:1,6    379:12,21 380:11
  294:21,24          204:3,10,12 205:1   51:17 58:2,6,9      246:15 247:4         382:13,16
kind 385:5           211:13 214:3,5,15   59:20,23 60:1       249:15 252:24       knowing 229:16
kindly 89:23         216:6,10,19 217:3   61:25 64:20 72:6    254:22,23 255:9     knowledge 174:4
kinds 8:15 277:14    217:8 222:16,20     74:12 75:7,12       266:10 267:3,11      198:25 216:17
  370:11             222:25 227:16       76:4,20 77:1        267:19 269:21        230:2 250:16
Kingdom 31:12        235:19 238:20       78:21 83:19 91:15   270:19 271:2,2,2     270:25 271:1
kit 351:19,21        254:15 258:12       91:16 92:1,8,8,13   271:2,3,17 274:8     285:24 292:7,9,10
Kleiman 1:6,7 2:25   259:6,11 260:1      93:19 94:8,23,25    275:2,21 276:19      293:9 296:25
  4:4 8:16 33:16,18  261:2,2 264:4,9,9   94:25 95:2,7,12     276:25 279:25        313:24 325:22,23
  36:2,25 38:7,9     264:10,18 266:10    97:1,9,13 101:7     281:2,8,17,22        339:23 340:18
  39:1,8,11,21,22    267:6 276:11,17     102:10 104:11       282:4,13,18         known 185:22
  40:4,8 42:9,16,18  282:9,10,14         108:2,15 111:23     284:22 285:3,6,10    265:1 282:9
  44:1,3 45:9,12     286:21 287:2        112:7,14 116:4,12   286:18,21,23,24      325:20
  46:23,25 47:4,7    292:18,21 312:9     117:8 119:18,21     288:14 289:22       knows 92:11
  47:11,20 48:12,15  312:10 315:4        120:23 122:12       290:18 292:12        209:18 292:13
  49:10,19 50:1      316:14 321:18,21    124:12,15 125:20    293:10,11,13,16      325:25 327:3,10
  51:4,10,20 52:7    322:3,11,13         126:25 127:20,23    295:23 297:21,24     342:8 367:13
  52:23 53:11,19,24  325:16,19 330:14    127:24 131:2,3,16   298:21 299:7,12     Kobza 317:7
  54:6,7,8,24 55:19  343:4,6,9 347:2     137:13,15 139:24    299:16 302:19       Kong 84:21
  56:6,13,22 57:3    359:23 360:2,2,5    140:3,15 141:9      305:12,23 307:19    KPMG 102:4
  57:11,18,24 58:4   360:15,20 362:15    142:4,10 145:20     308:8,11 309:12      103:23,25
  58:7,10,13,18,23   362:16,21,25        145:21,21 150:21    310:15,16 311:3,6   KT11 10:1
  58:25 59:2,13,18   365:18 367:3,5      152:21,22,25        311:7,17,20         Kyle 2:5 4:20
  59:24 60:4,5,8,11  368:23 369:3        154:11,12,18        313:17,21 314:18    K-O-B-Z-A 317:11
  60:13,17,19,23     371:21 372:8        162:5,10 164:8      314:23 315:16
  61:1,4,13,16,19    373:1 375:24        169:8 170:11        317:7 321:21                 L
  61:22 62:4,15,20   376:15 377:8,9      171:19 172:4,8,9    322:3,19 325:1,11   L 142:7 239:23
  63:1,5,19 64:9,17  380:16              176:1,25 178:13     325:12,15,17,18       240:6 242:10
  65:2 67:7 68:3    Kleiman's 69:2       179:8,9,11 184:15   325:20,25 326:12      243:8
  69:8 70:16 71:11   72:22 99:1 149:15   184:17 185:4,5,8    326:22,25 327:2,7   labour 348:18,21
  71:18 72:11 75:25  256:2,8 257:9,12    187:20,22,23        327:8,9,18,23         349:8
  79:8,19 83:22     knew 76:17 174:19    188:2,10,13 193:4   329:22 330:13       lacks 220:15
  89:1 90:3,12 98:9  185:15 199:6        197:8,24 199:25     331:19,24 332:2,8   laid 185:17 371:19
  98:13,16 120:3,3   206:11 276:21       200:8,13,14,17,20   332:11,15,15,19     land 313:18
  120:8 123:12,16    285:14 325:15       200:23 201:8,14     336:9,22 339:12     language 177:25
  126:4 146:15,18    326:17 342:1        201:16 202:10,18    341:15,17 342:5,9     283:8,10 329:3
  174:12,13,16      know 6:4,6,21 7:2    204:22 206:13       342:11 343:23       lapse 274:7
  175:1,7 176:2      7:18 8:24,24,25     211:9 215:23,25     344:5,6,15 345:18   lapsed 274:1
  178:16 179:1       10:16,17 15:2       218:4,5 219:13,23   346:7,16 347:1        355:11,17
  Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 189 of
                                        218
                                                                                                     Page 21

large 99:16 100:4,6   leave 86:20 128:9         190:20 238:13,17    literally 182:6         long 12:24 39:1
larger 100:7             128:16,21 366:20       238:17 286:10          187:17                 44:6 72:20 84:24
latched 328:24           368:16 374:11          310:10,12,24        literate 260:20           86:18 132:22
late 361:23 384:25    leaving 354:20            350:2 352:17        litigation 31:1           139:19 141:23
launch 76:18          ledger 250:1,3            363:21 385:1           74:25 77:4 141:2       142:22 148:24
  277:14              leeway 9:12,13 37:4    limited-in-scope       little 9:12 55:18         210:20 262:21
launched 76:17           88:25 123:13           362:4 363:2            180:22 203:16          316:2 326:15
launching 113:17         145:24 146:2,4      line 8:9 9:8 36:23        211:17 212:25          339:16
laundering 346:23        195:10 203:16          43:19 77:21            219:5 285:2          longer 77:25 84:6
law 65:3 86:17           205:4 362:7            172:10 174:2,5,11      287:11 333:1           92:23 237:10,15
  93:25 94:3 117:24   left 10:23 12:12          174:13,22 202:3        371:19                 290:3 306:8,11,12
  117:25 143:10          13:1,2,20 41:13        255:4               live 5:25 131:5           308:2 314:7
  150:9 226:20           301:8 339:14        linear 96:16              148:22 368:12        look 11:6 15:1 73:2
  256:12 258:21          375:12 376:1,17     lines 153:13 203:19    living 7:22,23,25         82:16 83:3 85:18
  264:8,13,14 303:9      385:12                 216:20,21,25           8:3 9:2 10:7,11,13     97:6 106:24 107:3
  303:16 331:17       left-hand 301:1           217:4,4,8,9,22         131:11                 107:6 110:7 114:5
  337:17 364:1        legal 2:16,20 4:12        218:2               LLC 1:7 239:13            114:15 116:3,21
  369:7,10,11,12,12      4:14 118:12 125:1   line-by-line 351:10       263:22 264:2,5,18      117:16 119:17
laws 334:10              143:17,20 158:18    link 4:17 148:1        LLP 1:21 2:3,6,11         120:1 122:17
lawsuit 274:15           167:17 226:24       liquidated 97:2,3         2:22,24                133:3 137:18
  337:22 349:19          258:3,5,21 264:8       115:14 116:11       loan 297:14 308:24        151:18 163:9
  372:14 373:2           264:12 269:4           119:21 308:2           309:1 312:3,25         176:15 178:9
  379:18              legally 256:18,19      liquidation 163:20     loans 309:15,19           186:19 189:18
lawyer 18:14 143:7       256:21 364:2           164:2,5                312:2,24               199:18 200:6
lawyers 30:5,11,14    legs 7:18              list 19:5,9 24:2       local 4:8 25:8,17         209:16,18 224:11
  30:21,25 31:3,23    length 149:3              31:16,22 32:5,6        69:21,22,24 70:3       224:21 226:6
  83:6,8 97:11,15     Leon 2:11                 33:11,12 110:5,8       225:12,22              227:19 238:25
  97:18 98:4,5        level 24:7                114:5,16,19 151:1   LocalBitcoins             245:22 253:24
  114:22 122:2        Liberty 231:19            151:2,3,7 163:21       251:12                 259:23 261:12
  124:15 131:18          248:14,15,20           170:2,3,4,17        locate 244:25             263:1,24 264:20
  146:11,13,19           343:3,7 346:23         210:9 232:22        located 38:13,15          267:18 269:10
  174:18 267:3,9      Libya 251:14              259:10,25 272:2        184:20 334:22          270:6 271:4 272:2
  281:10 299:11       lied 335:7                300:7,25 301:5         336:4                  272:23 275:24
  301:14 302:11,15    life 46:8 92:24           302:23 329:17       location 8:14,19          280:24 281:16,20
  302:16,19,21,23     lightly 340:1             340:23 354:24          147:21 242:14          282:19 284:9
  305:21 319:22       likeable 149:16           359:4,6 365:2,5        286:2 318:11           288:8 290:13
  320:9 335:12,25     liked 161:7               365:10,11 366:6        362:6,6,12             296:20,25 297:23
  338:13 343:24       limit 20:20 24:25         368:17,18           locations 8:14,15         299:20 301:7,12
  353:14,15 359:21       50:19 65:11 67:1    listed 99:11 242:9        10:15,18,20            304:2 305:17
  380:3                  69:13 70:5 75:14       249:3,23 300:4         194:18                 317:4,14,16 321:8
lay 185:21               141:1 352:20           361:3               log 133:6 137:8,18        321:8,22,25 322:5
lead 225:14           limitation 165:23      listing 253:25            213:21                 322:13,17,24
leads 225:16          limited 8:9 111:3         359:19              logging 132:21            339:14 351:13
learn 20:4 285:13        111:23,25 112:4     lists 54:10 170:15        137:13,14,15           356:2 357:3
  325:1 329:19           112:11,15 144:5        302:14,16,20,24     London 1:22 4:9,10        383:14
learned 329:20           145:23 146:1        lit 19:4                  4:16 11:15           looked 83:6 97:13
  Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 190 of
                                        218
                                                                                           Page 22

  132:25 245:17       MacGregor 383:10      257:17 309:22,23    49:21 50:2,6,13     126:12,22 127:2,5
  265:8 351:3         machine 187:7         311:12 327:18,20    50:17,19 51:5,11    127:14 128:2,7,11
looking 65:1 202:7    machines 11:19        327:23,25 328:2,3   51:16 52:9,13,25    128:15 130:20
  239:23 247:22        32:3,5,6,8,12,16     328:4               53:8,12,20 54:13    132:3,20 133:11
  284:9,10 297:25      32:17 99:17 100:5   marked 3:9 78:17     54:20,25 55:20      134:3,17,24 135:6
  322:22               187:8,9,10 242:22    79:6 126:9 189:7    56:15 57:5,12,20    135:18 136:9,15
looks 80:3,10 300:6    242:25 243:2,12      189:17 227:7,9      58:1,19 59:14,25    136:21 137:5,10
loose 5:3              243:14 244:10        239:2 259:17        61:9 63:14,20       138:6,21 139:3
loosely 142:12         345:1,2,11,19,20     296:18 297:8        64:11 65:9,13,17    140:7,25 143:15
lose 71:1 73:9,11      346:6,11,12,15,19    314:25 315:3        65:20 66:5,12,23    144:3,10 145:2,7
lost 114:23            347:2,3,15           333:15,21 347:19    67:21 68:4,13,17    145:15,17,22
lot 39:5 45:16,23     Macquarie 184:21      347:22              68:22 69:11,15,18   146:9,14,17,23
  46:3,4,7,19 48:18   magic 76:23,24       market 2:16 204:18   69:22 70:19 71:13   147:23 148:6,18
  49:14,16,18 133:6    281:11 339:17        251:23              71:21 73:4,10,14    149:1,8 150:1,6
  136:5 142:22        magically 148:1,4    marketplace          73:18,24 74:9,14    150:15,22 151:21
  159:22 160:11       Magna 2:16,20         215:18 223:18       75:1,6,17 76:8,15   152:4,8,11,15,21
  173:13 177:24        4:12,13             markets 216:12       77:5,8 78:4,10      153:2,8,11,18,24
  185:16 195:10       maiden 15:13          222:7 223:3         79:12,20 80:1,7     154:10,16 155:2,9
  205:4 213:18        mail 79:17            346:13              80:12,20 82:1,5     155:14,25 156:17
  227:20 231:11       mailbox 81:1         Markoe 2:10 4:24     85:19 86:5,11,14    156:21 157:1,15
  232:7 234:22        mailing 54:10         4:24 5:10 8:7 9:7   86:24 87:6,17,24    157:21 158:5,10
  283:18 287:14        151:1,2,3,7 170:1    9:11,25 11:7,16     88:10,20,24 89:5    159:6,17,25 160:8
  323:21 326:7         170:3,4,15,17        12:14,18 13:7       89:9,12,16,22       160:18,24 161:4
  346:24 353:7,8      main 2:7 170:5        15:3,9,16 17:7,24   90:4,8,13,24 91:5   161:13,15 162:14
  366:18 368:19       maintain 13:20        18:10 19:3,7,8,13   91:10 92:3,5,12     162:17 163:2,11
lots 129:25 163:18     156:4 260:5,6        19:18 20:1,6,12     92:17,21 93:2,7     163:25 164:10,18
  163:19 287:15        314:2                20:17,19 21:3       93:18,24 94:10,15   164:25 166:6,15
loud 264:23           man 18:25 316:4       23:12,20 24:4,8     95:11,19 96:21      166:23 168:12,22
Louis 126:4,16         321:3                24:21,24 25:1,5,9   97:16 98:14,23,25   169:3,17 170:10
  371:21              managed 243:12        25:13,19 26:1,8     99:21 100:1,11,22   170:20 171:1,7,22
low 185:19             251:7 347:13         26:15,21 27:3,9     101:6,11 102:9      172:20,25 173:5,9
lower 161:2,7         management 157:5      27:12,17,22 28:10   103:12,16,20        173:15 174:15,25
lunch 104:13 108:3     157:8 312:8,18       28:17 29:3,10,19    104:5,20 105:7,11   175:12,17 176:3,6
  108:3               mandated 356:14       30:12,16,22 31:13   105:14 106:8,11     176:9,19,23 177:9
Luncheon 123:25       manner 234:18         31:17,24 32:10      107:25 108:14,20    177:15,22 178:8
lying 316:6           mantra 367:22         33:1,8,11,17,24     109:11,24 110:16    178:18 179:25
Lynne 15:12 16:16     March 64:3,6 65:2     34:2,9,15,19 35:1   110:22 112:8        180:9,14 181:6,10
  17:14 107:13         79:8 80:6,11,19      35:6,18 36:6,13     113:24 114:10,14    181:16,21 182:1,3
  360:18,21 363:8      83:21 317:17         36:18,20 37:3,7     114:24 115:3,9,21   182:9,17,23 183:4
  363:12 364:15        318:4                37:19 38:2,24       116:2,8,14 117:1    183:7,10,14,18,24
  369:6               Marco 380:24,25       39:3,16 40:1,5,11   117:6,13 118:4,10   184:4,11,23 185:3
                       381:3,6              40:23 41:9,17       118:18 119:1,16     185:10 186:4,19
        M             marital 18:14         44:10,16 45:6,14    120:15,19 121:15    187:13,16,20
M 242:1 303:4,5,5      364:1                45:22 46:6,12,18    121:25 122:6,16     188:4,9,18 189:1
MacDonald 129:4       mark 5:11 78:16       47:12,22,25 48:7    123:11 124:10,18    189:8,12 190:7,12
 129:23 131:21         93:8,16 126:7        48:16,21 49:12,15   125:7,19,25         190:17 191:4,9,13
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 191 of
                                      218
                                                                                          Page 23

191:18 192:3,14     270:21 271:12        341:1,5,9,19        matter 4:4 19:15     282:20,24 283:2
192:19,25 193:7     272:11,17 273:5      342:4,6,15,18,23     40:11 45:3 77:21    303:21 304:6,8,12
193:19 196:1,12     274:5,11,16 275:4    343:22 344:4,10      286:5,7 325:6       306:9 310:20
196:21 197:4,10     275:19 276:12,24     344:19 345:13,16     340:21 368:8        319:21 320:17,17
197:16 198:5,9,14   277:11 278:7,12      346:1 347:6,10       369:7 376:2         333:2,3
199:2,10,16,24      278:19,25 279:5      348:5,12,15         matters 40:10       meant 125:2
201:6 203:1,9,15    279:16,21 280:5      349:10,15 350:1      357:12              225:14 229:17
204:4,11 205:2,12   280:12,18,23         350:16,21 351:8     Matthews 141:12      246:10 303:17
205:17,21 206:3     281:4,15 282:3,16    352:10,16 355:4     maximum 11:22        321:21 322:3,8,9
206:12,18,24        283:21 284:11,21     355:19 356:9,20     May/June 168:8       322:12 345:25
207:19,24 208:25    285:8,20,25 286:8    359:14 361:22,23    McAdams 2:23 5:3     355:8
209:13 210:4,10     286:17,22 287:3,7    361:25 362:2,22      5:4 174:9,10       Measures 224:1
210:18 212:5,12     287:21 288:5,11      362:24 363:7         359:20 360:1,1     media 21:17 55:13
213:7 214:11,20     288:19 289:5,11      364:4,13,21 365:4   mean 27:14 28:1      75:16,20,20,21
214:24 215:1,7      289:15 291:7         366:7 370:8,13       55:12 58:14 62:8    256:24 262:9,10
216:3,22 217:10     292:3,10,20          371:1,8,13,19        62:13 81:4 86:15    287:14 380:22
217:23 218:3,11     293:17,23 294:3,8    372:13 373:9,15      86:19 87:23        medication 6:18,19
219:17,24 220:8     294:12,17 295:3      373:16 375:5,15      106:19 117:22      medieval 260:20
220:14,19 221:15    295:14,24 296:3,8    375:20 376:8,12      140:21 153:16      meet 15:15 16:8
221:24 222:10,14    299:6,15 300:9       376:19 378:6         163:19 165:12,14    17:23 36:1,10,12
222:22 223:5,10     301:3,13,20 302:1    379:16 380:1,6       166:5,20 177:16     36:25 38:7 39:1
223:22 224:4,11     302:8,18 303:1,20    381:1,15 382:1,7     177:23 178:1,19     40:4,8 42:16,18
224:14 228:1,4,6    304:9,25 306:18      382:15 383:1,6,17    179:13 180:25       45:11 46:20,23,25
228:16 229:3,12     307:2,25 308:7,19    383:23 384:4,8,12    198:19 204:6        47:3,7,11,19
229:18,24 230:4     309:3,11 310:3,19    384:16,23 385:4      207:10 208:11,19    48:11,14 49:10,25
230:13,20,25        310:25 311:21        385:11,14,19         221:19 223:9        51:9 53:24 54:1,3
232:23 233:10       312:4 313:1,11      Mark's 93:14          229:10 233:14       54:3,3,4,4,8 109:2
234:5,16,24 235:7   314:4,9,16 315:18   marriage 16:19,24     235:18 239:17       285:6 286:20
235:15,24 236:7     315:21 316:24        17:4,10 18:13        240:9 252:9         327:7 363:9,19
236:13,19 237:2     317:8 318:9,14,20   married 15:7 16:15    254:13,19 255:2    meeting 49:19
237:11,19,23        319:24 320:1,4,8    masters 86:17         261:22 283:18       340:5,9 341:8
238:11,13 239:10    320:15 321:14,23     264:11               284:25 289:9,14    Melbourne 147:20
239:17,24 240:2     322:14 323:3        match 298:20,24       289:16 295:6       member 90:15
240:14 241:21       324:3,10,16,22       301:8 314:23         298:2 302:10        127:21,24,25
242:11,17 243:9     325:3 326:11,19      351:10               303:19 310:18       162:10
243:25 244:8,14     326:24 327:4        matched 31:8          313:24 321:15      members 163:22
244:18,23 245:15    328:7,14 329:4,9    material 337:4        322:11 325:7       memorise 304:19
245:20 246:14       329:21 330:2,8,22    355:14               328:11,11 336:14   memory 241:2
247:3,19 248:7,17   330:24 331:6,14     materials 275:9       337:1 345:8,21      371:10
249:4,14,24 250:7   331:21 332:1        mathematical          349:1 378:23       mention 340:13,25
250:12,25 257:13    334:2 335:4,15       283:4               meaning 6:11        mentioned 63:8
259:7,12,14,23      336:6,16,20         mathematician         56:10,11            245:13 255:23
260:6 264:1,6,15    337:11,23 338:9      216:16              means 27:24          317:24 340:11
265:15,24 266:12    338:14,24 339:7     mathematics           104:12 118:12      merging 370:24
267:8,14 268:5,13   339:20,24 340:6      283:10               196:4 254:14,22    merits 145:25
268:21 269:15,24    340:10,14,20        maths 149:18          255:1,4 264:8       199:19 352:19
 Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 192 of
                                       218
                                                                                             Page 24

 363:3,4 366:23       218:2 227:21         265:13              misspelt 105:16       347:14,16
Merkle 282:25         228:11 229:1        mining 27:16         misspoke 308:23      monitoring 231:18
 283:4,15             243:3 251:7 278:1    186:11,21,22,23      371:5               month 35:22 51:25
mess 157:17           278:3 279:15         186:25 187:19       misspoken 179:19      52:3 55:5,8 56:23
message 135:5,8,14    280:3,17 281:3,13    188:2,13,16          371:6                142:25 241:20
 213:17 317:16        317:24 344:22        194:15 195:1,16     misstate 116:24       243:3 251:7
messages 75:8         346:25 347:4,5,9     195:18,19,24        misstated 263:23      260:12
 379:24 380:4,8,11   millions 204:19       196:4,7,10,11,16     370:21              months 11:22
Mestre 2:11           216:20 217:4         197:19 198:4,18     misstates 241:21      35:22 51:23 53:4
met 5:17 15:17        372:16               198:20,25 200:10     254:6               morning 5:15,16
 35:24,24,25 37:8    milliseconds 100:7    200:12,15,24        misstating 281:6      359:3
 39:20,22 42:9       mind 164:13           201:25 202:1,14      360:22              mother 49:3 53:3,7
 45:9 49:18 53:11     229:14 244:25        202:20 205:13,18    mistake 321:9,13      314:23
 142:20 167:23        252:20 303:15        242:15,19,21         321:16,22           mother's 70:23
 176:1 285:10         324:12               255:16 256:10       mistakes 158:22      motion 365:7,8,12
 323:15 326:2        mine 32:3 59:11       265:1,11,12,23      misunderstandings     366:2,5,9,10,14
 330:18 339:18        94:9 98:22 99:20     271:11,15 276:15     101:15               366:21 368:15,16
 364:8 367:10         120:18 121:13        276:16 281:25       misunderstood         369:15 374:11
 372:8                138:15 166:22        282:15 293:4         210:1               motions 374:23
metadata 158:23       176:13 182:8         318:12,15 360:14    mis-cite 175:16      mouth 208:14
Metanet 100:3         186:3,17,23 191:9    362:16              mix 227:21 229:2,4   move 9:6,16,18
metered 215:21,24     194:16,19 199:22    Minus 318:5           229:6,8,11           16:9,12 52:6 53:8
 215:25 216:2,6       200:17,20 201:15    minute 330:24        mixed 270:3 351:23    71:5 81:6,9 89:14
 222:4,12,18,20       201:17,18 207:15    minutes 44:7 376:3   mixing 291:13         99:8 107:23,25
method 62:19          220:3,5 241:10       376:4,5,11,17,18    Mmm-hmm 98:6          109:20 119:7
 67:10 125:24         242:10,25 243:2      377:12 385:14        221:16 246:24        181:13 191:17
 132:7                243:19 255:17       miracle 215:1         247:24 255:11        205:24 259:22
methods 67:15,16      300:6 318:5 359:8   miscategorising       318:25               296:15,16 320:11
 190:24 205:10        360:10 362:10,13     282:21              mnemonics 133:7       320:13 352:7,20
 206:1               mined 181:24         mischaracterises     Modelling 224:10      366:11 375:11
Mexico 312:14         182:14 184:3,16      11:16 24:21 75:17   models 96:15          376:8 384:9
Miami 2:4,12          184:18 186:2,15      110:16,22 112:8     moment 7:24 48:24    moved 8:1,6,17,18
mic 41:8              187:11,16 194:9      134:3 153:2          106:13 112:3         8:20 9:3,20,22,24
Michael 141:16        195:25 196:19        160:18 164:25        162:25 221:1         10:24 11:9,14
 143:6                197:9,13 200:4       171:7 193:19         233:14 235:10        80:25 81:19
Michie 143:11         201:1 202:11         207:24 235:15        245:1,3 253:21       119:25 319:14,18
Microsoft 36:11,12    220:6,13 250:3       236:19 248:17        264:13 339:1         321:1,1 367:23
 36:14,16,16,19       253:17 276:4,11      249:4 252:18         373:13              moving 304:23
 37:9 81:7 165:23     293:2 358:24         287:21 304:9        money 62:11,11        349:6 383:19
middle 160:13         359:1 360:6          337:11 347:6         65:6 120:10         Mt 251:13,20
 341:13 357:16,20     362:14,18,21         350:21 355:4         124:24 134:11       multiple 28:19
Military 357:7        363:1 365:17,18     misrepresentation     185:16 190:24        60:15 84:5,7,9
 370:19 371:15        367:1,4 368:5,23     28:3                 216:16 219:2         88:7,11 99:18
 372:19               375:20 376:15       missed 152:1          293:1 316:5 343:6    100:21 151:14
million 216:21,25    miner 165:25          370:21               343:8,9,16 344:3     157:3 207:11
 217:4,6,7,8,9,22    miners 250:1 253:2   missing 272:3         344:8,16 346:23      210:6 288:13
 Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 193 of
                                       218
                                                                                                Page 25

 301:22 302:4         273:7 277:2           66:9 77:25 89:7        185:18 187:7,8,8    note 174:24,25
 319:21 332:20,21     289:19 290:1          89:10 92:8 97:6        187:9 195:25         175:1 195:9
 332:22 352:3         303:5,8,12 305:15     101:14 107:12          196:10 206:7         228:21 264:15
 378:7                307:3,7,9,10,13       110:6 112:19           217:3 220:24,25      269:1 300:12,24
mutual 262:18         309:20 311:20         114:5,15 116:3,20      242:24 258:17        301:7,8,9 303:18
mutually 134:1        327:20 378:19         117:16 119:17,25       282:8 291:5          304:16 385:13
mysterious 304:4      380:25 381:1          128:8 133:5            292:25 293:1,1,2    noted 164:14
                     named 108:18           141:23 150:13          359:5 362:21         256:16 257:21
         N            188:25 327:18         154:21 162:20          366:5,6,14 367:23    258:17 266:17
N 2:1 3:1 209:15     names 22:2,7,11,16     176:7 180:6 191:2      372:8 377:1          275:16 377:21
nada 123:8            22:21 23:2,7,15       191:16 193:9         new 1:22 10:21,23     notes 122:18
Nakamoto 144:20       41:25 42:2 92:20      240:5 254:18           10:24 11:1,21,22     275:11 300:20,21
 182:6 188:24         92:23 93:1,5,13       259:8 260:15           44:1 65:6 185:25     387:4
 190:21 191:5         102:7 103:3           272:2 279:17           258:5 276:5         notice 282:8 298:25
 208:6,8,17,18        162:12 163:7,14       280:24 281:16          356:11,11 371:14    noting 9:10,11
 209:9 210:2 324:9    163:17,22 168:3       288:8 290:13         Nguyen 213:3,19       notion 109:13
 324:15 325:2         177:14 184:23         292:16 297:23          214:19 285:3,7,18   NSA 317:5
 326:3,23 329:2       215:16,16 336:6       301:7 304:2            286:15 287:16       null 123:8
 330:21 382:25       naming 160:12          305:17 307:14,22       288:2,17 292:5,12   number 4:2,7 10:1
 383:5,22 384:3      narky 313:25           308:3 316:22           299:13,17,17         10:15 14:2 35:25
name 5:17,20,22      national 40:14         322:24 323:2           309:16 313:14,21     36:23 61:5,11
 15:11,13 17:21       127:4 233:5           333:2 340:6            313:23 314:2,15      77:13,17 123:23
 18:1,19 20:1         361:10 370:1,6,11     343:20 351:10          327:3 331:19         124:2 134:8,9
 67:25 68:19 72:14    371:25 372:10         353:3 357:22         Nguyen's 300:1         173:19,23 215:19
 72:15 81:2 82:9      373:8 374:5,7,14      374:6 375:2          Nicholas 81:1,20       218:22 221:5,9
 82:12,14 83:4       natural 35:14         needed 82:15          Nicholas's 82:9,14     225:21 226:4
 93:14 96:2,6,7       269:19,20,22          133:24 227:3           83:4                 231:13,15 232:20
 98:20 102:5,12,14   nature 56:1,4 95:24    283:12 306:9         Nick 328:5,8,12,16     251:13,15 283:14
 104:8 107:19         100:2 117:25          307:20 318:6         nickname 129:9         283:25 284:4
 108:12,21 110:11     118:3 120:7           366:11 377:9         night 138:24           286:1 289:7 292:6
 110:15,18,21,25      187:24 220:21        needs 89:10 118:13    nine 186:13            295:13,14,23
 110:25 111:5,6,8     374:1                 238:14 283:22        nodded 7:8             296:11,12 306:4,5
 111:14 112:14,21    nChain 6:5 13:9,17     373:25               node 165:12 166:12     318:16 323:8
 117:9 129:7,8,13     13:22,24,24,25       negative 336:22         166:14,19 167:9      326:5 334:16,17
 129:14 132:15        14:1 92:9 288:15     negotiate 268:15        169:11 196:3         346:12,20 349:16
 141:25 142:3,14      311:7,7              negotiation 268:9       243:15               368:19 385:21
 160:7,9 163:5       nearly 321:6           268:14               nodes 165:16 166:2    numbering 189:19
 164:8 167:17,18     nebulous 165:9        neither 204:14,15       199:7               numbers 57:15
 167:22 176:12,25     204:6                 387:9                nominally 13:8         68:24 70:25 299:1
 177:20,21 178:7     necessarily 100:25    networks 231:21       non-disclosure        NY 2:7
 178:17,20,23         301:9                never 54:7 71:24,24     193:13
 179:7 180:5,8,18    necessary 78:6         72:1,1,3,3,5 76:22   non-linear 96:5,14             O
 181:5,13,20 190:5   need 7:10,16,17        83:6 88:3,4 113:8      96:24               oath 6:9,10,12
 190:16 193:5         12:7,9 26:17,23       115:17 116:16        non-public 124:8        16:17,22 17:2,8
 213:10,11,16         26:24 40:9 43:4       120:10,13 137:8      North 14:15,19          17:10,16,17,18,18
 256:2,6,17 260:18    44:24 62:9 65:4       167:19,22 176:1        312:13                260:22 360:23
 Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 194 of
                                       218
                                                                                          Page 26

 363:15,16 368:5     66:5,23 67:2,21     149:1,8 150:1,15    222:10,14,22          315:21 318:9
 368:11              68:4,13,17,22       150:22 151:21       223:5,10,22 224:4     319:24 321:14,23
object 9:7 25:18     69:11,14,16,19      152:4,8,15,21       224:11 228:1,16       322:14 324:3,10
 34:6 66:8,16        70:6,19 71:13,21    153:2,8,18,24       229:3,12,18,24        324:16,22 325:3
 77:25 89:3,4        73:4,10,14,18,24    154:10,16 155:2,9   230:4,13,20,25        326:11,19,24
 97:23,23,24         74:9,14 75:1,6,17   155:14,25 156:17    232:23 233:10         327:4 328:7,14
 144:13 182:13       76:8,15 77:22,24    156:21 157:1,15     234:16,24 235:7       329:4,9,21 330:2
 227:5 253:20        78:3 79:12,20       157:21 158:5,10     235:15,24 236:7       330:8,22 331:6,14
 330:25 335:5        80:1,7,12,20 82:1   159:6,17,25 160:8   236:19 237:2,11       331:21 332:1
 338:18 377:22       82:5 85:19 86:5     160:18,24 161:4     237:19,23 239:10      335:4,15 336:16
objected 78:12       86:11,14,24 87:6    161:13 162:14       240:14 241:21         336:20 337:11,23
 260:2 262:5         87:17,24 88:10,20   163:2,11,25         242:11 243:9,25       338:8,9,24 339:7
 320:14 363:17       89:6,8 90:4,8,13    164:10,18,25        244:8,14 246:14       339:20 340:6,10
objecting 25:6       90:24 91:5,10       166:6,15,23         247:3 248:7,17        340:14 341:19
 162:18 220:20       92:3,12,17,21       168:12,22 169:3     249:4,14,24 250:7     342:4,15,23
objection 8:7 9:10   93:2,7,18,24        169:17 170:10,20    250:12,25 252:4,9     343:22 344:4,10
 9:11,25 11:7,16     94:10 95:11,19      171:1,7,22 172:20   252:18 253:11,21      344:19 345:13,16
 12:14,18 13:7       96:21 97:16 98:14   172:25 173:5,9      254:7,17 257:13       346:1 347:6,10
 15:3,9,16 17:7,24   98:23 99:21 100:1   174:24 175:1,12     259:7,12,13 260:5     348:5 349:10
 18:10 19:3 20:17    100:11,22 101:6     175:17 176:3,19     260:6 264:1,6         350:1,16,21 351:8
 20:20 21:3 23:12    101:11 102:9        176:23 177:9,15     265:15,24 266:12      352:10,16 355:4
 23:20 24:4,8,21     103:12,16 104:5     177:22 178:8,18     267:8 268:5,13,21     355:19 356:9,20
 24:25 25:14,14      104:20 105:7,11     179:25 180:9,14     269:15,24 270:21      365:7 378:6
 26:1,8,15,21 27:3   106:8,11,17         181:6,10,16,21      271:12 272:11,17      379:16 380:1,6
 27:9,12,17,22       108:14,20 109:11    182:1,17,23 183:4   274:5,11,16 275:4     381:15 382:1,7,15
 28:10,17 29:3,10    109:24 110:16,22    183:24 184:11       275:19 276:12,24      383:1,6,23 384:4
 29:19 30:12 31:13   112:8 113:24        185:3,10 186:4      277:11 278:7          384:23
 31:17,24 32:10      114:10,14,24        187:13 188:4,9,18   279:16,21 280:5     objectionable
 33:1,8 34:9,15,19   115:3,9,21 116:2    189:1 190:7,12      280:12,18,23          78:11
 35:1,6,12,18 36:6   116:8,14 117:6,13   191:19 192:4,19     281:4,15 282:3,16   objections 35:11
 36:13,18 37:19      118:4,10,18 119:1   192:25 193:19       284:21 285:8,20       50:20 78:6 162:18
 38:2,24 39:3,16     119:16 120:15,19    196:1,12,21         286:17,22 287:3,7     225:16 370:3
 40:1,5 41:10,17     121:15,25 122:6     197:10,16 198:5,9   287:21 288:5,11     obligation 277:25
 42:10 44:10,16      122:16 123:11       198:14 199:2,10     288:19 289:5,11     obsolete 265:13
 45:14,22 46:6,12    124:10,18 125:7     199:24 201:6        289:15 291:7        obstruct 40:9
 46:18 47:12,22,25   125:19,25 126:12    203:1,9,15 204:4    292:3,20 293:23     obtain 97:8 116:22
 48:7,16,21 49:12    128:15 130:20       204:11 205:2,8      294:3,8,12,17         117:15 147:15
 49:15,21 50:2,6     132:3,20 133:11     206:3,12,18,24      295:3 299:6,15        230:11 236:17,24
 50:13,17 51:5,11    134:3,17,24 135:6   207:19,24 208:25    300:9 301:3,13,20     251:8 274:21
 51:16 52:9,13,25    135:18 136:9,15     210:4,10,18 212:5   302:1,18 303:1,20   obtained 236:25
 53:8,12,20 54:13    136:21 137:5,10     212:12 213:7        304:9,25 306:18       276:19
 54:20,25 55:20      138:6,21 139:3      214:11,20 215:7     307:2,25 308:7,19   obviously 78:2
 56:15 57:5,12,20    140:7,25 143:15     216:3,22 217:10     309:3,11 310:19       174:22 347:13
 58:1,19 59:14,25    144:3 145:2,7,15    217:23 218:3,11     310:25 311:21         367:11,17 368:17
 61:9 63:14,20       146:9,14,23         219:17,24 220:8     312:4 313:1,11        374:16
 64:11 65:9,12       147:23 148:6,18     220:14 221:15,24    314:4,9,16 315:18   occur 261:16
  Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 195 of
                                        218
                                                                                                Page 27

  275:12                 245:20 261:25       opened 83:8 185:18      331:16             266:4,5 267:13,15
occurred 120:2,13        279:2 306:24        opening 362:5         overall 344:11       277:18,20 284:9
  134:8 178:14           313:11 316:24       operating 382:21      overbroad 237:24     296:12 297:3,14
  263:5 282:10           317:2 318:18        operational 115:16    overseas 290:25      297:15,16,19
October 5:23 8:1         334:1 335:21          115:18 116:13,17      319:17             298:3,4,4,5,5,5,5
  354:9,11               342:11 350:4          374:25              owed 316:5           298:6,6,9,10,12
offensive 384:25         358:4,12,21 359:7   operations 231:11     owned 91:8,12 97:4   298:14,22,23,24
offered 166:1            360:16,25 361:6       231:12,14 232:3,7     106:23 107:4       299:1,20 301:24
  251:10                 361:20 362:20,23      233:15,20 234:2       113:25 114:2,3     302:3,6,8 304:3,4
office 6:4 31:11         363:6 364:10          234:23 235:1,5        115:19 120:9       304:18 305:5
  32:21 94:14,19,22      365:21 367:25         244:3                 122:22 123:1,3,7   310:2 317:14
  94:23 95:2,5,7,13      370:23 371:7,17     opine 369:9             195:6 219:12,15    321:7,8 333:24,25
  95:14,17 100:16        372:11 373:14,22    opinions 225:15         237:4,8,14 269:6   334:14 348:11
  101:10,18,23,25        375:19 376:18       opportunity 365:6       289:14,17 293:5,6  352:24 354:15
  103:24,25 104:1        377:21 379:6        opposed 102:21          293:7              357:15,16,19,20
  104:17,23 235:2        385:11              optical 99:19         owner 177:20         370:18 371:11
  235:10 256:16        old 11:24 12:3 21:6   order 5:10 175:4        264:25            pages 52:16 296:22
  316:6 319:15           32:17 82:16 83:18     309:18 364:17       ownership 91:3,13    297:25 298:2
  328:1 332:5,6,10       102:22 132:24         368:18 374:25         91:17 92:14 93:17 paginations 239:25
  332:14,17 333:7        157:5 213:11          377:11                94:4 107:1,9      paid 185:21 230:17
  335:13,24 337:10       217:19 228:23       ordered 365:2,4         120:3 123:10       244:6 249:10
  337:15,21 338:6        283:19                372:3                 180:8,11 219:10    274:1 281:10,11
  338:22               older 32:18 314:20    org 179:13              248:5 293:9        281:11 312:7
offices 1:20 4:10,16   oldest 21:11,14,17    organisation 13:3     owns 92:1,2,8,8,11  Panama 84:19 85:1
  14:10,14             once 5:12 48:20         251:6                 96:24 219:20,22    87:12 93:9 246:25
official 35:10           55:3,5,8 56:23      organisations           237:17,22          247:1 248:9,11
officials 35:24          66:11 117:11          251:14              Oxford 6:5 14:24     250:17,23 268:1
  46:20 337:18           145:21 167:23       organised 316:19        52:15 260:12       269:7,23 272:7,10
offline 206:2            204:13 214:23,25    origin 188:24           322:10             272:16 273:18
  357:11                 238:18 243:2          257:22              o'clock 108:1,2      303:9,9 309:25
offshore 319:14,19       306:6 340:3         original 80:5,23,25   O'Hagan 188:25       319:9 343:14,16
off-the-record         ones 68:9 84:20         81:12,15 148:20       189:15 191:22      343:17 344:3,9,18
  373:23                 87:11 110:8 170:5     166:11,24 167:1       193:12,25         paper 63:22,24
Oh 41:8 252:10,22        170:6,8,9 205:5       176:18 304:17                            64:1 65:5 138:14
  327:25                 233:2,3 273:8       originally 181:3               P           138:17,20,23
oil 314:22               275:16,17 353:16      243:18 283:5        P 2:1,1              139:2,8 140:11
okay 7:19 9:15         one-line 328:20         380:13              PA 2:17              141:8 142:16,19
  10:14 16:1 40:11     online 54:3 147:16    originals 299:4,9     page 3:2,10 126:11   143:2,6,24 144:2
  44:25 48:11 70:1       147:17,19 176:20      299:13                189:18,19 202:3    145:1,12 146:22
  84:22 89:14 98:6       176:22 209:5        originates 227:22       227:11,19 228:3,4  147:3,6,8,10,12
  109:20 126:22          231:15 262:10,11      227:23 228:14,22      228:5 239:15,21    147:15,22 148:24
  127:14 143:8           326:13              OST 81:7,19             239:22,24 243:21   149:7,10 150:14
  152:10 171:13        open 149:20 150:14    outcome 387:15          247:17,22 249:3    150:17,19 152:7
  175:6 176:9            168:18 170:25       outing 325:12           252:6 253:23       152:20 154:8
  183:18 187:20          208:14 223:6        outside 184:21          255:25 256:3       156:7,8,11 157:14
  196:6 228:6 240:2      251:23                197:18 325:7          257:18 262:16      158:7,14 175:10
 Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 196 of
                                       218
                                                                                              Page 28

 191:6 203:14,22      370:15 371:2,3        316:3 350:10         346:13,24 347:14      325:23 337:19
 203:23,25 204:2     particularly 379:13   paying 62:7,8,12      370:15 371:2,23     personally 95:23
 204:10,15,15,21     parties 357:8         payment 215:21,24     382:23 384:2          257:20 317:12
 205:1,13,14,22,23    370:20 371:16         215:25 216:2,6      people's 247:16        332:7 335:6
 223:7 240:10         372:19 375:9          222:4,12,18,20      percent 98:10        persons 174:2
 247:25 270:16,20     387:11,13             355:11,17,18        perfectly 6:11,17      269:19,20,21,23
 328:17,19           partner 71:24 72:3    PDFs 159:2            18:24 43:19         person's 128:13
papers 28:22 51:24    72:3,4 130:9         penalty 334:10        316:12              petabytes 99:18
 52:2 149:18         partners 262:15,16    pending 42:12 43:5   period 20:9 24:10    petrol 314:23
 167:20 215:20        303:6                 43:8,17,18 236:14    24:14 26:14 103:8   Philadelphia 2:17
 219:9 260:11        partnership 12:22     penitentiary          105:5,9 116:1       Philip 2:20 4:12
 303:10 355:14        33:16,18,22,25        311:14,16            129:25 190:25       Pholus 82:21 83:3
paragraph 189:25      72:1,2,2,5,6         people 28:5 31:8      201:17 266:22,25    phone 11:21 54:4
 228:5 240:6,11       144:19 145:18         35:25 36:10,12       306:7 344:12          68:23 70:24 178:2
 245:22,22 246:2      182:6 183:15          37:8 48:25 53:15     360:10 367:4          194:16 373:19
 247:9,23 264:20      190:21 367:2,6        53:16 57:7,14       periods 24:15          374:25 375:11
 267:18 270:6         369:1                 63:11 72:6,7,8,9    perjure 17:17        phoned 104:13
 334:15 348:17       parts 127:16           88:13 92:23 93:16   perjured 335:7       phrase 322:12
 350:5,8 351:13       140:15 167:6,16       93:20,22 107:11     perjury 334:10       physically 46:24
 352:25 353:17,18     171:5 298:6           109:2,3,5,13        Perling 141:13         54:3 167:23
 354:2 370:18        party 263:21,24,25     122:9,10 124:23      142:19 326:2,9,17     186:23
 371:11               264:17 305:8          126:17 129:17        326:22 327:2,9,12   pick 255:3
paragraphs 140:22     374:13                130:1 136:6         Permanent 110:12     piece 203:23
 140:24 244:7        passed 104:13          138:23 140:13,16     111:3,22,24 112:4     204:10,21,25
 245:13              passwords 133:6        140:23 142:11,24     112:11,15 310:10      240:10 283:11
part 8:7 10:23       patent 51:25 144:9     149:17,19,20         310:12,23           pieces 204:15
 16:17,24 19:5,21     145:14 223:15         156:8 157:7         permission 43:17       291:13
 25:16 44:23 45:6     236:10                160:12 163:5,20     permitted 40:15      pile 124:12
 74:19 92:23 93:16   patenting 143:23       166:21 167:14        69:20 89:16 99:4    Pirate 186:10
 114:9 160:4 176:6    144:1,25 145:3,6      168:2 170:24         199:13 243:23       pizzas 251:25
 195:6 232:1 257:4    145:8 146:7           171:17 172:14        295:7 373:17        place 4:9 33:23
 257:5 278:15,16     patents 86:9 149:18    173:11 185:15,19    person 35:9 38:17      130:16 136:12
 278:17 292:24       Paul 38:17 262:19      208:6,7,10,11,13     71:23 102:12          148:14 196:16
 293:14 311:4,4      Paula 1:24 2:15        213:16 232:17        111:7,16 118:13       201:2 237:21
 312:16 318:1         4:13 42:11 387:3      233:13,23 244:9      126:20 127:19,21      341:8 379:12
 352:11 355:23        387:24                246:9,16 247:5,11    128:19 141:13,24    placed 297:8
 372:17,17           pause 70:16 93:12      248:9,11,13 249:7    142:21 149:16       places 160:21
partial 309:1         106:16 141:22         249:8,10 250:17      150:17 153:14,17      231:15
particular 21:7       193:8 239:1           251:16 253:7         190:16 201:19,23    plaintiff 2:22,25
 45:18 52:17 63:25    253:21 259:24         261:11,19 262:23     211:21 212:24         5:2 348:1,2,17
 110:1 122:8 123:1    286:9                 263:1 269:14,17      217:6 226:23          349:8 350:10
 127:7 143:2,2       pay 62:9 99:12,13      270:18,23 273:18     269:2 312:15          351:16,22 354:21
 146:3 163:5          120:11 122:9,19       276:21,23 280:19     315:23 316:1          359:22 361:13,16
 253:14 307:13        122:20 242:1,4        281:9 282:7          323:13 339:19         372:23 373:19
 344:11 358:9         244:10 246:9,10       300:16,19 319:22     371:20,24 374:6     plaintiffs 1:8 2:2
 365:5 367:7          274:3,18 312:2,24     325:7 342:25        personal 1:6           4:19,21 5:18
  Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 197 of
                                        218
                                                                                                   Page 29

  369:21 373:18          331:1 333:24         258:4 362:3,17        prepared 43:21         364:12 367:17
plaintiff's 78:16,17     340:2 342:3 350:5    363:15 364:17,21       183:19                369:20,22
  79:7 126:8,9           350:8 351:13         365:19,19 377:16      presence 208:17       privileged 18:12,13
  160:6 189:7,17         352:24 353:17       possess 245:25         present 2:19 4:16      31:4 97:18 320:5
  193:5 227:7,10         354:15 357:3         294:23 346:19          373:18                320:9 338:11
  239:2,3 259:17         360:22 383:7        possessed 292:8        presentations         Pro 2:6
  263:13 284:9           388:3               possession 20:16,25     35:23                probabilities
  296:18 297:7         plenty 146:2           21:12,15,18           presented 46:20        173:11
  314:25 315:3         plus 299:18 377:17     271:22,25 334:19       260:11 374:18        probability 50:25
  333:15,21 347:19     point 5:10 6:15        334:24 336:13,19      preserve 69:15        probable 51:3
  347:22 367:4           9:13 12:17 19:24     336:25 338:21          81:7,25              probably 35:21
  369:1                  35:25 42:12 64:13   possibility 50:23,24   preserved 78:3         44:7 96:15 177:25
planet 230:7             64:20 102:13        possible 8:23 20:5     press 37:5             195:5 217:20
planning 15:19           107:9,18 115:19      120:23 162:9          pressing 37:9          243:3 251:7
Plastique 226:18         117:18,21 120:4      172:19 207:20         presume 65:18          306:14 322:9
played 287:20,24         123:19 158:24        217:21 241:6           175:4 189:2           326:13 328:23
playing 194:16           169:16 196:15        251:22 258:22,23       227:17                365:7,8 369:9
pleadings 19:16          205:3,9 225:15       332:24                presuming 314:17       378:21
  286:5,7                229:21 257:24       possibly 204:22        presumption 65:22     problem 79:2 225:4
please 4:14 5:5,20       258:1,14 261:17      205:6 238:1 299:2     pretty 339:24          355:23 366:17
  7:2 15:21,23 16:9      291:16 295:14        302:14                 341:12 384:11        problems 61:10
  16:12 18:7 27:24       301:9 312:12        post 135:4,12          previous 277:13        155:11,13,17,21
  30:15 34:6,21          320:16 340:16        169:21,23,25           317:23                155:21,23 249:16
  42:11 43:8,23          359:22 365:6         170:1,8,9 171:5       previously 174:16      283:1,3,4
  50:19,25 65:11         366:7 373:9          282:10 293:5           175:11 237:9         Procedure 70:5
  67:14 69:13,24         377:11              posted 169:2           primarily 208:13       225:12
  70:12 78:25 79:4     pointing 228:24        170:17 171:12          209:2 231:10         Proceed 50:21
  82:23 86:18 91:22    poker 231:12 232:7    posting 169:16          362:4                proceeding 364:16
  98:4 102:2 105:14      233:6 236:18         170:14 324:2          primary 172:17        proceedings 349:13
  110:5,8 118:20         237:1 255:22        posts 262:14            208:5,8,23 243:13     349:14,16,18
  144:5 147:6 174:1      272:5                380:14                 354:19                352:12
  178:2 182:4 183:9    poker-related         potential 162:15       printed 203:23        proceeding-type
  184:24 186:18          235:23               163:23                 204:8,9,25            356:13
  189:3,8,18 194:10    Police 141:24         potentially 297:17     printout 126:13       process 97:2 99:18
  201:22 204:5         Ponce 2:11            PoW 175:19,19          prior 76:18 141:3      136:12 190:22
  208:21 209:12        pool 201:19,20,25     power 185:21            168:19 202:3          205:16 227:5
  227:11 239:21        pools 186:21,23       practical 253:7         277:24 328:11         281:8
  242:13 247:17          195:20,24 197:18    practically 266:24     private 55:15 138:4   produce 49:1
  254:1 256:15         Port 184:21            325:21                 177:7,11,17,25       produced 302:20
  264:21 267:4,13      portion 107:13        precluded 369:8         202:24 203:2,7,11     335:12 353:8
  269:4 271:1          portions 143:5        predicate 144:22        206:7 223:9           355:15 366:20
  272:25 275:8           171:13               220:16                 294:21,24            producing 254:16
  277:16 285:21        posed 52:6 71:5       predicate-based        privately 169:23      product 253:24,25
  286:13 293:18          98:3                 220:22                 177:13                254:12,15 255:1
  296:9 309:7 313:8    position 43:7         prefer 160:23          privilege 18:15,20     255:10 258:6
  317:14,20 318:10       126:23 193:17,22     161:2 257:7,8          19:22 97:20 364:1    production 255:6
  Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 198 of
                                        218
                                                                                              Page 30

 365:2,5 383:9         231:4,6,23,24,25     pseudonym 167:20       145:18             224:9
productive 18:17       232:2,6,9 234:9       167:25 186:9        purporting 36:23    quarter 256:3
professional 122:11    234:15,21 235:6       208:19,20,24        purports 79:7       question 7:1,6 8:23
Professor 283:1,9      235:14,22 236:6       209:2,9 210:2       purpose 26:16,23     9:2,8 13:15 15:21
 379:2,3               236:18,25 243:23     pseudonyms 326:5       35:16 37:14 63:18  15:24 16:2,7,13
ProfFaustus            243:24 255:24         326:8                 85:24 86:1 87:3    17:13 21:10,10
 378:23 379:1,9        349:5 350:10,12      Pty 277:23             96:13 99:14        30:6,14,22 36:25
 380:12                372:16,20,23         pub 38:12,13,15        111:22,24 113:1,2  37:8 39:10 41:10
program 106:6          373:5                public 55:15 76:18     113:9,13,15        42:12,14,16,17,24
 191:9 235:21         proposed 8:11          99:12 125:6           143:17 218:19      43:5,8,10,11,17
 328:17               protect 88:12,15,18    128:24 129:3          241:4 243:5,13     43:18,21,23 52:5
programed 182:21      protected 88:16        132:11 137:21         255:16 345:4       66:6,21 70:15
programer 106:5       protocol 55:16         147:10 151:1,2        367:12             71:5 78:3,20
programing 165:5       155:24 165:6,11       155:4 158:4,7       purposely 263:8      82:18 87:8,18
 166:10 328:12         165:13,15,20,24       164:1,23,24 165:3     366:3              89:18,20,22 91:23
prohibited 225:23      166:2,4 175:25        167:4,6,12 168:19   purposes 112:12      91:25 96:22 98:3
prohibiting 226:9      323:18 328:6          169:10,16,24,25       366:12             104:3,10 112:6
prohibitive 258:6      342:22 372:7          170:1 177:1,11      pursuant 372:21      114:17 116:23
project 64:22         protocols 165:21       179:21 196:8        put 147:16,17,19     124:7 126:23
 168:18 278:13,15      166:21                206:10,16 207:13      149:17 151:1,3,6   135:8,11 138:9
 278:16,18,19,20      prove 257:1 259:5      207:22 209:10,11      151:11,15 154:3    143:16 144:6,8,11
 278:22,24 279:1       262:3                 209:21 215:20         191:18 223:6       144:11,16,17,21
 351:16,24 354:20     provide 31:22          223:16,23 224:7       226:17 227:13      146:3 147:4,24
projection 50:23       126:23 131:18         253:9,18 324:2        228:12,17 231:19   156:2 165:8 182:9
projects 215:15,17     206:16,23 207:2       325:8 339:9           237:21 242:9       183:14 187:2
 215:19 218:22         212:16 213:24         365:10 384:13,18      257:25 260:19      189:15 190:18
 219:1 244:21          276:17 277:22        publications           276:22 283:5       191:10,21 193:8,8
 255:24 259:20         278:1,3 279:14        285:15                287:9 293:1,21     195:13 197:1
 275:10,14 278:10      282:2 361:17         publicly 139:25        294:1,6,11,15      217:14 220:15
 371:3                 368:18                163:23 164:2          297:17 301:22      227:6 236:13,14
prolific 262:11       provided 178:11        168:20 169:1,21       315:25 346:14      236:15 237:23
proof 153:20,22        211:12 213:21         177:4,8               347:15 354:13      238:15 242:17
 154:15,19 263:10      231:3,7 240:22       published 52:3         356:25 364:10      244:23 245:16
 383:21                280:3 281:3,13        59:9 215:20 223:7     386:8              251:18 252:8,9
proper 25:2 368:8      282:14 348:18,22      260:10 323:25       puts 256:17          257:9,10,15 259:2
properly 183:19        349:8 355:3           355:14              putting 50:24        259:18,24,25
property 27:21,24      383:21               publishes 167:19       231:17 234:11      262:3,5,6 263:9
 28:16 86:2,3,7,17    provider 240:23       publishing 169:10      316:19 356:24      267:5 269:22
 87:5,16 88:8,19       241:9,15 243:22      pulled 100:25        Python 284:16        279:8 286:8
 99:25 100:10          248:5                 213:12              P-H-O-L-U-S          292:14,14,15
 114:13 117:23        provides 265:11       purchased 244:11       82:21              295:6 296:15
 195:6 199:6 215:5    providing 240:12      purchaser 271:8,19   p.m 318:4            309:7 316:11
 215:13 216:1,5,11     240:19 362:8          274:21 275:10       P2P 209:3            318:19 332:12
 222:3,6,13,17         368:17               purchasing 347:2                          338:2,14 340:1,7
 223:2,17,21,25       provision 239:13      pure 119:7                    Q           340:24 341:25
 224:8 230:3,12,24     241:4                purported 15:18      Quantification       342:3 344:12
 Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 199 of
                                       218
                                                                                              Page 31

 359:2,8,11 360:4    quote 141:19          284:14 317:17,20      162:25 202:13,19      99:12 101:14
 360:9,12,17 362:9   quoted 66:17          318:3 319:13          209:13 210:5          102:15,20 105:15
 362:25 363:4        quoting 117:25        334:1,15 350:7        212:6,7 216:23        108:5,6,10 110:17
 364:5,7 368:7,12                          351:10,15 353:18      220:17 244:24         116:25 122:18,19
 368:13 376:3                 R            354:5,18 356:4        295:17 303:12         123:22 124:3
questioned 373:6     R 2:1,10 153:19,22    357:5 386:4           304:7,14 333:7        162:21 172:3,6
questioning 8:10       154:15,19 175:19 reading 65:21            339:8 341:9,11        173:18,24 179:21
 36:24 43:19 77:21     175:19,19 254:3     244:25                365:2                 191:19 192:4,5
 361:18 368:22         255:2 388:1,1     ready 16:7            recalled 130:5          193:25 197:25
questions 3:4 5:8    raise 78:7 183:13   real 125:17,23        recalls 366:1           201:5,10 202:2,7
 16:5,5 17:14,15       296:17 358:13       165:17 167:22       receive 68:12 69:8      209:12 221:4,11
 18:12 19:16,19,19   raised 369:25         208:1 249:9           70:17 71:11,18        224:22 225:9,22
 19:20 20:8 25:2     raising 361:14        312:22                83:14 168:6           226:18 240:3
 34:3,4 40:16 43:3   rambunctious        realise 109:1           284:17 359:5          245:6,10,19
 77:24 78:11,12        136:1             reality 219:15,20     received 71:23          264:16,24 265:15
 99:3,4 123:13,15    Ramona 17:22,23     really 8:9 13:23        83:12                 266:19,23,24
 141:1 179:18          19:11 361:3         103:16 163:6        receiving 359:4         267:1,5,10,14
 182:13 183:19         363:25              167:19 178:3,4      recipe 59:6,8,10,12     272:25 283:24
 195:11 199:12       random 33:25          180:10 200:22       recipients 190:3        284:5,12 296:19
 203:20 205:4          179:7 300:12        218:12 230:6        recognise 79:9,10       296:21,25 310:4
 225:2 234:7         range 60:1            257:19 262:20         126:10,13 190:5       317:18 323:4,9
 238:18 251:11       rarely 319:21         274:23 282:7          227:11 239:4,5        333:12,17 343:20
 270:9 277:16          320:17              320:17 339:15         263:14 297:7,10       353:20,21,25
 279:8 287:15        rate 356:5,8,11       342:25 353:4          300:7 315:5 334:5     356:4 357:5,24
 349:20 352:20       rated 354:22          375:9,10              334:8 347:24          358:3 360:12
 358:7,14 359:13     rates 356:15        reason 78:8 134:10    recollect 48:22         361:15 385:13,17
 360:21 361:2,5,8    rat's 257:22          134:19 174:15         51:24 52:3,3          385:18,19,20
 361:9,13 362:12     Ray 105:22 129:10     220:12,18 260:21      53:21 61:6,8 64:3     386:7 387:6
 362:14 363:7,9,17     129:11              317:3 331:24          64:19 280:11,16     recorded 6:14
 363:22,24 364:5     reach 122:14 149:6 reasons 317:2          recollection 48:6       172:5
 365:15,16 367:9       154:14,21,25        326:14 372:1          51:13,19,22 53:14   recording 49:1
 367:10,12,16,18       287:6 331:25      recall 11:2 14:13       57:2,10,14 66:18      272:4
 367:19,21 368:21    reached 83:22         24:19 25:24 26:2      66:22,24 71:8       recordings 194:4
 368:24 369:18         154:19,24 287:1     26:6,13,17,19,22      85:2 99:6 107:8     records 11:5 15:1
 370:11,14 373:7       331:19 371:21       27:2,11 29:17         108:18,25 172:23      37:21 75:5 82:16
 374:15 386:8        reaching 126:3        30:3 35:16 36:8       198:24 238:17         83:2,7 94:6 96:11
quick 154:1 321:2      149:12              41:16 52:22 53:2    reconsider 205:8        97:11,13 102:6
 374:24 384:11       read 41:9 42:14,14    53:10,18 62:3       record 4:2 5:21         106:24 107:3,6
quicker 52:6           42:21 43:23,24      67:10 69:7 70:16      7:11 25:14,15         110:7 111:12,19
quickly 35:13          89:24,25 118:6      71:10,17 72:22,24     35:10 37:2 40:23      111:20 114:21
 144:18                191:3 193:7,9,9     72:25 82:9 83:20      40:25 41:4 42:20      116:4,21,22
quite 11:20 25:17      212:3 240:7,11      83:25 84:2 85:16      43:20 49:21 56:10     117:17 118:6
 61:11 229:19          241:8,14 245:2,16   93:6 101:22 104:7     56:11,18 69:7,16      120:1 121:22,24
 232:20 251:15         253:25 264:23       105:24 106:1          70:9 77:11,12,18      122:17 123:5
 252:21 264:14         271:6 272:25        110:8 111:18          77:23 78:23 79:1      124:8 132:10,12
 284:23 373:11         275:8 277:20        126:3 156:25          81:9 89:10,13,13      139:20 164:20,24
  Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 200 of
                                        218
                                                                                                Page 32

  165:3 176:17,25     refers 296:12           38:21 86:22 87:5 remaining 276:4           206:22 209:14
  177:1 201:11        reflects 296:21         99:25 107:16      remains 365:19           211:19 213:11
  219:13,14 266:21    refresh 66:17,22        183:19 292:4,11   remember 9:17,23         214:4 218:12
  279:18,24 280:7,9   refreshed 66:24         300:21 310:14,17    10:17 11:11 14:15      220:9 246:16
  280:10,25 282:19    refused 193:12          310:20,23 314:3,8   14:22,23,23 21:24      269:9,25 277:1,4
  288:8 297:23          296:3 358:8,14        314:13 316:11,12    22:4,8,13,18,23        277:9 281:9 283:8
  301:7,11,15           360:20 361:2,5,10     327:15,24 334:21    23:4,9,17 24:9,11      285:9,11 290:13
  305:17,18,20          372:9 373:7           370:14,15,16,17     24:13 35:7,23          303:2,5,8,16
  306:3,4,6 307:14    refusing 17:13,15       371:3,4 373:4       36:4 37:15,24          307:11,12 309:20
  307:19,20 308:3       40:13 66:14 127:1     387:10              39:4 41:25 42:2        322:23 325:10
  311:5 312:20        regard 88:25 104:8    relates 33:15         45:16,24 47:5          326:4 343:19
  313:3,4,10 332:22     362:9,24 363:7,14     100:10 144:6        48:4 49:2,3,4 53:2     344:21 351:1
  332:23 337:5,8,10     365:14 366:13         146:4,15 205:13     53:25 54:14,17         365:1 377:7
  337:15,19,20        regarding 127:15        224:12 233:5        55:21 57:6,7,16        378:22
  339:10 343:21         364:7 365:9           236:18 259:16,19    57:21 58:24 59:5     remembered
rectum 257:22           371:14                363:21              60:9,10,13,16,21       277:13
Reese 283:1,6,7,9,9   regards 256:11,18     relating 29:13 87:8   60:22,25 61:3,17     remembering 49:2
  283:17                335:23                368:16 369:5,18     61:18,21 62:2        remind 7:12 130:23
refer 166:4,9         register 176:11,14      369:19              63:7,12,15 67:16       202:13
  354:14                177:13 179:2,15     relation 146:18       67:18,22,25 68:5     removal 120:8
reference 96:8          179:19 187:25         314:3               68:9,11,21,23,24     remove 109:17
  154:1 175:10          353:9,11            relationship 71:25    69:2 70:22,23,24       260:3
  244:19 296:14       registered 178:7        98:13 120:14        70:25 76:9,12        rename 112:13
  310:9 356:18          179:3,6,9,11          186:20 295:1        81:2,17 82:10,13     renamed 112:16
referenced 154:3        180:5                 304:17 312:9,10     84:21 85:9,11,14     renames 112:18
  186:13 244:21       registering 180:6       312:11,13 316:17    85:23 90:22,25       render 373:21
  247:9 259:20        registrant 177:21       383:9               92:22 93:1,13,14     rendered 265:13
  295:15,16 344:18    registration 62:13    relative 387:12       96:8,11 98:7,18      repeat 7:2 30:22
referencing 65:23       176:18 177:7        release 65:5 175:25   99:10 100:19           152:1
  150:4                 178:23 179:1          271:18 372:6        101:1,21 102:5,14    repeated 225:22
referred 184:7          180:4               released 268:3        103:4 105:16         repeatedly 226:1
  193:4 224:19        regular 54:23 55:1      329:14,15,17        106:25 107:3,7,12    rephrase 7:3 21:11
  225:5 243:24          241:1               relevance 15:17       107:15,20 109:6        332:12
  275:15 276:16       rejected 166:1          97:16 155:25        109:25 110:6,13      replied 190:4
  296:10,11             220:24                186:18 205:6        111:13 112:1,2,6     Reported 1:24
referring 65:8 66:1   relate 15:18 27:7       222:15 339:25       112:20 122:7         reporter 2:14 4:13
  69:23 83:9 101:12     27:16,20 28:16      relevant 144:22       126:5 133:7,19         5:6 7:11 34:21
  101:12 109:9          29:1,5 33:17 87:1     189:11,12,15        140:17,19 141:25       35:9,11 42:15
  115:5 124:8           88:25 106:10          285:24 315:20       142:6,10,14,20,21      43:24 89:23,25
  161:15 189:21         145:17 183:8,14       349:18 367:4,6      142:23,24 143:1        94:16 106:15
  208:17 215:23         205:7 238:4,19        368:10,25 372:22    151:15 156:12,22       123:18 142:3
  239:24 271:15         309:4 318:16        religious 366:12      157:2 163:4,6          184:24 226:25
  273:3 278:20          357:12 365:16       rely 7:6              168:3 170:7            245:2 251:19
  285:4,22 286:2        370:12              relying 364:2         176:16 179:22          279:10 283:21
  302:8 320:21        related 27:11,14      remain 88:16          190:8 192:15,20        293:18 317:9
  355:18                33:12 36:24 38:18   remained 83:8         192:21 193:1,2         331:1 373:20
  Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 201 of
                                        218
                                                                                                 Page 33

  387:1,3             reserving 385:4       revealing 143:12        4:22 15:20,23         286:4,6
reports 247:12        reset 211:2             143:16                16:4,12 30:17       rolling 200:7
represent 4:15 5:18   resided 75:10         review 136:13           31:2 35:8 42:10     room 258:24
representation        residence 8:19 11:9     150:13 169:19         42:23 43:1,2,4,12     358:20 373:18
  28:12 37:5 191:23   resident 312:12         295:12 297:3          43:13,14,16 50:21   rooms 55:14
representative 1:6    resides 30:11         reviewed 150:17,19      69:24 70:3,7,11     Ross 339:19,25
represented 264:9     residing 312:16       reviewing 296:13        78:19,25 79:4         340:18 341:18
representing 4:12     resigned 339:1,6      reward 196:10           98:2 102:19           342:1,12,13,14,21
  4:13                resolve 77:22         re-edit 157:7           105:20 106:13,19    rough 202:9
republic-type         respect 296:7         re-point 228:1          116:23 117:2        round 186:10
  356:16              respectfully 364:23   Rica 87:12 231:14       123:17 141:15       route 52:18
request 4:11 42:13      373:22                231:16 244:4          142:2 144:15,21     routine 52:10,12,15
  140:2 141:2 246:7   respond 8:24 9:2        319:9                 146:16 153:10         52:17
  246:11 366:12         43:7 225:8,18,21    Ricardian 323:21        174:1,7,14,24       routinely 52:8
  370:4 372:3           339:7 359:14        rid 158:23 333:3        189:21 195:9        royal 319:20
  373:16 383:8          368:11,14 369:21      382:5                 196:23 197:11       rude 287:9
requested 42:12         372:4               right 16:5 39:19        201:22 202:2,7      rule 69:22,25 70:3
  43:24 89:25 245:2   responded 123:12        43:9 71:3 105:16      224:17 225:1,10       70:12,13 78:20
  246:9 361:11          368:9                 135:11 150:7          225:18,21,25          136:2 165:24
Requesting 338:12     responding 225:19       177:3 189:10          226:8,13,16,19        225:4,10,11,12,12
requests 175:22         337:21                190:5 193:6 197:6     227:5 238:4,9         225:23 226:2,9
  337:22              response 7:7            210:15 227:2          243:10 245:3          296:10 310:25
require 70:5 368:6      175:22 313:7          235:10 244:23         251:18 252:4,7,18     368:3 369:23
  368:10,20 370:4       318:3 363:22          270:11 274:20         252:22 253:11,20      370:4,5 374:5
  374:15                372:2 374:2           276:2 278:12          254:6,17 259:13       375:2 385:8
required 125:3        responses 7:11          283:9 296:8           260:5,8 262:1       ruled 374:17
  331:17 353:9          75:14 136:13          308:10,18 311:8       263:9 277:16        rules 20:21 25:8,17
  363:20                386:8                 335:3 341:1           279:9 295:10,20       69:21 165:15,20
requirement 306:3     responsible 234:14      353:16 359:24         296:7,9,20,23         165:22,25 377:18
  306:6                 234:23 235:1,4,9    rights 113:25 114:2     297:2,5 320:11      ruling 40:17 369:17
requires 62:11          374:13                114:3,4,8,12          338:8 339:21          370:3 374:10
  100:3,5             rest 255:5 304:2        115:7,11,13,15,19     346:3 353:19          377:13 383:11
reread 136:2            313:4 385:9           115:25 117:11,15      359:13,18,19        rulings 365:23
research 1:7 64:22    restarted 195:19        117:17,18,20,21       375:5,6,16,22,24    run 138:2 185:21
  91:19 109:15        restate 313:25          117:23 118:1,3,5      376:6,10,17           195:20 243:12
  175:24 216:18       restroom 77:6           118:9,22,24 119:4     377:11,16,20,22       339:16 376:1
  275:9,10 350:11       245:5                 119:14,23 257:6       383:12,16 385:3     running 157:4
  350:15 372:6        result 237:24           291:6,9,12 293:8      385:18                196:3,7 199:7
Research/develo...      238:16 319:14         319:17 337:17       road 134:9 185:20       243:14 244:3
  265:2               results 275:11        right-hand 189:19     Robert 383:10           375:25
reserve 231:20        return 282:5 297:4      300:3,24            Roberts 186:10        runs 207:8
  248:14,16,21        returned 268:19       ripped 185:20         Roche 2:5 4:20,20     rural 185:17
  343:3,7 346:23        282:1,6,20          risk 96:16 216:12       385:15              rushed 349:4
  377:12,23 385:9     returning 354:21        222:8 223:3 224:9   role 287:16,19,24     Russia 232:18
reserved 385:7        reveal 324:14,17        275:17                314:3 340:20          233:9
Reserves 251:14       revealed 324:18       Rivero 2:10,11 4:22   roles 19:15 105:13    Ryde 14:15,19
  Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 202 of
                                        218
                                                                                               Page 34

R&D 84:4,8,10,11      209:15 210:2          320:17 321:4,8        197:3 207:13          218:24
 84:22 85:8,12,13     213:12 285:16,19      348:17 355:7          224:17 225:17       seemingly 129:3
 85:24 87:14 91:4     286:16 323:18         371:13                240:6 244:22        sell 346:12
 91:8 92:11 93:17     324:2,9,14 325:2    scale 100:4 243:16      360:4 362:24        selling 251:14
 94:9,13,18 95:5      325:24 326:3,5,10   scales 345:10           369:14 372:2        send 80:5,10 100:6
 96:1 239:12          326:17,23 328:13    scaling 243:13        secondly 249:19         135:5,8,14 136:3
 240:17,19 244:6      329:2,12,19,20        345:5,6,8           seconds 385:14          136:14,20 139:1
 245:24 246:4,8,12    330:21 382:25       schedule 375:1        secret 159:16           140:24 151:20
 246:13,20,22         383:5,22 384:3      scheme 293:15           293:15 326:15         152:3 161:19
 247:1,8 248:6      satoshi@anonym...     Schiller 1:21 2:3,6   secretarial 107:7       178:25 192:8,11
 263:20 267:25        210:14                2:22,23 4:10,11       107:12 111:20         192:17,23 206:6
 268:3 269:6,7,23   save 12:6,8,9 68:24     4:16 174:4,10         122:9,10              206:10 213:16
 270:16,17,19,22      136:25 157:5          359:21,25           secrets 86:13,16,19     227:15 246:3,4
 272:7,10,16 276:3    328:18 379:23       scholar 264:12        section 259:19          250:2 256:15
 277:25 278:3         380:8               scientist 336:21      Secured 93:9,25         343:6,9,16 344:3
 279:14 280:2,3,16  saw 39:7,11 134:12    scope 88:21 89:19       94:16 248:13,15       344:9
 282:2,14 343:12      150:4 154:2 200:6     103:17,21 141:4       248:20 303:7        sends 257:19
 343:15 344:3,9,15    267:21                152:9,12 156:1        309:21 310:1        sense 288:20
 344:17,24          saying 64:1 121:11      181:11,17,21          311:13,23,24        sent 79:11,15,19
R&Ds 84:17 90:2       148:10 153:16         183:19 187:14         346:21                80:13,17 81:13,15
                      159:8 165:8           190:13 199:12       security 40:15          83:16 136:6,8
          S           207:10 208:13,21      203:17 214:21         127:3,4,10 216:12     137:2 140:22
S 2:1,22 266:7        213:17 228:8          216:7 242:12          218:23 222:8          147:10 148:20
  378:12,13,21,25     247:12 250:14         244:16 278:8          223:3 233:5           151:5,5 161:11,18
  380:8,19 386:20     253:12 254:20         285:21 286:1,1,10     285:13 317:5          190:1 229:16,19
safe 49:14 50:11      255:4 257:3           292:4,7,9,10          355:9,21 357:7        250:1 253:1,9
  375:13              260:23,25 261:7       340:16,19 362:11      361:10 370:1,6,11     321:18 343:8
sake 247:20           261:19 262:12         362:19 363:18,22      372:1,10 373:8        346:13
Sakura 273:4,11,14    268:15 274:17         364:9 365:20          374:5,7,14          sentence 204:6
  273:22              282:21 283:2          383:24 384:5,12     see 40:20 65:19         228:24 284:14
Salinger 256:10       300:21 307:15,18    screamy 248:25          66:3 122:18 133:5     319:13 349:7
SANS 285:15           311:10 319:23       screen 4:8 65:21        136:19,23 151:19    separate 109:15
satisfied 262:7       322:25 335:18         167:18                178:10 189:14         112:5 297:16
Satoshi 132:17,18     349:21 352:5        SDK 351:17,18,25        190:18 205:6,9        298:25 300:17
  133:10,17 134:22 says 19:13 63:16       se 2:4 14:7 186:12      224:18 227:25         318:16 373:18
  135:5,8,12,14,23    64:7 126:16         sealed 83:8,12,14       243:16 244:24       series 225:2 319:7
  137:24 138:5        177:25 190:19       seances 382:23          252:10 256:2,5,6    seriously 234:5
  144:20 167:2,4,9    227:20 229:6        search 129:10,12        256:11 279:12       serve 113:9,15
  168:10,14,16,20     241:8,11,19,22        131:19,22,24          286:8 305:8 310:9   served 113:11
  169:2,12,15,16      245:23 246:2          154:1 311:25          315:9 319:2 321:9   server 79:17,22
  170:18 171:14,21    247:25 249:8        searches 163:18         334:14 338:17         147:20 161:20,21
  182:5 184:2 186:2   254:12,14 255:1,9     311:22                343:20 348:19,20      161:21,24 162:7
  186:3,5,11 188:24   261:22 264:4,16     second 2:4 10:4         367:14                178:11,12 319:16
  190:1,21 191:5      265:3,22 266:7        17:21,22 40:20      seeing 227:17           321:4
  208:5,8,12,14,16    271:18 305:8          98:2 126:11         seeking 18:14         servers 8:14 162:1
  208:18 209:9,15     310:16 315:9          184:10 189:9          88:18 149:14          162:4 191:5
  Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 203 of
                                        218
                                                                                                 Page 35

  198:22              Shamir's 293:15,17      300:24 301:1        sister's 71:2           275:17 277:23
service 113:4         shapes 345:22         sighing 151:19        sit 49:1 159:12         283:3,10,20
services 2:16,21      share 91:15 134:16    sign 193:12 256:17      341:21                284:15,16 351:19
  4:12,14 21:20,23      139:7,12 140:11       257:24 258:12,15    site 154:2 282:9        351:21 357:6
  22:3,24 23:11,16      141:7 142:18          260:18 261:23       sites 151:4 232:20      370:19 371:15
  23:18 26:7 27:7       143:5 192:6         signature 239:16        232:22                372:18
  28:15 29:1,15,18      202:24 203:2,7,11     256:5,8,9,12,13     sitting 30:7,9        solely 88:4
  29:23 30:1,10       shared 186:22           256:13,18,20,22       253:16 280:1,15     solution 240:20
  42:5,7 62:10        shareholding 97:7       256:22 257:2,9,12     281:2 282:13        solutions 282:25
  159:8 239:13          97:8,10 120:6         260:14 261:9,10       288:9 298:8,9,11      283:16
  251:16 348:18,21      122:24 339:14         261:14 266:8          298:21 304:7,23     somebody 220:13
  349:8 350:11        shares 109:14           299:22,23,25          306:20,22 339:12    someone's 82:12
serving 113:13          293:6 316:1           300:1 357:16,17     six 35:22 51:23       son 126:16 371:22
session 174:6         sharing 205:22          357:20,20             53:3 156:13,15      son's 70:23
sessions 174:11         293:15              signatures 260:11       157:13 158:9        soon 365:9
  193:25 194:1        sharper 283:18          260:17,22             216:20 217:4,7,9    sorry 6:7 10:12
set 31:7 62:1,6,9     Shehadie 141:16       signed 165:18           297:25 298:2,3        30:23 32:15 34:23
  92:7 93:20,22         143:6,11,13           239:19 254:25       size 165:17 233:15      39:19 41:7 62:21
  94:3 109:15,16      shit 157:5 160:11       259:6,11 260:1,14   sizes 100:7             62:22 69:7 78:19
  123:1,4 165:15,20     213:18 341:22         265:6 269:3,4,7,8   skill 387:7             105:17 116:15
  243:3 244:3 270:2   short 41:2 77:15        386:19 387:23       skip 224:23             117:2 129:5,11
  272:13,16,20          108:8 173:21        significant 198:12    Skype 266:18            133:12 139:15
  281:7 293:12          215:15 221:7        signing 258:19        slices 289:7            141:22,23 147:5
  300:13 305:2          245:8 284:2 323:6     260:13,20 265:21    slipped 366:16          156:14 168:23
  315:14 319:6,7,11     333:14 353:23       silicon 345:23        Slow 34:21              170:22 179:7
  320:22 356:5          358:1               Silk 134:9            small 47:8 77:20        182:19 186:8
  366:1,3 373:7       shorter 259:1         silly 322:21 326:5      184:21                201:25 209:23
  381:4,7             Shortly 148:15        similar 366:13        smelts 345:22           213:15 214:24
sets 165:17,24        short-circuit 9:1     simple 121:1          smoke 279:12            239:22 240:9
  356:7               shot 119:10 203:18      252:12 260:15       Sneezing 198:10         245:14 251:1
setting 356:14        show 65:10,10,13        328:20 373:11       social 262:10           252:7,16 254:9
settle 160:7            65:14,23 66:19      simply 25:3 56:25       287:13                258:18 264:11
settled 165:18          67:3 69:22,24         284:23 293:14       software 165:12         265:5 269:2
settlement 16:18,24     70:1,7,12,13          349:5 364:1           166:12,14,20          286:20 291:11
  363:11,14             259:15 261:5,6        368:12                167:9 169:11          308:23 309:5
setup 319:1             333:8               simultaneously          170:25 171:2,6        316:21 320:3
set-up 133:19 185:9   showed 142:15           35:12 157:3           173:13 194:15         331:2 334:16
  185:16 293:10       showing 66:24         Singapore 84:20         201:19,20 207:15      335:5 340:23
Seychelles 84:19,23     116:25                376:22,25 377:1       215:18 216:11,14      349:13,25 360:8
  85:4,25 91:9        shown 6:16 142:17     single 11:21 17:13      222:7 223:2,18        370:2,9 381:5,19
  305:9 306:5,7,10    shredder 306:9          21:7 77:24 78:3       224:1 227:24        sort 40:20 81:9
  306:21 308:6        shut 83:15              78:11,12 88:4         228:15 231:19         99:4 109:5 144:4
  377:3               sic 265:2 370:17        91:14,16 106:19       243:16 244:2          145:23 159:12
SGI 240:21,23           371:4                 142:7 158:2           254:2,4,10,19         160:12 217:19
  346:13              sick 47:14 120:13     sir 19:3 41:7           255:2,22,22 258:3     231:15 251:24
shake 109:4           side 243:17 300:3     sister 314:19,20        265:1,3 272:4,4,5     255:5 287:12
  Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 204 of
                                        218
                                                                                                    Page 36

  288:25 338:25         296:2,5 363:8          157:4,9 162:10,12      115:23 225:25       stopped 7:22 73:15
  356:23,25 363:25    specified 240:22         163:21,22 227:14       252:11 333:20         133:20 134:12
  364:15 374:11       specify 234:17           229:9,14 233:13        334:6,9 347:25        137:13 180:19
sorts 46:21 119:5     speculate 95:24        stage 139:5 194:15       349:25 352:2,14       195:2 210:20
sought 139:14           107:10 122:25          201:19 202:1           354:7 357:1           316:3 360:14
sound 283:18 287:8      304:3                  204:18 212:25          371:14 372:12,14    stopping 123:19
sounds 210:15         speculation 50:18        214:13                 372:17              storage 11:13 21:20
source 149:20           119:2 172:21         stages 175:24 372:6    statements 225:22       22:2,24 24:20
  150:14 168:18         173:11               stake 276:5            states 1:1 2:18 4:5     25:25 26:10 28:15
  170:25 223:6        speculative 119:6,8    stand 139:17 261:2       32:24 33:4,6,19       30:8,10 41:16
  231:8 271:18,19     Speech 211:7             346:9                  34:1,8,13,18,25       42:3,5 99:16
  271:21,22,24          213:25               standing 77:23           35:4 36:5,9 37:1      100:3
  275:3,5 284:16,24   speed 99:19              89:8                   37:12,17 39:14,20   storages 21:25 22:5
  284:25              spell 18:7 82:12       start 28:24 49:24        39:22,25 45:13,21     22:7,9,12,14,17
South 10:21,23,24       105:14,15,18           77:2 117:24            46:11,16 65:4         22:19,22 23:3,5,8
  11:1 185:25 258:5     141:17 184:23          163:18 165:5,10        240:18 241:4          28:25 29:4,6
  356:11,11 371:14      213:1 273:5,12         167:9 195:21           242:1,3 243:22      store 23:21,24
Southern 1:1 4:6        293:17 317:8           245:19 262:8           334:11 355:5          41:15
  333:6               spells 18:20             279:22 349:6           374:9               stored 24:3,14,20
space 119:10          spend 86:17              363:23 370:12        stating 155:22          25:25 26:19 27:6
Sparkling 30:17,18    spent 185:16             380:12                 356:21                29:14 202:10
speak 35:13 49:22       305:24 347:2,5,9     started 5:11 54:10     statistician 56:19    storing 26:16,23
  52:7 56:22 57:18      347:16                 64:22 76:13,14       stay 56:17 247:15     story 108:4 193:14
  57:24 58:4,7,10     split 293:15 303:4,6     194:25 207:11        stayed 17:5 326:15    straightforward
  58:13 60:4 63:1,2   spoke 51:3 52:23         217:19 326:1         Ste 2:12                368:13
  63:5 95:13,16         55:9,9,10 56:13        346:20 379:4,8       Stefan 141:12         street 1:22 2:4,7,16
  109:4 128:24          56:19,24 57:3,10       380:13               Stenograph 387:4        10:2 104:14
  129:2 138:19          59:6,23 60:2 61:3    starting 134:10        stenographer 6:14     stretch 7:18
  146:7,13 228:8        61:5,10 62:5 64:9      218:19 279:12        step 98:2             strict 183:11,16
  265:16 270:18,23      64:16 129:24         starts 190:1 298:4     stepped 214:8         strike 6:21 30:9
  330:20 357:13         131:8 142:11         state 4:15 5:20 37:2   Steven 1:17 3:3 5:7     39:10 42:24 43:10
  373:17                153:5 200:25           154:11 164:13          5:22 348:2,18         45:12 49:23 53:8
speaking 62:3           309:18 342:12          192:4 209:12           350:15 386:3          60:22 62:19 75:24
  192:2 225:16        spoken 53:3 61:7         225:10 228:6         Stick 33:12             85:13 87:4 103:24
  227:1                 138:22 299:17          229:13 253:21        stipulations 118:6      111:24 118:23
speaks 63:16 228:7      342:1                  324:11,11 349:5      stole 162:10,13         134:21 135:11
  268:6               Sportsbooks            stated 115:17          stop 7:18,25 8:20       138:13 162:8
special 240:25          231:17 234:10          201:12 210:19          18:21 73:17,19        168:19 195:15
specific 20:9           235:21                 216:5 225:13           77:9 89:17,17         204:8 209:25
  118:20 121:9        spots 224:19             226:9 230:5 231:2      103:11 123:20         212:17,17 215:16
  146:1 148:8 165:7   spousal 364:6,10,11      248:22 255:18          133:21 134:8,21       235:22 236:11,24
  269:5 350:3           367:17                 262:11 270:1           137:4 144:23          242:9 253:16
  363:17              spring 273:9             276:13 311:6           191:8,20 195:1,16     276:16 288:23
specifically 36:4     Square 1:22 6:6          313:22 350:17          214:5,9 219:9         298:9,10 308:23
  90:20 225:3,13      staff 24:16 81:1         373:10                 224:17 314:12         313:12 320:11,13
  238:6,11 274:22       108:15 109:4         statement 115:20         319:23                324:8 325:4
  Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 205 of
                                        218
                                                                                               Page 37

  329:18 344:16       suit 284:15             124:25 125:1        379:7,15            targeted 259:2
striking 43:11        Suite 2:4               187:25 215:21,24  taken 1:20 4:4 6:9      362:4 368:9
strip 158:25          supercomputer           215:25 216:2        21:5,7 30:4 34:1    task 172:17 311:24
struck 236:14           381:9,12,14,18,23     220:22 222:4,18     36:5 282:6 283:19   tattoo 277:11
structure 91:13       supercomputers          222:21 224:2,9      300:17 332:20       tax 32:21 94:14,19
  122:25 237:22         382:6,18              272:13,20           343:25 354:12         94:22,23 95:2,4,7
  291:20 311:7        supersecret 159:11    systems 163:6         372:20 373:11         95:12,13,16
  366:21              supervise 218:1         166:2 216:6,12      387:12                100:16 101:10,18
structures 93:20,23   supervised 217:21       222:8 223:4 241:5 takes 198:10            101:23,24 103:23
  94:4 165:21 270:2   supply 374:13           241:9 242:2       talk 49:8 62:23         103:25 104:1,16
stuff 107:11 109:5    supporting 374:12     system's 222:13       129:12 262:19         104:23 316:3,6
  127:13 143:21       supposed 62:6         Szabo 328:5,8,12      266:17 285:2          319:15 328:1
  154:11 163:19         148:9 242:1           328:16              287:17 300:13         332:5,6,10,13,17
  195:7 227:20          350:25 353:4        S-A-K-U-R-A           312:19 316:23         333:7 335:12,24
  229:6,10 233:6        359:4                 273:13              319:22 324:8          337:10,15,21
  255:23 356:25       sure 8:9 15:4 19:17   S-H-A-M-I-R-S         325:8 358:10          338:6,21 349:13
  370:7                 40:22 56:8 77:7       293:19              360:24 361:12       taxes 355:24
stupid 136:5            78:21 94:16         S-H-E-H-A-D-I-E       374:22              technical 176:25
  160:14                102:14 124:25         141:18            talked 48:18 49:4       253:6
stupidly 243:1          131:2 163:15                              51:20,23 56:8       technological
sub 99:5                170:21 173:17                T            64:19 83:24 131:6     190:24
subject 19:15 45:3      174:3,19 178:24     T 388:1               140:15 155:4        technologies 233:4
  65:2 94:21 195:11     198:1 202:2,8       tablet 143:4          160:16 220:24,25    technology 28:6
  286:5,6 340:21        213:9 238:16,21     take 6:19 7:12,17     244:2 320:1 324:5     44:15 64:10,18
  368:8 375:22,23       240:3 250:18          15:24 16:6 20:5     325:5,6 326:1         67:8 69:4,10
subjects 205:5          286:15 323:3          20:10,12 25:19    talking 24:16 28:19     70:18 71:12,19
submission 139:21       333:10 358:17         34:5 35:11,13,14    28:20 33:9 54:10      75:25 76:19,22
submitted 333:20        359:17                40:24 41:10 42:13   57:6 64:12 67:12      83:23 235:23
subsequent 238:10     surrounding             43:11 66:10 76:19   77:2 84:24 101:13     265:13
  374:3                 144:19 190:20         77:5 87:22 99:7     110:1 112:4,21      teleconference
substantiate 357:9    suspended 378:15        106:15 123:19       120:24 121:10         374:3
subtopics 189:4         379:8,9,20            128:24 130:16       130:2 158:21        telephone 2:22,24
Success 110:12        suspicion 321:5         148:14 173:15       161:23 166:11         2:25 4:17 5:1
  111:3,22,25 112:4     322:22                189:18 197:2        167:2 169:9 189:3     58:16 174:3,9,12
  112:11,15 310:10    SWAMP 215:18            198:8,12 201:2      197:20 201:16         358:4 359:20,23
  310:12,24             275:17                221:2 225:14        209:5 219:8 237:3     359:25 360:1,2
successful 125:12     swapped 251:25          236:4 239:22        237:25 258:2        telephonically
  125:14              swathe 261:16           245:4,14 250:2      271:19 287:14         58:14
succinctly 117:24     swear 5:6 71:1          251:16 253:2        288:25 300:12       tell 5:24 6:3,10,23
sued 18:23 274:14     switch 77:2             256:9 263:24        308:1 316:3           6:25 11:6 45:3
  372:14              switched 121:10         264:20 279:2        318:14,15 320:6       64:3 67:14 69:5
suffices 121:2        swore 333:5 334:9       281:20 283:23       320:23,25 325:8       72:19 93:5 95:17
suggest 151:18          336:12                309:15,19 311:4     325:11 328:3          105:17 112:19
  183:9               sworn 5:7 333:20        316:5 321:3 323:1   348:12 349:11         118:2 133:3
suggesting 206:5        334:5,23              333:10 341:8        356:10,13 372:13      182:12 188:16
suggestion 183:7      system 11:14 88:4       354:9 357:11      talks 57:7 340:20       201:25 220:6
  Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 206 of
                                        218
                                                                                                 Page 38

  224:12 226:6           207:25 217:5        260:16,16 261:8       378:22 385:7        three-letter 35:25
  229:6 232:14           235:16 236:20       261:11 278:23       think 26:24 35:12     throw 178:2
  233:8 239:8            248:18 249:5        290:5 298:3           48:23 53:14,15      Thursday 1:18
  240:11 249:7,8         252:19 287:22       303:14 304:16         57:14,15,15 63:16   tie 159:3 278:7,20
  250:15 253:13          300:23 304:10       311:23 356:13         78:4 81:24 105:15      318:9 383:6
  254:25 256:14          320:12,19 337:12    367:18 375:17         116:23 123:18       tight 286:11
  262:2 270:8,12,15      347:7 350:22        385:3                 141:2 142:23        till 108:2 242:16
  271:1 276:1 277:6      358:25 360:13     things 8:15 23:25       144:3 160:14        time 4:8,9 7:16,22
  285:21 289:3           362:20 369:8,10     24:11,16,17 28:19     165:9 174:18           8:5 9:3,20 10:22
  295:10,11 303:17       369:18              41:15,22,23 46:21     179:13 189:10          12:25 13:5,11
  307:19 308:14        testing 206:25        48:23 49:1,5          197:5 202:4            16:6 18:18 26:14
  311:9 317:11           207:4               54:11 55:22 56:8      204:19 209:17          39:7,11,21 41:1,4
  324:20,23 329:23     testnet 196:7 207:5   61:6,25 68:18         212:24 257:11          43:6,22 45:8,13
  335:23 342:11          207:6,7,13,17,22    88:1,3 100:24         263:23 265:3           47:8 54:19 58:17
  356:7 360:5            208:1               101:1 107:10          273:4,13 282:21        63:7 64:8,16 66:4
  362:25 376:14        tests 243:13          118:14 119:5          283:8,21 300:11        66:20 67:18 70:9
telling 25:13 37:8     Texas 236:8           122:12 125:3          303:15 317:11          70:11 74:18,20,20
  377:7                text 79:25            126:21 130:7          329:17 344:22          74:22 76:14 77:8
tells 374:14           thank 4:17 5:9 6:17   134:8 136:5,23        345:25 353:19          77:13,19 78:23
ten 33:13 47:24          7:16,20 16:20,25    140:16,23 148:11      364:5,7 366:15         79:17 83:22 84:24
  48:5,9 50:5,12         30:18 41:4 65:25    158:18,21 160:14      369:24 371:18          85:3 86:18 88:12
  146:1                  77:19 108:10        165:16,21 166:4       374:6,17,22            97:4 102:3 103:8
tens 372:16              124:4 129:22        171:23 201:12         375:10,17,25           103:9,10 105:5,9
terabyte 100:7           173:25 174:7        209:4,5 224:15        377:14,18,22           106:16 107:9
term 28:1,9 117:23       200:3 221:11        227:23 229:19         380:13                 108:7,10 109:2
terms 118:8 205:22       245:10 263:5,6      231:17 232:13       thinking 10:13           111:21 115:19
  267:7 352:19           284:6 310:5         234:10 235:9          62:22 93:12            116:1 117:8 122:8
  363:18 364:14          323:10 333:17       241:17 243:14         141:22                 123:23 124:4
  370:1                  358:3 360:3         244:1 248:23,24     third 126:20             126:6 129:12,24
terribly 58:12           361:25 367:25       249:1,7 250:15,17     127:19,21 128:13       130:15 131:8,11
Tesla 119:11             368:3 375:6,14,15   250:18 255:20         128:19 209:20,22       132:22 133:19
test 133:24 207:9        375:16 385:10,11    262:17 272:1          209:23,24,24,25        134:14 137:3
  207:15 345:5         thanks 197:23         277:15 280:20,20      210:2 360:17           139:19 141:23
testified 301:21         375:8               281:10 283:15         370:16 371:4,24        142:22 144:13
  360:18 363:10        theoretically         299:12 300:12,17    thought 62:23            150:10 158:2
testifies 367:2          218:21              301:6 303:23          109:8 134:14           161:22,23 165:19
testify 280:13 346:2   theory 369:1          306:2 308:9 311:4     155:10,23 160:9        169:1 173:19,25
testimonial 364:12     thereof 320:10        313:10 316:6,7        193:14 237:6           174:5 180:7
testimony 6:15           387:5               317:6 321:1,1,3       315:24 366:5           188:23 191:8
  11:17 24:18,22,24    Theymos 181:3,9       322:21 323:21,24    thoughts 317:22          192:2,3 196:15
  25:23 26:5 75:18       181:15              323:25 333:1        threatened 157:10        198:8,10,13 200:9
  110:23 112:9         thing 57:22,22        337:4 339:13,16       378:15 379:17          201:21 205:9
  134:4 153:3            72:21 87:19 97:18   339:16 349:3        three 126:17             210:20 211:3,12
  160:19 165:1           158:22 160:12       352:6 353:10          228:12 297:17          216:19 217:19
  171:8 175:15           167:21 169:9        355:9,13,25           299:18 313:23          221:5,11 224:22
  193:20 195:11,23       177:10 255:4        356:14,22 366:23      371:8,23               225:6 226:6 227:1
  Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 207 of
                                        218
                                                                                                   Page 39

  238:22,23 241:6        332:20,21,22          284:11 302:9          251:17                211:4 274:9 384:2
  241:16 243:4,6         344:2,15,15 353:9     305:6 306:24        Trading 107:5         trip 36:5 39:12,20
  245:7,10 251:24      timing 325:10           310:3,5 334:2         291:2,3               375:13
  258:20,23 259:22     tirade 277:14           341:16 343:19       trail 134:12          trips 32:24 33:3,19
  262:21 263:8         title 150:5 223:14      348:13,14,15        transaction 100:6       33:25 35:20,23
  269:6,8 283:25         223:20 224:6          354:16                165:18 206:6          36:10 37:1
  284:6 295:18           372:20 373:11       topic 19:13 28:22       220:23 250:1,2      troll 150:10
  316:2,13 319:20      today 6:9,14,18,20      36:22 123:14          253:1,2,3 344:18    trouble 218:25
  319:25 321:6           6:22 7:16 15:19       129:1 145:25        transactions 90:11    true 220:22,23
  323:5,10 325:9         20:16 24:18 25:23     189:2,3,5 224:18      90:14,17 190:2        226:11 334:11
  329:18 332:24          26:5 30:7,9 71:1      224:19 238:4        transcribed 202:4       335:2 386:7 387:6
  333:13,17 344:11       94:7 137:19           285:21 295:11,16      387:6               trust 91:16 119:10
  344:12 353:22,25       175:15 195:23         349:10 367:21       transcript 5:12         159:15 214:19
  357:25 358:3,25        253:16 280:1,15       370:22                295:12 296:22,23      249:7 269:12
  360:9 365:6 366:9      281:2 282:13        topics 8:8,10 15:18     320:16 383:12         288:23,25 289:3,6
  366:13 369:14,15       288:9,15 296:10       19:4,5,9 20:7,8,9     386:7 387:5 388:4     289:19,20,21
  369:23 374:22,22       298:8,10,11,21        33:11,12,13 44:18   transcripts 295:11      290:1,2,2,3,4,7,20
  376:1 377:13,17        300:23 304:7,23       59:5 60:2 61:5,21     296:12,13             290:24 291:15,17
  377:17,19,23           306:20,22 320:19      64:13 88:21         transfer 180:17         291:18,18,21
  383:14 384:14          339:12 351:4          142:13 144:4,6,16     181:19 186:13         292:1,6,11,13,19
  385:5,7,10,12,21       358:5 368:7,21        145:24 146:2,4        246:8 271:7 273:1     292:22,25,25
timechain 28:4,8         374:16,24             182:4 191:11          275:9,12 280:22       293:1,2,3,5,6,7,8
  28:16 38:22 44:15    Today's 4:7             199:18,19 205:7,8     282:1 344:17,25       293:9,9,10,11,21
  62:16,24 63:6        told 31:8 41:14         224:12 225:3        transferred 120:5       293:24 294:1,6,11
  64:10,17 67:7,14       109:8 121:7           242:13 259:16         180:8 252:15,17       294:16,20 295:2
  69:4,9 70:18           170:24 198:1          278:8 295:4           270:13 280:17         295:15 296:6
  71:12,19 75:25         201:1 202:19          318:10,16 349:20      347:1 354:20          304:22,24 305:2,9
  83:23 87:23 96:20      220:12,15 225:11      350:3 352:21        transfers 116:4         305:11,13,14
  181:25 182:15,22       247:5,6 249:9         367:24 373:24         120:1                 306:7,10,21 307:5
timechain-related        250:16 265:10,18      383:7 385:1,2       trash 11:21             308:6,13,16,20
  87:15                  265:19 282:1        Tor 231:18 234:11     trashed 12:2            310:14 312:9,17
timeframe 130:22         321:25 322:4        Toshi 326:6,6         travel 33:6 34:7,12     312:18,18,19
  141:1 360:9            332:24 359:3        total 71:8 251:4        34:17 35:5,16,21      314:2 315:10,13
  367:11                 365:18 368:23         344:16                37:11,17,20,23        315:14 316:14,18
times 15:7 45:17,18      369:2 371:24        totally 243:1           38:1 39:14,24         317:25 319:1,6
  47:3,10,19,24          373:3 377:9         touch 17:5 157:10       45:15,16,20 46:1      320:22 327:10,13
  48:3,5 49:3,4,9,25   top 11:4 72:19          164:15 361:8          46:3,10,14,16,19      327:15,24 330:5
  50:5,9,12,16 51:4      85:17 87:13           375:13              travelled 34:24         330:10 331:9
  51:7,9,15 52:23        112:20 116:5        touched 77:3 187:9      38:6 39:21 45:13      348:6,8 370:16
  53:3,10,18,22          119:18 139:18       Touché 198:12           45:23 46:4,7          371:3 373:4,6
  56:18,24,25 61:11      142:6,14 209:15     town 184:21           travelling 36:9         376:21,24 377:1,2
  84:16 85:14            239:17,18,25        tracing 359:2         Tread 340:1           trusted 93:22 94:3
  104:15 130:17          240:1 247:20,22     track 157:13 228:8    tree 282:25 283:4       214:15
  136:2 150:3,11         253:23 256:3          280:7               trees 283:15          trustee 288:17,22
  158:19 212:10          266:5 267:15        tracked 285:10        tried 19:1 25:3         288:23 289:24
  229:14 302:15,20       277:20 281:8        trade 86:13,16,19       132:21 133:8          292:5 314:7,12
  Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 208 of
                                        218
                                                                                             Page 40

  327:12,15,24          217:3 373:25      unable 76:19 80:2     updated 258:21      vague 54:20 100:22
trustees 290:11         374:1              91:11 228:7          updates 178:14        168:22,24 210:18
  305:11              turning 251:7       unawarded 255:24      updating 250:3        236:7,22 259:4
trusts 109:16         Twice 15:8 55:5     unclear 43:20         upheld 256:12         291:7
  291:20 296:2        twist 25:4           101:13 237:24        uploaded 150:20     valid 134:14 165:19
  310:17,21,23        Twitter 262:14       344:12               upload.ae 147:20      220:23
  314:7,13 319:7        377:25 378:3,7,10 understand 6:8,11      150:20,24          validate 355:2
  331:12,16 381:4,5     378:14,18 379:7,9  6:13,17 7:2,6        upper 189:19        valuable 223:4
  381:7                 379:17,20 380:15   18:22,24 19:1        upset 249:1           230:3,11,23
trust's 305:15        two 112:18 126:17    21:9 52:12 63:3      URL 148:8           value 82:7 204:17
truth 6:4,10,23,25      159:5 163:5,22     100:13 147:24        USA 127:8,11          204:20 216:1
  190:11,19             164:6,9 186:17     162:24 166:5,20       258:4 311:15         223:9 229:23
truthful 361:17         216:20 217:3,8     196:9 197:23          312:11               231:22
try 7:12,13 8:25        226:4 240:21       208:16 236:12        usable 283:13       valued 372:16
  11:11 14:22 24:11     249:16 251:25      252:8,8 268:9,12     use 21:20,25 22:5,9 valueless 207:14
  48:23 52:5 60:16      252:2 260:11       304:11 316:10         22:14,19,24 23:5   valuer 223:12
  61:6 101:1 133:5      265:6,21 297:10    322:7 328:21          23:10,18 28:4,9      231:24
  182:10 209:17         297:12,17 300:12   335:21 344:20         32:12 52:17 58:16  variety 23:25 84:15
  216:15 261:11         300:17 301:6       347:11 349:22         60:8 62:19 68:2      271:21
  273:12 281:9          318:16 363:24      353:4 364:15          96:14 97:15,19     various 35:19 77:3
  316:7,11,13           370:14,24 371:3    366:21 367:13         98:3 101:9,17,24     296:1
  322:25 342:25         371:23 381:22      372:21                132:7 134:1        Vaughn 141:13
trying 8:12 19:23     type 55:18 68:18    understanding          159:24 166:3,19      142:19 326:2,9,17
  28:18 32:18 91:17     86:3,6 113:18      28:5 81:11 127:2      166:22 204:2         326:22 327:2,9,12
  109:13 120:2          148:9 256:11       329:1,2               206:1 210:13       Vel 4:18 5:17,19
  144:23 163:4          311:24 316:21     understood 99:5        214:2 235:23         19:3 140:25 234:5
  171:10 187:4          328:19 345:2       197:24 345:25         241:6,9 243:17,23    280:12
  205:19 250:22         378:22             346:2 363:2           245:5 276:15       VELVEL 2:3
  254:23 261:13       typed 126:19 148:1   377:21                318:6 319:20       vendor 264:17
  268:9 283:18          256:19            undertaken 332:6       320:23 325:23      vendors 283:2
  285:23 287:8        types 24:2           332:9                 343:3 376:5        vendor's 276:4
  291:20 292:8,23     typical 300:15      unduly 368:25         Usenet 151:4        venture 276:5,5
  316:5,5 322:23                          unfortunately 9:1     user 72:14,15         277:24
  335:21 349:4,22              U           149:19 282:10         129:14 132:15      verbally 7:10
  352:8 353:4         UK 6:1 10:6,9,11     355:10               usually 268:18      version 156:16,20
TTA 354:22              10:24 18:13 110:9 United 1:1 2:18 4:5    300:19               156:25 157:6
Tulip 107:5 290:2,7     110:10 111:7,16    31:12 32:24 33:3     US$5 344:22           158:1,3,4 161:9
  290:20,24 291:2,3     116:21 120:24,24   33:6,19 34:1,7,12    Utz 303:3             166:24 167:1
  291:15 292:19,22      121:7,10,11 123:3  34:17,24 35:4        Uyen 212:25 213:3     190:9 207:7,9,13
  294:20 295:2,15       123:9 258:22       36:5,9 37:1,11,17     213:5,10,19          207:14 354:7
  327:10,13 330:5       304:22,24 305:2    39:14,20,22,24        214:19 285:3       versions 156:13,15
  331:9 381:22        Ulbricht 339:19,25   45:13,20 46:10,16     289:21 327:3         157:3,14,19
turn 166:13,16          341:18 342:2,12    334:11 374:9          331:19               207:11 243:15
  217:9 296:4           342:13,14,22      unnatural 269:21                          versus 4:4 56:20
  333:24 365:22       Ulbricht's 340:18   unrelated 300:25               V            177:11
turned 216:20         ultimately 161:9    update 157:5          v 1:9 226:18 256:10 vest 316:1
  Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 209 of
                                        218
                                                                                              Page 41

vet 216:14 218:20       284:4 322:10      233:21 240:2          346:9 359:13        wide 23:25 86:16
  218:20                323:8 385:22,22   255:3 261:5,6         362:15               87:7 129:1 147:4
veteran 355:22,22     volumes 100:6       264:13 274:17,18     ways 149:13,14        254:20 261:16
Vice 2:6                                  274:25 291:19         208:5 259:10        wider 165:8
vice-versa 208:2               W          307:17 312:19         260:1,13 262:2      wife 15:11 16:3,9
video 4:2,3,8,9       W 2:5               313:25 322:13         282:6                16:19,22 17:2,9
  43:25 44:3,6,8,11   waffly 177:24       332:4 346:7          wearing 123:18        17:21,22 18:12,12
  44:14,17 46:25      wait 8:23 262:1     353:13 357:12        web 88:13             32:3,12 49:4
  47:4,7,11,20        waiving 370:2       366:22 369:15,20     WebMoney 231:19       51:23 72:4 164:12
  48:11,15 49:7,10    Wales 10:21,23,24   374:12 379:13        website 317:4,6       203:12 325:5
  49:19 50:1 51:10     11:1 185:25 258:5 wanted 62:1 63:21     websites 134:9        341:20 361:2
  51:21 52:7,23        356:11,11 371:14   113:3 124:23,25      week 14:25 47:10      363:14,15,25
  53:11,19 54:4       walk 6:4 157:10     148:21 285:13         48:20 55:3,5         367:23 369:19,23
  55:9 56:2,4 77:13    208:14            waste 70:9 78:23      weeks 48:24          wife's 18:19 32:7
  77:14,17,17         wall 50:24          224:22 226:5         Wei 129:3,22          164:13,13
  123:23,24 124:2,2   wallet 113:3,4,17   238:22 384:13         131:14 151:5        WikiLeaks 134:9
  173:19,20,23,23      203:14,22,25      wasted 385:7           167:16,17 168:1     Wilson 103:5,9
  221:5,6,9,9          204:2 205:13,22   wasting 16:6 70:11    welcome 124:6         105:3
  256:20,25 258:20     205:23 247:25      191:8 225:5 263:8     174:8               Wimbledon 8:4,5,6
  283:25 284:1,4,4     248:6,16,21       water 30:15 314:22    went 35:19 37:16      9:3,4,6 10:8
  323:8,8 374:2        249:20 253:9       323:2                 120:9 187:8         win 377:23
  385:22               267:21 268:10     Watts 18:2,3,5,9,19    246:12 253:13       window 178:3
videographer 2:20      270:16,20 306:15   19:11 20:2 164:8      268:10 274:22       winter 341:13
  4:1,11 5:5 6:15     wallets 204:15      164:17 361:3          353:9 355:11        wipe 74:17 75:21
  40:25 41:3,7         205:14 249:3,13    367:16                363:4 364:6         wiped 12:5 74:15
  77:12,16 108:6,9     249:22 250:6,8    way 17:10 19:8         379:11               74:18,22,24 75:4
  123:22 124:1         294:21 300:4,13    25:12 34:3 45:2      wet 328:17,19         75:15,21
  173:18,22 221:4,8    300:14,14,16       57:14 71:25 77:22    whereabouts 19:15    wise 82:22
  227:3 245:6,9        301:5 303:18,19    85:18 87:9 88:14      286:4 313:21        wish 15:25 67:3
  283:24 284:3         303:21,22 304:23   88:18 94:6 101:20    white 64:1 138:14     86:18
  323:4,7 333:12,16    359:4              104:13 107:17         138:17,20,23        wished 316:1
  353:21,24 357:24    wanker 153:14       119:8 123:2 125:4     139:1,8 140:11      Withdraw 252:10
  358:2 385:17,20     want 8:25 13:13     145:18 158:2,19       141:8 142:16,19     withdrawing 43:18
Videotape 1:16         16:6,8 40:24       163:14,16 166:9       143:5,23 144:1      withdrawn 148:7
view 138:4,8           41:13 42:21 43:6   174:21 177:13,19      145:1,12 146:22      154:18 313:11
violations 378:16      49:8 63:2 65:9,13  186:6,23 205:1,20     147:2,5,7,10,12     witness 5:6 7:8 8:17
Vistomail 178:10       65:17 72:6 78:20   206:5,5 208:8,23      147:15,21 148:24     10:1 11:8,18 13:8
  179:24 209:11        78:25 82:24 92:1   216:18 221:22         149:7,10 150:13      15:4 17:8 18:11
  210:3 211:7          94:15,25 108:2     226:3,19 242:21       150:17,19 152:7      20:22 21:4 23:13
  212:21 213:5         116:24 133:8       247:16 255:17         152:20 154:8         23:21 24:5,9 25:3
  273:1,2,19,23        137:18 145:25      256:3 260:13          156:7,8,10 157:14    25:7,10,11 26:2,9
  274:2,10             158:23 159:12      264:11 269:10         158:7,14 175:10      26:16,22 27:4,13
volume 4:2 52:14       160:5 162:21       285:11 287:9          191:6                27:18,23 28:11,18
  77:13,17 123:23      173:12 193:7       306:8 310:14         Whois 177:5,7,8,11    29:4,11,20 30:13
  124:2 173:19,23      195:9 211:3        311:12,19 322:12      178:6,12,13          30:18 31:7,14,18
  221:5,9 283:25       224:22 225:1       340:13,24 345:10      179:21               31:25 33:10 34:4
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 210 of
                                      218
                                                                                          Page 42

34:10,20 35:2,7     125:20 126:1,13     204:12 205:3,23      289:6,12,16 291:8   WL 226:22
35:19 36:14,19,21   126:21 127:7        206:4,13,19,25       292:21 293:19,24    woman 108:12,18
37:20 38:3 39:4     128:4,9,16 132:5    207:20 208:1         294:4,9,13,18       won 337:7
39:17 40:2,6        132:21 133:13       209:1,14 210:6,11    295:5,9 299:7,16    word 28:4 52:10,12
41:18 42:17 43:25   134:6 135:1,7,19    210:19 212:7,13      300:11 301:4,14      52:19 96:15 166:3
44:11,17 45:15,23   136:10,16,22        213:9 214:12         302:3,10,19 303:3    166:19 320:23
46:7,13,19 47:13    137:6,11 138:7,22   215:9 216:4,24       303:21 304:11        321:12 322:1,5,13
48:1,8,17,22        139:4 140:8 141:5   217:11,24 218:5      305:2 307:3 308:1    322:24 323:20
49:16 50:3,7,14     141:16,18 142:5     218:12 219:25        308:8,20 309:4,12   words 25:4 190:21
50:22 51:6,12,17    143:20 145:3,8,16   220:10,21 221:16     310:7,20 311:3,22    190:23,24 191:1
52:10,14 53:1,13    146:5,11,18,25      222:15,16,24         312:5 313:3 314:5    208:15 239:8
53:21 54:14,21      147:25 148:20       223:6,12,23 224:3    314:10,17 315:23    work 6:2,3 14:7,24
55:1,21 57:6,13     149:3,9 150:2,8     224:24 225:15,17     317:12 319:25        48:23,23,24,25
57:21 58:2,20       150:16,21 151:22    226:23 228:17        320:3,6 321:15,25    52:4 53:14 82:17
59:15 60:1 61:10    152:5,12,17,22      229:4,13,19,25       322:16 324:5,11      82:19 88:1 103:5
63:15,21 64:12      153:5,9,12,19,25    230:5,14,21 231:2    324:17,23 325:4      105:5,9,22 108:13
65:19,24 67:3,22    154:12 155:10,17    232:24 233:12        326:12,20,25         125:15 142:12
68:5,14,18,23       156:18,22 157:2     234:17,25 235:8      327:5 328:8,16       143:8 149:17
70:22 71:15,22      157:16,22 158:6     235:18 236:1,8,21    329:5,22 330:3,23    153:20,22 154:1,4
73:5,11,15,19,25    158:11,19,20        237:3 238:3          331:2,7,15,22        154:15,19 155:11
74:15 75:2,7,20     159:7,19 160:1,9    239:11,19 240:15     332:2 335:5,16       155:13 159:12
76:9,16 78:1,9      160:20,25 161:5     241:23 242:19        336:9 337:24         193:11 215:9,12
79:13,21 80:2,8     161:14 162:20       243:11 244:1,9,15    338:1,10,25 339:9    217:1 219:3
80:13,21 82:2,6     163:4,12 164:1,11   246:15 247:5         340:3,11,15          221:18,19,21
85:20 86:6,15       164:19 166:7,16     248:8 249:6,16,25    341:11,20 342:5,9    222:1,2 227:22
87:7,18,25 88:11    166:24 168:13,23    250:8,14 251:1,20    342:19,24 343:24     228:13,14,21
89:18 90:5,9,14     169:5,18 170:11     252:11 253:12        344:6,21 347:12      230:17 242:10
90:25 91:6,11       170:21 171:2,23     254:9,18 257:14      348:6 349:24         248:14 273:15
92:4,6,13,18,22     173:1,6,10 174:20   258:12,15,24         350:17,23 351:9      328:11
93:3,8,19,25        175:13,18 176:5,8   259:8,15,21          352:11,17 355:7     worked 12:22
94:11 95:12,20      176:20,24 177:10    260:10 262:2,8       355:20 356:10,21     13:16 14:4,6
96:22 97:17,23      177:16,23 178:9     263:10 264:2,7       358:8,14,22 360:6    74:19 82:20
98:6,15,24 99:22    178:19 180:1,10     265:18 266:14        360:7 367:15         102:25 105:23
100:2,12,23 101:7   180:15 181:7        267:9,16 268:6,14    378:7 379:17         130:14,22 167:21
102:10,23 103:13    182:8,16,24 183:5   268:22 269:16,25     381:16 382:2,8,16    215:6 283:6
103:21 105:12,17    184:5,12,25 185:4   270:22 271:13        383:2,25 384:18      309:21 312:10
106:12,18,21        185:12 186:5,21     272:13,18 273:7      386:1                374:19
108:15,21 109:12    187:24 188:5,10     274:12,17 275:5     witnessed 257:20     working 13:15,21
109:25 110:18,24    188:21 189:16       275:21 276:13        257:21,21 258:14     13:23 14:8 65:6
113:25 114:15,25    190:8 191:13,24     277:1 278:17,23     witnesses 19:11,14    74:20 103:11
115:4,10,22 116:3   192:15,21 193:2     279:12,17,22         162:15 163:1         108:19 124:19
116:9,16 117:7      193:10,11 196:2     280:6,19,24 281:5    187:15 189:11,13     125:5 130:17
118:5,11,19 119:4   196:13 197:17       281:16 282:4,18      286:3 339:23         154:5 218:22
119:17 120:16,20    198:6,10,15 199:3   284:23 285:9,24      362:7 363:19         366:18 381:20
121:16 122:1,7,17   199:11 201:7,23     286:12,18,24        witnessing 258:20    works 72:21 78:5
124:11,19 125:9     203:2,11,22 204:5   287:4,8 288:12,20   wizard 217:12         109:10 151:18
 Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 211 of
                                       218
                                                                                              Page 43

 328:22              269:23 270:15,17     135:4 138:13         W&K's 230:23                   $
work-product         270:19,22 271:1      300:20,20             234:23               $100 204:19,20
 296:5               272:7,10,16 276:3   writing 28:21                                 228:11 229:1
world 35:20 109:2    277:25 278:3         165:10 167:9                  X
                                                                                     $12,000 243:4
 159:7 207:9         279:14 280:2,2,16    219:9 256:22         X 3:1 260:19          $20 251:7
 312:16 326:18,23    282:2,14 284:1,5     300:18,21             356:23               $30 278:1,3 279:14
 329:19              284:8 291:1         writings 323:22       Xeon 240:20             280:3,17 281:13
worth 52:16 217:1    293:11 295:10       written 84:1 173:13   XE310 240:23          $30,000,000 277:22
 227:22 228:12       297:7 307:18         256:6 283:7          XE310-512 240:21      $4 243:3
 229:1 243:4 251:8   308:16 309:7         304:16               Xs 260:20             $80,000 251:8
 275:1               312:25 313:15,19    wrong 81:12 99:7
Wotty 321:9,11,22    315:2 316:10         127:3 153:14,17               Y                     0
 322:1,6,13,24       317:2,20 320:20      155:20,22 179:14     Y 356:23              0s 24:5
Wright 1:11,17 3:3   322:11 323:9,12      182:25 226:1,10      year 11:20,20,21      0.1 172:14,15
 4:3,5,23,25 5:7,15  333:5,19 334:10      307:17 340:23          35:22 54:2,6,17     01 354:22
 5:22 8:13,22        334:23 335:11        350:23 351:6           62:22 65:5 85:16
 15:12 17:23 18:17   338:4,15,19          354:7                  109:6 241:18                1
 18:22 20:14 25:23   339:18 341:25       wrote 51:24 52:2        306:6,7 324:24    1 3:11 4:2,2 77:13
 30:20 31:2 35:8     343:12,15 344:3,9    152:23 153:19          341:15              77:13,17 78:16,17
 41:6 68:1 69:6      344:14,17,24         321:22 323:21        years 54:15 67:23     79:7 108:1,2
 71:4 77:14,18       345:24 347:21        372:4                  84:25 130:2 131:7   123:24 124:2
 78:15 82:23 84:3    348:2,18 350:15     W&K 1:7 90:7,12         141:3 143:1         150:6 156:16
 84:8,10,11,17,22    352:20 358:18,19     90:15,18,19,21         186:24 209:16       160:6 161:16,17
 85:8,12,13,24       358:21,23 360:18     98:9,13 107:16         217:1,19 227:23     161:18 173:19,23
 87:14 90:2 91:4,8   360:19,21 361:1,9    120:14 123:7,16        228:14,22,23        221:6,9 225:21
 92:11 93:17 94:9    361:16,21 362:10     218:7,15,19 219:4      246:16 257:24       284:1,4 286:1
 94:13,18 95:5       363:8,10,12,25       219:7,10,12,13,15      261:3,16 265:7,21   297:15 298:4
 96:1 97:22 98:3     364:15 365:17        219:22 220:3,6,13      288:14 299:18       315:10 317:24
 106:13 107:13       367:1,9 368:4        221:18,19,21           306:4,5 308:13      323:8 340:24
 123:24 124:3,6      369:6,13 371:21      222:1,2,16 224:13      311:10 313:23       348:17 352:25
 126:22 132:2        372:3,4,14 373:2     224:15,18,18           314:21              385:22,22
 145:19 173:20,24    373:3,6,17,24        227:24 228:14,22     yelly 248:25        1MSU 246:3,5
 175:9,23 176:11     374:4,8 375:18       229:23,25 230:2      York 44:1             252:17
 188:23 190:2        376:14,21 377:7      230:12,19 231:3,3    Young 102:4 104:3   1s 24:5
 217:15 221:6,10     377:25 378:12,13     231:6 234:20                             1st 318:4
                                                                        Z
 221:13 227:18       378:21,25 380:9      235:5,13 236:25                          1% 172:19,24
                                                               Z 356:23              173:1
 239:12 240:17,19    380:19,23 381:9      238:20,24 239:12
                                                               Zaharah 2:10 4:24 1,000 172:13
 244:6 245:12,23     382:24 385:23        242:1,4,8,9,15
                                                                 65:11,15,25 66:8 1,024 240:19
 245:24 246:4,8,12   386:3,20             254:16 263:19,22
                                                                 66:15 67:1 69:17 1.5 52:16
 246:13,20,22       Wrightson 102:17      264:2,4,18 287:16
                                                                 88:22 89:2 144:12 10 3:15 51:7,15
 247:1,8,18 248:6    105:1                287:17,18,20,25
                                                                 162:16 187:18       130:2 143:1
 256:19,21 258:25 Wright's 19:12          318:12 350:15
                                                                 191:2,16 192:1      227:23 228:14,22
 262:5 263:7,20      37:5 238:7 277:12    351:24 352:6
                                                                 361:22              228:22 244:17,18
 264:21 265:6        295:8 296:1          356:19 360:20
                                                               zero 123:7,7          244:21 259:19,20
 266:8 267:4,25      360:13               362:15,17 372:14
 268:3 269:6,7,22 write 89:11 126:18      372:21                                     278:10,11 295:13
  Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 212 of
                                        218
                                                                                                Page 44

  295:14,16 298:5,5   16.14 221:5         20.42 385:21             37:23 38:6 52:22      293:22 294:2
  298:5,6,6,6,9,10    16.29 221:11        2000 13:21               52:24 57:22 60:5      319:16 349:7
  298:12,14,24,25     16.58 245:7         2002 138:18 139:2        60:7 67:6 69:10       380:14
  299:20 305:5        1635 2:16             139:8 145:4            70:18 71:12 76:5    2012 22:25 45:11
  310:2 347:19,22     165,000 251:23        156:18 167:11          76:6,14,17 167:5      45:20 46:1 48:11
  354:15 370:18       165,140 246:3,4     2002-2007 140:12         169:6 187:12,18       48:15 49:20 58:8
  371:11                251:4 252:2,17    2004 283:17              188:3,14,17 192:8     61:13,14,19,22
10.37 4:8             17.09 245:10        2005 12:25 130:24        192:18,24 194:8       62:4,23 103:10
100 2:4 35:20 48:24   17.55 283:25        2005-2008 130:25         194:25 196:16,20      110:14,15,19,21
  172:11 237:12,14    18 11:22 52:2       2006 8:2,2 9:3,16        197:9 198:3 207:3     110:25 111:1
  237:25                334:15,17,18        10:11,13,22 12:20      226:21 242:16         285:12 287:2
100,000 251:10        18(a) 247:23          12:20 13:19 20:15      291:1 293:12          294:7 337:8
1000 2:12               249:18              21:21,21 23:10         318:13 330:14         381:19
10504 2:7             18.08 284:6           24:19 28:15 32:23      350:9 358:24        2013 23:5,10 24:19
10667524 226:22       18.50 323:5           33:7 34:7 46:5         359:8 360:12          28:15 46:5,10,17
108 48:24             189 3:12              54:23 55:8 56:7        362:10,18 363:1       46:23 47:1,3,7,11
11 266:4 370:17       19 334:16 385:14      58:25 60:7 62:16       367:1                 47:16,18,19 49:18
  371:4               19.05 323:10          62:20,21,23 141:3    2009/10 39:17           49:20 58:11 61:16
11.12 41:1            19.15 333:13          141:7                2009/2010 39:20         71:20 85:6 103:10
11.23 41:4            19.31 333:17        2006-2013 25:24          368:5                 117:5 233:22,24
11.57 77:13           19.53 353:22          26:6,14,20           2010 22:14 37:24        234:2 242:16
12h 252:16,25         19.55 353:25        2006-2014 33:20          38:7 39:15 51:9       291:16 292:2
12th 65:2 79:8 80:5   19.59 357:25        2006-2015 12:11          51:21 52:7 57:25      306:14 318:13
  80:11,19 83:21      19103 2:17          2007 20:25 21:25         60:17,23 61:4         330:15 349:8
  192:8,18,24         1933 248:6 267:21     34:12 56:12,23         71:19 76:11           354:19 365:11
12,000 241:20           270:16              57:3,11 59:2,6,7,9     133:20,22 137:3       380:16 381:19,20
12.11 77:19           1933ph 248:1          63:1,5,9,10 139:2      195:5,15,16,24      2014 32:23 126:4
12.45 108:7           1970 5:23             139:8 141:3 145:9      196:10,17 197:9       317:17 318:4,24
12.46 108:10          1998 64:23 85:2     2008 13:1,2,20 14:3      198:3 293:5           381:20
126 3:11                124:20 128:23       21:2 22:5 34:17        341:16 358:25       2015 8:1 10:25 14:2
13 247:17,20 357:3      129:2               34:24 35:17 36:5       359:9 360:13          14:4 32:18 73:15
  357:15 370:18       1998-2008 130:3       36:9 37:1 38:1         362:11,18 363:1       73:17 74:7,17
  371:12                                    53:10,18 57:19         367:2                 75:4,15 105:13
13.02 123:23                   2            59:18,21,24 60:2     2011 22:19 39:24        314:14 380:22
14 253:23             2 3:11 77:17 99:5     63:10 64:4,6 65:2      40:4 42:9,17 45:8     381:20 382:14
14.07 124:4             123:23 126:8,9,11   79:8 80:6,11,19        45:12 49:7 50:1     2016 10:13 131:10
146 348:9               156:20 267:18       83:21 105:13           51:4 58:5 60:19       195:22,24 196:10
15 54:15 239:15,17      297:15 298:4        116:13,25 125:9        61:1,4 85:6           197:18,21 360:14
  239:18 244:21         305:5 317:14        125:11 128:23          180:22 194:8          380:14 382:24
  255:25 259:20       2nd 317:17            129:2 130:19           202:17 239:7        2018 116:15,19,24
  278:10 370:18       2% 173:8              145:6,9,13 146:25      246:4 251:22        2019 1:18 4:8 386:9
  371:11              20 50:9,12,16 51:4    147:18 148:25          256:12 265:10         386:24
15.04 173:19            84:25 322:10        152:5 156:5 160:6      267:22,24 268:10    21 5:25 52:14
15.20 173:25          20-year 129:25        167:7,13 168:8         285:12 287:2        215,140 251:5
16th 52:17              165:19              354:9,11               290:5,8,20,24       22 385:14
16-19 383:15          20.09 358:3         2009 22:9 37:11,16       291:5,16 292:2      22nd 239:7
  Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 213 of
                                        218
                                                                                       Page 45

227 3:12                319:2,4             56 296:22               333:15,22 352:24
23 202:3              31st 365:11                                 9% 356:12
23rd 5:23             314 3:14                        6           9:18-cv-80176-B...
239 3:13              32 189:18,21          6 3:13 259:17           1:6 4:7
250,500 270:12        323,000 276:4,8,11      263:14 277:18,20    90s 16:17 84:13
250,5000 270:8        331134 2:12             284:4,9,10,11         167:24 324:6
2525 2:11             33131 2:4               292:6 297:15        96 189:22
259 3:13              333 2:7 3:15            298:5 340:23        97 348:9
27th 354:9,11         347 3:15                354:15,18,23
28th 318:23           384 348:10              357:19
2800 2:4              385 3:4               60 234:4 347:4
29 377:12                                   64 51:24
29:46 376:19                    4           650,000 308:17,25
296 3:14              4 3:12 4:7 173:23       309:2,9
                        189:7,10,10 205:5
          3             205:11,13,13                 7
3 3:12 36:23 124:2      221:5 227:7,10,11   7 3:14 10:1 296:18
  156:25 173:19         227:19 228:3,4,5      297:8,15,15,15,15
  189:3,5,10,10,17      239:22,24 242:14      297:15,15,16,16
  193:5,11 205:5        275:10 297:15         297:19,19 298:6
  239:21 243:21         298:5 318:11,17       304:4,4 310:2
  249:3 252:6           321:7 333:24,25       323:8 333:25
  297:15 298:5          334:14                349:16 351:13
  315:7 318:4         4th 1:18 386:8          356:12 385:21
  348:11 353:17       4(b) 275:24           700,000 318:1
  354:3               4(d) 277:20           78 3:11
3AZ 10:1              4,000 217:1,18
3BF 1:22              481 348:9                       8
3(a) 270:6,9          49.5 276:4            8 3:14 298:6 314:25
3(b) 270:15                                   315:3 350:9 356:2
3(c) 271:4 274:20               5           8% 356:5,8,12
  276:17              5 1:22 3:4,13 221:9   8(e) 281:20
3(d) 271:18             239:2,4 244:21      8(f) 282:24
3(e) 272:23             259:20 267:13,15    8(g) 284:10
3(f) 275:8              278:10,11 283:25    80 172:12
30 225:11 226:14        297:15 298:5        80s 180:6
  281:3 376:1,3,4,5     315:7 317:14        83-1 189:24
  376:11,17,18          346:25 347:5,9      83-10 240:5
30th 246:3              350:5,8             83-23 126:10
30-something          5% 173:4              86 383:15
  72:25               50 199:22 200:5       88 383:9
30-45 44:7              234:1
                      50,000 185:19                  9
30-50 35:21
                        247:9 251:4,25      9 3:15 298:9,10,12
30.1 225:12 226:13
                        252:2                 298:14 299:20
300,000 242:2,4,8
                      55 296:22               301:24 302:3,7,8
  317:25 318:7
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 214 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 215 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 216 of
                                      218
Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 217 of
                                      218
      Case 9:18-cv-80176-BB Document 511-2 Entered on FLSD Docket 05/18/2020 Page 218 of
                                            218
   From: Craig S Wright
   Sent: Sunday, October 6, 2013 12:57 AM
   To: Italia, Mark <Mark.Italia@ato.gov.au>
   CC: Ramona Watts; Jamie Wilson; Hardy, Michael <MichaeLHardy@ato.gov.au>
   Subject: Email 6: RE: Notifcation of audit ABN 48 164 068 348
   Attachments: BITCOIN 18.07.2013 png; Hotwire Transaction INV 0001 (1).png; BITCOINGICSR.png; Existing value.pug

   SysUserProp: 88334F2CCA0D8E51C8530404366F9B82

   Hel!o M atk,
   I have CC'd Michaei.
   Please understand that the f unding and other areas is something I have been discussing with the l\TD and it is an area that is to ;-emain of utmost secrecy. The
   funding is in cash and Bitcoin. 'Ne have aiready been in discussions and have flied pr,vate rulings to have XBT (Bitcoin) ,·ecognised. 'Ne are and have offered
   waliet details to peopie within the /HO such that they can track the transactions we have in XBT.
   Our funding comes as we ace the gmup that contmls 5% of the giobal s,tcoin mar ,et.
   We are deaiing with listed Austraiian and International companies. I will send details of some of these dealings next. We intend to have a licensed Austraiian
   Bank and other aspects by the end of the year.
   This ,nforrnat,on is beyond seuet. 'Ne are sha,,ng it to the ATO, but it is NOT reieased to market as vet.
   There will be a / h email.

   Regards,
   Uaig
   From: Italia, Mark [mailto:Mark.ltalia@ato.gov.au]
   Sent: Frida y, 4 October 2013 1:18 PM
   To: Craig S Wright
   Subject: Notification of audit ABN 48 164 068 348

   Hi Craig,

   Further to our discussion, attached is a letter outlining the information we require as part of the audit.

   «Confirm - audit - post issue SR.pdf»
   <<Acrobat Document.pdf>>

   Regards

   Mark Italia
   Indirect Tax I Refund Integrity
   Australian Taxation Office
   Phone 03 9275 4243

   A TO Cent€1wry I Working for all Australians




   **********************************************************************
   IMPORTANT
   The infom1ation transmitted is for the use of the intended
   recipient only and may contain confdential and/or legally
   privileged material. Any review, re transmission, disclosure,
   dissemination or other use of, or taking of any action in
   reliance upon, this information by persons or entities other
   than the intended recipient is prohibited and may result in
   severe penalties. If you have received this e mail in enur
   please notify the Privacy Hotline of the Australian Taxation
   Office, telephone 13 2869 and delete all copies of this
   transmission together with any attachments.
   **********************************************************************




CONFIDENTIAL                                                                                                                                           DEF_00046093
